         Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 1 of 286




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §       Chapter 11
                                                     §
EP ENERGY CORPORATION, et al.,                       §       Case No. 19-35654 (MI)
                                                     §
                                                     §       (Jointly Administered)
                 Debtors. 1                          §
                                                     §

                          DISCLOSURE STATEMENT FOR
                  JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
              EP ENERGY CORPORATION AND ITS AFFILIATED DEBTORS


WEIL, GOTSHAL & MANGES LLP                               WEIL, GOTSHAL & MANGES LLP
Alfredo R. Pérez                                         Matthew S. Barr (admitted pro hac vice)
Clifford Carlson                                         Ronit Berkovich (admitted pro hac vice)
700 Louisiana Street, Suite 1700                         Scott R. Bowling (admitted pro hac vice)
Houston, Texas 77002                                     David J. Cohen (admitted pro hac vice)
Telephone: (713) 546-5000                                767 Fifth Avenue
Facsimile: (713) 224-9511                                New York, New York 10153
                                                         Telephone: (212) 310-8000
                                                         Facsimile: (212) 310-8007


Attorneys for the Debtors and
Debtors in Possession




Dated: November 18, 2019
       Houston, Texas




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013),
EP Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors’ primary
mailing address is 1001 Louisiana Street, Houston, TX 77002.
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 2 of 286




              DISCLOSURE STATEMENT, DATED NOVEMBER 18, 2019

                                 Solicitation of Votes on the
                                 Plan of Reorganization of

                          EP ENERGY CORPORATION, ET AL.

 THIS SOLICITATION OF VOTES (THE “SOLICITATION”) IS BEING
 CONDUCTED TO OBTAIN SUFFICIENT VOTES TO ACCEPT THE CHAPTER 11
 PLAN OF REORGANIZATION OF EP ENERGY CORPORATION AND ITS
 AFFILIATED DEBTORS IN THE ABOVE-CAPTIONAED CHAPTER 11 CASES
 (COLLECTIVELY, THE “DEBTORS”) ATTACHED HERETO AS EXHIBIT A
 (THE “PLAN”)

 THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS [4:00 P.M.]
 (PREVAILING CENTRAL TIME) ON [FEBRUARY 6], 2020 UNLESS EXTENDED
 BY THE DEBTORS.

 THE RECORD DATE FOR DETERMINING WHICH HOLDERS OF CLAIMS OR
 INTERESTS MAY VOTE ON THE PLAN IS [JANUARY 6], 2020 (THE “VOTING
 RECORD DATE”).



                        RECOMMENDATION BY THE DEBTORS

 The special committee of the board of directors of EP Energy Corporation and each of the
 governing bodies for each of its affiliated debtors have unanimously approved the transactions
 contemplated by the Solicitation and the Plan. The Debtors believe the Plan is in the best
 interests of all stakeholders and recommend that all creditors whose votes are being solicited
 submit ballots to accept the Plan.

 Further, parties holding approximately 95% in aggregate principal amount of the Claims under
 the Debtors’ RBL Facility (as defined herein), 79.3% in aggregate principal amount of the
 Debtors’ 1.5L Notes (as defined herein), and 52.0% in aggregate principal amount of the
 Debtors’ 1.25L Notes (as defined herein) have agreed to vote in favor of the Plan.


HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE CONTENTS
OF THE DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS,
FINANCIAL, OR TAX ADVICE AND SHOULD CONSULT WITH THEIR OWN
ADVISERS BEFORE CASTING A VOTE WITH RESPECT TO THE PLAN.

THE ISSUANCE OF AND THE DISTRIBUTION UNDER THE PLAN OF THE NEW
COMMON SHARES PURSUANT TO SECTIONS 4.6 AND 4.7 OF THE PLAN WILL BE
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
    Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 3 of 286




AMENDED (THE “SECURITIES ACT”) AND ANY OTHER APPLICABLE
SECURITIES LAWS PURSUANT TO SECTION 1145 OF THE BANKRUPTCY CODE.
THESE SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR OTHER FEDERAL SECURITIES LAWS PURSUANT TO THE
EXEMPTION PROVIDED BY SECTION 4(a)(1) OF THE SECURITIES ACT, UNLESS
THE HOLDER IS AN “UNDERWRITER” WITH RESPECT TO SUCH SECURITIES, AS
THAT TERM IS DEFINED IN SECTION 1145(b) OF THE BANKRUPTCY CODE. SUCH
SECTION 1145 EXEMPT SECURITIES GENERALLY MAY BE RESOLD WITHOUT
REGISTRATION UNDER STATE SECURITIES LAWS PURSUANT TO VARIOUS
EXEMPTIONS PROVIDED BY THE RESPECTIVE LAWS OF THE SEVERAL STATES.

THE ISSUANCE AND SALE OF THE NEW COMMON SHARES PURSUANT TO THE
RIGHTS OFFERING AND TO THE BACKSTOP PARTIES UNDER THE BACKSTOP
COMMITMENT AGREEMENT (INCLUDING THE NEW COMMON SHARES
COMPRISING THE BACKSTOP COMMITMENT PREMIUM) IS BEING MADE IN
RELIANCE ON THE EXEMPTION FROM REGISTRATION SET FORTH IN SECTION
4(a)(2) OF THE SECURITIES ACT AND REGULATION D THEREUNDER. SUCH
SECURITIES WILL BE CONSIDERED “RESTRICTED SECURITIES” AND MAY NOT
BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR UNDER AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUCH AS, UNDER
CERTAIN CONDITIONS, THE RESALE PROVISIONS OF RULE 144 OF THE
SECURITIES ACT.

THE AVAILABILITY OF THE EXEMPTION UNDER SECTION 1145 OF THE
BANKRUPTCY CODE OR ANY OTHER APPLICABLE SECURITIES LAWS WILL
NOT BE A CONDITION TO THE OCCURRENCE OF THE EFFECTIVE DATE.

THE SECURITIES ISSUED PURSUANT TO THE PLAN HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”) OR BY ANY STATE SECURITIES COMMISSION OR SIMILAR PUBLIC,
GOVERNMENTAL, OR REGULATORY AUTHORITY, AND NEITHER THE SEC NOR
ANY SUCH AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF
THE INFORMATION CONTAINED IN THE DISCLOSURE STATEMENT OR UPON
THE MERITS OF THE PLAN. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

CERTAIN STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT,
INCLUDING STATEMENTS INCORPORATED BY REFERENCE, PROJECTED
FINANCIAL INFORMATION (SUCH AS THAT REFERRED TO IN THE PRECEDING
PARAGRAPH AND UNDER THE CAPTION “FINANCIAL PROJECTIONS”
ELSEWHERE IN THIS DISCLOSURE STATEMENT) AND OTHER FORWARD-
LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND ASSUMPTIONS.
THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL BE
REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-LOOKING STATEMENTS
SHOULD BE EVALUATED IN THE CONTEXT OF THE ESTIMATES, ASSUMPTIONS,
UNCERTAINTIES, AND RISKS DESCRIBED HEREIN.



                                    2
    Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 4 of 286




FURTHERMORE, READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING
STATEMENTS HEREIN, INCLUDING ANY PROJECTIONS, ARE SUBJECT TO A
NUMBER OF ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH
ARE BEYOND THE CONTROL OF THE DEBTORS, INCLUDING THE
IMPLEMENTATION OF THE PLAN. IMPORTANT ASSUMPTIONS AND OTHER
IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER
MATERIALLY INCLUDE, BUT ARE NOT LIMITED TO, THOSE FACTORS, RISKS
AND UNCERTAINTIES DESCRIBED IN MORE DETAIL UNDER THE HEADING
“CERTAIN RISK FACTORS TO BE CONSIDERED” BELOW, AS WELL AS THE
VOLATILITY OF AND POTENTIAL FOR SUSTAINED LOW OIL, NATURAL GAS
AND NGLS PRICES, THE SUPPLY AND DEMAND FOR OIL, NATURAL GAS AND
NGLS, CHANGES IN COMMODITY PRICES FOR OIL AND NATURAL GAS, THE
DEBTORS’ ABILITY TO MEET PRODUCTION VOLUME TARGETS, THE
UNCERTAINTY OF ESTIMATING PROVED RESERVES AND UNPROVED
RESOURCES, THE DEBTORS’ ABILITY TO DEVELOP PROVED UNDEVELOPED
RESOURCES AND OTHER RISKS INHERENT IN THE DEBTORS’ BUSINESSES AND
OTHER FACTORS LISTED IN THE DEBTORS’ SEC FILINGS. PARTIES ARE
CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK AS OF THE
DATE MADE, ARE BASED ON THE DEBTORS’ CURRENT BELIEFS, INTENTIONS
AND EXPECTATIONS, AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE.
ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE
EXPECTATIONS EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING
STATEMENTS, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE
ANY SUCH STATEMENTS. THE DEBTORS AND REORGANIZED DEBTORS, AS
APPLICABLE, DO NOT INTEND AND UNDERTAKE NO OBLIGATION TO UPDATE
OR OTHERWISE REVISE ANY FORWARD-LOOKING STATEMENTS, INCLUDING
ANY PROJECTIONS CONTAINED HEREIN, TO REFLECT EVENTS OR
CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE HEREOF OR TO
REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS OR OTHERWISE,
UNLESS INSTRUCTED TO DO SO BY THE BANKRUPTCY COURT.

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED
THE FINANCIAL PROJECTIONS OR THE LIQUIDATION ANALYSIS HEREIN.

THE DEBTORS HAVE NOT AUTHORIZED ANY PERSON TO GIVE ANY
INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, IN
CONNECTION WITH THE PLAN OR THE DISCLOSURE STATEMENT.

THE STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT ARE MADE
AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE
PLAN GOVERN IN THE EVENT OF ANY INCONSISTENCY WITH THE SUMMARIES
IN THE DISCLOSURE STATEMENT.

THE INFORMATION IN THE DISCLOSURE STATEMENT IS BEING PROVIDED
SOLELY FOR PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN OR
OBJECTING TO CONFIRMATION. NOTHING IN THE DISCLOSURE STATEMENT
MAY BE USED BY ANY PARTY FOR ANY OTHER PURPOSE.



                                    3
    Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 5 of 286




ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO
AND ARE A PART OF THE DISCLOSURE STATEMENT AS IF SET FORTH IN FULL
HEREIN.

THE PLAN PROVIDES THAT THE FOLLOWING PARTIES ARE DEEMED TO
GRANT THE RELEASES PROVIDED FOR THEREIN: (I) HOLDERS OF ALL
CLAIMS OR INTERESTS THAT VOTE TO ACCEPT THE PLAN, (II) HOLDERS OF
ALL CLAIMS OR INTERESTS WHOSE VOTE TO ACCEPT OR REJECT THE PLAN
IS SOLICITED BUT THAT DO NOT VOTE EITHER TO ACCEPT OR TO REJECT
THE PLAN, (III) HOLDERS OF ALL CLAIMS OR INTERESTS THAT VOTE, OR
ARE DEEMED, TO REJECT THE PLAN BUT DO NOT OPT OUT OF GRANTING
THE RELEASES SET FORTH THEREIN, (IV) HOLDERS OF ALL CLAIMS AND
INTERESTS THAT ARE GIVEN NOTICE OF THE OPPORTUNITY TO OPT OUT OF
GRANTING THE RELEASES SET FORTH THEREIN BUT DO NOT OPT OUT, (V)
ALL OTHER HOLDERS OF CLAIMS AND INTERESTS, AND (VI) THE RELEASED
PARTIES.




                                    4
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 6 of 286




                                               TABLE OF CONTENTS

                                                                                                                                       Page

I.     INTRODUCTION ...............................................................................................................1

       A.        Overview of Restructuring.......................................................................................1
       B.        Plan Support Agreement ..........................................................................................3
       C.        Backstop Commitment Agreement ..........................................................................4
       D.        DIP-to-Exit Commitment.........................................................................................5
       E.        Inquiries ...................................................................................................................6

II.    SUMMARY OF PLAN TREATMENT ..............................................................................7

III.   OVERVIEW OF DEBTORS’ OPERATIONS ..................................................................10

       A.        Business Overview.................................................................................................10
                 1.      General Overview ......................................................................................10
                 2.      Drilling Operations ....................................................................................11
                 3.      Joint Ventures ............................................................................................12
                 4.      Hedging ......................................................................................................12
       B.        Debtors’ Corporate History and Structure .............................................................13
                 1.      Corporate History.......................................................................................13
                 2.      Debtors’ Corporate and Governance Structure ..........................................13
       C.        Equity Ownership ..................................................................................................14
       D.        Prepetition Indebtedness ........................................................................................15
                 1.      RBL Claims ...............................................................................................16
                 2.      1.125L Notes Claims .................................................................................16
                 3.      1.25L Notes Claims ...................................................................................17
                 4.      1.5L Notes Claims .....................................................................................17
                 5.      Intercreditor Agreements ...........................................................................18
                 6.      Unsecured Notes Claims ............................................................................18
                 7.      Other Claims ..............................................................................................19
                 8.      Prepetition Legal Proceedings ...................................................................19
                 9.      Intercompany Claims .................................................................................19

IV.    KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11 CASES...........20

       A.        Continued Weakness in Oil & Gas Exploration and Production Industry.............20
       B.        Prepetition Restructuring Efforts ...........................................................................20
                 1.      Operational Initiatives ................................................................................20
                 2.      Strategic Transactions ................................................................................21
                 3.      Leverage and Liquidity Concerns ..............................................................21
                 4.      Special Committee Appointed to Oversee Strategic Process ....................21



                                                                    i
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 7 of 286




               5.      Debtors Engage with Creditors and Other Parties .....................................22
               6.      Utilization of Grace Period and Entry into Forbearance
                       Agreements ................................................................................................23
               7.      Agreement in Principle with Initial Supporting Noteholders ....................24
               8.      Negotiations Regarding Tax Attributes .....................................................24
      C.       Prepetition Analysis ...............................................................................................25
               1.      Independent Investigation ..........................................................................25
               2.      Mortgage Lien Analysis .............................................................................25

V.    OVERVIEW OF CHAPTER 11 CASES ..........................................................................27

      A.       Commencement of Chapter 11 Cases and First Day Motions ...............................27
      B.       First Day Motions ..................................................................................................27
      C.       Procedural Motions and Retention of Professionals ..............................................27
      D.       Retention of Chapter 11 Professionals ...................................................................28
      E.       Postpetition Novation of Hedges ...........................................................................28
      F.       Execution of Backstop Commitment Agreement and PSA and Entry into
               DIP Facility and Exit Commitment Letter .............................................................28
      G.       Appointment of Creditors’ Committee ..................................................................29
      H.       Adversary Complaint to Invalidate MSB’s Judgement Lien .................................29
      I.       Exclusivity .............................................................................................................30
      J.       Statements and Schedules, and Claims Bar Dates .................................................30

VI.   SUMMARY OF PLAN .....................................................................................................31

      A.       Administrative Expense Claims, Fee Claims, DIP Claims, and Priority Tax
               Claims. ...................................................................................................................31
               1.      Treatment of Administrative Expense Claims. ..........................................31
               2.      Treatment of Fee Claims. ...........................................................................31
               3.      Treatment of DIP Claims and Commitments.............................................32
               4.      Payment of Fees and Expenses Under DIP Order. ....................................32
               5.      Treatment of Priority Tax Claims. .............................................................32
      B.       Classification of Claims and Interests....................................................................33
               1.      Classification in General. ...........................................................................33
               2.      Formation of Debtor Groups for Convenience Only. ................................33
               3.      Summary of Classification of Claims and Interests. ..................................33
               4.      Special Provision Governing Unimpaired Claims. ....................................34
               5.      Separate Classification of Other Secured Claims. .....................................34
               6.      Elimination of Vacant Classes. ..................................................................34
               7.      Voting Classes; Presumed Acceptance by Non-Voting Classes................34
               8.      Voting; Presumptions; Solicitation. ...........................................................34
               9.      Cramdown. .................................................................................................35
               10.     No Waiver. .................................................................................................35



                                                                 ii
Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 8 of 286




C.    Treatment of Claims and Interests. ........................................................................35
      1.      Class 1: Other Secured Claims. .................................................................35
      2.      Class 2: Other Priority Claims. .................................................................36
      3.      Class 3: RBL Claims. ................................................................................36
      4.      Class 4: 1.125L Notes Claims...................................................................36
      5.      Class 5: 1.25L Notes Claims.....................................................................37
      6.      Class 6: Secured 1.5L Notes Claims. ........................................................37
      7.      Class 7: Unsecured Claims. ......................................................................37
      8.      Class 8: Convenience Claims....................................................................38
      9.      Class 9: Intercompany Claims. .................................................................38
      10.     Class 10: Subordinated Claims. ................................................................38
      11.     Class 11: Existing Parent Equity Interests. ...............................................38
      12.     Class 12: Other Equity Interests. ..............................................................39
      13.     Class 13: Intercompany Interests. .............................................................39
      14.     Treatment of Vacant Classes. ....................................................................39
D.    Article V. Means for Implementation. ..................................................................39
      1.      Compromise and Settlement of Claims, Interests, and
              Controversies. ............................................................................................39
      2.      Continued Corporate Existence; Effectuating Documents; Further
              Transactions. ..............................................................................................40
      3.      Corporate Action. .......................................................................................40
      4.      Plan Funding. .............................................................................................41
      5.      Cancellation of Existing Securities and Agreements. ................................41
      6.      Cancellation of Certain Existing Security Interests. ..................................41
      7.      Officers and Boards of Directors. ..............................................................42
      8.      Employee Incentive Plan. ..........................................................................42
      9.      Authorization, Issuance, and Delivery of New Common Shares. .............42
      10.     Exit Credit Agreement. ..............................................................................43
      11.     Rights Offering. .........................................................................................44
      12.     Intercompany Interests; Corporate Reorganization. ..................................44
      13.     Restructuring Transactions. .......................................................................45
      14.     Restructuring Expenses. .............................................................................45
      15.     Indenture Trustee Expenses. ......................................................................45
      16.     Private Company........................................................................................46
E.    Distributions...........................................................................................................46
      1.      Distributions Generally. .............................................................................46
      2.      No Postpetition Interest on Claims. ...........................................................46
      3.      Date of Distributions. .................................................................................46
      4.      Distribution Record Date. ..........................................................................46




                                                      iii
Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 9 of 286




      5.     Distributions after Effective Date ..............................................................47
      6.     Disbursing Agent. ......................................................................................47
      7.     Delivery of Distributions. ..........................................................................47
      8.     Unclaimed Property. ..................................................................................48
      9.     Satisfaction of Claims. ...............................................................................48
      10.    Manner of Payment under Plan..................................................................48
      11.    Fractional Shares and De Minimis Cash Distributions. .............................48
      12.    No Distribution in Excess of Amount of Allowed Claim. .........................49
      13.    Allocation of Distributions between Principal and Interest. ......................49
      14.    Exemption from Securities Laws. ..............................................................49
      15.    Setoffs and Recoupments...........................................................................49
      16.    Rights and Powers of Disbursing Agent. ...................................................50
      17.    Withholding and Reporting Requirements. ...............................................50
F.    Procedures for Disputed Claims. ...........................................................................51
      1.     Allowance of Claims..................................................................................51
      2.     Claims Objections. .....................................................................................51
      3.     Estimation of Claims..................................................................................51
      4.     Adjustment to Claims Register Without Objection. ..................................52
      5.     Time to File Objections to Claims. ............................................................52
      6.     Disallowance of Claims .............................................................................52
      7.     Amendments to Claims. .............................................................................52
      8.     No Distributions Pending Allowance. .......................................................52
      9.     Disputed Claims Reserve. ..........................................................................53
      10.    Distributions after Allowance. ...................................................................54
      11.    Claims Resolution Procedures Cumulative. ..............................................55
G.    Executory Contracts and Unexpired Leases. .........................................................55
      1.     General Treatment. ....................................................................................55
      2.     Determination of Cure Amounts and Deemed Consent. ...........................56
      3.     Payments Related to Assumption of Contracts and Leases. ......................56
      4.     Rejection Damages Claims. .......................................................................57
      5.     Survival of the Debtors’ Indemnification Obligations...............................57
      6.     Compensation and Benefit Plans. ..............................................................57
      7.     Insurance Policies. .....................................................................................57
      8.     Modifications, Amendments, Supplements, Restatements, or Other
             Agreements. ...............................................................................................58
      9.     Reservation of Rights. ................................................................................58
H.    Conditions Precedent to Occurrence of Effective Date. ........................................59
      1.     Conditions Precedent to Confirmation.......................................................59
      2.     Conditions Precedent to Effective Date. ....................................................59



                                                    iv
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 10 of 286




                   3.      Waiver of Conditions Precedent. ...............................................................61
                   4.      Effect of Failure of a Condition. ................................................................61
         I.        Effect of Confirmation. ..........................................................................................61
                   1.      Binding Effect. ...........................................................................................61
                   2.      Vesting of Assets. ......................................................................................62
                   3.      Discharge of Claims Against and Interests in Debtors. .............................62
                   4.      Pre-Confirmation Injunctions and Stays. ...................................................63
                   5.      Injunction against Interference with Plan. .................................................63
                   6.      Plan Injunction. ..........................................................................................63
                   7.      Releases......................................................................................................64
                   8.      Exculpation. ...............................................................................................67
                   9.      Injunction Related to Releases and Exculpation. .......................................67
                   10.     Subordinated Claims. .................................................................................68
                   11.     Retention of Causes of Action and Reservation of Rights. .......................68
                   12.     Ipso Facto and Similar Provisions Ineffective. ..........................................68
                   13.     Indemnification and Reimbursement Obligations. ....................................68
         J.        Retention of Jurisdiction. .......................................................................................69
                   1.      Retention of Jurisdiction. ...........................................................................69
         K.        Miscellaneous Provisions.......................................................................................71
                   1.      Exemption from Certain Transfer Taxes. ..................................................71
                   2.      Request for Expedited Determination of Taxes. ........................................71
                   3.      Dates of Actions to Implement Plan. .........................................................71
                   4.      Amendments. .............................................................................................71
                   5.      Revocation or Withdrawal of Plan. ............................................................72
                   6.      Severability. ...............................................................................................72

VII.     TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL
         SECURITIES LAWS.........................................................................................................73

         A.        1145 Securities .......................................................................................................73
         B.        Private Placement...................................................................................................74

VIII.    CERTAIN TAX CONSEQUENCES OF PLAN ...............................................................76

         A.        Consequences to the Debtors .................................................................................77
                   1.    Cancellation of Debt ..................................................................................78
                   2.    Limitation of NOL Carryforwards and Other Tax Attributes ....................78
         B.        Consequences to Holders of Certain Claims .........................................................80
                   1.    Treatment of U.S. Holders of RBL Claims................................................80
                   2.    Treatment of U.S. Holders of 1.5L Notes Claims......................................83
                   3.    Treatment of U.S. Holders of Unsecured Claims (Other Than 1.5L
                         Deficiency Claims) ....................................................................................85



                                                                   v
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 11 of 286




              4.    Distributions in Discharge of Accrued Interest or OID .............................87
              5.    Character of Gain or Loss ..........................................................................88
              6.    Disposition of New Common Shares by U.S. Holders ..............................88
              7.    Tax Treatment of Disputed Claims Reserve ..............................................89
              8.    Non-U.S. Holders of 1.5L Notes Claims and Unsecured Claims
                    (Other Than 1.5L Deficiency Claims) .......................................................90
              9.    FATCA ......................................................................................................92
       C.     Treatment of Existing Parent Equity Interests .......................................................92
       D.     Withholding on Distributions and Information Reporting.....................................93

IX.    CERTAIN RISK FACTORS TO BE CONSIDERED ......................................................94

       A.     Certain Bankruptcy Law Considerations ...............................................................95
              1.     General .......................................................................................................95
              2.     Risk of Non-Confirmation of the Plan .......................................................95
              3.     Non-Consensual Confirmation and Conversion into Chapter 7
                     Cases ..........................................................................................................95
              4.     Risk of Non-Occurrence of the Effective Date ..........................................96
              5.     Risk of Termination of the Plan Support Agreement ................................96
              6.     Risks Related to Possible Objections to the Plan.......................................96
              7.     Releases, Injunctions, and Exculpations Provisions May Not Be
                     Approved....................................................................................................96
       B.     Risks Related to Exit Facility ................................................................................97
              1.     Defects in Collateral Securing the Exit Facility ........................................97
              2.     Failure to Perfect Security Interests in Collateral ......................................97
              3.     Casualty Risk of Collateral ........................................................................97
              4.     Any Future Pledge of Collateral Might Be Avoidable in a
                     Subsequent Bankruptcy by the Reorganized Debtors ................................98
       C.     Additional Factors Affecting the Value of Reorganized Debtors ..........................98
              1.     Claims Could Be More than Projected ......................................................98
              2.     Projections and Other Forward-Looking Statements Are Not
                     Assured, and Actual Results May Vary .....................................................98
              3.     Risks Associated with the Debtors’ Business and Industry .......................99
              4.     DIP Facility ..............................................................................................100
              5.     Post-Effective Date Indebtedness ............................................................100
       D.     Factors Relating to Securities to Be Issued under Plan .......................................101
              1.     Market for Securities................................................................................101
              2.     Potential Dilution .....................................................................................101
              3.     Significant Holders ..................................................................................101
              4.     Equity Interests Subordinated to Reorganized Debtors’
                     Indebtedness .............................................................................................101




                                                              vi
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 12 of 286




                 5.     Implied Valuation of New Common Shares Not Intended to
                        Represent Trading Value of New Common Shares .................................102
                 6.     No Intention to Pay Dividends .................................................................102
                 7.     Reorganized EP Energy will be a Private Company ...............................102
        E.       Factors Relating to Rights Offering .....................................................................102
                 1.     Debtors Could Modify Rights Offering Procedures ................................102
                 2.     Backstop Commitment Agreement Could Be Terminated ......................102
        F.       Additional Factors ................................................................................................103
                 1.     Debtors Could Withdraw Plan .................................................................103
                 2.     Debtors Have No Duty to Update ............................................................103
                 3.     No Representations Outside the Disclosure Statement Are
                        Authorized................................................................................................103
                 4.     No Legal or Tax Advice Is Provided by the Disclosure Statement .........103
                 5.     No Admission Made ................................................................................103
                 6.     Certain Tax Consequences .......................................................................103

X.      VOTING PROCEDURES AND REQUIREMENTS......................................................104

        A.       Voting Deadline ...................................................................................................104
        B.       Voting Procedures ................................................................................................104
        C.       Parties Entitled to Vote ........................................................................................105
                 1.      Fiduciaries and Other Representatives.....................................................106
                 2.      Agreements Upon Furnishing Ballots ......................................................106
                 3.      Change of Vote ........................................................................................106
        D.       Waivers of Defects, Irregularities, etc. ................................................................107
        E.       Further Information, Additional Copies ..............................................................107

XI.     CONFIRMATION OF PLAN .........................................................................................107

        A.       Confirmation Hearing ..........................................................................................107
        B.       Objections to Confirmation..................................................................................107
        C.       Requirements for Confirmation of Plan...............................................................109
                 1.     Acceptance of Plan ..................................................................................109
                 2.     Best Interests Test ....................................................................................110
                 3.     Feasibility.................................................................................................111
                 4.     Valuation ..................................................................................................112

XII.    ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN ........113

        A.       Alternative Plan of Reorganization ......................................................................113
        B.       Sale under Section 363 of the Bankruptcy Code .................................................113
        C.       Liquidation under Chapter 7 of Bankruptcy Code ...............................................113




                                                               vii
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 13 of 286




XIII.    CONCLUSION AND RECOMMENDATION ...............................................................114

Exhibit A:       Plan

Exhibit B:       Plan Support Agreement

Exhibit C:       Organizational Chart

Exhibit D:       Liquidation Analysis

Exhibit E:       Financial Projections

Exhibit F:       Rights Offering Procedures




                                                   viii
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 14 of 286




                                                    I.
                                              INTRODUCTION

         A.       Overview of Restructuring

EP Energy Corporation (“EP Energy” or “EP Parent”) and its debtor affiliates 2 (each, a “Debtor,”
and collectively, the “Debtors” or the “Company”) submit this disclosure statement (as may be
amended from time to time, the “Disclosure Statement”) in connection with the Solicitation of
votes on the Joint Chapter 11 Plan of Reorganization of EP Energy Corporation and Its Affiliated
Debtors dated November 18, 2019 attached hereto as Exhibit A.

The purpose of this Disclosure Statement is to provide information of a kind, and in sufficient
detail, to enable creditors of, and holders of interests in, the Debtors that are entitled to vote on the
Plan to make an informed decision on whether to vote to accept or reject the Plan. This Disclosure
Statement contains summaries of the Plan, certain statutory provisions, events contemplated in the
chapter 11 cases that commenced (the “Chapter 11 Cases”) on October 3, 2019 (the “Petition
Date”), and certain documents related to the Plan. 3

As described in more detail below, the Debtors faced certain financial difficulties prior to the
Petition Date and commenced these Chapter 11 Cases to accomplish a successful restructuring of
their business through a substantial deleveraging of their capital structure to reduce the go-forward
cost of capital for their otherwise healthy operations, as well as reject certain executory contracts
the Debtors are party to that are burdensome to the Debtors’ operations and estates.

The Plan is the result of extensive good faith negotiations, overseen by the Debtors’ independent
Special Committee (as defined herein), among the Debtors and a number of their key economic
stakeholders that have agreed to support the Plan pursuant to (i) that certain Plan Support
Agreement dated as of October 18, 2019 (the “Plan Support Agreement” or “PSA”) with holders
of approximately (a) 52.0% of the Debtors’ 8.00% senior secured notes due 2024 and (b) 79.3%
(in the aggregate) of the Debtors’ 9.375% senior secured notes due 2024 and the Debtors’ 8.00%
senior secured notes due 2025, and (ii) that certain Exit Commitment Letter (as defined below)
with holders of over 95% of the Claims under the Debtors’ prepetition RBL Facility.

The Plan provides for a comprehensive restructuring of the Company’s balance sheet and a
significant investment of capital in the Debtors’ business. The transactions contemplated in the
Plan will strengthen the Company by substantially reducing its debt and increasing its cash flow
on a go-forward basis, and preserve in excess of 500 jobs. Specifically, the proposed restructuring
contemplates, among other things:



2
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013),
EP Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors’ primary
mailing address is 1001 Louisiana Street, Houston, TX 77002.
3
  Capitalized terms used in the Disclosure Statement, but not defined herein, have the meanings ascribed to them in
the Plan. To the extent any inconsistencies exist between the Disclosure Statement and the Plan, the Plan will govern.
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 15 of 286




    •    a reduction of current debt on the Debtors’ balance sheet by approximately $3.3 billion,

    •    a $475 million equity rights offering (the “Rights Offering”), which is being backstopped
         by the Supporting Noteholders (as defined below),

    •    access to an approximately $629 million exit credit facility (the “Exit Facility”), which
         RBL Lenders holding over 95% of the Claims under the Debtors’ prepetition RBL Facility
         have committed to provide support for, and which the Debtors’ prepetition RBL Facility
         and postpetition DIP Facility will “roll” into on the effective date of the Plan (“Effective
         Date”).

The Company also may, subject to the terms of the Plan Support Agreement and Exit Commitment
Letter (i) consummate a private placement of New Common Shares for an aggregate purchase
price of up to $75 million (the “Private Placement”), (ii) have funds managed by affiliates of
Apollo Management Holdings, L.P. (collectively, “Apollo”) and funds managed by affiliates of
Access Industries, Inc. (collectively, “Access”) 4 contribute their equity interests in Wolfcamp
Drillco Operating L.P. (“Jeter Drillco”) to the Reorganized Debtors on the Effective Date of the
Plan in exchange for New Common Shares, and (iii) obtain an incremental amount of up to $300
million in exit financing under the Exit Facility.

The Debtors will use the proceeds of the Rights Offering (and the Private Placement, if
consummated) to, among other things, fund the costs and expenses of these Chapter 11 Cases, fund
distributions under the Plan, and pay down the DIP Facility and Exit Facility as well as for working
capital after emergence from chapter 11.

The Debtors believe that upon consummation of the Plan and the transactions contemplated
thereby, the post-emergence enterprise will have the ability to withstand the challenges and
volatility of the oil and gas industry and succeed as a leading operator in their three main regions:
Northeastern Utah, the Eagle Ford shale in South Texas, and the Permian basin in West Texas.

The Plan provides for the following treatment of claims and equity interests:

    •    To the extent the DIP Facility is not paid down in full from the proceeds of the Rights
         Offering or the Private Placement, each holder of Allowed DIP Claims will receive on a
         dollar-for-dollar basis, first-lien, first-out revolving loans or revolving commitments (as
         applicable) under the Exit Credit Agreement and letter of credit participations under the
         Exit Credit Agreement.

    •    Holders of Allowed RBL Claims will receive, on a dollar-for-dollar basis, first lien,
         second-out term loans under the Exit Credit Agreement; provided, that each holder of an
         Allowed RBL Claim that elects to participate in the first-out revolving portion of the Exit
         Facility by the Voting Deadline shall receive on a dollar-for-dollar basis first lien, first-out


4
 Apollo and Access are substantial shareholders of EP Energy. Apollo is the record owner of approximately 39.0%
of EP Energy’s Class A common stock and Access is the beneficial owner of approximately 13.7% of EP Energy’s
Class A common stock




                                                      2
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 16 of 286




        revolving loans under the Exit Credit Agreement and letter of credit participations under
        the Exit Credit Agreement.

   •    Holders of Allowed 1.125L Notes Claims will be reinstated in the principal amount of $1
        billion in accordance with section 1124(2) of the Bankruptcy Code and the 1.125L Notes
        Indenture and continued after the Effective Date in accordance with the terms of the 1.125L
        Notes Indenture; provided, that on the Effective Date the Debtors may, with the consent of
        the Initial Supporting Noteholders (as defined below), deliver a notice of redemption with
        respect to, or otherwise voluntarily prepay (including by way of tender offer), a portion of
        the 1.125L Notes.

   •    Holders of Allowed 1.25L Notes Claims will be reinstated in the principal amount of $500
        million in accordance with section 1124(2) of the Bankruptcy Code and the 1.25L Notes
        Indenture and continued after the Effective Date in accordance with the terms of the 1.25L
        Notes Indenture; provided, that on the Effective Date the Debtors may, with the consent of
        the Initial Supporting Noteholders, deliver a notice of redemption with respect to or
        otherwise voluntarily prepay (including by way of tender offer), in accordance and in
        compliance with the terms of the 1.25L Notes Indenture, a portion of the 1.25L Notes.

   •    Holders of Allowed 1.5L Notes Claims will receive on account of the secured portion of
        such Allowed 1.5L Notes Claims, in full and final satisfaction of the secured portion of
        such Allowed 1.5L Notes Claims, their Pro Rata share of (i) 99.0% of the New Common
        Shares, subject to dilution by the Rights Offering Shares, the Private Placement (if
        applicable), the Backstop Commitment Premium, the Jeter Shares (if applicable), and the
        EIP Shares, and (ii) the right to participate in the Rights Offering.

   •    Holders of Allowed Unsecured Claims (i.e., Unsecured Notes Claims, 1.5L Notes
        Deficiency Claims, and General Unsecured Claims) will receive their pro rata share of
        1.0% of the New Common Shares, subject to dilution by the Rights Offering Shares, the
        Backstop Commitment Premium, the Private Placement (if applicable), the Jeter Shares (if
        applicable), and the EIP Shares.

   •    Holders of Allowed Convenience Claims (i.e., Claims that would otherwise be a General
        Unsecured Claim but are (i) Allowed in the amount of $[100,000] or less, or (ii) irrevocably
        reduced to the Convenience Claim Amount at the election of the holder in accordance with
        the Plan) will receive the lesser of (a) payment in Cash of [10]% of such Allowed
        Convenience Claim, or (b) their pro rata share of the Convenience Claim Distribution
        Amount.

   •    Holders of Existing Parent Equity Interests will receive, on account of available assets
        of EP Energy, their Pro Rata share of $500,000 in cash.

        B.     Plan Support Agreement

On October 18, 2019, the Debtors entered into the Plan Support Agreement, a copy of which is
annexed hereto as Exhibit B, with certain affiliates of, or funds managed by (a) Apollo, (b) Elliott
Management Corporation (“Elliott” and, together with Apollo, the “Initial Supporting



                                                 3
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 17 of 286




Noteholders”), (c) Access, and (d) Avenue Capital Group (collectively, with the Initial Supporting
Noteholders and Access, the “Supporting Noteholders”).

The Plan Support Agreement provides that the parties thereto will support the Plan and the
restructuring transactions contemplated thereby, subject to the terms and provisions of the Plan
Support Agreement. In addition, in the Plan Support Agreement, the Debtors have agreed to move
forward expeditiously with confirmation and consummation of the Plan, and to be subject to
certain milestones set forth below which, if not achieved, enable the Supporting Noteholders to
terminate the Plan Support Agreement.

In accordance with the Plan Support Agreement, such milestones include:

     (a)        Entry of a final order or orders by the Bankruptcy Court approving the Backstop
                Commitment Agreement by no later than November 25, 2019;

     (b)        Entry of a final order or orders by the Bankruptcy Court approving the DIP Facility,
                the Exit Commitment Letter, and the Debtors’ use of cash collateral by no later than
                December 2, 2019;

     (c)        Entry of a final order by the Bankruptcy Court approving the Disclosure Statement by
                no later than January 8, 2020;

     (d)        Entry of a final order by the Bankruptcy Court approving the Rights Offering
                Procedures by no later than January 8, 2020;

     (e)        Entry of a final order by the Bankruptcy Court confirming the Plan by no later than
                February 28, 2020; 5 and

     (f)        Occurrence of the Effective Date of the Plan by no later than March 19, 2020.

           C.      Backstop Commitment Agreement

On October 18, 2019, the Debtors also entered into the Backstop Commitment Agreement,
pursuant to which the Supporting Noteholders have committed to (i) purchase New Common
Shares at a 35% discount to a Stated Equity Value of $900 million for cash consideration of $325
million (which shall be reduced dollar-for-dollar for cash proceeds received in the Rights Offering)
(the “Cash Purchase Obligation”), and (ii) exchange $138 million of Reinstated 1.25L Notes for
New Common Shares issued at a 25.7% discount to a Stated Equity Value of $900 million
(the “Exchange Transaction”).

Until November 4, 2019, qualified holders of 1.5L Notes (other than the Supporting Noteholders)
were offered the opportunity to join the Backstop Commitment Agreement (each such joining
holder, an “Additional Supporting Noteholder” and collectively with the Supporting
Noteholders, the “Commitment Parties”) and (a) assume up to their pro rata portion of the Cash
Purchase Obligation (and receive a corresponding pro rata portion of the Backstop Commitment

5
 If the Bankruptcy Court has commenced a hearing on confirmation of the Plan as of February 28, 2020, this Milestone
date shall be extended to March 16, 2020.




                                                         4
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 18 of 286




Premium and Termination Fee (each as defined below)), and (b) commit to participate in the
Exchange Transaction (for which no Backstop Commitment Premium or Termination Fee will be
allocated or become payable) and exchange Reinstated 1.25L Notes for New Common Shares
(subject to certain limitations specified in the Backstop Commitment Agreement), in each case at
the same discount as the Supporting Noteholders. No Additional Supporting Noteholders elected
to join the Backstop Commitment Agreement.

In consideration of the Commitment Parties’ commitments under the Backstop Commitment
Agreement, the Backstop Commitment Agreement provides that the Debtors shall provide to the
Commitment Parties: (i) a commitment premium of $26 million of additional New Common
Shares (the “Backstop Commitment Premium”), earned upon entry of the order approving the
Backstop Commitment Agreement, and payable on the Closing Date at the Cash Purchase Price
(as defined in the Backstop Commitment Agreement); (ii) if the Backstop Commitment Agreement
is terminated as the result of the occurrence of certain specified conditions set forth in the Backstop
Commitment Agreement, a termination fee in cash in an amount equal to $26 million
(the “Termination Fee”); (iii) the reimbursement of the Supporting Noteholders’ and their
advisors’ reasonable and documented out-of-pocket fees and expenses; and (iv) an indemnification
against any and all losses, claims, damages, liabilities and costs and expenses arising out of or in
connection with the Backstop Commitment Agreement and the transactions contemplated
thereunder.

The Backstop Commitment Agreement has the same milestones as the PSA.

On November [_], 2019, the Bankruptcy Court entered an order approving the Debtors’ entry into
the Backstop Commitment Agreement and their obligations thereunder [Docket No. [•]].

       D.      DIP-to-Exit Commitment

On October 18, 2019, the Debtors also reached an agreement with RBL Lenders holding over 95%
of the Claims under the Debtors’ prepetition RBL Facility (the “Exit Commitment Parties”) to
secure their commitment to support the Exit Facility, including to convert 50% of the obligations
under their RBL Facility into a $314,710,456 Senior Secured Superpriority Priming Debtor-in-
Possession Revolving Facility (the “DIP Facility”) and upon the Effective Date of the Plan, to
convert their remaining obligations under the RBL Facility and the DIP Facility into the Exit
Facility (the “DIP-to-Exit Facility”).

During the months leading up to the Petition Date, the Debtors conducted a thorough marketing
process and engaged in extensive negotiations that resulted in obtaining a commitment to provide
the Exit Facility on the best available terms. Each of the other exit financing offers received by
the Debtors were significantly less attractive than the DIP-to-Exit Facility due to one or more of
the following: (i) a meaningfully smaller committed exit facility relative to the DIP-to-Exit Facility,
(ii) a requirement that the Debtors take market risk due to syndications on a best-efforts basis,
(iii) increased negative carry costs associated with the use of cash collateral, and/or
(iv) significantly higher fees.

The RBL Agent and RBL Lenders conditioned the Exit Facility on it being part of a DIP-to-Exit
Facility that included a roll up (the “Roll-Up”) of 50% of the obligations owed under the RBL




                                                  5
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 19 of 286




Credit Agreement into the DIP Facility. The Debtors agreed to the Roll-Up as part of a package
deal that included the Exit Commitment Parties’ (i) commitment to provide an approximately $629
million Exit Facility, (ii) commitment to vote to accept the Plan, and (iii) consent to the Debtors’
continued use of Cash Collateral.

As set forth in further detail in the Exit Term Sheet, a copy of which is annexed as Exhibit B to
the Plan Support Agreement (annexed hereto as Exhibit B), on the Effective Date, the DIP Facility
and the remaining principal amount of any Allowed RBL Claims of each Prepetition RBL Lender
that elects to participate in the first-out revolving portion of the Exit Facility by the Voting
Deadline shall receive on a dollar-for-dollar basis first lien, first-out revolving loans under the Exit
Credit Agreement and letter of creditor participations under the Exit Credit Agreement (the “Exit
Revolving Facility”) that will be subject to a Borrowing Base (as defined in the Exit Term Sheet)
and with commitments in an aggregate maximum principal amount of up to $629,420,912 less the
aggregate principal amount of the Exit Term Facility (as defined below). In addition, the aggregate
principal amount of any Allowed RBL Claims of each Prepetition RBL Lender that has not elected
to participate in the Exit Revolving Facility will automatically be converted to a non-amortizing
last-out term loan facility secured in a manner pari passu with the Exit Revolving Facility (the
“Exit Term Facility”).

The Debtors and the Exit Commitment Parties’ agreements are memorialized in that certain
$314,710,456 Senior Secured Superpriority Priming Debtor-in-Possession Revolving Facility and
$629,420,912 Senior Secured Revolving Exit Facility Commitment Letter, dated October 18, 2019
(the “Exit Commitment Letter”). In addition to the approximately $629 million in the Exit
Facility, pursuant to the Commitment Letter, the RBL Agent agreed to use its commercially
reasonable efforts to arrange and syndicate an incremental amount of up to $300 million in exit
financing pursuant to the Commitment Letter.

On November [_], 2019, the Bankruptcy Court entered an order approving the Debtors’ entry into
the DIP Facility and their obligations under the Exit Commitment Letter and related fee letters
[Docket No. [•]] (the “DIP Order”).

       E.      Inquiries

If you have any questions about the packet of materials you have received, please contact Prime
Clerk LLC, the Debtors’ voting agent (the “Voting Agent”), at 1-877-502-9869 (domestic toll-
free) or 1-917-947-2373 (international). Additional copies of this Disclosure Statement, the Plan,
or the Plan Supplement (when filed) are available upon written request made to the Voting Agent
at the following address:

                                    EP Energy Ballot Processing
                                       c/o Prime Clerk, LLC
                                    830 Third Avenue, 3rd Floor
                                       New York, NY 10022

Copies of this Disclosure Statement, which includes the Plan and the Plan Supplement (when filed)
are also available on the Voting Agent’s website, https://cases.primeclerk.com/EPEnergy.
PLEASE DO NOT DIRECT INQUIRIES TO THE BANKRUPTCY COURT.




                                                   6
            Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 20 of 286




   WHERE TO FIND ADDITIONAL INFORMATION: The Company currently files quarterly and
   annual reports with, and furnishes other information to, the SEC. Copies of any document filed
   with the SEC may be obtained by visiting the SEC website at http://www.sec.gov and performing
   a search under the “Company Filings” link. Each of the following filings is incorporated as if fully
   set forth herein and is a part of this Disclosure Statement. Reports filed with the SEC on or after
   the date of this Disclosure Statement are also incorporated by reference herein.

        •    Annual Report on Form 10-K for the fiscal year ended December 31, 2018, filed with the
             SEC on March 18, 2019, as amended on April 30, 2019;

        •    Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2019, filed with the
             SEC on May 9, 2019;

        •    Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2019, filed with the
             SEC on August 9, 2019; and

        •    Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2019, filed with
             the SEC on November 12, 2019.

                                                II.
                                    SUMMARY OF PLAN TREATMENT

   The following table summarizes: (1) the treatment of Claims and Interests under the Plan;
   (2) which Classes are impaired by the Plan; (3) which Classes are entitled to vote on the Plan; and
   (4) the estimated recoveries for holders of Claims and Interests. The table is qualified in its entirety
   by reference to the full text of the Plan. For a more detailed summary of the terms and provisions
   of the Plan, see section VI – Summary of the Plan below. A detailed discussion of the analysis
   underlying the estimated recoveries, including the assumptions underlying such analysis, is set
   forth in section XI.C.4 – Valuation below.

                                                                                                          Estimated Allowed
  Class and                                                                           Impairment and
                                           Treatment                                                     Amount and Approx.
 Designation                                                                         Entitlement to Vote
                                                                                                         Percentage Recovery

                 The legal, equitable, and contractual rights of the holders of
                 Allowed Other Secured Claims are unaltered by the Plan.
                 Except to the extent that a holder of an Allowed Other Secured
                 Claim agrees to a less favorable treatment, in full and final
                                                                                                          Estimated
                 satisfaction of such Allowed Other Secured Claim, at the                Unimpaired
                                                                                                          Allowed Amount:
                 option of the Debtors or the Reorganized Debtors, but with the
       1                                                                                                  N/A
                 consent of the Initial Supporting Noteholders, (i) such holder        (Not entitled to
(Other Secured
                 will receive payment in full in Cash, payable on the later of the      vote because
   Claims)                                                                                                Estimated
                 Effective Date and the date that is ten (10) Business Days after       presumed to
                                                                                                          Percentage
                 the date on which such Other Secured Claim becomes an                    accept)
                                                                                                          Recovery: N/A
                 Allowed Other Secured Claim, in each case, or as soon as
                 reasonably practicable thereafter or (ii) such holder will
                 receive such other treatment so as to render such holder’s
                 Allowed Other Secured Claim Unimpaired.




                                                              7
           Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 21 of 286




                                                                                                          Estimated Allowed
  Class and                                                                           Impairment and
                                            Treatment                                                    Amount and Approx.
 Designation                                                                         Entitlement to Vote
                                                                                                         Percentage Recovery

                  The legal, equitable, and contractual rights of the holders of
                  Allowed Other Priority Claims are unaltered by the Plan.
                  Except to the extent that a holder of an Allowed Other Priority
                  Claim agrees to a less favorable treatment, in full and final                            Estimated
                  satisfaction of such Allowed Other Priority Claim, each holder         Unimpaired        Allowed Amount:
                  of an Allowed Other Priority Claim will, at the option of the                            N/A
      2
                  Debtors or the Reorganized Debtors, but with the consent of          (Not entitled to
(Other Priority
                  the Initial Supporting Noteholders, (i) be paid in full in Cash       vote because       Estimated
   Claims)
                  or (ii) otherwise receive treatment consistent with the                presumed to       Percentage
                  provisions of section 1129(a)(9) of the Bankruptcy Code,                 accept)
                                                                                                           Recovery: N/A
                  payable on the later of the Effective Date and the date that is
                  ten (10) Business Days after the date on which such Other
                  Priority Claim becomes an Allowed Other Priority Claim, in
                  each case, or as soon as reasonably practicable thereafter.


                  Each holder of an Allowed RBL Claim will receive, on a                                   Estimated
                  dollar-for-dollar basis, first lien, second-out term loans under                         Allowed Amount:
                  the Exit Credit Agreement; provided, that each holder of an             Impaired         $[___]
     3            Allowed RBL Claim that elects to participate in the first-out
(RBL Claims)      revolving portion of the Exit Facility by the Voting Deadline       (Entitled to vote)   Estimated
                  shall receive on a dollar-for-dollar basis first lien, first-out                         Percentage
                  revolving loans under the Exit Credit Agreement and letter of
                                                                                                           Recovery: 100%
                  credit participations under the Exit Credit Agreement.


                  On the Effective Date, all Allowed 1.125L Notes Claims will
                  be reinstated in the principal amount of $1 billion in
                  accordance with section 1124(2) of the Bankruptcy Code and                               Estimated
                                                                                         Unimpaired        Allowed Amount:
                  the 1.125L Notes Indenture and continued after the Effective
      4           Date in accordance with the terms of the 1.125L Notes                                    $[___]
                                                                                       (Not entitled to
(1.125L Notes     Indenture; provided, that on the Effective Date the Debtors
                                                                                        vote because       Estimated
   Claims)        may, with the consent of the Initial Supporting Noteholders,
                                                                                         presumed to       Percentage
                  deliver a notice of redemption with respect to or otherwise
                                                                                           accept)
                  voluntarily prepay (including by way of tender offer), in                                Recovery: 100%
                  accordance and in compliance with the terms of the 1.125L
                  Notes Indenture, a portion of the 1.125L Notes Claims.


                  On the Effective Date, all Allowed 1.25L Notes Claims will be
                  reinstated in the principal amount of $500 million in
                  accordance with section 1124(2) of the Bankruptcy Code and                               Estimated
                                                                                         Unimpaired        Allowed Amount:
                  the 1.25L Notes Indenture and continued after the Effective
      5           Date in accordance with the terms of the 1.25L Notes                                     $[___]
                                                                                       (Not entitled to
(1.25L Notes      Indenture; provided, that on the Effective Date the Debtors
                                                                                        vote because       Estimated
   Claims)        may, with the consent of the Initial Supporting Noteholders,
                                                                                         presumed to       Percentage
                  deliver a notice of redemption with respect to or otherwise
                                                                                           accept)
                  voluntarily prepay (including by way of tender offer), in                                Recovery: 100%
                  accordance and in compliance with the terms of the 1.25L
                  Notes Indenture, a portion of the 1.25L Notes Claims.




                                                              8
         Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 22 of 286




                                                                                                          Estimated Allowed
 Class and                                                                            Impairment and
                                           Treatment                                                     Amount and Approx.
Designation                                                                          Entitlement to Vote
                                                                                                         Percentage Recovery

                On the Effective Date, each holder of an Allowed 1.5L Notes
                Claim will receive on account of the secured portion of such
                Allowed 1.5L Notes Claim, in full and final satisfaction of the
                secured portion of such Allowed 1.5L Notes Claim, its Pro                                  Estimated
                Rata share of (i) 99.0% of the New Common Shares, subject                                  Allowed Amount:
      6         to dilution by the Rights Offering Shares, the Backstop                   Impaired         $[___]
(Secured 1.5L   Commitment Premium, the Private Placement (if applicable),
Notes Claims)   the Jeter Shares (if applicable), and the EIP Shares, and (ii) the    (Entitled to vote)   Estimated
                right to participate in the Rights Offering in accordance with                             Percentage
                the Rights Offering Procedures. On the Effective Date, the                                 Recovery: [___]%
                1.5L Notes will be cancelled, released and extinguished and
                will be of no further force or effect except as set forth herein,
                whether surrendered for cancellation or otherwise.


                On the Effective Date, holders of Allowed Unsecured Notes
                Claims, 1.5L Notes Deficiency Claims, and General
                Unsecured Claims will receive, in full and final satisfaction of                           Estimated
                such Claims, their Pro Rata share of 1.0% of the New Common                                Allowed Amount:
                Shares, subject to dilution by the Rights Offering Shares, the                             $[___]
      7                                                                                   Impaired
                Backstop Commitment Premium, the Private Placement (if
 (Unsecured
                applicable), the Jeter Shares (if applicable), and the EIP Shares                          Estimated
   Claims)                                                                            (Entitled to vote)
                (the “Unsecured Shares”). On the Effective Date, the                                       Percentage
                Unsecured Notes Claims, 1.5L Notes Deficiency Claims and
                                                                                                           Recovery: [___]%
                General Unsecured Claims will be cancelled, released, and
                extinguished and will be of no further force or effect, whether
                surrendered for cancellation or otherwise.


                Except Except to the extent that a holder of an Allowed
                Convenience Claim agrees to a less favorable treatment, in full
                and final satisfaction of such Allowed Convenience Claim,                                  Estimated
                each holder of an Allowed Convenience Claim will receive,                                  Allowed Amount:
                on the later of (i) the Effective Date and (ii) the date on which                          $[___]
     8                                                                                    Impaired
                such Convenience Claim becomes Allowed, or, in each case,
(Convenience
                as soon as reasonably practicable thereafter, the lesser of (a)                            Estimated
  Claims)                                                                             (Entitled to vote)
                payment in Cash of [10]% of such Allowed Convenience                                       Percentage
                Claim, or (b) its Pro Rata share of the Convenience Claim
                                                                                                           Recovery: [10]%
                Distribution Amount. Allowed Convenience Claims shall not
                include interest from and after the Petition Date or include any
                penalty on such Claim.

                                                                                                           Estimated
                                                                                         Unimpaired        Allowed Amount:
                On or after the Effective Date, all Intercompany Claims shall
       9        be adjusted, reinstated, or discharged in the Company’s                                    N/A
                                                                                       (Not entitled to
(Intercompany   discretion, subject to the reasonable consent of the Initial
                                                                                        vote because       Estimated
    Claims)     Supporting Noteholders.
                                                                                         presumed to       Percentage
                                                                                           accept)
                                                                                                           Recovery: N/A




                                                             9
            Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 23 of 286




                                                                                                           Estimated Allowed
   Class and                                                                           Impairment and
                                              Treatment                                                   Amount and Approx.
  Designation                                                                         Entitlement to Vote
                                                                                                          Percentage Recovery
                                                                                                           Estimated
                                                                                            Impaired       Allowed Amount:
                    All Subordinated Claims, if any, shall be discharged,
      10            cancelled, released, and extinguished as of the Effective Date,                        N/A
                                                                                        (Not entitled to
 (Subordinated      and will be of no further force or effect, and Holders of
                                                                                          vote because     Estimated
    Claims)         Allowed Subordinated Claims will not receive any distribution
                                                                                          presumed to      Percentage
                    on account of such Allowed Subordinated Claims.
                                                                                             reject)
                                                                                                           Recovery: N/A
                                                                                                            Estimated
                    Each holder of Allowed Existing Parent Equity Interests will                            Allowed Amount:
                    receive its Pro Rata share of $500,000 in Cash. On the                                  N/A
       11                                                                                  Impaired
                    Effective Date, Existing Parent Equity Interests will be
(Existing Parent
                    cancelled, released, and extinguished and will be of no further                         Estimated
Equity Interests)                                                                      (Entitled to vote)
                    force or effect, whether surrendered for cancellation or                                Percentage
                    otherwise.
                                                                                                            Recovery: N/A
                                                                                                            Estimated
                                                                                           Impaired         Allowed Amount:
                    Other Equity Interests will be cancelled, released, and                                 N/A
       12
                    extinguished and will be of no further force or effect, whether     (Not entitled to
 (Other Equity
                    surrendered for cancellation or otherwise. No holder of Other        vote because       Estimated
   Interests)
                    Equity Interests will receive a distribution.                         presumed to       Percentage
                                                                                             reject)
                                                                                                            Recovery: N/A
                                                                                                            Estimated
                                                                                          Unimpaired        Allowed Amount:
                    Intercompany Interests are Unimpaired. On the Effective
       13           Date, all Intercompany Interests shall, subject to the                                  N/A
                                                                                        (Not entitled to
(Intercompany       reasonable consent of the Initial Supporting Noteholders, be
                                                                                         vote because       Estimated
   Interests)       (i) cancelled (or otherwise eliminated) and receive no
                                                                                          presumed to       Percentage
                    distribution under the Plan or (ii) reinstated.
                                                                                            accept)
                                                                                                            Recovery: N/A

                                                III.
                                  OVERVIEW OF DEBTORS’ OPERATIONS

              A.       Business Overview

                       1.       General Overview

     EP Energy operates as an independent exploration and production company engaged in the
     acquisition and development of unconventional onshore oil and natural gas properties in the United
     States. In 2018, EP Energy had operating revenues of approximately $1.324 billion. The
     Company’s revenues are generated primarily through the physical sale of oil, natural gas, and
     natural gas liquids to third-party customers at spot or market prices under both short and long-term
     contracts, as well as settlements of the Company’s in-the-money commodity hedge positions. As
     of the date hereof, the Debtors operates through a diverse base of producing assets and is focused
     on the development of drilling inventory located in three areas: the Eagle Ford shale in South
     Texas, the Permian basin in West Texas, and Northeastern Utah. The Debtors have established
     significant contiguous leasehold positions in each of its three areas, representing approximately
     463,000 net acres in total (as of May 2019).



                                                              10
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 24 of 286




The Debtors’ strategy is to invest in opportunities that provide the highest return across their asset
base, continually seek out operating and capital efficiencies, effectively manage costs, and identify
accretive acquisition opportunities and divestitures – all with the objective of enhancing the
Debtors’ portfolio, growing asset value, improving cash flow and increasing financial flexibility.
Each of EP’s areas is characterized by a long-lived reserve base and high drilling success rates.
EP’s mission is to set the standard for the efficient development of hydrocarbons in the United
States.

In addition to opportunities in its existing portfolio, the Company continuously explores strategic
acquisitions of leasehold acreage or acquisitions of producing assets that allow the Company to
leverage existing expertise in its operating areas, balance exposure to regions, basins and
commodities, help achieve or enhance risk-adjusted returns competitive with those available in
existing programs and increase reserves. The Company also continuously evaluates its asset
portfolio and sold oil and natural gas properties if such properties no longer meet long-term
objectives.

As of the Petition Date, the Debtors employed approximately 360 employees and a supplemental
workforce of approximately 180 temporary employees and independent contractors in their
operations.

                 2.       Drilling Operations

The Debtors’ operations are extremely capital-intensive, with capital expenditures and asset
acquisitions in 2018 totaling approximately $984 million in the aggregate ($644 million excluding
acquisitions). In 2018, the Debtors completed 136 gross wells, and as of December 31, 2018 had
a total of 29 gross wells drilled, but not completed, across its programs. The Debtors operate
approximately 95% of their producing wells. Further, during 2018, the Debtors completed (i) 85
gross wells in the Eagle Ford for a total of 800 net operated wells, (ii) 27 gross wells in
Northeastern Utah for a total of 342 net operated wells, and (iii) 24 gross wells in the Permian
basin for a total of 350 net operated wells. In addition, the Debtors recompleted 81 gross wells in
Northeastern Utah during 2018.

As of December 31, 2018, the Debtors had proven reserves of 324.5 million barrels of oil
equivalent (“MBoe”), including 169 million barrels of proved oil reserves, 60 million barrels of
proved natural gas liquids reserves, and 575 billion cubic feet of proved natural gas reserves,
representing 52%, 18%, and 30%, respectively, of total proved reserves. Approximately 234
MBoe, or 72%, of the Company’s total proved reserves are proved developed producing assets,
which generated average production of 80.7 MBoe/d in 2018 from approximately 1,744 gross
wells. During the six months ended June 30, 2019, the Company produced on average
approximately 71,600 Boe per day, compared to 81,300 Boe per day during the same period in
2018. 6



6
  Average production has been lower as a result of, among other reasons downstream third-party operational issues
and constraints in the Eagle Ford shale and Permian basin, fewer wells placed on production in the Eagle Ford Shale,
reduced drilling activity in Northeastern Utah, and a reduction in capital allocated to the Permian basin.




                                                        11
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 25 of 286




               3.      Joint Ventures

In addition to the Debtors’ owned properties, the Debtors are party to certain joint ventures in their
asset areas to enhance the development of wells, hold acreage, and/or improve near-term
economics in its existing programs. In Northeastern Utah, the Company’s joint venture partner is
participating in the development of 60 wells, and as of December 31, 2018, the Debtors drilled and
completed 43 wells under the joint venture agreement. Under the joint venture agreement, the
Debtors fund less than half of the estimated drilling costs for a 50% working interest in the joint
venture wells and sell the associated production to its joint venture partner.

Moreover, since 2017, EP Energy has been party to a joint venture with Jeter Drillco to fund future
oil and natural gas development in the Permian basin and the Eagle Ford Shale (the “Jeter Drillco
JV”). Under the Jeter Drillco JV, Jeter Drillco agreed to fund 60% of the estimated drilling,
completion, and equipping costs in the joint venture wells, divided into two approximately $225
million investment tranches, in exchange for a 50% working interest. The Company is the operator
of Jeter Drillco’s assets. Under the Jeter Drillco JV, once Jeter achieves a specified internal rate
of return on its invested capital in each tranche, a portion of its working interest reverts to the
Company. The Debtors have completed the planned activity in the first tranche, having completed
69 wells in the Permian basin. In April 2018, the parties amended the Jeter Drillco JV to direct
the second tranche investment to the Eagle Ford shale. Wells in the Eagle Ford shale began
producing in the third quarter of 2018. As of September 24, 2019, the Debtors drilled and
completed 57 wells in the Eagle Ford under the Jeter Drillco JV and have substantially completed
their planned activity in the second tranche.

               4.      Hedging

The Company utilizes derivative contracts to hedge its exposure to commodity price fluctuations
and reduce the variability in the Company’s cash flows associated with anticipated sales of future
oil and natural gas production. As of the Petition Date, the Company had fifty-two (52) open
hedging agreements that extend through 2020, including thirty-two (32) crude oil three-way
arrangements; four (4) crude oil collar arrangements; eight (8) crude oil basis swaps; one (1) crude
oil roll arrangement; three (3) natural gas fixed price swaps; and four (4) natural gas collar
arrangements.

Approximately 90% of the Debtors open hedging agreements relate to its crude oil production and
the remaining 10% relates to the Company’s natural gas production. As of the Petition Date, the
aggregate mark-to-market value of all derivative assets and liabilities related to Company’s
prepetition hedging agreements, calculated using standard industry valuation processes, was a net
derivative asset of approximately $62.6 million (subject to daily fluctuations). The Company’s
obligations under its hedges are secured by the same collateral (on the same priority) that secures
its obligations under the RBL Credit Agreement. All of the Debtors’ hedge counterparties are also
RBL Lenders under the RBL Facility. Pursuant to the DIP Order, the Debtors’ Prepetition Hedge
Obligations are treated as DIP Obligations (each as defined in the DIP Order).




                                                 12
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 26 of 286




        B.       Debtors’ Corporate History and Structure

                 1.       Corporate History

On February 14, 2012, affiliates of Apollo, Riverstone Holdings LLC (“Riverstone”), Access, and
Korean National Oil Corporation (“KNOC”, and collectively with Apollo, Riverstone, and Access,
the “Sponsors”), along with other co-investors, formed EPE Acquisition, LLC (“AcqCo”). On
May 24, 2012, the Sponsors acquired Debtor EP Energy LLC’s predecessor and its subsidiaries
from El Paso Corporation for approximately $7.2 billion in cash in a spin-out sale transaction that
was consummated in connection with the $21.1 billion cash and stock merger of El Paso
Corporation and Kinder Morgan, Inc. The acquisition was partly financed through the issuance of
approximately $4.25 billion of debt by the Company.

On August 30, 2013, EP Energy was formed and the Sponsors and other members of AcqCo
contributed their membership interests in AcqCo to EP Energy in exchange for common stock in
EP Energy, resulting in EP Energy becoming the 100% equity owner of AcqCo. Subsequently, in
January 2014, EP Energy completed an initial public offering of 35.2 million shares of Class A
common stock (approximately 14% of Class A common stock at the time) and received net
proceeds of approximately $664 million (the “2013 IPO”). EP Energy’s Class A common stock
commenced trading on the New York Stock Exchange (the “NYSE”) on January 17, 2014 under
the ticker symbol “EPE”.

                 2.       Debtors’ Corporate and Governance Structure

Collectively, EP Energy and its direct and indirect subsidiaries consist of nine (9) entities
organized under the laws of the State of Delaware, eight (8) of which are Debtors in these Chapter
11 Cases. 7 A chart illustrating the Debtors’ organizational structure as of the Petition Date is
annexed hereto as Exhibit C.

EP Energy’s board of directors generally functions as the Company’s governing board. On
June 4, 2019, the Board of Directors of EP Energy (the “Board”) established a special committee
of three independent directors (the “Special Committee”) to evaluate the Company’s strategic
alternatives, and to the extent applicable, negotiate, and implement one or more capital structure
transactions. Accordingly, the Special Committee, by virtue of its mandate, serves as the
Company’s governing body with respect to the restructuring and these Chapter 11 Cases. The
Special Committee approved the Debtors’ entry into the Backstop Commitment Agreement and
PSA as well as the filing of the Plan.

Each Debtor other than EP Energy (which was formerly a NYSE-listed corporation) is either a
member-managed or manager-managed limited liability company or a corporation with a one-
person or two-person board of directors, with the exception of one partnership entity that is
managed by its general partner. EP Energy’s Board consists of the following thirteen directors:


7
  EPE Employee Holdings II, LLC (“Employee Holdings”) is the only subsidiary of EP Energy that is not a debtor in
these Chapter 11 Cases. Employee Holdings has no operations or liabilities. Its only asset is Class B common stock
of EP Energy held for the benefit of current and former employees of the Company. The Company believes that the
Class B common stock is worthless.




                                                       13
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 27 of 286




  Name                    Position

  Alan R. Crain           Chairman; Independent Director; Special Committee Member
  Gregory A. Beard        Director
  Scott R. Browning       Director
  Carol Flaton            Independent Director; Chair of Special Committee
  Jae Hwii Gwag           Director
  Wilson B. Handler       Director
  J. Barton Kalsu         Independent Director; Special Committee Member
  Rajen Mahagaokar        Director
  Russell E. Parker       Director; President and CEO
  Robert C. Reeves        Independent Director
  Robert Tichio           Director
  Rakesh Wilson           Director
  Donald A. Wagner        Director

The Company has highly experienced managers for its operations.          The Company’s core
management team consists of the following individuals:

  Name                    Position

  Russell E. Parker       President and Chief Executive Officer
  Kyle A. McCuen          Senior Vice President and Chief Financial Officer
  David Rush              Chief Restructuring Officer
  Raymond J. Ambrose      Senior Vice President, Engineering and Subsurface
  Chad D. England         Senior Vice President, Operations
  Jace D. Locke           Vice President, General Counsel and Corporate Secretary
  Peter D. Addison        Vice President, Land and Land Administration
  Mark E. Hargis          Vice President, Geoscience
  Dennis M. Price         Vice President, Marketing


       C.     Equity Ownership

EP Energy is a public company and files annual reports with, and furnishes other information to,
the Securities and Exchange Commission. Until May 2019, the Class A common stock of EP
Energy was listed on the NYSE under the symbol “EPE.” However, on January 3, 2019, the
Company was notified by the NYSE that EP Energy was not in compliance with NYSE continued
listing standards because the average closing price of its shares of Class A common stock had
fallen below $1.00 per share over a period of 30 consecutive trading days. On May 24, 2019, the
Company was notified that due to “abnormally low” trading price levels, the NYSE commenced
delisting proceedings to delist EP Energy’s Class A common stock. Trading in the Company’s
Class A common stock was suspended on May 23, 2019 and, beginning on May 24, 2019, the
Class A common stock of the Company began trading on the OTC Pink marketplace under the
symbol “EPEG”.




                                              14
          Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 28 of 286




As of August 31, 2019, (i) 255,136,111 shares of EP Energy’s $0.01 par value Class A common
stock were issued and outstanding, and (ii) 237,256 shares of the EP Energy’s $0.01 par value
Class B common stock were issued and outstanding. 8

Holders of Class A common shares are entitled to one vote per Class A shares on all matters to be
voted on by EP Energy’s stockholders. EP Energy’s Class A common stock is currently held
39.0% by Apollo as record holder, 13.7% by Access, 12.3% by Riverstone, 12.3% by KNOC, and
22.7% by other shareholders. All of the other Debtors are wholly-owned direct or indirect
subsidiaries of EP Energy.

Class B common shares are non-voting shares that are held by certain current and former
employees who were issued such shares in 2012, in addition to a smaller portion that were issued
to non-debtor affiliate Employee Holdings in late 2013 in advance of the Company’s 2013 IPO. 9
Class B common shares entitle holders to receive proceeds in the form of cash or Class A common
shares upon certain performance events that did not occur prior to the Petition Date (e.g., the
Sponsors receiving a return of at least 1.0x their invested capital plus a stated return).

Further, under EP Energy’s prepetition stock-based compensation plans (the 2014 Omnibus
Incentive Plan and 2017 Employment Inducement Plan), EP Energy may issue to the Company’s
employees and non-employee directors various forms of long-term incentive compensation
including stock options, stock appreciation rights, restricted stock, restricted stock units,
performance shares/units, incentive awards, cash awards, and other stock-based awards. EP
Energy is authorized to grant awards of up to 36,832,525 shares of common stock for awards under
these plans, with 8,645,338 shares remaining available for issuance as of December 31, 2018.

           D.        Prepetition Indebtedness

As of the Petition Date, the Debtors’ funded prepetition indebtedness was approximately $4.909
billion (plus accrued and unpaid interest and other expenses), consisting of the following:

                                  Principal Amount
              Name                                                        Lien Priority and Collateral
                                   (approximate)
    RBL Claims                   $629 million 10          First lien on substantially all of the Debtors’ assets
                                                          First lien on substantially all of the Debtors’ assets, subject to
    1.125L Notes Claims          $1 billion
                                                          prior payment of RBL Claims
                                                          First lien on substantially all of the Debtors’ assets, subject to
    1.25L Notes Claims           $500 million
                                                          prior payment of RBL Claims and 1.125L Notes Claims
                                                          First lien on substantially all of the Debtors’ assets, subject to
    1.5L Notes Claims            $2.092 billion           prior payment of RBL Claims, 1.125L Notes Claims, and
                                                          1.25L Note Claims


8
  The Board is also authorized to provide for the issuance from time to time of preferred shares, but no preferred stock
is currently issued or outstanding.
9
 Employee Holdings, as the holder of 70,000 Class B shares, was designed as a vehicle for future employee incentive
awards pursuant to which employee participants would become entitled to receive amounts equal to a proportion of
proceeds received by Employee Holdings from time to time.
10
     Including $27 million of outstanding letters of credit.




                                                               15
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 29 of 286



                            Principal Amount
          Name                                               Lien Priority and Collateral
                             (approximate)
Unsecured Notes Claims     $688 million        N/A
Total                      $4.909 billion


[In connection with the DIP Order, the Bankruptcy Court approved the “roll-up” of 50% of the
commitments under the RBL Facility into the DIP Facility. Accordingly, as of the date hereof, the
RBL Facility has been fully drawn].

The below description of the Debtors’ prepetition indebtedness is for informational purposes only
and is qualified in its entirety by reference to the specific agreements evidencing such indebtedness.

                 1.      RBL Claims

Certain of the Debtors are parties to that certain Credit Agreement, dated as of May 24, 2012 (as
amended, restated, amended and restated, modified, or otherwise supplemented from time to time,
the “RBL Credit Agreement”, and the claims thereunder, the “RBL Claims”) between EP
Energy LLC, as borrower (the “RBL Borrower”), AcqCo, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (in its capacity as such, the “RBL Agent”) and issuing
bank, and the lenders party thereto (the “RBL Lenders”) that provided for a commitment of
approximately $629 million, including a sublimit for a letter of credit facility (the “RBL Facility”).
As noted above, the RBL Facility has been fully drawn as of the date hereof.

All of the Debtors, other than EP Energy and the RBL Borrower, are guarantors under the RBL
Facility. As of the Petition Date, the RBL Facility was fully drawn, including approximately $27
million in letters of credit that remained outstanding but were undrawn as of the date thereof, plus
any applicable interest, fees, and other amounts outstanding under the RBL Credit Agreement.
The RBL Claims are secured by a first-priority security interest in and liens (subject to certain
permitted liens) on substantially all of the assets of AcqCo and its direct and indirect subsidiaries,
including the vast majority of such entities’ oil and natural gas properties, cash, accounts
receivable, and other material assets.

                 2.      1.125L Notes Claims

Certain of the Debtors are party to that certain Indenture (as amended, modified, or otherwise
supplemented from time to time, the “1.125L Indenture”, and the claims thereunder, the “1.125L
Notes Claims”), dated as of May 23, 2018, among EP Energy LLC and Everest Acquisition
Finance Inc. (“Acquisition FinanceCo”, and together with EP Energy LLC, the “EP Co-Issuers”)
as co-issuers, each of the guarantors named therein (each of EP Energy LLC’s direct and indirect
subsidiaries, the “Debtor Guarantors”), and UMB Bank, National Association, as successor
indenture trustee and notes collateral agent. The obligations under the 1.125L Indenture are jointly
and severally guaranteed by each of the Debtor Guarantors and are secured by junior-priority liens
on substantially all of the assets of the EP Co-Issuers and the Debtor Guarantors, including the
vast majority of such entities’ oil and natural gas properties, cash, accounts receivable, and other
material assets (the “Collateral”).




                                                 16
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 30 of 286




The liens securing the obligations under the 1.125L Indenture are junior in priority to the liens
securing the RBL Claims. As of the date hereof, the aggregate amount outstanding under the
1.125L Indenture is $1 billion in principal amount, plus any unpaid interest, fees, premiums, or
other amounts due thereunder.

               3.      1.25L Notes Claims

Certain of the Debtors are party to that certain Indenture (as amended, modified, or otherwise
supplemented from time to time, the “1.25L Indenture”, and the claims thereunder, the “1.25L
Notes Claims”), dated as of November 29, 2016, among the EP Co-Issuers, the Debtors
Guarantors, and BOKF, NA, as successor indenture trustee and notes collateral agent. The
obligations under the 1.25L Indenture are jointly and severally guaranteed by each of the Debtor
Guarantors and are secured by junior-priority liens over the Collateral. The liens securing the
obligations under the 1.25L Indenture are junior in priority to the liens securing the RBL Claims
and the 1.125L Notes Claims. As of the date hereof, the aggregate amount outstanding under the
1.25L Indenture is $500 million in principal amount, plus any unpaid interest, fees, premiums, or
other amounts due thereunder.

               4.      1.5L Notes Claims

Certain of the Debtors are party to that certain Indenture (as amended, modified, or otherwise
supplemented from time to time, the “2024 1.5L Indenture”, and the claims thereunder,
the “2024 1.5L Notes Claims”), dated as of January 3, 2018, among the EP Co-Issuers, the
Debtors Guarantors, and Wilmington Trust, National Association, as indenture trustee and notes
collateral agent. The obligations under the 2024 1.5L Indenture are jointly and severally
guaranteed by each of the Debtor Guarantors and are secured by junior-priority liens over the
Collateral. The liens securing the obligations under the 2024 1.5L Indenture are junior in priority
to the liens securing the RBL Claims, the 1.125L Notes Claims, and the 1.25L Notes Claims, and
are pari passu with the 2025 1.5L Notes Claims (as defined herein). As of the date hereof, the
aggregate amount outstanding under the 2024 1.5L Indenture is $1.092 billion in principal amount,
plus any unpaid interest, fees, premiums, or other amounts due thereunder.

Certain of the Debtors are party to that certain Indenture (as amended, modified, or otherwise
supplemented from time to time, the “2025 1.5L Indenture”, and together with the 2024 1.5L
Indenture, the “1.5L Indentures”, and the claims thereunder, the “2025 1.5L Notes Claims”, and
together with the 2024 1.5L Notes Claims, the “1.5L Notes Claims”), dated as of February 6, 2017,
among the EP Co-Issuers, the Debtors Guarantors, and Wilmington Trust, National Association,
as indenture trustee and notes collateral agent. The obligations under the 2025 1.5L Indenture are
jointly and severally guaranteed by each of the Debtor Guarantors and are secured by junior-
priority liens over the Collateral. The liens securing the obligations under the 2025 1.5L Indenture
are junior in priority to the liens securing the RBL Claims, the 1.125L Notes Claims, and the 1.25L
Notes Claims, and are pari passu with the 2024 1.5L Notes Claims. As of the date hereof, the
aggregate amount outstanding under the 2025 1.5L Indenture is $1 billion in principal amount,
plus any unpaid interest, fees, premiums, or other amounts due thereunder.

The Debtors estimate that approximately $[__] of the 1.5L Notes Claims are 1.5L Deficiency
Claims.




                                                17
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 31 of 286




               5.     Intercreditor Agreements

The rights of the Debtors’ prepetition secured parties with respect to the Collateral are governed
by three intercreditor agreements (collectively, the “Intercreditor Agreements”):

       (a)     the rights as between the RBL Agent on one hand, and the notes collateral agent
               under the 1.125L Indenture on the other, are governed by that certain Senior
               Priority Lien Intercreditor Agreement dated as of May 23, 2018, with RBL Claims
               being “First-Priority Lien Obligations” thereunder, and 1.125L Notes Claims being
               “Second-Priority Lien Obligations” thereunder;

       (b)     the rights as between the RBL Agent and the notes collateral agent under the 1.125L
               Indenture on one hand, and the notes collateral agent under the 1.25L Indenture on
               the other, are governed by that certain Additional Priority Lien Intercreditor
               Agreement dated as of November 29, 2016, with RBL Claims and 1.125L Notes
               Claims being “First-Priority Lien Obligations” thereunder, and 1.25L Notes Claims
               being “Second-Priority Lien Obligations” thereunder; and

       (c)     the rights as between the RBL Agent and the notes collateral agent under the 1.125L
               Indenture and the 1.25L Indenture on one hand, and the notes collateral agent under
               the 1.5L Indentures on the other, are governed by that certain Priority Lien
               Intercreditor Agreement dated as of August 24, 2016, with RBL Claims, 1.125L
               Notes Claims, and 1.125L Notes Claims being “First-Priority Lien Obligations”
               thereunder, and 1.5L Notes Claims being “Second-Priority Lien Obligations”
               thereunder.

The Intercreditor Agreements govern, among other things, the priority of distribution of the
Collateral and proceeds thereof between the prepetition secured parties.

               6.     Unsecured Notes Claims

Certain of the Debtors are party to that certain Indenture (as amended, modified, or otherwise
supplemented from time to time, the “2020 Unsecured Notes Indenture”), dated as of April 24,
2012, among the EP Co-Issuers, the Debtors Guarantors, and Wilmington Trust, National
Association, as indenture trustee. The obligations under the 2020 Unsecured Notes Indenture are
jointly and severally guaranteed by each of the Debtor Guarantors. As of the date hereof, the
aggregate amount outstanding under the 2020 Unsecured Notes Indenture is $182 million in
principal amount, plus any unpaid interest, fees, premiums, or other amounts due thereunder.

Certain of the Debtors are party to that certain Indenture (as amended, modified, or otherwise
supplemented from time to time, the “2022 Unsecured Notes Indenture”), dated as of August 13,
2012, among the EP Co-Issuers, the Debtors Guarantors, and Wilmington Services Fund Society,
FSB, as indenture trustee. The obligations under the 2022 Unsecured Notes Indenture are jointly
and severally guaranteed by each of the Debtor Guarantors. As of the date hereof, the aggregate
amount outstanding under the 2022 Unsecured Notes Indenture is $182 million in principal amount,
plus any unpaid interest, fees, premiums, or other amounts due thereunder.




                                               18
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 32 of 286




Certain of the Debtors are party to that certain Indenture (as amended, modified, or otherwise
supplemented from time to time, the “2023 Unsecured Notes Indenture”), dated as of May 28,
2015, among the EP Co-Issuers, the Debtors Guarantors, and Wilmington Services Fund Society,
FSB, as indenture trustee. The obligations under the 2023 Unsecured Notes Indenture are jointly
and severally guaranteed by each of the Debtor Guarantors. As of the date hereof, the aggregate
amount outstanding under the 2023 Unsecured Notes Indenture is $323 million in principal amount,
plus any unpaid interest, fees, premiums, or other amounts due thereunder.

               7.      Other Claims

The Company has other claims against it that do not consist of long-term funded debt. Among
other things, as described below, the Company is a defendant in numerous civil actions that may
give rise to substantial unsecured claims, most of which are contingent, unliquidated, and disputed.

Further, in the ordinary course of their business, the Debtors incur trade debt with numerous
vendors in connection with their operations. The Company has a number of unsecured prepetition
obligations to certain of its vendors that do not benefit from state-law lien rights or setoff rights.
However, a significant number of the Debtors’ prepetition trade obligations have been satisfied by
the Debtors in accordance with first day relief granted by the Bankruptcy Court (as described
below).

On November 18, 2019, the Debtors filed their schedules of assets and liabilities (the “Schedules”)
and statements of financial affairs (the “Statements”) detailing known claims against the Debtors.
Upon the expiration of the Bar Date (as defined below), the Debtors will have more information
regarding the amount of other claims against the Debtors, including General Unsecured Claims.

               8.      Prepetition Legal Proceedings

Certain Debtors are named as defendants from time to time in routine litigation proceedings
including, but not limited to, personal injury and breach of contract disputes. For example, see
Section V.H. herein describing the MFN Lawsuit (as defined below). In management’s view,
Claims made in connection with the Legal Proceedings will be Allowed in an amount that is less
than the claimed amount, and the outcome of these proceedings will not have a material adverse
effect on the Debtors’ financial position, results of operations, or cash flows. The Debtors,
however, cannot predict with certainty the outcome or effect of pending or threatened litigation or
legal proceedings, and the eventual outcome could materially differ from their current estimates.

               9.      Intercompany Claims

In the ordinary course of business, the Debtors enter into intercompany transactions with one
another (“Intercompany Transactions,” and any intercompany receivable and payable generated
pursuant to an Intercompany Transaction, “Intercompany Claim”) including when, among other
things, (i) Debtors EP Energy, EP Energy E&P Company, L.P. (“EP OpCo”), and EP Energy LLC
receive funds into their bank accounts on behalf of other Debtors, (ii) Debtors EP Energy,
Ep OpCo, EP Energy Management, L.L.C., and EP Energy LLC make payments and




                                                 19
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 33 of 286




disbursements out of their Bank Accounts on behalf of other Debtors, and (iii) funds are transferred
between and among the Debtors. 11

Intercompany Transactions and Intercompany Claims between Debtors are not generally settled
by actual transfers of cash among the Debtors. Instead, the Debtors track all Intercompany
Transactions and Intercompany Claims electronically in their centralized accounting system, the
results of which are recorded concurrently on the applicable Debtor’s balance sheets and regularly
reconciled. The accounting system requires that all general ledger entries be balanced at the legal-
entity level; therefore, when the accounting system enters an intercompany receivable on one
entity’s balance sheet, it also automatically creates a corresponding intercompany payable on the
applicable affiliate’s balance sheet. This results in a net balance of zero when consolidating all
intercompany accounts.

The Debtors maintain records of all transactions processed through their cash management system.
During these Chapter 11 Cases, the Debtors have kept and will continue to keep records of any
postpetition Intercompany Transactions and Intercompany Claims.

                                       IV.
                              KEY EVENTS LEADING TO
                         COMMENCEMENT OF CHAPTER 11 CASES

        A.      Continued Weakness in Oil & Gas Exploration and Production Industry

As has been well documented, the distressed market conditions in the oil and gas industry, which
began in 2014, have negatively impacted all levels of the industry, including upstream companies
that produce oil and gas. As evidenced by the numerous chapter 11 filings or other announcements
of debt restructurings in the industry, the impact of the volatility of the commodity markets on the
Debtors’ businesses is clear. Notably, oil and natural gas prices dropped precipitously in 2014 and
2015 and have held at depressed levels for the last several years. Both the decline and the length
of this trough have been greater than what anyone in the business could have reasonably
anticipated, resulting in a substantial decline in revenue, reserves, and asset values across the
industry

The Debtors, of course, have not been immune to these adverse market conditions and the impact
on its reserves, cash flow, and ability to service its outstanding indebtedness. As with many of its
peers, this drastic and prolonged drop in prices and the severe dislocations it caused to the Debtors’
operations have impacted their asset base and put the Debtors in a stressed liquidity situation.

        B.      Prepetition Restructuring Efforts

                1.      Operational Initiatives

In November 2017, the Board announced a change in senior leadership with Russell E. Parker
joining the Company and becoming its President and Chief Executive Officer, along with a new
streamlined management structure. In connection with the leadership change, the majority of the
11
   The Debtors do not transact or have any intercompany claims with their non-Debtor affiliate, EPE Employee
Holdings II, LLC.




                                                    20
         Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 34 of 286




prior management team departed the organization. The change in senior leadership was a move
from an asset-based to a function-based organization, which was intended to enable greater
flexibility in allocating capital and resources to specific assets and to improve the Debtors’ cost
structure and create efficiencies.

Further, the Debtors undertook a number of operational efforts to improve its financial position.
Through vendor cost reduction initiatives, business optimization, and general efficiencies, the
Debtors significantly reduced their cash operating cost structure. For example, the Debtors
reduced their run-rate general and administrative expenses by approximately 24% and its lease
operating expense by 27% since Q3 2017. 12

                   2.      Strategic Transactions

Facing a declining revenue and asset-base on account of commodity prices, and approximately
$365 million of annual interest expense, in 2018 the Debtors took a number of strategic steps in
an effort to improve its asset portfolio and financial flexibility and address its capital structure and
liquidity needs, including (i) completing $277 million in acquisitions in the Eagle Ford shale and
divesting of certain assets in Northeastern Utah for approximately $177 million, (ii) exchanging
approximately $1.147 billion of the Unsecured Notes maturing in 2020, 2022, and 2023, for the
new $1.092 billion of 2024 1.5L Notes, (iii) repurchasing $134 million of Unsecured Notes for
approximately $89 million in cash, (iv) issuing $1 billion in senior secured 1.125L Notes maturing
in 2026 and using the net proceeds to repay in full the outstanding amounts at that time under the
RBL Facility, and (v) extending the maturity of the RBL Facility from May 2019 to
November 2021.

                   3.      Leverage and Liquidity Concerns

Despite these efforts, it became apparent that the Debtors’ revenue and cash flow generating
capacity would not be sufficient to service its outstanding debt on a long-term basis and to maintain
the liquidity necessary to operate its businesses and preserve its long-term viability and enterprise
value. In March 2019, EP Energy stated in its Form 10-K annual report that its projections showed
that, based on its then-forecasted EBITDAX (assuming approximately $55/barrel of oil), cash on
hand, and remaining capacity under the RBL Facility, the Debtors would not have sufficient
liquidity available to repay the 2020 Unsecured Notes at maturity and meet their working capital
needs and/or fund their planned capital expenditures. 13

                   4.      Special Committee Appointed to Oversee Strategic Process

Beginning in April 2019, certain ad hoc committees comprised of the Company’s creditors began
to organize, engage advisors, and deliver letters to the Company, each asking that the Company
consider certain strategic alternatives. These creditors included (i) an ad hoc group of holders of
the Company’s 1.125L Notes and 1.25L Notes (each as defined herein) (the “Ad Hoc
1.125L/1.25L Noteholder Group”), (ii) certain holders of the Company’s 1.5L Notes, including

12
     Based on Q3 2017 compared to year-to-date 2019 (through May).
13
   Later, on May 9, 2019, the Company noted in its first-quarter 10-Q that there was substantial doubt about its ability
to continue as a going concern.




                                                          21
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 35 of 286




Elliott and Apollo, and (iii) an ad hoc group of holders of the Company’s Unsecured Notes (as
defined herein) (the “Ad Hoc Unsecured Noteholder Group”). Around this time, certain 1.5L
Noteholders, including Elliott, and the Ad Hoc Unsecured Noteholder Group also delivered
unsolicited proposals for potential restructuring and refinancing transactions, respectively.

On June 4, 2019, the Board established the Special Committee (and appointed to it independent
members of the Board who are not affiliated with the Sponsors) to evaluate the Company’s
strategic alternatives, and to the extent applicable, negotiate, and implement one or more capital
structure transactions. The Company also retained Weil, Gotshal & Manges LLP (“Weil”) as
counsel, Evercore Group L.L.C. (“Evercore”) as investment banker, and FTI Consulting, Inc.
(“FTI”) (initially solely as financial advisor) to explore strategic alternatives and assist it in both
(i) evaluating certain other sources of incremental liquidity, including additional debt issuances,
refinancings, and asset sales, and (ii) potentially developing and implementing a comprehensive
plan to restructure its balance sheet, whether in-court or out-of-court.

               5.      Debtors Engage with Creditors and Other Parties

In the months leading up to the Petition Date, the Company engaged in continuous discussions
with its existing stakeholders with respect to a range of strategic transactions, including various
out-of-court financing and capital markets transactions and potential comprehensive
recapitalization and/or restructuring solutions. Such stakeholders included (i) the Company’s RBL
Lenders, (ii) the Ad Hoc 1.125L/1.25L Noteholder Group, (iii) the certain 1.5L Noteholders,
including Elliot, (iv) Apollo (the Company’s largest prepetition equity sponsor and one of the
Company’s largest noteholders, holding 1.25L Notes and 1.5L Notes), (v) the Ad Hoc Unsecured
Noteholder Group, and (vi) certain other creditors.

The Debtors executed non-disclosure agreements with (i) the advisors to (a) Elliott (Milbank LLP,
Houlihan Lokey, Inc., W.D Von Gonten & Co., and DeGolyer and MacNaughton Corp.),
(b) Apollo (Paul, Weiss, Rifkind, Wharton & Garrison LLP and Moelis & Company LLC), (c) the
Ad Hoc 1.125L/1.25L Noteholder Group (Morrison & Foerster LLP and PJT Partners LP), and
(d) the Ad Hoc Unsecured Noteholder Group (Stroock & Stroock & Lavan LLP, Rothschild & Co.,
and Intrepid Financial Partners), and (ii) certain members of certain of the foregoing constituencies.
The Debtors also (x) established a data room to facilitate providing diligence to the foregoing
advisors, (y) held a significant number of diligence calls and meetings between management, the
Company’s advisors and such parties and/or their respective advisors, and (z) participated in a
number of in-person meetings with a number of such parties to discuss potential in-court
restructurings and out-of-court transactions.

From May to mid-August 2019, EP’s advisors had numerous calls and meetings with advisors to
(i) the Ad Hoc 1.125L/1.25L Noteholder Group regarding, among other things, the terms of a
potential restructuring, (ii) the certain 1.5L Noteholders, including Elliott and Apollo, to discuss a
potential debt-for-equity transaction coupled with an equity rights offering, and (iii) the Ad Hoc
Unsecured Noteholder Group to discuss a potential new financing transaction and/or unsecured
notes repurchase. During this period, the Special Committee met regularly to analyze and consider
EP’s strategic options, including the proposals made by the ad hoc committees. The Special
Committee meticulously weighed whether the Company should raise new money financing
(including by, through its advisors, soliciting numerous indications of interest from potential



                                                  22
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 36 of 286




lenders) to give the Company runway to continue to implement its business plan and make its
scheduled coupon payments, or to implement a comprehensive restructuring of the Company.

The principal out-of-court strategies that the Special Committee considered (among other
strategies) involved (i) fully utilizing the ability to raise up to an incremental $371 million of senior
secured debt financing for additional funding or as an exchange, (ii) investing assets in an
“unrestricted” subsidiary and utilizing such baskets to raise incremental financing to augment the
Company’s liquidity or fund a cash tender for existing securities of the Company at a discount to
par value, and/or (iii) issuing new debt securities for existing securities of the Company at a
discount to par value. However, absent an unforeseeable, substantial, and sustained rise in
commodity prices, these potential transactions did not offer a sufficient solution to address the
Debtors’ balance sheet problems. Further, as commodity prices continued to drop over the summer
of 2019, access to the capital markets for oil and gas exploration and production firms became
extremely limited.

The Debtors also began negotiating competing restructuring proposals with Elliott and Apollo on
one hand, and the Ad Hoc 1.125L/1.5L Noteholder Group, on the other, as well as Exit Facility
terms with JPM and other prospective RBL Lenders. The Debtors also continued to have
discussions with other stakeholders and financing sources.

                6.      Utilization of Grace Period and Entry into Forbearance Agreements

Prior to the payment dates for their (i) $40 million coupon payment due on August 15, 2019 for
the Company’s 2025 1.5L Notes (the “1.5L Coupon”), and (ii) $7.05 million coupon payment
due on September 3, 2019 for the Company’s 2022 Unsecured Notes, the Debtors elected not to
pay such coupons and instead utilized the 30-day grace period in respect of such coupon payments
in order to preserve liquidity and continue negotiations with stakeholders as long as possible.

Frequent discussions with the Debtors’ stakeholders continued throughout the grace period. After
entering the grace period, the Debtors also continued to consider whether an out-of-court
refinancing transaction on terms proposed by the Ad Hoc Unsecured Noteholder Group could be
consummated, but given market conditions (i) such a transaction did not appear to offer a viable
long-term capital structure solution for the Debtors, and (ii) in any event, capital providers in the
market were not willing to finance the new money required in such a transaction.

To allow discussions to continue past the expiry of the grace period on the 1.5L Coupon, on
September 14, 2019, the Debtors entered into forbearance agreements with parties holding more
than 70% of the 2025 1.5L Notes (the “1.5L Forbearance”) through September 22, 2019, and
with the RBL Lenders through October 3, 2019 (but terminating upon the termination of the 1.5L
Forbearance) (collectively with the 1.5L Forbearance, the “Forbearance Agreements”). The
1.5L Forbearance was subsequently extended through October 3, 2019 to allow negotiations to
continue.

During this period, EP and its advisors held numerous in-person meetings and conference calls
with the principals of and advisors to the Ad Hoc 1.125/1.25L Noteholder Group, Elliott, and
Apollo to discuss EP’s go-forward business plan and negotiate the terms of a potential
restructuring transaction. The Debtors exchanged competing proposals with these creditors with




                                                   23
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 37 of 286




respect to a potential restructuring backstopped by a new money equity investment in EP. The
Debtors also made a proposal to the Ad Hoc 1.125L/1.25L Noteholder Group and the Initial
Supporting Noteholders that would provide for all such parties to provide a new money equity
investment in the Debtors and support a chapter 11 plan. Further, EP and its advisors engaged in
continuing negotiations with its RBL Lenders regarding a potential restructuring, including the
consensual use of cash collateral in a chapter 11 case and provision of a committed exit reserve-
based lending facility.

               7.      Agreement in Principle with Initial Supporting Noteholders

Ultimately, after months of diligence and negotiations, the Initial Supporting Noteholders agreed
in principle to backstop $[463] million of an equity rights offering in connection with a
deleveraging chapter 11 plan, and no other creditor or ad hoc group agreed to make a new money
investment in the Debtors at sufficiently attractive terms. Accordingly, after thoroughly exploring
all options available to the Company and extensive negotiations with creditors across the
Company’s capital structure, the Special Committee authorized the Debtors to reach an agreement
in principle with the Initial Supporting Noteholders and commence these Chapter 11 Cases to
pursue the transactions contemplated thereby.

               8.      Negotiations Regarding Tax Attributes

In connection with entry into the Plan Support Agreement, the Debtors and the Supporting
Noteholders negotiated the treatment of holders of the Existing Parent Equity Interests. During
such negotiations, the parties focused on certain tax attributes of EP Parent and its Debtor
subsidiaries, including (i) federal net operating loss carryforwards (“NOLs”) that, as of the Petition
Date were estimated to exceed $3.3 billion, (ii) federal interest expense carryforwards under
Section 163(j) of Title 26 of the United States Code that, as of the Petition Date, was estimated to
exceed approximately $393 million, and (iii) other tax benefits, including tax basis in excess of
the fair market value of the assets (collectively, the “Tax Attributes”). The Tax Attributes may
reduce future taxable income and thus future tax liability, subject to certain statutory limitations.

For U.S. federal income tax purposes, the Tax Attributes are currently treated as residing at EP
Parent rather than the Debtor subsidiaries which are generally disregarded as separate from EP
Parent for U.S. federal income tax purposes. During the course of negotiations with the Initial
Supporting Noteholders, the Debtors raised arguments suggesting that the Tax Attributes might
have independent value from which only EP Parent (and not the Debtor subsidiaries) could benefit
from. The Debtors also raised arguments that because none of the holders of Claims on account
of the Debtors’ funded debt hold such claims against EP Parent, any value of the Tax Attributes
should inure to the benefit of the Existing Parent Equity Interest Holders. However, independent
utilization of the Tax Attributes by EP Parent would entail surmounting significant practical and
legal hurdles, including (i) the fact that EP Parent would have to generate taxable income in order
to utilize the Tax Attributes, which would require new capital contributions by Existing Parent
Equity Interest Holders to acquire or develop a new business able to generate taxable income, and
(ii) EP Parent’s ability to continue as a going concern.

Thus, while it is not clear whether the Tax Attributes have independent value (and, if they do,
whether any such value should inure to the benefit of the Existing Parent Equity Holders), the




                                                 24
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 38 of 286




parties to the Plan Support Agreement determined that, taking into account the significant hurdles
to independent utilization, the uncertainty as to the value of the Tax Attributes, and the potential
for unidentified liabilities of EP Parent, a $500,000 payment to the Existing Parent Equity Interest
Holders under the Plan on account of the Tax Attributes would be in the best interests of all
stakeholders.

       C.      Prepetition Analysis

               1.      Independent Investigation

Prior to the Petition Date, Carol Flaton, in her capacity as both an independent director and member
of the Special Committee, oversaw an investigation (the “Independent Investigation”) into
certain potential claims and estate causes of action in connection with (a) related party transactions
(the “RPTs”) between the Company and its Sponsors and (b) the general operation of the business
and Board practices. The RPTs included transactions involving the Company and its Sponsors
from May 2012 to October 2019 including, but not limited to (i) certain debt purchases in late 2018
and 2019; (ii) Jeter Drillco JV and certain payable disputes in connection therewith; and (iii) the
management fee paid to Phoenix Natural Resources LLC to release members of its leadership team
to join EP Energy. In connection with the Independent Investigation, Ms. Flaton directed Weil to
assist in evaluating the colorability of any potential claims and estate causes of action related to
the RPTs.

The Independent Investigation took place over the course of two months and involved an extensive
factual and legal analysis, where Weil conferred with and reported on its investigation to
Ms. Flaton throughout. In connection with the Independent Investigation, ten separate interviews
were conducted, extensive documentation was reviewed, and the Company’s governance practices
and controls were carefully reviewed.

At the conclusion of the Independent Investigation, no colorable claims were identified belonging
to the Company related to the RPTs or conduct by officers or directors, other than a potential non-
material preference claim for reimbursements to Sponsors of reasonable expenses related to Board
activities and transactions per the Company’s Stockholders’ Agreement, which may be subject to
valid defenses. Given that there are no colorable claims, any such claims lack any measurable
value. Further, when litigation costs were considered, it was concluded that such claims would
likely have a negative value to the Company. Based upon the results of the Independent
Investigation, Ms. Flaton concluded and therefore recommended to the Special Committee that
any transaction should include releases for officers, directors, and Sponsors if such transaction is
otherwise the best transaction available to the Company and is in the best interests of the Company
and its stakeholders. Moreover, if the Sponsors provided any consideration to the Company in any
such transaction, then such consideration significantly outweighs the benefits of preserving any
potential claims.

               2.      Mortgage Lien Analysis

Prior to the Petition Date, the Debtors’ advisors conducted an independent analysis of the quality
and value of the mortgages filed in association with the Debtors’ four tranches of secured funded
debt. The Company’s books and records were reviewed to determine (i) the technical validity of




                                                 25
         Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 39 of 286




all filed mortgages to assure that individual mortgage forms satisfied relevant technical legal
requirements (the “Technical Validity Analysis”) and (ii) the lien coverage ratio, or the asset
value of mortgaged properties to total asset value (the “Lien Coverage Analysis”).

The Technical Validity Analysis included a comprehensive search of UCC financing statements
in Utah and filed mortgages in Texas and Utah. FTI manually reviewed each of the 91 mortgage
documents to determine whether (i) the document is legible, (ii) the mortgagor name is correct,
(iii) the mortgagee name is correct, (iv) the trustee name is correct, (v) party signatures are present,
(vi) the document is notarized, and (vii) the document is properly recorded (stamped with
book/liber/volume number, page number, date, and time). In addition, Weil manually reviewed
each of the 91 mortgage documents to determine the following: (i) within each secured loan
tranche, relative to the base form for that tranche, the language of the grant, the language of the
security agreement (for fixtures/as-extracted collateral), enforcement provisions, the description
of debt, whether the mortgage has a valid “catchall/all assets in county” provision, (ii) documented
discrepancies between tranches of debt, and (iii) whether UCC’s filed in Utah were validly
extended.

Moreover, the Lien Coverage Analysis was performed using various reserve databases, including
the most recent fall 2019 reserve report (the “Fall 2019 Reserve Report”), which was conducted
during August and September of 2019 and provided to the RBL Agent. The coverage ratio of the
total proved value of mortgaged oil and gas leases to total Company reserve value (unrisked
PV-10), based on the Fall 2019 Reserve Report, are as follows for each of the secured debt
tranches:(14)(15)(16)

                                    PDP                                     PUD
                                                        PNP
                Loan              (Proved                                 (Proven               Total
                                                    (Proved Not
                                 Developed                              Undeveloped
                                                     Producing)
                                 Producing)                              Reserves)

           RBL Facility             98.6%               97.1%               92.1%               97.2%

           1.125L Notes             98.6%               97.1%               91.9%               97.1%

           1.25L Notes              98.6%               97.1%               91.9%               97.1%

           1.5L Notes               98.6%               97.1%               91.9%               97.1%

                Total               98.6%               97.1%               92.1%              97.2%


As shown above, for each of the secured debt tranches, the Debtors determined that their
prepetition secured lenders had valid, perfected liens in over 98.6% of the Debtors’ proved

14
  The values in the coverage ratio include $2.2 million of oil and gas leases that are potentially impacted by the
Technical Validity Analysis, which if excluded would reduce the total coverage ratio in each tranche by 0.09%.
15
     Results shown are based solely on unrisked PV-10 values.
16
     Drilled Uncompleted Wells are included in the PNP reserve category in the Fall 2019 Reserve Report.




                                                          26
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 40 of 286




developed producing reserves, 97.1% of the Debtors’ proved developed non-producing reserves,
and 92.1% of the Debtors’ proved undeveloped reserves.

                                         V.
                            OVERVIEW OF CHAPTER 11 CASES

       A.        Commencement of Chapter 11 Cases and First Day Motions

On October 3, 2019, the Debtors commenced their Chapter 11 Cases. The Debtors continue
managing their properties and operating their businesses as debtors in possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code.

       B.        First Day Motions

On the Petition Date, the Debtors filed multiple motions seeking various relief from the
Bankruptcy Court to enable the Debtors to facilitate a smooth transition into chapter 11 and
minimize any disruptions to the Debtors’ operations (the “First Day Motions”). The Bankruptcy
Court granted substantially all of the relief requested in the First Day Motions and entered various
orders authorizing the Debtors to, among other things:

             •      Restrict certain transfers of equity interests in the Debtors [Docket Nos. 56,
                    313];

             •      Pay certain prepetition taxes and assessments [Docket No. 57];

             •      Continue paying employee wages and benefits [Docket No. 58];

             •      Continue insurance and surety bond programs [Docket No. 61];

             •      Obtain use cash collateral [Docket No. 65];

             •      Continue the use of the Debtors’ cash management system, bank accounts, and
                    business forms [Docket Nos. 66, 327];

             •      Pay certain prepetition joint interest billing, royalty, and lienable operating
                    expenses [Docket Nos. 67];

             •      Establish procedures for utility companies to request adequate assurance of
                    payment and to prohibit utility companies from altering or discontinuing service
                    [Docket No. 99]; and

             •      Reject a burdensome executory contract with Ruby Pipeline, L.L.C. [Docket
                    No. 319].

       C.        Procedural Motions and Retention of Professionals

The Debtors have filed various motions regarding procedural issues that are common to Chapter
11 Cases of similar size and complexity as these Chapter 11 Cases. The Bankruptcy Court granted



                                                 27
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 41 of 286




substantially all of the relief request in such motions and entered various orders authorizing the
Debtors to, among other things:

             •      Jointly administer the Debtors’ estates [Docket No. 26]

             •      File a consolidated creditor matrix and list of 30 largest unsecured creditors and
                    modify the requirement to file a list of equity security holders [Docket No. 59];

             •      Establish procedures for the interim compensation and reimbursement of
                    expenses of chapter 11 professionals [Docket No. 318]; and

             •      Employ professionals utilized by the Debtors in the ordinary course of business
                    [Docket No. 317].

       D.        Retention of Chapter 11 Professionals

The Debtors have filed several applications and obtained authority to retain various professionals
to assist the Debtors in carrying out their duties under the Bankruptcy Code during the Chapter 11
Cases. These professionals include (i) FTI (including designating David Rush to serve as Chief
Restructuring Officer); (ii) Evercore, as investment banker; (iii) Weil, as counsel to the Debtors;
and (iv) Prime Clerk LLC, as claims, noticing, and solicitation agent; and (v) Ernst & Young LLP,
as auditor. The Bankruptcy Court entered orders authorizing the retention of such professionals
[Docket Nos. 316, 328, 315, and 114, respectively]. Further, on November 2, 2019, the Debtors
filed an application with the Bankruptcy Court seeking authority to retain Ernst & Young LLP, as
auditor [Docket No. 277].

       E.        Postpetition Novation of Hedges

Following the Petition Date, DNB Bank AKA (“DNB”), one of the Debtors’ hedging
counterparties, informed the Debtors that it intended to terminate each of its outstanding hedging
transactions with the Debtors unless such hedging transactions were successfully novated and such
novation was approved by the Court. After negotiations, J. Aron & Company (the “J. Aron”), one
of the Debtors’ other hedging counterparties, DNB, and the Debtors agreed that DNB would
novate its position under such hedging transactions to J. Aron and the Debtors would pay a $1
million novation fee to J. Aron. On October 16, 2019, the Bankruptcy Court entered the order
granting the relief requested [Docket No. 155].

       F.        Execution of Backstop Commitment Agreement and PSA and Entry into DIP
                 Facility and Exit Commitment Letter

Following the Petition Date, the Debtors and their advisors worked to finalize definitive
documentation to memorialize their agreement in principle with the Supporting Noteholders and
secure the commitments necessary to prosecute their restructuring.

On October 18, 2019, following months of good-faith, arms’-length negotiations, the Debtors
(i) entered into the Backstop Commitment Agreement and Plan Support Agreement with the
Supporting Noteholders, and (ii) reached an agreement with the Exit Commitment Parties to




                                                 28
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 42 of 286




provide the DIP-to-Exit Facility. The Backstop Commitment Agreement, Plan Support Agreement,
and DIP-to-Exit Facility are described further in Section I herein.

On October 27, 2019, following the Debtors’ entry into the PSA and Backstop Commitment
Agreement, an ad hoc group of the Debtors’ 1.125L Noteholders and 1.25L Noteholders submitted
an alternative restructuring proposal to the Debtors. The Special Committee analyzed the proposal
and determined that it did not provide an alternative that was superior to the Plan.

       G.      Appointment of Creditors’ Committee

On October 21, 2019, the Official Committee of Unsecured Creditors (the “Creditors’
Committee”) was appointed by the Office of the United States Trustee for Region 7 (the “U.S.
Trustee”) pursuant to section 1102 of the Bankruptcy Code to represent the interests of unsecured
creditors in these chapter 11 cases [Docket No. 200]. The members of the Creditors’ Committee
are: (i) Wilmington Trust, N.A.; (ii) Wilmington Savings Fund Society, FSB; (iii) Rene R.
Barrientos, Ltd. (“Barrientos”); and (iv) Antora Peak Capital Management LP. The Creditors’
Committee has retained Stroock & Stroock & Lavan LLP as counsel, Alix Partners LLP as its
financial advisor, and Jefferies Group LLC as its investment banker.

       H.      Adversary Complaint to Invalidate MSB’s Judgement Lien

On October 31, 2019, the Debtors filed a complaint (the “Complaint”) against Maltsberger/Storey
Ranch, LLC (“Maltsberger”), Storey Minerals, Ltd. (“Storey”), and Barrientos (together with
Maltsberger and Storey, “MSB”), seeking a declaratory judgment that MSB does not hold a valid
judgment lien on certain of the Debtors’ property, or alternatively, that the purported judgment
lien should be avoided as a preferential transfer under section 547 of the Bankruptcy Code.

The Complaint arose in response to a breach of contract lawsuit filed by MSB against Debtor EP
Energy E&P Company, L.P. (“EP”) on May 29, 2018 in the 81st District Court of La Salle County,
Texas, alleging that EP Energy E&P Company, L.P. breached a most favored-nations provision
(the “MFN Provision”) in three oil and gas leases with respect to the payment of bonus and delay
rentals (the “MFN Lawsuit”). The MFN Lawsuit was litigated in the state trial court over the
course of a year, and on March 2019, EP and MSB each filed cross-motions for summary judgment
regarding the construction and interpretation of the most favored-nations provision contained in
the applicable leases.

On June 6, 2019, the trial court granted in part and denied in part MSB’s motion for partial
summary judgment, (i) holding that EP breached the leases with respect to the bonus payment,
entitling MSB to an additional bonus above what EP already paid to MSB, and (ii) denying MSB’s
claim for an increase in delay rentals under the MFN Provision. On June 19, 2019, the La Salle
County District Court entered a judgment in favor of MSB in an amount of approximately $17.5
million to Maltsberger, $17.5 million to Storey, and $6.1 million to Barrientos. The final judgment
was entered on the MFN Lawsuit docket on July 11, 2019 (the “Final Judgment”). EP perfected
an appeal from the Final Judgment on July 17, 2019 and superseded the Final Judgment by
depositing a cashier’s check with the trial court clerk the same day. EP’s appeal remains pending
in the Texas Fourth Court of Appeals and the Final Judgment remains superseded. Meanwhile,
MSB obtained an abstract of judgment from the trial court clerk on July 16, 2019 (the “Abstract




                                                29
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 43 of 286




of Judgment”), which was not in compliance with the requirements set forth under Texas Property
Code § 52.003, and proceeded to record such Abstract of Judgment in the Real Property Records
of La Salle County on August 22, 2019.

While MSB purports to hold a judgment lien because of the recorded Abstract of Judgment, the
Debtors are seeking a judgment of the Bankruptcy Court declaring that the Abstract of Judgment
fails to substantially comply with the statutory requirements of Texas Property Code § 52.003 and,
in the alternative, that the judgment lien should be avoided as a preferential transfer under Section
547 of the Bankruptcy Code as it was recorded within 90 days of the filing of these
Chapter 11 Cases.

       I.      Exclusivity

Section 1121(b) of the Bankruptcy Code provides for a period of 120 days after the commencement
of a chapter 11 case during which time a debtor has the exclusive right to file a plan of
reorganization (the “Exclusive Plan Period”). In addition, section 1121(c)(3) of the Bankruptcy
Code provides that if a debtor files a plan within the Exclusive Plan Period, it has a period of 180
days after commencement of the chapter 11 case to obtain acceptances of such plan
(the “Exclusive Solicitation Period,” and together with the Exclusive Plan Period, the “Exclusive
Periods”). Pursuant to section 1121(d) of the Bankruptcy Code, the Bankruptcy Court may, upon
a showing of cause, extend the Exclusive Periods. The Exclusive Periods currently remain in
effect and expire on January 31, 2020, and March 31, 2020, respectively.

       J.      Statements and Schedules, and Claims Bar Dates

On October 7, 2019, the Bankruptcy Court entered an order approving (i) December 16, 2019 as
the deadline for all creditors or other parties in interest to file proofs of Claim (the “Bar Date”);
and (ii) March 31, 2020 as the deadline for all governmental unites to file a proof of Claim
[Docket No. 98].

The Debtors provided notice of the Bar Date, and published notice of the Bar Date in the national
edition of the New York Times and the Houston Chronicle.

On November 18, 2019, the Debtors filed their Schedules and Statements, detailing known claims
against the Debtors. Further, as of November 18, 2019, over 108 proofs of Claim had been filed
against the Debtors asserting in the aggregate approximately $35 million. The Debtors have begun
to review and analyze the filed Claims, and will reconcile objections to the filed Claims as
appropriate.

Upon the expiration of the Bar Date, the Debtors will have more information regarding the General
Unsecured Claims and the allowed amounts in connection therewith.

Further, the Debtors intend to reject certain executory contracts pursuant to the Plan. Any
counterparty to an executory contract that is rejected must file and serve a proof of Claim on the
applicable Debtor that is party to the applicable executory contract to be rejected by no later than
the applicable bar date governed by the Plan of the Court order governing such rejection.




                                                 30
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 44 of 286




                                            VI.
                                      SUMMARY OF PLAN

This section of the Disclosure Statement summarizes the Plan, a copy of which is annexed hereto
as Exhibit A. This summary is qualified in its entirety by reference to the Plan.

       A.      Administrative Expense Claims, Fee Claims, DIP Claims, and Priority Tax
               Claims.

               1.      Treatment of Administrative Expense Claims.

On (or as soon thereafter as is reasonably practicable) the later of (i) the Effective Date and (ii) the
first Business Day after the date that is thirty (30) calendar days after the date each Administrative
Expense Claim becomes an Allowed Administrative Expense Claim, each holder of an Allowed
Administrative Expense Claim (other than a Fee Claim or Restructuring Expenses) shall receive
in full and final satisfaction of such Claim, either (x) Cash in an amount equal to the Allowed
amount of such Claim or such other treatment consistent with the provisions of section 1129(a)(9)
of the Bankruptcy Code or (y) such other less favorable treatment as to which the Debtors or the
Reorganized Debtors, as applicable, subject to the consent of the Initial Supporting Noteholders,
and the holder of such Allowed Administrative Expense Claim will have agreed upon in writing;
provided, that Allowed Administrative Expense Claims representing liabilities incurred in the
ordinary course of business by the Debtors, as Debtors in Possession, shall be paid by the Debtors
or the Reorganized Debtors, as applicable, in the ordinary course of business, consistent with past
practice and in accordance with the terms and subject to the conditions of any orders or agreements
governing, instruments evidencing, or other documents establishing, such liabilities.

               2.      Treatment of Fee Claims.

                        (a)     All Professional Persons seeking approval by the Bankruptcy Court
of compensation for services rendered or reimbursement of expenses incurred through and
including the Confirmation Date under sections 327, 328, 330, 331, 503(b)(2), 503(b)(3),
503(b)(4), 503(b)(5), or 1103 of the Bankruptcy Code shall (i) file, on or before the date that is
forty five (45) days after the Confirmation Date, their respective applications for final allowances
of compensation for services rendered and reimbursement of expenses incurred and (ii) be paid in
full, in Cash, in such amounts as are Allowed by the Bankruptcy Court or authorized to be paid in
accordance with the order(s) relating to or allowing any such Fee Claim. The Debtors are
authorized to pay compensation for professional services rendered and reimbursement of expenses
incurred after the Confirmation Date in the ordinary course and without the need for Bankruptcy
Court approval.

                        (b)    On the Confirmation Date, the Debtors shall establish and fund the
Fee Escrow Account. The Debtors shall fund the Fee Escrow Account with Cash equal to the
Professional Persons’ good faith estimates of the Fee Claims. Funds held in the Fee Escrow
Account shall not be considered property of the Debtors’ Estates or property of the Reorganized
Debtors, but shall revert to the Reorganized Debtors only after all Fee Claims allowed by the
Bankruptcy Court have been irrevocably paid in full. The Fee Escrow Account shall be held in
trust for Professional Persons retained by the Debtors and for no other parties until all Fee Claims




                                                  31
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 45 of 286




Allowed by the Bankruptcy Court have been paid in full. Fee Claims owing to the applicable
Professional Persons shall be paid in full, in Cash, to such Professional Persons from funds held
in the Fee Escrow Account when such Claims are Allowed by an order of the Bankruptcy Court
or authorized to be paid under the Order Establishing Procedures for Interim Compensation and
Reimbursement of Expenses of Professionals [Docket No. 318]; provided that the Reorganized
Debtors’ obligations with respect to Fee Claims shall not be limited by nor deemed limited to the
balance of funds held in the Fee Escrow Account. To the extent that funds held in the Fee Escrow
Account are insufficient to satisfy the amount of accrued Fee Claims owing to the Professional
Persons, such Professional Persons shall have an Allowed Administrative Expense Claim for any
such deficiency, which shall be satisfied in accordance with Section 2.1 of the Plan. No Liens,
claims, or interests shall encumber the Professional Fee Escrow in any way. For the avoidance of
doubt, Restructuring Expenses shall not be paid into the Fee Escrow Account, and shall be payable
on the Effective Date pursuant to Section 5.14 of the Plan.

                     (c)    Any objections to Fee Claims shall be served and filed (a) no later
than twenty one (21) days after the filing of the final applications for compensation or
reimbursement or (b) such later date as ordered by the Bankruptcy Court upon a motion of the
Reorganized Debtors.

               3.      Treatment of DIP Claims and Commitments.

On the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for, each Allowed DIP Claim and DIP Commitment, each holder of an Allowed DIP
Claim or DIP Commitment shall receive, either (i) on a dollar-for-dollar basis, first-lien, first-out
revolving loans or revolving commitments (as applicable) under the Exit Credit Agreement and
letter of credit participations under the Exit Credit Agreement or (ii) such other less favorable
treatment as to which the Debtors or the Reorganized Debtors, as applicable, subject to the consent
of the Initial Supporting Noteholders, and the holder of such Allowed DIP Claims will have agreed
upon in writing. Upon the indefeasible payment or satisfaction in Cash, and/or in the form of first-
lien, first-out revolving loans under the Exit Credit Agreement and letter of credit participations
under the Exit Credit Agreement, on the Effective Date, all Liens granted to secure the Allowed
DIP Claims shall be terminated and of no further force and effect.

               4.      Payment of Fees and Expenses Under DIP Order.

On the later of (i) the Effective Date and (ii) the date on which such fees, expenses or disbursements
would be required to be paid under the terms of the DIP Order, the Debtors or Reorganized Debtors
(as applicable) shall pay all fees, expenses and disbursements of the DIP Agent and otherwise
required to be paid under or pursuant to the applicable DIP Order. All payments of fees, expenses,
or disbursements pursuant to Section 2.4 of the Plan shall be subject in all respects to the terms of
the applicable DIP Order.

               5.      Treatment of Priority Tax Claims.

On the Effective Date or as soon thereafter as is reasonably practicable (but in no event later than
30 days after the Effective Date), each holder of an Allowed Priority Tax Claim shall receive in
full and final satisfaction of such Claim, either (i) Cash in an amount equal to the Allowed amount




                                                 32
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 46 of 286




of such Claim or such other treatment consistent with the provisions of section 1129(a)(9) of the
Bankruptcy Code or (ii) or such other less favorable treatment as to which the Debtors or the
Reorganized Debtors, as applicable, subject to the consent of the Initial Supporting Noteholders,
and the holder of such Allowed Administrative Expense claim will have agreed upon in writing;
provided, that Allowed Priority Tax Claims representing liabilities incurred in the ordinary course
of business by the Debtors, as Debtors in Possession, shall be paid by the Debtors or the
Reorganized Debtors, as applicable, in the ordinary course of business, consistent with past
practice and in accordance with the terms and subject to the conditions of any orders or agreements
governing, instruments evidencing, or other documents establishing, such liabilities.

       B.      Classification of Claims and Interests.

               1.      Classification in General.

A Claim or Interest is placed in a particular Class for all purposes, including voting, confirmation,
and distribution under the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy Code;
provided, that a Claim or Interest is placed in a particular Class for the purpose of receiving
distributions pursuant to the Plan only to the extent that such Claim or Interest is an Allowed Claim
or Allowed Interest in that Class and such Claim or Interest has not been satisfied, released, or
otherwise settled prior to the Effective Date.

               2.      Formation of Debtor Groups for Convenience Only.

The Plan groups the Debtors together solely for the purpose of describing treatment under the Plan,
confirmation of the Plan, and making Plan Distributions in respect of Claims against and Interests
in the Debtors under the Plan. Such groupings shall not affect any Debtor’s status as a separate
legal entity, change the organizational structure of the Debtors’ business enterprise, constitute a
change of control of any Debtor for any purpose, cause a merger of consolidation of any legal
entities, or cause the transfer of any Assets; and, except as otherwise provided by or permitted
under the Plan, all Debtors shall continue to exist as separate legal entities.

               3.      Summary of Classification of Claims and Interests.

The following table designates the Classes of Claims against and Interests in the Debtors and
specifies which Classes are: (i) Impaired and Unimpaired under the Plan; (ii) entitled to vote to
accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code; and
(iii) presumed to accept or reject the Plan. In accordance with section 1123(a)(1) of the Bankruptcy
Code, Administrative Expense Claims and Priority Tax Claims have not been classified. The
classification of Claims and Interests set forth in the Plan shall apply separately to each Debtor.

    Class            Type of Claim or Interest             Impairment           Entitled to Vote
 Class 1      Other Secured Claims                      Unimpaired         No (Presumed to accept)
 Class 2      Other Priority Claims                     Unimpaired         No (Presumed to accept)
 Class 3      RBL Claims                                Impaired           Yes
 Class 4      1.125L Notes Claims                       Unimpaired         No (Presumed to accept)
 Class 5      1.25L Notes Claims                        Unimpaired         No (Presumed to accept)



                                                 33
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 47 of 286




     Class           Type of Claim or Interest             Impairment           Entitled to Vote
 Class 6      Secured 1.5L Notes Claims                  Impaired           Yes
 Class 7      Unsecured Claims                           Impaired           Yes
 Class 8      Convenience Claims                         Impaired           Yes
 Class 9      Intercompany Claims                        Unimpaired         No (Presumed to accept)
 Class 10     Subordinated Claims                        Impaired           No (Deemed to reject)
 Class 11     Existing Parent Equity Interests           Impaired           Yes
 Class 12     Other Equity Interests                     Impaired           No (Deemed to reject)
 Class 13     Intercompany Interests                     Unimpaired         No (Presumed to accept)
               4.      Special Provision Governing Unimpaired Claims.

Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of the
Debtors or the Reorganized Debtors, as applicable, in respect of any Unimpaired Claims, including
all rights in respect of legal and equitable defenses to, or setoffs or recoupments against, any such
Unimpaired Claims.

               5.      Separate Classification of Other Secured Claims.

Although all Other Secured Claims have been placed in one Class for purposes of nomenclature
within the Plan, each Other Secured Claim, to the extent secured by a Lien on Collateral different
from the Collateral securing a different Other Secured Claim, shall be treated as being in a separate
sub-Class for the purposes of voting to accept or reject the Plan and receiving Plan Distributions.

               6.      Elimination of Vacant Classes.

Any Class that, as of the commencement of the Confirmation Hearing, does not have at least one
holder of a Claim or Interest that is Allowed in an amount greater than zero for voting purposes
that votes on the Plan shall be considered vacant, deemed eliminated from the Plan for purposes
of voting to accept or reject the Plan, and disregarded for purposes of determining whether the
Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

               7.      Voting Classes; Presumed Acceptance by Non-Voting Classes.

With respect to each Debtor, if a Class contained Claims eligible to vote and no holder of Claims
eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be presumed accepted
by the holders of such Claims in such Class.

               8.      Voting; Presumptions; Solicitation.

                       (a)     Acceptance by Certain Impaired Classes. Only holders of
Allowed Claims or Interests in Classes 3, 6, 7, 8 and 11 are entitled to vote to accept or reject the
Plan. An Impaired Class of Claims shall have accepted the Plan if (a) the holders of at least two-
thirds (2/3) in amount of the Allowed Claims actually voting in such Class have voted to accept
the Plan and (b) the holders of more than one-half (1/2) in number of the Allowed Claims actually
voting in such Class have voted to accept the Plan. An Impaired Class of Interests shall have




                                                 34
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 48 of 286




accepted the Plan if the holders of at least two-thirds (2/3) in amount of the Allowed Interests
actually voting in such Class have voted to accept the Plan. Holders of Claims or Interests in
Classes 3, 6, 7, 8 and 11 shall receive ballots containing detailed voting instructions.

                        (b)     Deemed Acceptance by Unimpaired Classes. Holders of Claims
and Interests in Classes 1, 2, 4, 5, 9, and 13 are conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code. Accordingly, such holders are not entitled to
vote to accept or reject the Plan.

                       (c)    Deemed Rejection by Certain Impaired Classes. Holders of
Claims and Interests in Classes 10 and 12 are deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Accordingly, such holders are not entitled to vote to accept or
reject the Plan.

               9.      Cramdown.

If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does not vote to
accept the Plan, the Debtors may (i) seek confirmation of the Plan under section 1129(b) of the
Bankruptcy Code or (ii) amend or modify the Plan in accordance with the terms hereof and the
Bankruptcy Code. If a controversy arises as to whether any Claims or Interests, or any class of
Claims or Interests, are impaired, the Bankruptcy Court shall, after notice and a hearing, determine
such controversy on or before the Confirmation Date.

               10.     No Waiver.

Nothing contained in the Plan shall be construed to waive a Debtor’s or other Person’s right to
object on any basis to any Claim.

       C.      Treatment of Claims and Interests.

               1.      Class 1: Other Secured Claims.

                       (a)    Treatment: The legal, equitable, and contractual rights of the
holders of Allowed Other Secured Claims are unaltered by the Plan. Except to the extent that a
holder of an Allowed Other Secured Claim agrees to a less favorable treatment, in full and final
satisfaction of such Allowed Other Secured Claim, at the option of the Debtors or the Reorganized
Debtors, but with the consent of the Initial Supporting Noteholders, (i) such holder will receive
payment in full in Cash, payable on the later of the Effective Date and the date that is ten (10)
Business Days after the date on which such Other Secured Claim becomes an Allowed Other
Secured Claim, in each case, or as soon as reasonably practicable thereafter or (ii) such holder will
receive such other treatment so as to render such holder’s Allowed Other Secured Claim
Unimpaired.

                       (b)     Impairment and Voting: Allowed Other Secured Claims are
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Other Secured Claims are conclusively presumed to accept the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders shall not be solicited with respect to such
Allowed Other Secured Claims.



                                                 35
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 49 of 286




               2.      Class 2: Other Priority Claims.

                        (a)    Treatment: The legal, equitable, and contractual rights of the
holders of Allowed Other Priority Claims are unaltered by the Plan. Except to the extent that a
holder of an Allowed Other Priority Claim agrees to a less favorable treatment, in full and final
satisfaction of such Allowed Other Priority Claim, each holder of an Allowed Other Priority Claim
will, at the option of the Debtors or the Reorganized Debtors, but with the consent of the Initial
Supporting Noteholders, (i) be paid in full in Cash or (ii) otherwise receive treatment consistent
with the provisions of section 1129(a)(9) of the Bankruptcy Code, payable on the later of the
Effective Date and the date that is ten (10) Business Days after the date on which such Other
Priority Claim becomes an Allowed Other Priority Claim, in each case, or as soon as reasonably
practicable thereafter.

                        (b)    Impairment and Voting: Allowed Other Priority Claims are
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Other Priority Claims are conclusively presumed to accept the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders shall not be solicited with respect to such
Allowed Other Priority Claims.

               3.      Class 3: RBL Claims.

                         (a)    Treatment: Each holder of an Allowed RBL Claim will receive, on
a dollar-for-dollar basis, first lien, second-out term loans under the Exit Credit Agreement;
provided, that each holder of an Allowed RBL Claim that elects to participate in the first-out
revolving portion of the Exit Facility by the Voting Deadline shall receive on a dollar-for-dollar
basis first lien, first-out revolving loans under the Exit Credit Agreement and letter of credit
participations under the Exit Credit Agreement.

                   (b)     Impairment and Voting: RBL Claims are Impaired. Holders of
Allowed RBL Claims are entitled to vote on the Plan.

                     (c)     Allowance: The RBL Claims shall be deemed Allowed on the
Effective Date, consisting of approximately $629.4 million in principal amount, including
reimbursement obligations in respect of letters of credit, minus the Allowed DIP Claims and DIP
Commitments, plus all other secured obligations, including unpaid interest, fees, and other
reasonable and documented expenses arising and payable under the Prepetition RBL Credit
Agreement.

               4.      Class 4: 1.125L Notes Claims.

                       (a)     Treatment: On the Effective Date, all Allowed 1.125L Notes
Claims will be reinstated in the principal amount of $1 billion in accordance with section 1124(2)
of the Bankruptcy Code and the 1.125L Notes Indenture and continued after the Effective Date in
accordance with the terms of the 1.125L Notes Indenture; provided, that on the Effective Date the
Debtors may, with the consent of the Initial Supporting Noteholders, deliver a notice of redemption
with respect to or otherwise voluntarily prepay (including by way of tender offer), in accordance
and in compliance with the terms of the 1.125L Notes Indenture, a portion of the 1.125L Notes
Claims.



                                                36
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 50 of 286




                     (b)   Impairment and Voting: 1.125L Notes Claims are Unimpaired.
Holders of Allowed 1.125L Notes Claims are not entitled to vote on the Plan.

               5.      Class 5: 1.25L Notes Claims.

                        (a)    Treatment: On the Effective Date, all Allowed 1.25L Notes Claims
will be reinstated in the principal amount of $500 million in accordance with section 1124(2) of
the Bankruptcy Code and the 1.25L Notes Indenture and continued after the Effective Date in
accordance with the terms of the 1.25L Notes Indenture; provided, that on the Effective Date the
Debtors may, with the consent of the Initial Supporting Noteholders, deliver a notice of redemption
with respect to or otherwise voluntarily prepay (including by way of tender offer), in accordance
and in compliance with the terms of the 1.25L Notes Indenture, a portion of the 1.25L Notes
Claims.

                     (b)   Impairment and Voting: 1.25L Notes Claims are Unimpaired.
Holders of Allowed 1.25L Notes Claims are not entitled to vote on the Plan.

               6.      Class 6: Secured 1.5L Notes Claims.

                         (a)    Treatment: On the Effective Date, each holder of an Allowed 1.5L
Notes Claim will receive on account of the secured portion of such Allowed 1.5L Notes Claim, in
full and final satisfaction of the secured portion of such Allowed 1.5L Notes Claim, its Pro Rata
share of (i) 99.0% of the New Common Shares, subject to dilution by the Rights Offering Shares,
the Backstop Commitment Premium, the Private Placement (if applicable), the Jeter Shares (if
applicable), and the EIP Shares, and (ii) the right to participate in the Rights Offering in accordance
with the Rights Offering Procedures. On the Effective Date, the 1.5L Notes will be cancelled,
released and extinguished and will be of no further force or effect except as set forth in the Plan,
whether surrendered for cancellation or otherwise.

                     (b)    Impairment and Voting: Secured 1.5L Notes Claims are Impaired.
Holders of Allowed Secured 1.5L Notes Claims are entitled to vote on the Plan.

                      (c)    Allowance: The Secured 1.5L Notes Claims shall be deemed
Allowed on the Effective Date in the aggregate principal amount of $[__].

               7.      Class 7: Unsecured Claims.

                        (a)    Treatment: On the Effective Date, holders of Allowed Unsecured
Notes Claims, 1.5L Notes Deficiency Claims, and General Unsecured Claims will receive, in full
and final satisfaction of such Claims, their Pro Rata share of 1.0% of the New Common Shares,
subject to dilution by the Rights Offering Shares, the Backstop Commitment Premium, the Private
Placement (if applicable), the Jeter Shares (if applicable), and the EIP Shares (the “Unsecured
Shares”). On the Effective Date, the Unsecured Notes Claims, 1.5L Notes Deficiency Claims and
General Unsecured Claims will be cancelled, released, and extinguished and will be of no further
force or effect, whether surrendered for cancellation or otherwise.

                    (b)    Impairment and Voting: Allowed Unsecured Claims are Impaired.
Holders of Allowed Unsecured Claims are entitled to vote on the Plan.



                                                  37
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 51 of 286




               8.      Class 8: Convenience Claims.

                        (a)    Treatment: Except to the extent that a holder of an Allowed
Convenience Claim agrees to a less favorable treatment, in full and final satisfaction of such
Allowed Convenience Claim, each holder of an Allowed Convenience Claim will receive, on the
later of the Effective Date and (ii) the date on which such Convenience Claim becomes Allowed,
or, in each case, as soon as reasonably practicable thereafter, the lesser of (a) payment in Cash of
[10]% of such Allowed Convenience Claim, or (b) its Pro Rata share of the Convenience Claim
Distribution Amount. Allowed Convenience Claims shall not include interest from and after the
Petition Date or include any penalty on such Claim.

                      (b)   Impairment and Voting: Allowed Convenience Claims are
Impaired. Holders of Allowed Convenience Claims are entitled to vote on the Plan.

               9.      Class 9: Intercompany Claims.

                        (a)     Treatment: On or after the Effective Date, all Intercompany Claims
shall be adjusted, reinstated, or discharged in the Company’s discretion, subject to the reasonable
consent of the Initial Supporting Noteholders.

                        (b)     Impairment and Voting: All Allowed Intercompany Claims are
deemed Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of
Allowed Intercompany Claims are conclusively presumed to accept the Plan and are not entitled
to vote to accept or reject the Plan, and the votes of such holders shall not be solicited with respect
to such Allowed Intercompany Claims.

               10.     Class 10: Subordinated Claims.

                       (a)    Treatment: All Subordinated Claims, if any, shall be discharged,
cancelled, released, and extinguished as of the Effective Date, and will be of no further force or
effect, and Holders of Allowed Subordinated Claims will not receive any distribution on account
of such Allowed Subordinated Claims.

                       (b)     Impairment and Voting: Allowed Subordinated Claims are
Impaired. In accordance with section 1126(g) of the Bankruptcy Code, holders of Subordinated
Claims are conclusively presumed to reject the Plan and are not entitled to vote to accept or reject
the Plan, and the votes of such holders shall not be solicited with respect to Subordinated Claims.

               11.     Class 11: Existing Parent Equity Interests.

                         (a)    Treatment: Each holder of Allowed Existing Parent Equity
Interests will receive its Pro Rata share of $500,000 in Cash. On the Effective Date, Existing Parent
Equity Interests will be cancelled, released, and extinguished and will be of no further force or
effect, whether surrendered for cancellation or otherwise.

                      (b)    Impairment and Voting: Existing Parent Equity Interests are
Impaired. Holders of Existing Parent Equity Interests are entitled to vote on the Plan.




                                                  38
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 52 of 286




               12.     Class 12: Other Equity Interests.

                     (a)     Treatment: Other Equity Interests will be cancelled, released, and
extinguished and will be of no further force or effect, whether surrendered for cancellation or
otherwise. No holder of Other Equity Interests will receive a distribution.

                       (b)    Impairment and Voting: Other Equity Interests are Impaired. In
accordance with section 1126(g) of the Bankruptcy Code, holders of Other Equity Interests are
conclusively presumed to reject the Plan and are not entitled to vote to accept or reject the Plan,
and the votes of such holders shall not be solicited with respect to Other Equity Interests.

               13.     Class 13: Intercompany Interests.

                        (a)     Treatment: Intercompany Interests are Unimpaired. On the
Effective Date, all Intercompany Interests shall, subject to the reasonable consent of the Initial
Supporting Noteholders, be (i) cancelled (or otherwise eliminated) and receive no distribution
under the Plan or (ii) reinstated.

                       (b)     Impairment and Voting: Intercompany Interests are Unimpaired.
In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed Intercompany
Interests are conclusively presumed to accept the Plan and are not entitled to vote to accept or
reject the Plan, and the votes of such holders shall not be solicited with respect to such Allowed
Intercompany Interests.

               14.     Treatment of Vacant Classes.

Any Claim or Interest in a Class that is considered vacant under section 3.6 of the Plan shall receive
no Plan Distribution.

       D.      Article V. Means for Implementation.

               1.      Compromise and Settlement of Claims, Interests, and Controversies.

Pursuant to section 363 and 1123(b)(2) of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the distributions and other benefits provided pursuant to the Plan, the provisions
of the Plan shall constitute a good faith compromise of Claims, Interests, and controversies relating
to the contractual, legal, and subordination rights that a creditor or an Interest holder may have
with respect to any Allowed Claim or Allowed Interest or any distribution to be made on account
of such Allowed Claim or Allowed Interest. The entry of the Confirmation Order shall constitute
the Bankruptcy Court’s approval of the compromise or settlement of all such Allowed Claims,
Allowed Interests, and controversies, as well as a finding by the Bankruptcy Court that such
compromise or settlement is in the best interests of the Debtors, their Estates, and holders of such
Allowed Claims and Allowed Interests, and is fair, equitable, and reasonable.




                                                 39
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 53 of 286




               2.      Continued Corporate Existence; Effectuating Documents; Further
                       Transactions.

                         (a)    Except as otherwise provided in the Plan, the Debtors shall
continue to exist after the Effective Date as Reorganized Debtors in accordance with the applicable
laws of the respective jurisdictions in which they are incorporated or organized and pursuant to
the New Corporate Governance Documents or other applicable corporate governance documents.

                        (b)     On or after the Effective Date, without prejudice to the rights of any
party to a contract or other agreement with any Reorganized Debtor, each Reorganized Debtor
may, in its sole discretion, take such action as permitted by applicable law and the New Corporate
Governance Documents or other applicable corporate governance documents, as such Reorganized
Debtor may determine is reasonable and appropriate, including, subject to the consent of the Initial
Supporting Noteholders, causing: (i) a Reorganized Debtor to be merged into another Reorganized
Debtor or an affiliate of a Reorganized Debtor; (ii) a Reorganized Debtor to be dissolved; (iii) the
legal name of a Reorganized Debtor to be changed; or (iv) the closure of a Reorganized Debtor’s
Chapter 11 Case on the Effective Date or any time thereafter, and such action and documents are
deemed to require no further action or approval (other than any requisite filings required under the
applicable state, provincial and federal or foreign law).

                         (c)    On the Effective Date or as soon thereafter as is reasonably
practicable, the Reorganized Debtors may take all actions as may be necessary or appropriate to
effect any transaction described in, approved by, or necessary or appropriate to effectuate the Plan,
including, subject to the consent of the Initial Supporting Noteholders: (i) the execution and
delivery of appropriate agreements or other documents of merger, consolidation, restructuring,
conversion, disposition, transfer, dissolution, or liquidation containing terms that are consistent
with the terms of the Plan and the Plan Supplement and that satisfy the requirements of applicable
law and any other terms to which the applicable entities may agree; (ii) the execution and delivery
of appropriate instruments of transfer, assignment, assumption, or delegation of any Asset,
property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and
having other terms to which the applicable parties agree; (iii) the filing of appropriate certificates
or articles of incorporation or formation and amendments thereto, reincorporation, merger,
consolidation, conversion, or dissolution pursuant to applicable law; (iv) the Restructuring
Transactions; and (v) all other actions that the applicable entities determine to be necessary or
appropriate, including, making filings or recordings that may be required by applicable law.

               3.      Corporate Action.

                       (a)     Upon the Effective Date, all actions contemplated by the Plan shall
be deemed authorized and approved in all respects, including (a) the assumption of executory
contracts and unexpired leases as provided in the Plan, (b) the selection of the managers, directors,
or officers for the Reorganized Debtors, (c) the distribution of the New Common Shares, (d) the
entry into or execution of the Exit Facility Documents, (e) entry into the Shareholder Agreement
by the Reorganized Debtors and the holders of New Common Shares, and (f) all other actions
contemplated by the Plan (whether to occur before, on, or after the Effective Date), in each case
in accordance with and subject to the terms hereof. All matters provided for in the Plan involving
the corporate or limited liability company structure of the Debtors or the Reorganized Debtors,



                                                 40
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 54 of 286




and any corporate or limited liability company action required by the Debtors or the Reorganized
Debtors in connection with the Plan shall be deemed to have occurred and shall be in effect,
without any requirement of further action by the security holders, directors, managers, or officers
of the Debtors or the Reorganized Debtors.

                        (b)   On or (as applicable) before the Effective Date, the appropriate
directors, officers, and managers of the Debtors or the Reorganized Debtors, as applicable, shall
be authorized and directed to, subject to the reasonable consent of the Initial Supporting
Noteholders, issue, execute, and deliver the agreements, documents, securities, and instruments
contemplated by the Plan (or necessary or desirable to effect the transactions contemplated by the
Plan). The authorizations and approvals contemplated by Section 5.3 of this Plan shall be effective
notwithstanding any requirements under non-bankruptcy law.

               4.      Plan Funding.

Plan Distributions of Cash shall be funded from the Debtors’ Cash on hand as of the applicable
date of such Plan Distribution and from the proceeds of the Rights Offering and the Exit Facility.

               5.      Cancellation of Existing Securities and Agreements.

Except for the purpose of evidencing a right to and allowing holders of Claims to receive a
distribution under the Plan, and except as otherwise set forth in the Plan, or in the Plan Supplement,
on the Effective Date, all agreements, instruments, notes, certificates, indentures, mortgages,
security documents, and other documents evidencing any prepetition Claim or Interest (other than
certain Intercompany Interests, the Reinstated Debt, the indentures governing the Reinstated Debt,
the security documents governing or evidencing any security interests granted in favor of the
holders of the Reinstated Debt or the collateral agents for the Reinstated Debt, the Intercreditor
Agreements and the security interests with respect to the Prepetition RBL Facility which secure
the Exit Facility that are not modified by the Plan) and any rights of any holder in respect thereof
shall be deemed cancelled and of no force or effect. The holders of or parties to such cancelled
instruments, Securities, and other documentation shall have no rights arising from or related to
such instruments, Securities, or other documentation or the cancellation thereof, except the rights
provided for pursuant to the Plan. For the avoidance of doubt, the Debtors, the Reorganized
Debtors, RBL Agent, DIP Agent, 1.5L Notes Trustees, the Unsecured Notes Trustees, and the
Disbursing Agent may make post-Effective Date Distributions or take such other action to exercise
their rights and discharge their obligations relating to the interests of the holders of such Claims in
accordance with the Plan.

               6.      Cancellation of Certain Existing Security Interests.

Upon the full payment or other satisfaction of an Allowed Other Secured Claim, or promptly
thereafter, the holder of such Allowed Other Secured Claim shall deliver to the Debtors or
Reorganized Debtors, as applicable, any Collateral or other property of a Debtor held by such
holder, together with any termination statements, instruments of satisfaction, or releases of all
security interests with respect to its Allowed Other Secured Claim that may be reasonably required
to terminate any related financing statements, mortgages, mechanics’ or other statutory Liens, or
lis pendens, or similar interests or documents.




                                                  41
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 55 of 286




               7.      Officers and Boards of Directors.

                         (a)     On the Effective Date, the New Board shall consist of the number
of directors as set forth in the Plan Supplement. The Company’s chief executive officer shall serve
as a member of the New Board. The remaining members of the New Board shall be appointed by
the Initial Supporting Noteholders in consultation with the Company and in accordance with the
Plan Support Agreement and the Shareholder Agreement. The composition of the boards of
directors or managers, as applicable, of each Reorganized Debtor shall be identified no later than
the Confirmation Hearing or otherwise in accordance with section 1129(a)(5) of the Bankruptcy
Code.

                          (b)     Except as otherwise provided in the Plan Supplement, the officers
of the respective Reorganized Debtors immediately before the Effective Date, as applicable, shall
serve as the initial officers of each of the respective Reorganized Debtors on and after the Effective
Date. After the Effective Date, the selection of officers of the Reorganized Debtors shall be as
provided by their respective organizational documents.

                       (c)     Except to the extent that a member of the board of directors or
managers, as applicable, of a Debtor continues to serve as a director or manager of such
Reorganized Debtor on the Effective Date, the members of the board of directors or managers, as
applicable, of each Debtor prior to the Effective Date, in their capacities as such, shall have no
continuing obligations to the Reorganized Debtors on or after the Effective Date and each such
director or manager shall be deemed to have resigned or shall otherwise cease to be a director or
manager of the applicable Debtor on the Effective Date. Commencing on the Effective Date, each
of the directors or managers, as applicable, of each of the Reorganized Debtors shall serve pursuant
to the terms of the applicable organizational documents of such Reorganized Debtor and may be
replaced or removed in accordance with such organizational documents.

               8.      Employee Incentive Plan.

On the Effective Date, the Employee Incentive Plan and the Emergence Awards (as defined in the
EIP Term Sheet annexed as Exhibit A-2 to the Plan Support Agreement) will become effective.
All awards issued under the Employee Incentive Plan will be dilutive of all other New Common
Shares issued pursuant to the Plan.

               9.      Authorization, Issuance, and Delivery of New Common Shares.

On the Effective Date, Reorganized EP Energy is authorized to issue or cause to be issued and
shall issue the New Common Shares for distribution in accordance with the terms of the Plan
without the need for any further corporate or shareholder action. All of the New Common Shares,
issuable under the Plan, when so issued, shall be duly authorized, validly issued, fully paid, and
non-assessable. Reorganized EP Energy’s New Corporate Governance Documents shall have
provided for sufficient shares of authorized New Common Shares to effectuate the issuance of
New Common Shares contemplated by the Plan, including the Rights Offering, the Backstop
Commitment Agreement, and the Employee Incentive Plan, and Reorganized EP Energy shall
issue or reserve for issuance a sufficient number of shares of New Common Shares to effectuate
such issuances.




                                                 42
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 56 of 286




Any New Common Shares issued to a holder of a Claim against any Debtor that is a subsidiary of
EP Energy shall be treated as (i) a contribution of cash by Reorganized EP Energy to the applicable
Debtor in the amount equal to the fair market value of such New Common Shares, followed by
(ii) the issuance of New Common Shares by Reorganized EP Energy to the applicable Debtor in
return for such cash, followed by (iii) the transfer of the New Common Shares by the applicable
Debtor to the applicable holder of a Claim against such subsidiary Debtor.

               10.     Exit Credit Agreement.

On the Effective Date, the Reorganized Debtors shall be authorized to execute, deliver, and enter
into the Exit Credit Agreement without further (i) notice to or order or other approval of the
Bankruptcy Court, (ii) act or omission under applicable law, regulation, order, or rule, (iii) vote,
consent, authorization, or approval of any Person, or (iv) action by the holders of Claims or
Interests. The Exit Credit Agreement shall constitute legal, valid, binding and authorized joint and
several obligations of the applicable Reorganized Debtors, enforceable in accordance with its
terms and such obligations shall not be enjoined or subject to discharge, impairment, release,
avoidance, recharacterization, or subordination under applicable law, the Plan or the Confirmation
Order. The financial accommodations to be extended pursuant to the Exit Facilities Documents
are reasonable and are being extended, and shall be deemed to have been extended, in good faith
and for legitimate business purposes.

On the Effective Date, (a) all letters of credit issued under the Prepetition RBL Credit Agreement,
shall be deemed issued or reissued, as applicable, under the Exit Credit Agreement in accordance
with the terms and conditions of the Exit Credit Agreement, (b) all Liens and security interests
granted pursuant to, or in connection with, the Exit Credit Agreement shall (i) be reaffirmed and
ratified by the applicable Reorganized Debtors and continue in full force and effect pursuant to the
Exit Credit Agreement, and (ii) be deemed granted by the Reorganized Debtors pursuant to the
Exit Credit Agreement, (c) all Liens and security interests granted pursuant to, or in connection
with the Exit Credit Agreement, as applicable, (including any Liens and security interests granted
on the Assets) shall (i) be valid, binding, perfected, enforceable Liens and security interests in the
property described in the Exit Credit Agreement and the other “Loan Documents” (as defined
therein), with the priorities established in respect thereof under applicable non-bankruptcy law and
the applicable Intercreditor Agreements, and not be enjoined or subject to discharge, impairment,
release, avoidance, recharacterization, or subordination under any applicable law, the Plan, or the
Confirmation Order.

The Reorganized Debtors and the Persons granted Liens and security interests under the Exit
Facilities are authorized to make all filings and recordings and to obtain all governmental
approvals and consents necessary to establish and perfect such Liens and security interests under
the provisions of the applicable state, provincial, federal, or other law (whether domestic or foreign)
that would be applicable in the absence of the Plan and the Confirmation Order (it being understood
that perfection shall occur automatically by virtue of the entry of the Confirmation Order without
the need for any filings or recordings) and will thereafter cooperate to make all other filings and
recordings that otherwise would be necessary under applicable law to give notice of such Liens
and security interests to third parties.




                                                 43
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 57 of 286




               11.     Rights Offering.

                        (a)     Terms. Following approval by the Bankruptcy Court of the Rights
Offering Procedures, the Debtors will commence the Rights Offering in accordance therewith and,
on the Effective Date, the Debtors shall consummate the Rights Offering, in each case subject to
the terms and conditions of the Plan Support Agreement, the Backstop Agreement, and any
consents or approvals required under each of the foregoing, including the consent of the Initial
Supporting Noteholders. The Rights Offering shall be backstopped in an amount equal to $[463]
million ($[138] million of which shall be funded through the exchange of $[138] million in
aggregate principal amount of Reinstated 1.25L Notes held by the Backstop Parties on the terms
set forth in the Backstop Commitment Agreement) by the Backstop Parties in accordance with and
subject to the terms and conditions of the Rights Offering Procedures and the Backstop Agreement.
The right to participate in the Rights Offering may not be sold, transferred, or assigned, except in
the circumstances described in the Backstop Commitment Agreement. The overall percentage of
New Common Shares being issued in the Rights Offering, in each case subject to dilution by the
Jeter Shares (if applicable) and the EIP Shares, is approximately [76.2%-78.0%], consisting of
(i) approximately 55.6% in the case of Rights Offering Shares purchased for cash and
(ii) approximately [20.6%-22.4%] in the case of Rights Offering Shares purchased for Reinstated
1.25L Notes. For the avoidance of doubt, the Company shall pay all accrued but unpaid interest,
including any stub interest, in Cash to the holders of the Reinstated 1.25L Notes that are exchanged
in connection with the Rights Offering.

                        (b)    Purpose. On the Effective Date, the proceeds of the Rights Offering
may be used: (i) to pay down a portion of the DIP Facility and the Prepetition RBL Facility;
(ii) pay all reasonable and documented Restructuring Expenses; (iii) fund Plan Distributions, case
administration expenses, and exit costs; and (iv) provide the Reorganized Debtors with additional
liquidity for working capital and general corporate purposes.

                       (c)    Backstop Commitment. In accordance with the Backstop
Commitment Agreement and subject to the terms and conditions thereof, each of the Backstop
Parties has agreed, severally but not jointly, to purchase for Cash or in exchange for Reinstated
1.25L Notes, on or prior to the Effective Date, its respective Backstop Commitment Percentage
(as defined in the Backstop Commitment Agreement) of the New Common Shares.

                   (d)   Backstop Commitment Premium. As consideration for providing
the backstop commitment for the Rights Offering, on the Effective Date, the Backstop
Commitment Premium shall be allocated among the Backstop Parties in accordance with the
Backstop Commitment Agreement.

               12.     Intercompany Interests; Corporate Reorganization.

On the Effective Date and without the need for any further corporate action or approval of any
board of directors, board of managers, managers, management, or shareholders of any Debtor or
Reorganized Debtor, as applicable, the certificates and all other documents representing the
Intercompany Interests shall be deemed to be in full force and effect.




                                                44
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 58 of 286




               13.    Restructuring Transactions.

On the Effective Date or as soon as reasonably practicable thereafter, the Debtors or Reorganized
Debtors, as applicable, may take all actions consistent with the Plan, the Confirmation Order and
the Plan Support Agreement, including the reasonable consent of the Initial Supporting
Noteholders, as may be necessary or appropriate to effect any transaction described in, approved
by, contemplated by, or necessary to effectuate the Restructuring Transactions under and in
connection with the Plan.

               14.    Restructuring Expenses.

The outstanding Restructuring Expenses incurred, or estimated to be incurred, up to and including
the Effective Date (whether incurred prepetition or postpetition) shall be paid in full in Cash on
the Effective Date (to the extent not previously paid during the course of the Chapter 11 Cases) in
accordance with, and subject to, the terms of the Backstop Commitment Agreement, and without
the need for any further notice or approval by the Bankruptcy Court or otherwise. All Restructuring
Expenses to be paid on the Effective Date shall be estimated prior to and as of the Effective Date
and such estimates shall be delivered to the Debtors at least three (3) Business Days before the
anticipated Effective Date (or such shorter period as the Debtors may agree); provided, that such
estimate shall not be considered an admission or limitation with respect to such Restructuring
Expenses. On the Effective Date, final invoices for all Restructuring Expenses incurred prior to
and as of the Effective Date shall be submitted to the Debtors.

               15.    Indenture Trustee Expenses.

On the Effective Date, and without any further notice to or action, order, or approval of the
Bankruptcy Court, the Debtors or Reorganized Debtors, as applicable, shall distribute Cash to the
Indenture Trustees in an amount equal to the Indenture Trustee Fees and Expenses without a
reduction to recoveries to holders of the Secured Notes; provided that the Indenture Trustees shall
provide the Debtors with the invoices (subject to redaction to preserve attorney-client privilege)
for which they seek payment no later than fifteen (15) days prior to the Effective Date. If the
Debtors dispute any Indenture Trustee Fees and Expenses, the Debtors shall (i) pay the undisputed
portion of the Indenture Trustee Fees and Expenses, (ii) notify the Indenture Trustees with respect
to any disputed portion of the Indenture Trustee Fees and Expenses within ten (10) days after
presentation of the invoices by the Indenture Trustees, and escrow the amount of any disputed
portion of the Indenture Trustee Fees and Expenses pending any resolution. Upon such notification,
the applicable Indenture Trustee may submit such dispute for resolution by the Bankruptcy Court.
For the avoidance of doubt, nothing in the Plan affects the Indenture Trustees’ rights to exercise
their respective Indenture Trustee Charging Liens pursuant to the terms of the applicable
Indentures.

To the extent the Indenture Trustees provide services or incur costs or expenses, including
professional fees, related to or in connection with the Plan, the Confirmation Order or the
Indentures after the Effective Date, such Indenture Trustee shall be entitled to receive from the
Reorganized Debtors, without further Bankruptcy Court approval, reasonable compensation for
such services and reimbursement of reasonable out-of-pocket expenses incurred with such services.




                                                45
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 59 of 286




The payment of such compensation and expenses will be made promptly or as otherwise agreed to
by the applicable Indenture Trustee and the Reorganized Debtors.

               16.     Private Company

The Reorganized Debtors shall take the steps necessary to be a private company that is not listed
on a national securities exchange and without Exchange Act reporting obligations upon emergence
or as soon as possible thereafter in accordance with the SEC rules; provided, that from and after
the Effective Date, Reorganized EP Energy shall be required to provide (vie separate agreement
or in its organizational documents) to its shareholders such audited annual and unaudited quarterly
financial statements for such periods, with such statements being prepared in accordance with U.S.
GAAP on a private company basis (for the avoidance of doubt, no SAS 100 review or compliance
with any other requirement of Regulation S-X under the Securities Act is required in connection
with the delivery of the required financial statements).

       E.      Distributions.

               1.      Distributions Generally.

The Disbursing Agent shall make all Plan Distributions to the appropriate holders of Allowed
Claims and Allowed Interests in accordance with the terms of the Plan.

               2.      No Postpetition Interest on Claims.

Except as otherwise specifically provided for in the Plan, the Confirmation Order, or another order
of the Bankruptcy Court, postpetition interest shall not accrue or be paid on any Claims, and no
holder of a Claim shall be entitled to interest accruing on such Claim on or after the Petition Date.

               3.      Date of Distributions.

Unless otherwise provided in the Plan, any distributions and deliveries to be made under the Plan
shall be made on the Effective Date or as soon thereafter as is practicable; provided, however, that
the Reorganized Debtors may, with the consent of the Initial Supporting Noteholders, implement
periodic distribution dates to the extent they determine them to be appropriate.

               4.      Distribution Record Date.

                        (a)     As of the close of business on the Distribution Record Date, the
various lists of holders of Claims in each Class, as maintained by the Debtors or their agents, shall
be deemed closed, and there shall be no further changes in the record holders of any Claims after
the Distribution Record Date. Neither the Debtors nor the Disbursing Agent shall have any
obligation to recognize any transfer of a Claim occurring after the close of business on the
Distribution Record Date. In addition, with respect to payment of any Cure Amounts or disputes
over any Cure Amounts, neither the Debtors nor the Disbursing Agent shall have any obligation
to recognize or deal with any party other than the non-Debtor party to the applicable executory
contract or unexpired lease and the Initial Supporting Noteholders, even if such non-Debtor party
has sold, assigned, or otherwise transferred its Claim for a Cure Amount.




                                                 46
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 60 of 286




                       (b)      Notwithstanding anything in the Plan to the contrary, in connection
with any distribution under the Plan to be effected through the facilities of DTC (whether by means
of book-entry exchange, free delivery, or otherwise), the Debtors and the Reorganized Debtors, as
applicable, shall be entitled to recognize and deal for all purposes under the Plan with holders of
Claims in each Class to the extent consistent with the customary practices of DTC used in
connection with such distributions. All New Common Shares to be distributed under the Plan shall
be issued in the names of such holders or their nominees in accordance with DTC’s book- entry
exchange procedures or on the books and records of a transfer agent; provided, that such New
Common Shares will only be issued in accordance with DTC book-entry procedures if the same
are permitted to be held through DTC’s book-entry system and the Reorganized Debtors, in their
sole discretion, deems such method of distribution advisable.

               5.     Distributions after Effective Date

Distributions made after the Effective Date to holders of Disputed Claims that are not Allowed
Claims as of the Effective Date but which later become Allowed Claims shall be deemed to have
been made on the Effective Date.

               6.     Disbursing Agent.

All distributions under the Plan shall be made by the Disbursing Agent on and after the Effective
Date as provided in the Plan. The Disbursing Agent shall not be required to give any bond or surety
or other security for the performance of its duties. The Reorganized Debtors shall use all
commercially reasonable efforts to provide the Disbursing Agent (if other than the Reorganized
Debtors) with the amounts of Claims and the identities and addresses of holders of Claims, in each
case, as set forth in the Debtors’ or Reorganized Debtors’ books and records. The Reorganized
Debtors shall cooperate in good faith with the applicable Disbursing Agent (if other than the
Reorganized Debtors) to comply with the reporting and withholding requirements outlined in
section 6.17 of the Plan.

               7.     Delivery of Distributions.

Subject to section 6.4(b) of the Plan, the Disbursing Agent shall issue or cause to be issued, the
applicable consideration under the Plan and, subject to Bankruptcy Rule 9010, shall make all
distributions to any holder of an Allowed Claim as and when required by the Plan at: (a) the
address of such holder on the books and records of the Debtors or their agents; or (b) at the
address in any written notice of address change delivered to the Debtors or the Disbursing Agent,
including any addresses included on any transfers of Claim filed pursuant to Bankruptcy Rule 3001.
In the event that any distribution to any holder is returned as undeliverable, no distribution or
payment to such holder shall be made unless and until the Disbursing Agent has been notified of
the then-current address of such holder, at which time or as soon thereafter as reasonably
practicable such distribution shall be made to such holder without interest.

Distributions of the New Common Shares will be made through the facilities of DTC in accordance
with DTC’s customary practices; provided, that the New Common Shares are permitted to be held
through DTC’s book-entry system; provided, further, that to the extent that the New Common
Shares are not eligible for distribution in accordance with DTC’s customary practices, the




                                                47
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 61 of 286




Reorganized Debtors will take such reasonable actions as may be required to cause distributions
of the New Common Shares under the Plan. No distributions will be made other than through
DTC if the New Common Shares are permitted to be held through DTC’s book entry system. Any
distribution that otherwise would be made to any holder eligible to receive a distribution who does
not own or hold an account eligible to receive a distribution through DTC on a relevant distribution
date will be forfeited. For the avoidance of doubt, DTC shall be considered a single holder for
purposes of distributions.

               8.      Unclaimed Property.

One year from the later of: (a) the Effective Date and (b) the date that is ten Business Days after
the date a Claim is first Allowed, all distributions payable on account of such Claim shall be
deemed unclaimed property under section 347(b) of the Bankruptcy Code and shall revert to the
Reorganized Debtors or their successors or assigns, and all claims of any other Person (including
the holder of a Claim in the same Class) to such distribution shall be discharged and forever barred.
The Reorganized Debtors and the Disbursing Agent shall have no obligation to attempt to locate
any holder of an Allowed Claim other than by reviewing the Debtors’ books and records and the
Bankruptcy Court’s filings.

               9.      Satisfaction of Claims.

Unless otherwise provided in the Plan, any distributions and deliveries to be made on account of
Allowed Claims under the Plan shall be in complete and final satisfaction, settlement, and
discharge of and exchange for such Allowed Claims.

               10.     Manner of Payment under Plan.

Except as specifically provided in the Plan, at the option of the Debtors or the Reorganized Debtors,
as applicable, any Cash payment to be made under the Plan may be made by a check or wire
transfer or as otherwise required or provided in applicable agreements or customary practices of
the Debtors.

               11.     Fractional Shares and De Minimis Cash Distributions.

No fractional New Common Shares shall be distributed. When any distribution would otherwise
result in the issuance of a number of New Common Shares that is not a whole number, the New
Common Shares subject to such distribution shall be rounded to the next higher or lower whole
number as follows: (a) fractions equal to or greater than 1/2 shall be rounded to the next higher
whole number, and (b) fractions less than 1/2 shall be rounded to the next lower whole number.
The total number of New Common Shares to be distributed on account of Allowed Secured 1.5L
Notes Claims, Allowed Unsecured Claims, the Rights Offering, the Backstop Commitment
Premium, the Private Placement (if applicable), Jeter Shares (if applicable), and EIP Shares shall
be adjusted as necessary to account for the rounding provided for in the Plan. No consideration
shall be provided in lieu of fractional shares that are rounded down. Neither the Reorganized
Debtors nor the Disbursing Agent shall have any obligation to make a distribution that is less than
one (1) New Common Share or $100.00 in Cash. Fractional New Common Shares that are not
distributed in accordance with Section 6.11 of the Plan shall be returned to, and ownership thereof
shall vest in, Reorganized EP Energy.



                                                 48
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 62 of 286




               12.     No Distribution in Excess of Amount of Allowed Claim.

Notwithstanding anything to the contrary in the Plan, no holder of an Allowed Claim shall receive,
on account of such Allowed Claim, Plan Distributions in excess of the Allowed amount of such
Claim (plus any postpetition interest on such Claim solely to the extent permitted by Section 6.2
of the Plan).

               13.     Allocation of Distributions between Principal and Interest.

Except as otherwise required by law, consideration received in respect of an Allowed 1.5L Notes
Claim or Allowed Unsecured Claim is allocable first to the principal amount of the Claim (as
determined for U.S. federal income tax purposes) and then, to the extent of any excess, to the
remainder of the Claim, including any Claim for accrued but unpaid interest.

               14.     Exemption from Securities Laws.

                       (a)     The issuance of and the distribution under the Plan of the New
Common Shares pursuant to Sections 4.6(a) and 4.7(a) of the Plan shall be exempt, without further
act or actions by any Entity, from registration under the Securities Act and any other applicable
securities laws to the fullest extent permitted by section 1145 of the Bankruptcy Code. These
securities may be resold without registration under the Securities Act or other federal securities
laws pursuant to the exemption provided by section 4(a)(1) of the Securities Act, unless the holder
is an “underwriter” with respect to such securities, as that term is defined in section 1145(b) of the
Bankruptcy Code. In addition, such section 1145 exempt securities generally may be resold
without registration under state securities laws pursuant to various exemptions provided by the
respective laws of the several states.

                        (b)    The offer, issuance, and distribution of each of the Subscription
Rights and the New Common Shares issuable upon the exercise thereof and the New Common
Shares to Eligible Offerees pursuant to the Rights Offering, and to the Backstop Parties under the
Backstop Commitment Agreement (including the New Equity Interests comprising the Backstop
Commitment Premium), are being made in reliance on the exemption from registration set forth in
section 4(a)(2) of the Securities Act. Such securities will be considered “restricted securities” and
may not be transferred except pursuant to an effective registration statement or under an available
exemption from the registration requirements of the Securities Act, such as, under certain
conditions, the resale provisions of Rule 144 of the Securities Act.

               15.     Setoffs and Recoupments.

Each Reorganized Debtor, or such entity’s designee as instructed by such Reorganized Debtor,
may, pursuant to section 553 of the Bankruptcy Code or applicable nonbankruptcy law, offset or
recoup against any Allowed Claim, other than the 1.5L Notes Claims, and the distributions to be
made pursuant to the Plan on account of such Allowed Claim any and all claims, rights, and Causes
of Action that a Reorganized Debtor or its successors may hold against the holder of such Allowed
Claim after the Effective Date to the extent such setoff or recoupment is either (a) agreed in amount
among the relevant Reorganized Debtor(s), with the consent of the Initial Supporting Noteholders,
and holder of the Allowed Claim or (b) otherwise adjudicated by the Bankruptcy Court or another
court of competent jurisdiction; provided, that neither the failure to effect a setoff or recoupment



                                                 49
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 63 of 286




nor the allowance of any Claim hereunder shall constitute a waiver or release by a Reorganized
Debtor or its successor of any claims, rights, or Causes of Action that a Reorganized Debtor or its
successor or assign may possess against such holder.

               16.     Rights and Powers of Disbursing Agent.

                        (a)     Powers of Disbursing Agent. The Disbursing Agent shall be
empowered to: (i) effect all actions and execute all agreements, instruments, and other documents
necessary to perform its duties under the Plan; (ii) make all applicable distributions or payments
provided for under the Plan; (iii) employ professionals to represent it with respect to its
responsibilities; and (iv) exercise such other powers (A) as may be vested in the Disbursing Agent
by order of the Bankruptcy Court (including any Final Order issued after the Effective Date) or
pursuant to the Plan or (B) as deemed by the Disbursing Agent to be necessary and proper to
implement the provisions of the Plan.

                       (b)    Expenses Incurred on or After the Effective Date. Except as
otherwise ordered by the Bankruptcy Court and subject to the written agreement of the
Reorganized Debtors, the amount of any reasonable fees and expenses incurred by the Disbursing
Agent on or after the Effective Date (including taxes) and any reasonable compensation and
expense reimbursement Claims (including for reasonable attorneys’ and other professional fees
and expenses) made by the Disbursing Agent shall be paid in Cash by the Reorganized Debtors in
the ordinary course of business.

               17.     Withholding and Reporting Requirements.

In connection with the Plan and all instruments issued in connection therewith and distributed
thereon, the Reorganized Debtors and any other distributing party shall comply with all applicable
withholding and reporting requirements imposed by any federal, state or local taxing authority,
and all Plan Distributions shall be subject to any such withholding or reporting requirements. In
the case of a non-Cash Plan Distribution that is subject to withholding, the distributing party may
request a holder of an Allowed Claim or Interest to complete and return a Form W-8 or W-9, as
applicable to each such holder, and any other applicable forms. If such form is requested and not
submitted to the distributing party within 10 days of the request, the distributing party may, in its
discretion, either (a) withhold an appropriate portion of such distributed property and sell such
withheld property to generate Cash necessary to pay over the withholding tax, or (b) require the
intended recipient of such distribution to provide the withholding agent with an amount of Cash
sufficient to satisfy such withholding tax as a condition to receiving such distribution. If such form
is requested and submitted to the distributing party within 10 days of the request, the distributing
party may withhold an appropriate portion of such distributed property and sell such withheld
property to generate Cash necessary to pay over the withholding tax; provided that, the distributing
party shall first notify the intended recipient of such contemplated sale and offer the intended
recipient a reasonable opportunity to provide sufficient Cash to satisfy such withholding tax in lieu
of such sale. The distributing party shall have the right, but not the obligation, not to make a Plan
Distribution until its withholding obligation is satisfied pursuant to the preceding sentences. If an
intended recipient of a non-Cash Plan Distribution has agreed to provide the withholding agent
with the Cash necessary to satisfy the withholding tax pursuant to Section 6.17 of the Plan and
such person fails to comply before the date that is 180 days after the request is made, the amount



                                                 50
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 64 of 286




of such Plan Distribution that was not distributed shall irrevocably revert to the applicable
Reorganized Debtor and such Claim in respect of such Plan Distribution shall be discharged and
forever barred from assertion against such Reorganized Debtor or its respective property. Any
amounts withheld pursuant to the Plan shall be deemed to have been distributed to and received
by the applicable recipient for all purposes of the Plan. The distributing party may require a holder
of an Allowed Claim or Interest to complete and return a Form W-8 or W-9, as applicable to each
such holder, and any other applicable forms.

Notwithstanding the above, each holder of an Allowed Claim or Interest that is to receive a Plan
Distribution under the Plan shall have the sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed on such holder by any governmental unit, including
income, withholding, and other tax obligations, on account of such Plan Distribution.

       F.      Procedures for Disputed Claims.

               1.      Allowance of Claims.

Except as expressly provided in the Plan, the Claims Resolution Procedures, or in any order entered
in the Chapter 11 Cases before the Effective Date (including the Confirmation Order), no Claim
shall become an Allowed Claim unless and until such Claim is deemed Allowed pursuant to the
Plan or a Final Order, including the Confirmation Order (when it becomes a Final Order), Allowing
such Claim. On and after the Effective Date, each of the Debtors or the Reorganized Debtors shall
have and retain any and all rights and defenses such Debtor had with respect to any Claim
immediately before the Effective Date.

               2.      Claims Objections.

Except insofar as a Claim is Allowed under the Plan, the Debtors or the Reorganized Debtors, as
applicable, shall be entitled to object to Claims. Except as otherwise expressly provided in the Plan
and notwithstanding any requirements that may be imposed pursuant to Bankruptcy Rule 9019,
after the Effective Date, the Reorganized Debtors shall have the authority (i) to file, withdraw, or
litigate to judgment objections to Claims; (ii) to settle or compromise any Disputed Claim without
any further notice to or action, order, or approval by the Bankruptcy Court; and (iii) to administer
and adjust the Debtors’ claims register to reflect any such settlements or compromises without any
further notice to or action, order, or approval by the Bankruptcy Court, in accordance with the
Claims Resolution Procedures, in each case subject to the reasonable consent of the Initial
Supporting Noteholders.

               3.      Estimation of Claims.

Before or after the Effective Date, the Debtors or the Reorganized Debtors may at any time request
that the Bankruptcy Court estimate any Disputed Claim or Disputed Interest that is contingent or
unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of
whether any party previously has objected to such Claim or whether the Bankruptcy Court has
ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate any
such Claim, including during the litigation of any objection to any Claim or during the appeal
relating to such objection, in each case subject to the reasonable consent of the Initial Supporting
Noteholders. In the event that the Bankruptcy Court estimates any Disputed, contingent, or



                                                 51
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 65 of 286




unliquidated Claim, that estimated amount shall constitute either the Allowed amount of such
Claim or a maximum limitation on such Claim for all purposes under the Plan (including for
purposes of distributions), as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation of the amount of such Claim, the Debtors or the Reorganized
Debtors, as applicable, may elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no event
shall any holder of a Claim that has been estimated pursuant to section 502(c) of the Bankruptcy
Code or otherwise be entitled to seek reconsideration of such estimation unless such holder has
filed a motion requesting the right to seek such reconsideration on or before 21 days after the date
on which such Claim is estimated.

               4.      Adjustment to Claims Register Without Objection.

Any duplicate Claim or Interest or any Claim or Interest that has been paid or satisfied, or any
Claim that has been amended or superseded, may be adjusted or expunged on the claims register
by the Debtors or Reorganized Debtors upon stipulation between the parties in interest without a
Claims objection having to be filed and without any further notice or action, order, or approval of
the Bankruptcy Court.

               5.      Time to File Objections to Claims.

Any objections to a Claim shall be filed on or before the date that is the later of (i) 180 days after
the Effective Date and (ii) such later date as may be fixed by the Bankruptcy Court, after notice
and a hearing, upon a motion by the Reorganized Debtors, as such deadline may be extended from
time to time.

               6.      Disallowance of Claims

Any Claims held by Entities from which property is recoverable under section 542, 543, 550, or
553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under section 522(f),
522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed Disallowed
pursuant to section 502(d) of the Bankruptcy Code, and holders of such Claims may not receive
any distributions on account of such Claims until such time as such Causes of Action against that
Entity have been settled or a Bankruptcy Court order with respect thereto has been entered and all
sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or the
Reorganized Debtors.

               7.      Amendments to Claims.

On or after the Effective Date, except as provided in the Plan or the Confirmation Order, a Claim
may not be filed or amended without the prior authorization of the Bankruptcy Court, and the
Reorganized Debtors.

               8.      No Distributions Pending Allowance.

If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or distribution
provided under the Plan shall be made on account of such Claim unless and until (and only to the
extent that) such Claim becomes an Allowed Claim.



                                                  52
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 66 of 286




               9.     Disputed Claims Reserve.

                      (a)     There shall be withheld from the New Common Shares (which
withheld New Common Shares shall not be issued by Reorganized EP Energy until such time as
the respective Disputed Claims are resolved) to be distributed to holders of Allowed Unsecured
Claims an amount of New Common Shares that would be distributable to Disputed Unsecured
Claims had such Disputed Claims been Allowed on the Effective Date, together with all earnings
thereon (net of any expenses relating thereto, including any taxes imposed thereon or otherwise
payable by the Disputed Claims Reserve). The Debtors intend to seek a determination, subject to
the reasonable consent of the Initial Supporting Noteholders, by the Bankruptcy Court of the
estimated amount (either on an individual or aggregate basis) of Disputed Unsecured Claims for
purposes of determining the amount of New Common Shares attributable to such Disputed Claims.
To the extent any dividends would have been payable on any withheld New Common Shares had
such New Common Shares been issued and distributed on the Effective Date, an amount equal to
such dividends shall be held by Reorganized EP Energy for the benefit of (i) holders of Disputed
Unsecured Claims against any of the Debtors whose Claims are subsequently Allowed and (ii)
holders of Allowed Unsecured Claims (including holders of Disputed Unsecured Claims that are
subsequently Allowed).

                       (b)     To the extent applicable, there shall also be withheld Cash from the
Convenience Claim Distribution Amount in an amount that would be distributable to any Disputed
Convenience Claims had such Disputed Claims been Allowed on the Effective Date, together with
all earnings thereon (net of any expenses relating thereto, including any taxes imposed thereon or
otherwise payable by the Disputed Claims Reserve).

                       (c)     Subject to definitive guidance from the Internal Revenue Service
(the “IRS”) or a court of competent jurisdiction to the contrary, or the receipt of a determination
by the IRS, the Disbursing Agent shall treat any cash and other property (other than the New
Common Stock) held in the Disputed Claims Reserve as held by a “disputed ownership fund”
governed by Treasury Regulation section 1.468B-9 and to the extent permitted by applicable law,
report consistently with the foregoing for state and local income tax purposes. For the avoidance
of doubt, New Common Stock which is not issued and outstanding until Disputed Claims are
resolved and such New Common Stock can be immediately issued and distributed to the applicable
claimant, shall not be treated as held by a disputed ownership fund for U.S. federal income tax
purposes. All parties (including, without limitation, the Debtors, the Reorganized Debtors, the
Disbursing Agent and the holders of Disputed Claims) will be required to report for tax purposes
consistently with the foregoing.

                       (d)     The Disbursing Agent shall hold in the Disputed Claims Reserve all
payments and other distributions made on account of, as well as any obligations arising from,
property held in the Disputed Claims Reserve, to the extent that such property continues to be so
held at the time such distributions are made or such obligations arise, and such dividends,
payments, or other distributions shall be held for the benefit of (i) holders of Disputed Unsecured
Claims against any of the Debtors whose Claims are subsequently Allowed, (ii) holders of
Disputed Convenience Claims against any of the Debtors whose Claims are subsequently Allowed,
as applicable, and (iii) other parties entitled thereto hereunder. The Disbursing Agent shall be
responsible for payment, out of the assets of the Disputed Claims Reserve, of any taxes imposed



                                                53
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 67 of 286




on the Disputed Claims Reserve or its assets. In the event, and to the extent, any Cash in the
Disputed Claims Reserve is insufficient to pay the portion of any such taxes attributable to the
taxable income arising from the assets of the Disputed Claims Reserve (including any income that
may arise upon the distribution of the assets in the Disputed Claims Reserve), assets of the
Disputed Claims Reserve may be sold to pay such taxes.

                         (e)   To the extent that a Disputed Unsecured Claim becomes an Allowed
Claim after the Effective Date, the Disbursing Agent shall distribute to the holder thereof the
distribution, if any, of the New Common Shares, which Reorganized EP Energy shall issue to the
Disbursing Agent (together with any amounts held on account of dividends on such withheld New
Common Shares) out of the Disputed Claims Reserve, to which such holder is entitled hereunder.
To the extent that a Disputed Convenience Claim becomes an Allowed Claim after the Effective
Date, the Disbursing Agent shall distribute to the holder thereof the distribution, if any, of Cash to
which such holder is entitled hereunder out of the Disputed Claims Reserve. No interest shall be
paid with respect to any Disputed Convenience Claim or any Disputed Unsecured Claim that
becomes an Allowed Claim after the Effective Date.

                       (f)     In the event the remaining withheld New Common Shares
attributable to Disputed Unsecured Claims are insufficient to satisfy all the Disputed Unsecured
Claims that have become Allowed, such Disputed Unsecured Claims shall be satisfied Pro Rata
from such remaining New Common Shares. After all New Common Shares have been distributed,
no further distributions shall be made in respect of Disputed Unsecured Claims. At such time as
all Disputed Unsecured Claims have been resolved, any remaining withheld New Common Shares
issued in the Disputed Claims Reserve shall be released from the Disputed Claims Reserve for
distribution in accordance with Section 4.7 of the Plan.

                       (g)     In the event the remaining withheld Cash from the Convenience
Claim Distribution Amount is insufficient to satisfy all the Disputed Convenience Claims that have
become Allowed, such Disputed Convenience Claims shall be satisfied Pro Rata from such
remaining Cash. After all Cash has been distributed, no further distributions shall be made in
respect of Disputed Convenience Claims. At such time as all Disputed Claims have been resolved,
any remaining withheld Cash from the Convenience Claim Amount issued in the Disputed Claims
Reserve shall be revert to the Reorganized Debtors.

               10.     Distributions after Allowance.

To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions (if any)
shall be made to the holder of such Allowed Claim in accordance with the provisions of the Plan.
As soon as practicable after the date on which the order or judgment of the Bankruptcy Court
allowing any Disputed Claim becomes a Final Order, the Disbursing Agent shall provide to the
holder of such Claim the distribution (if any) to which such holder is entitled under the Plan as of
the Effective Date, without any interest to be paid on account of such Claim unless required by the
Bankruptcy Code.




                                                 54
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 68 of 286




               11.     Claims Resolution Procedures Cumulative.

All of the Claims and objection, estimation, and resolution procedures are cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn, or resolved by the Claims Resolution Procedures.

       G.      Executory Contracts and Unexpired Leases.

               1.      General Treatment.

As of and subject to the occurrence of the Effective Date and the payment of any applicable Cure
Amount, all executory contracts and unexpired leases to which any of the Debtors are parties shall
be deemed assumed, unless such contract or lease (i) was previously assumed, assumed and
assigned, or rejected by the Debtors, pursuant to a Final Order of the Bankruptcy Court, (ii)
previously expired or terminated pursuant to its own terms or by agreement of the parties thereto,
(iii) is the subject of a motion to reject filed by the Debtors on or before the Confirmation Date, or
(iv) is specifically designated as a contract or lease to be rejected on the Schedule of Rejected
Contracts, which shall be acceptable to the Initial Supporting Noteholders. The assumption of
executory contracts and unexpired leases hereunder may include, subject to the consent of the
Initial Supporting Noteholders, the assignment of certain such contracts. Subject to the occurrence
of the Effective Date, entry of the Confirmation Order by the Bankruptcy Court shall constitute
approval of the assumptions or rejections provided for in the Plan pursuant to sections 365(a) and
1123 of the Bankruptcy Code. Each executory contract and unexpired lease assumed pursuant to
the Plan shall vest in and be fully enforceable by the applicable Reorganized Debtor in accordance
with its terms, except as modified by the provisions of the Plan, any Final Order of the Bankruptcy
Court authorizing and providing for its assumption, or applicable law.

To the maximum extent permitted by law, to the extent any provision in any executory contract or
unexpired lease assumed pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption of such executory contract or unexpired
lease (including any “change of control” provision), then such provision shall be deemed modified
such that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto
to terminate such executory contract or unexpired lease or to exercise any other default-related
rights with respect thereto.

The Debtors reserve the right, on or before 5:00 p.m. (prevailing Central Time) on the Business
Day immediately before the Confirmation Hearing, or such earlier time as may be agreed in writing
between the Debtors and the applicable counterparty, to amend the Schedule of Rejected Contracts,
subject to the consent of the Initial Supporting Noteholders, to add or remove any executory
contract or unexpired lease; provided that if the Confirmation Hearing is adjourned or continued,
such amendment right shall be extended to 5:00 p.m. (prevailing Central Time) on the Business
Day immediately before the rescheduled or continued Confirmation Hearing, and this proviso shall
apply in the case of any and all subsequent adjournments and continuances of the Confirmation
Hearing; provided, further that the Debtors may amend the Schedule of Rejected Contracts to add
or delete any executory contracts or unexpired leases after such date to the extent agreed with the
relevant counterparties and subject to the consent of the Initial Supporting Noteholders.




                                                  55
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 69 of 286




               2.      Determination of Cure Amounts and Deemed Consent.

                      (a)    The Debtors shall file, as part of the Plan Supplement, the Schedule
of Rejected Contracts, which shall be acceptable to the Initial Supporting Noteholders.

                         (b)     The Debtors shall serve a Cure Notice, which shall be reasonably
acceptable to the Initial Supporting Noteholders, on parties to executory contracts and unexpired
leases no later than thirty (30) days prior to the Confirmation Hearing in accordance with the order
approving the Disclosure Statement. If a counterparty to any executory contract or unexpired lease
that the Debtors or Reorganized Debtors, as applicable, intend to assume or assume and assign
does not receive such a notice, the proposed Cure Amount for such executory contract or unexpired
lease shall be deemed to be zero dollars ($0).

                       (c)    Any counterparty to an executory contract or unexpired lease shall
have the time prescribed by the order approving the Disclosure Statement to object to the proposed
assumption, assumption and assignment, or related Cure Amount listed on the Cure Notice.

                        (d)     The Bankruptcy Court will determine any Assumption Dispute by
entry of an order; provided, that the Debtors or the Reorganized Debtors, as applicable, may
settle any Assumption Dispute with the reasonable consent of the Initial Supporting Noteholders,
and without any further notice to any other party or any action, order, or approval of the
Bankruptcy Court; provided, further, that where an Assumption Dispute relates solely to the
applicable Cure Amount, the Debtors may with the reasonable consent of the Initial Supporting
Noteholders assume and/or assume and assign the applicable executory contract or unexpired lease
prior to the resolution of such Assumption Dispute. If there is an Assumption Dispute, the Debtors
reserve the right to reject or nullify the assumption or assignment of the applicable executory
contract or unexpired lease no later than thirty (30) days after an order of the Bankruptcy Court
resolving such Assumption Dispute becomes a Final Order.

               3.      Payments Related to Assumption of Contracts and Leases.

                       (a)    Any Cure Amounts shall be satisfied pursuant to section 365(b)(1)
of the Bankruptcy Code by payment of the Cure Amount as reflected in the applicable Cure Notice,
in Cash on the Effective Date, subject to the limitations described in Section 8.2 of the Plan, or on
such other terms as the parties to such executory contracts or unexpired leases and the Debtors
may otherwise agree. If no Cure Amount is reflected in the applicable Cure Notice, no Cure
Amount shall be deemed to be owing, unless otherwise ordered by the Bankruptcy Court.

                      (b)     Assumption or assumption and assignment of any executory
contract or unexpired lease pursuant to the Plan or otherwise shall result in the full release and
satisfaction of any Claims against any Debtor or defaults by any Debtor, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any assumed executory
contract or unexpired lease at any time before the date that the Debtors assume or assume and
assign such executory contract or unexpired lease. Any proofs of Claim filed with respect to an
executory contract or unexpired lease that has been assumed or assumed and assigned shall be
deemed disallowed and expunged, without further notice to or action, order, or approval of the




                                                 56
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 70 of 286




Bankruptcy Court or any other Entity, upon the assumption of such executory contract or
unexpired lease.

               4.      Rejection Damages Claims.

Any counterparty to a contract or lease that is identified on the Schedule of Rejected Contracts or
is otherwise rejected by the Debtors must file and serve a proof of Claim on the applicable Debtor
that is party to the contract or lease to be rejected no later than thirty (30) days after the later of
(a) the Confirmation Date or (b) the effective date of rejection of such executory contract or
unexpired lease.

               5.      Survival of the Debtors’ Indemnification Obligations.

Notwithstanding anything in the Plan (including Section 10.3 of the Plan), any Indemnification
Obligation to indemnify current and former officers, directors, members, managers, agents, or
employees with respect to all present and future actions, suits, and proceedings against the Debtors
or such officers, directors, members, managers, agents, or employees based upon any act or
omission for or on behalf of the Debtors shall (i) remain in full force and effect, (ii) not be
discharged, impaired, or otherwise affected in any way, including by the Plan, the Plan Supplement,
or the Confirmation Order, (iii) not be limited, reduced or terminated after the Effective Date, and
(iv) survive unimpaired and unaffected irrespective of whether such Indemnification Obligation is
owed for an act or event occurring before, on or after the Petition Date, provided, that the
Reorganized Debtors shall not indemnify officers, directors, members, or managers, as applicable,
of the Debtors for any claims or Causes of Action that are not indemnified by such Indemnification
Obligation. All such obligations shall be deemed and treated as executory contracts to be assumed
by the Debtors under the Plan and shall continue as obligations of the Reorganized Debtors. Any
claim based on the Debtors’ obligations under the Plan shall not be a Disputed Claim or subject to
any objection, in either case, by reason of section 502(e)(1)(B) of the Bankruptcy Code.

               6.      Compensation and Benefit Plans.

All employment and severance agreements and policies, and all compensation and benefits plans,
policies, and programs of the Debtors applicable to their respective employees, retirees,
consultants, contractors, and non-employee directors, including all savings plans, retirement plans,
healthcare plans, disability plans, severance benefit plans, incentive plans, and life and accidental
death and dismemberment insurance plans, are deemed to be, and shall be treated as, executory
contracts under the Plan and, on the Effective Date, shall be assumed pursuant to sections 365 and
1123 of the Bankruptcy Code and, in the case of certain employment agreements, effective as of
the Effective Date, in accordance with Employment Agreement Term Sheet annexed as Exhibit
A-3 to the Plan Support Agreement.

               7.      Insurance Policies.

                       (a)    All insurance policies to which any Debtor is a party as of the
Effective Date, including any D&O Policy, shall be deemed to be and treated as executory
contracts and shall be assumed by the applicable Debtors or Reorganized Debtors and shall
continue in full force and effect thereafter in accordance with their respective terms. All other
insurance policies shall vest in the Reorganized Debtors. Coverage for defense and indemnity



                                                  57
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 71 of 286




under the D&O Policy shall remain available to all individuals within the definition of “Insured”
in any D&O Policy.

                         (b)    In addition, after the Effective Date, all officers, directors, agents,
or employees who served in such capacity at any time before the Effective Date shall be entitled
to the full benefits of any D&O Policy (including any “tail” policy) for the full term of such policy
regardless of whether such officers, directors, agents, and/or employees remain in such positions
after the Effective Date, in each case, to the extent set forth in such policies.

                          (c)    In addition, after the Effective Date, the Reorganized Debtors shall
not terminate or otherwise reduce the coverage under any D&O Policy (including any “tail policy”)
in effect as of the Petition Date, and any current and former directors, officers, members, managers,
agents or employees of any of the Debtors who served in such capacity at any time prior to the
Effective Date shall be entitled to the full benefits of any such D&O Policy for the full term of
such policy regardless of whether such members, managers, directors, and/or officers remain in
such positions after the Effective Date to the extent set forth in such policies.

               8.      Modifications, Amendments, Supplements, Restatements, or Other
                       Agreements.

Unless otherwise provided in the Plan or by separate order of the Bankruptcy Court, each executory
contract and unexpired lease that is assumed shall include any and all modifications, amendments,
supplements, restatements, or other agreements made directly or indirectly by any agreement,
instrument, or other document that in any manner affects such executory contract or unexpired
lease, without regard to whether such agreement, instruments, or other document is listed in any
notices of assumed contracts.

               9.      Reservation of Rights.

                        (a)     Neither the exclusion nor the inclusion by the Debtors of any
contract or lease on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement,
nor anything contained in the Plan, shall constitute an admission by the Debtors that any such
contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the
Reorganized Debtors or their respective affiliates has any liability thereunder.

                       (b)    Except as explicitly provided in the Plan, nothing in the Plan shall
waive, excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or
other rights of the Debtors or the Reorganized Debtors under any executory or non-executory
contract or unexpired or expired lease.

                       (c)    Nothing in the Plan shall increase, augment, or add to any of the
duties, obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as
applicable, under any executory or non-executory contract or unexpired or expired lease.

                      (d)      If there is a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of its assumption under the Plan, the Debtors or Reorganized
Debtors, as applicable, shall, subject to the consent of the Initial Supporting Noteholders, have




                                                  58
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 72 of 286




thirty (30) days following entry of a Final Order resolving such dispute to alter their treatment of
such contract or lease.

       H.      Conditions Precedent to Occurrence of Effective Date.

               1.      Conditions Precedent to Confirmation.

The confirmation of the Plan shall not occur unless all of the following conditions precedent have
been satisfied or waived in accordance with Section 9.3 of the Plan:

                       (a)    The Plan and the Plan Supplement are consistent with the Plan
Support Agreement.

                     (b)    the Bankruptcy Court shall have entered the Confirmation Order, in
form and substance acceptable to the Initial Supporting Noteholders; and

                      (c)     the Plan Support Agreement shall be in full force and effect and shall
not have been terminated.

               2.      Conditions Precedent to Effective Date.

The Effective Date shall not occur unless all of the following conditions precedent have been
satisfied or waived in accordance with Section 9.3 of the Plan:

                      (a)     the Plan Support Agreement shall be in full force and effect and shall
not have been terminated;

                       (b)     the Backstop Commitment Agreement shall remain in full force and
effect and shall not have been terminated, and the parties thereto shall be in compliance therewith;

                       (c)   the Bankruptcy Court shall have entered the Backstop Order, in
form and substance acceptable to the Initial Supporting Noteholders, and such order shall not have
been reversed, stayed, amended, modified, dismissed, vacated or reconsidered;

                      (d)    the Bankruptcy Court shall have entered the order approving the
Disclosure Statement, in form and substance acceptable to the Initial Supporting Noteholders, and
such order shall not have been reserved, stayed, amended, modified, dismissed, vacated or
reconsidered;

                      (e)    the Rights Offering and, if applicable, the Private Placement, shall
have been conducted, in all material respects, in accordance with the Backstop Order, the Rights
Offering Procedures, the Backstop Commitment Agreement, and any other relevant transaction
documents;

                       (f)     the Definitive Documents (as defined in the Plan Support
Agreement) will contain terms and conditions consistent in all material respects with the Plan
Support Agreement (including all exhibits thereto) and shall otherwise be satisfactory or
reasonably satisfactory, as applicable, in form and substance to the Initial Supporting Noteholders;




                                                59
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 73 of 286




                     (g)      the final version of the Plan, Plan Supplement, and all of the
schedules, documents and exhibits contained therein, and all other schedules, documents,
supplements, and exhibits to the Plan shall be consistent with the Plan Support Agreement, and in
form and substance acceptable to the Initial Supporting Noteholders;

                       (h)   the Bankruptcy Court shall have entered the Confirmation Order, in
form and substance acceptable to the Initial Supporting Noteholders, and such order shall not have
been reserved, stayed, amended, modified, dismissed, vacated or reconsidered;

                       (i)     the Debtors shall have complied, in all material respects, with the
terms of the Plan that are to be performed by the Debtors on or prior to the Effective Date;

                       (j)    the Restructuring to be implemented on the Effective Date shall be
consistent with the Plan and the Plan Support Agreement;

                       (k)     the Reinstated Debt shall have been reinstated in accordance with
Sections 4.4 and 4.5 of the Plan;

                       (l)    all conditions precedent to the effectiveness of the Exit Facility shall
have been satisfied or waived, and the Exit Facility, including all documentation related thereto,
shall be in form and substance satisfactory to the Initial Supporting Noteholders and the Company;

                       (m)    the New Corporate Governance Documents shall be in full force and
effect and in form and substance satisfactory to the Initial Supporting Noteholders;

                      (n)    the Registration Rights Agreement shall have been executed and
delivered by the Company, shall otherwise have become effective with respect to the Supporting
Noteholders and the other parties thereto, and shall be in full force and effect;

                       (o)     the Debtors shall have obtained all material authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and effectuate the
Plan, including Bankruptcy Court approval, and each of the other transactions contemplated by the
Restructuring, and such material authorizations, consents, regulatory approvals, rulings, or
documents shall not be subject to unfulfilled conditions and shall be in full force and effect, and
all applicable regulatory waiting periods shall have expired;

                      (p)     all waiting periods imposed by any Governmental Entity or
Antitrust Authority in connection with the transactions contemplated by the Backstop
Commitment Agreement shall have terminated or expired and all authorizations, approvals,
consents or clearances under the Antitrust Laws in connection with the transactions contemplated
by the Backstop Commitment Agreement shall have been obtained; and

                     (q)     all Restructuring Expenses to the extent invoiced at least three (3)
Business Days before the Effective Date shall have been paid in full by the Debtors in accordance
with the Backstop Commitment Agreement.




                                                 60
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 74 of 286




               3.      Waiver of Conditions Precedent.

                       (a)    Each of the conditions precedent to the occurrence of the Effective
Date may be waived in writing by the Debtors and the Initial Supporting Noteholders without leave
of or order of the Bankruptcy Court. If any such condition precedent is waived pursuant to Section
9.3 of the Plan and the Effective Date occurs, each party agreeing to waive such condition
precedent shall be estopped from withdrawing such waiver after the Effective Date or otherwise
challenging the occurrence of the Effective Date on the basis that such condition was not satisfied,
the waiver of such condition precedent shall benefit from the “equitable mootness” doctrine, and
the occurrence of the Effective Date shall foreclose any ability to challenge the Plan in any court.
If the Plan is confirmed for fewer than all of the Debtors, only the conditions applicable to the
Debtor or Debtors for which the Plan is confirmed must be satisfied or waived for the Effective
Date to occur.

                       (b)    Except as otherwise provided in the Plan, all actions required to be
taken on the Effective Date shall take place and shall be deemed to have occurred simultaneously
and no such action shall be deemed to have occurred prior to the taking of any other such action.
For the avoidance of doubt, the rendering of the Reinstated 1.25L Notes as unimpaired pursuant
to Section 1124(2) of the Bankruptcy Code shall be deemed to occur immediately prior to the
consummation of the Rights Offering.

                     (c)     The stay of the Confirmation Order pursuant to Bankruptcy Rule
3020(e) shall be deemed waived by and upon the entry of the Confirmation Order, and the
Confirmation Order shall take effect immediately upon its entry.

               4.      Effect of Failure of a Condition.

If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance with
Section 9.3 of the Plan on or before the termination of the Plan Support Agreement, the Plan shall
be null and void in all respects and nothing contained in the Plan or the Disclosure Statement shall
(a) constitute a waiver or release of any Claims by or against or any Interests in the Debtors,
(b) prejudice in any manner the rights of any Person, or (c) constitute an admission,
acknowledgement, offer, or undertaking by the Debtors, any of the other Supporting Noteholders,
or any other Person.

       I.      Effect of Confirmation.

               1.      Binding Effect.

Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, and subject to the
occurrence of the Effective Date, on and after the entry of the Confirmation Order, the provisions
of the Plan shall bind every holder of a Claim against or Interest in any Debtor and inure to the
benefit of and be binding on such holder’s respective successors and assigns, regardless of whether
the Claim or Interest of such holder is Impaired under the Plan and whether such holder has
accepted the Plan.




                                                61
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 75 of 286




               2.      Vesting of Assets.

Except as otherwise provided in the Plan, the Confirmation Order or any Plan Supplement, on and
after the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all Assets
of the Estates, including all claims, rights, and Causes of Action and any property acquired by the
Debtors or the Reorganized Debtors during the Chapter 11 Cases or under or in connection with
the Plan shall vest in each respective Reorganized Debtor free and clear of all Claims, Liens,
charges, other encumbrances, and interests. Subject to the terms of the Plan, on and after the
Effective Date, the Reorganized Debtors may operate their businesses and may use, acquire, and
dispose of property and prosecute, compromise, or settle any Claims (including any Administrative
Expense Claims) and Causes of Action without notice to, supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules other than restrictions expressly imposed by the Plan or the Confirmation Order. Without
limiting the foregoing, the Reorganized Debtors may pay the charges that they incur on or after
the Effective Date for Professional Persons’ fees, disbursements, expenses, or related support
services without application to the Bankruptcy Court.

               3.      Discharge of Claims Against and Interests in Debtors.

Upon the Effective Date, except as otherwise expressly provided in the Plan or in the Confirmation
Order, the distributions, rights and treatment to be made under the Plan, shall be in complete
satisfaction, discharge, and release, effective as of the Effective Date, of Claims, Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on Claims or Interests
from and after the Petition Date, whether known or unknown, against, liabilities of, Liens on,
obligations of, rights against, and Interests in, the Debtors or any of their Assets or properties,
regardless of whether any property shall have been distributed or retained pursuant to the Plan on
account of such Claims and Interests, including demands, liabilities, and Causes of Action that
arose before the Effective Date, any liability (including withdrawal liability) to the extent such
Claims or Interests relate to services performed by employees of the Debtors before the Effective
Date and that arise from a termination of employment, any contingent or non-contingent liability
on account of representations or warranties issued on or before the Effective Date, and all debts of
the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case
whether or not: (1) a proof of claim based upon such debt or right is filed or deemed filed pursuant
to section 501 of the Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the holder of such a
Claim or Interest has accepted the Plan. Any default or “event of default” by the Debtors or
affiliates with respect to any Claim or Interest that existed immediately before or on account of the
filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the Effective
Date. The Confirmation Order shall be a judicial determination of the discharge of all Claims and
Interests subject to the Effective Date occurring.

Each holder (as well as any trustee or agent on behalf of such holder) of a Claim or Interest, and
any affiliate of such holder, shall be deemed to have forever waived, released, and discharged the
Debtors, to the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from any
and all Claims, Interests, rights, and liabilities that arose prior to the Effective Date. Except as
otherwise provided in the Plan, upon the Effective Date, all such holders of Claims and Interests
and their affiliates shall be forever precluded and enjoined, pursuant to sections 105, 524, and 1141



                                                 62
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 76 of 286




of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim against or
terminated Interest in any Debtor or any Reorganized Debtor

                4.      Pre-Confirmation Injunctions and Stays.

Unless otherwise provided in the Plan or a Final Order of the Bankruptcy Court, all injunctions
and stays arising under or entered during the Chapter 11 Cases, whether under sections 105 or 362
of the Bankruptcy Code or otherwise, and in existence on the date of entry of the Confirmation
Order, shall remain in full force and effect until the later of the Effective Date and the date indicated
in the order providing for such injunction or stay. The Final Order Establishing Notification
Procedures and Approving Restrictions on Certain Transfers of Stock of Debtors [Docket No. 313]
shall remain in full force and effect following the Effective Date with respect to the Existing Parent
Equity Interests and Other Equity Interests.

                5.      Injunction against Interference with Plan.

Upon the entry of the Confirmation Order, all holders of Claims and Interests and all other parties
in interest, along with their respective present and former affiliates, employees, agents, officers,
directors, and principals, shall be enjoined from taking any action to interfere with the
implementation or the occurrence of the Effective Date.

                6.      Plan Injunction.

                         (a)     Except as otherwise provided in the Plan or in the Confirmation
Order, as of the entry of the Confirmation Order but subject to the occurrence of the Effective
Date, all Persons who have held, hold, or may hold Claims or Interests, and other parties in interest,
along with their respective present or former employees, agents, officers, directors, principals, and
affiliates, are, with respect to any such Claim or Interest, permanently enjoined after the entry of
the Confirmation Order from: (i) commencing, conducting, or continuing in any manner, directly
or indirectly, any suit, action, or other proceeding of any kind (including any proceeding in a
judicial, arbitral, administrative, or other forum) against or affecting, directly or indirectly, a
Debtor, a Reorganized Debtor, or an Estate or the property of any of the foregoing, or any direct
or indirect transferee of any property of, or direct or indirect successor in interest to, any of the
foregoing Persons mentioned in this subsection (i) or any property of any such transferee or
successor; (ii) enforcing, levying, attaching (including any prejudgment attachment), collecting,
or otherwise recovering in any manner or by any means, whether directly or indirectly, any
judgment, award, decree, or order against a Debtor, a Reorganized Debtor, or an Estate or its
property, or any direct or indirect transferee of any property of, or direct or indirect successor in
interest to, any of the foregoing Persons mentioned in this subsection (ii) or any property of any
such transferee or successor; (iii) creating, perfecting, or otherwise enforcing in any manner,
directly or indirectly, any encumbrance of any kind against a Debtor, a Reorganized Debtor, or an
Estate or any of its property, or any direct or indirect transferee of any property of, or successor in
interest to, any of the foregoing Persons mentioned in this subsection (iii) or any property of any
such transferee or successor; (iv) acting or proceeding in any manner, in any place whatsoever,
that does not conform to or comply with the provisions of the Plan to the full extent permitted by
applicable law; and (v) commencing or continuing, in any manner or in any place, any action that
does not comply with or is inconsistent with the provisions of the Plan; provided, that nothing




                                                   63
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 77 of 286




contained in the Plan shall preclude such Persons who have held, hold, or may hold Claims against,
or Interests in, a Debtor, a Reorganized Debtor, or an Estate from exercising their rights and
remedies, or obtaining benefits, pursuant to and consistent with the terms of the Plan.

                      (b)     By accepting distributions pursuant to the Plan, each holder of an
Allowed Claim or Interest shall be deemed to have affirmatively and specifically consented to be
bound by the Plan, including the injunctions set forth in Section 10.6 of the Plan.

               7.     Releases.

                (a)  RELEASES BY THE DEBTORS. AS OF THE EFFECTIVE
DATE, EXCEPT FOR THE RIGHTS AND REMEDIES THAT REMAIN IN EFFECT
FROM AND AFTER THE EFFECTIVE DATE TO ENFORCE THE PLAN AND THE
OBLIGATIONS CONTEMPLATED BY THE DEFINITIVE DOCUMENTS AND THE
DOCUMENTS IN THE PLAN SUPPLEMENT, ON AND AFTER THE EFFECTIVE
DATE, THE RELEASED PARTIES WILL BE DEEMED CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED, BY THE DEBTORS, THE REORGANIZED DEBTORS, AND THE
ESTATES, IN EACH CASE ON BEHALF OF THEMSELVES AND THEIR RESPECTIVE
SUCCESSORS, ASSIGNS, AND REPRESENTATIVES AND ANY AND ALL OTHER
PERSONS THAT MAY PURPORT TO ASSERT ANY CAUSE OF ACTION
DERIVATIVELY, BY OR THROUGH THE FOREGOING PERSONS, FROM ANY AND
ALL CLAIMS, INTERESTS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES,
DEMANDS, DEBTS, RIGHTS, AND CAUSES OF ACTION, LOSSES, REMEDIES, OR
LIABILITIES WHATSOEVER (INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED
OR ASSERTABLE ON BEHALF OF THE DEBTORS, THE REORGANIZED DEBTORS,
OR THE ESTATES), WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR
CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN
OR UNFORESEEN, ACCRUED OR UNACCRUED, EXISTING OR HEREINAFTER
ARISING, WHETHER IN LAW OR EQUITY, WHETHER SOUNDING IN TORT OR
CONTRACT, WHETHER ARISING UNDER FEDERAL OR STATE STATUTORY OR
COMMON LAW, OR ANY OTHER APPLICABLE INTERNATIONAL, FOREIGN, OR
DOMESTIC LAW, RULE, STATUTE, REGULATION, TREATY, RIGHT, DUTY,
REQUIREMENTS OR OTHERWISE THAT THE DEBTORS, THE REORGANIZED
DEBTORS, THE ESTATES, OR THEIR AFFILIATES WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM OR INTEREST
OR OTHER PERSON, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS, THE CHAPTER 11 CASES, THE
RESTRUCTURING, THE PURCHASE, SALE, OR RESCISSION OF THE PURCHASE
OR SALE OF ANY SECURITY OF THE DEBTORS OR THE REORGANIZED
DEBTORS, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS
GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN,
THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN ANY DEBTOR
AND ANY RELEASED PARTY, THE RESTRUCTURING OF CLAIMS AND
INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES, THE NEGOTIATION,
FORMULATION, PREPARATION, OR CONSUMMATION OF THE PLAN, THE PSA,



                                               64
    Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 78 of 286




THE DEFINITIVE DOCUMENTS AND THE DOCUMENTS IN THE PLAN
SUPPLEMENT OR RELATED AGREEMENTS, INSTRUMENTS, OR OTHER
DOCUMENTS RELATING THERETO, OR THE SOLICITATION OF VOTES WITH
RESPECT TO THE PLAN, IN ALL CASES BASED UPON ANY ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE.

ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY COURT SHALL
CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL, PURSUANT TO
BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(a) OF THE PLAN (the
“DEBTOR RELEASES”), WHICH INCLUDES BY REFERENCE EACH OF THE RELATED
PROVISIONS AND DEFINITIONS UNDER THE PLAN, AND FURTHER, SHALL
CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE DEBTOR RELEASES
ARE: (I) IN EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION
PROVIDED BY THE RELEASED PARTIES, (II) A GOOD FAITH SETTLEMENT AND
COMPROMISE OF THE RELEASED CLAIMS RELEASED BY THE DEBTORS, THE
REORGANIZED DEBTORS AND THE ESTATES, (III) IN THE BEST INTERESTS OF THE
DEBTORS, THE ESTATES AND ALL HOLDERS OF CLAIMS AND INTERESTS, (IV) FAIR,
EQUITABLE AND REASONABLE, (V) GIVEN AND MADE AFTER DUE NOTICE AND
OPPORTUNITY FOR HEARING, AND (VI) A BAR TO ANY OF THE DEBTORS, THE
REORGANIZED DEBTORS, OR THE ESTATES ASSERTING ANY CLAIM OR CAUSE OF
ACTION RELEASED PURSUANT TO THE DEBTOR RELEASE.

               (b)   RELEASES BY HOLDERS OF CLAIMS AND INTERESTS.
AS OF THE EFFECTIVE DATE, EXCEPT FOR THE RIGHTS AND REMEDIES THAT
REMAIN IN EFFECT FROM AND AFTER THE EFFECTIVE DATE TO ENFORCE THE
PLAN AND THE OBLIGATIONS CONTEMPLATED BY THE DEFINITIVE
DOCUMENTS, AND THE DOCUMENTS IN THE PLAN SUPPLEMENT OR AS
OTHERWISE PROVIDED IN ANY ORDER OF THE BANKRUPTCY COURT, ON AND
AFTER THE EFFECTIVE DATE, THE RELEASED PARTIES WILL BE DEEMED
CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND
FOREVER RELEASED AND DISCHARGED BY THE RELEASING PARTIES, FROM
ANY AND ALL CLAIMS AND CAUSES OF ACTION WHATSOEVER (INCLUDING
ANY DERIVATIVE CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE
DEBTORS, THE REORGANIZED DEBTORS, OR THEIR ESTATES), WHETHER
LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING
OR HEREINAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR
OTHERWISE BY STATUTE, VIOLATIONS OF FEDERAL OR STATE SECURITIES
LAWS OR OTHERWISE, THAT SUCH HOLDERS OR THEIR ESTATES, AFFILIATES,
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS, ASSIGNS, MANAGERS,
ACCOUNTANTS, ATTORNEYS, REPRESENTATIVES, CONSULTANTS, AGENTS,
AND ANY OTHER PERSONS CLAIMING UNDER OR THROUGH THEM WOULD
HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER
INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY
CLAIM OR INTEREST OR OTHER PERSON, BASED ON OR RELATING TO, OR IN
ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS, THE



                                    65
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 79 of 286




REORGANIZED DEBTORS, OR THEIR ESTATES, THE CHAPTER 11 CASES, THE
RESTRUCTURING, THE PURCHASE, SALE, OR RESCISSION OF THE PURCHASE
OR SALE OF ANY SECURITY OF THE DEBTORS OR THE REORGANIZED
DEBTORS, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS
GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN,
THE BUSINESS OR CONTRACTUAL ARRANGEMENTS OR INTERACTIONS
BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE RESTRUCTURING,
THE RESTRUCTURING OF ANY CLAIMS OR INTERESTS BEFORE OR DURING
THE CHAPTER 11 CASES, THE NEGOTIATION, FORMULATION, PREPARATION,
OR CONSUMMATION OF THE PLAN, THE PSA, THE DEFINITIVE DOCUMENTS
AND THE DOCUMENTS IN THE PLAN SUPPLEMENT, OR RELATED
AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS, RELATING THERETO,
OR THE SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL CASES
BASED UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCES TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.

ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY COURT SHALL
CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL, PURSUANT TO
BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(B) OF THE PLAN (THE
“THIRD-PARTY RELEASE”), WHICH INCLUDES, BY REFERENCE, EACH OF THE
RELATED PROVISIONS AND DEFINITIONS UNDER THE PLAN, AND, FURTHERMORE,
SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE THIRD-
PARTY RELEASE IS (I) CONSENSUAL, (II) ESSENTIAL TO THE CONFIRMATION OF
THE PLAN, (III) GIVEN IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES, (IV) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-
PARTY RELEASE, (V) IN THE BEST INTERESTS OF THE DEBTORS AND THEIR
ESTATES, (VI) FAIR, EQUITABLE AND REASONABLE, (VII) GIVEN AND MADE AFTER
DUE NOTICE AND OPPORTUNITY FOR HEARING, AND (VIII) A BAR TO ANY OF THE
RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF ACTION RELEASED
PURSUANT TO THE THIRD-PARTY RELEASE.

                      (c)    Release of Liens. Except as otherwise specifically provided in the
Plan or in any contract, instrument, release, or other agreement or document contemplated
under or executed in connection with the Plan, including the Reinstated Debt and the Exit
Facility Documents, on the Effective Date and concurrently with the applicable distributions
made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of the
portion of the Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds of
trust, Liens, pledges, or other security interests against any property of the estates shall be
fully released and discharged, and all of the right, title, and interest of any holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtors and their successors and assigns, in each case, without any further
approval or order of the Bankruptcy Court and without any action or filing being required
to be made by the Debtors.




                                              66
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 80 of 286




               8.     Exculpation.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO EXCULPATED
PARTY WILL HAVE OR INCUR, AND EACH EXCULPATED PARTY WILL BE RELEASED
AND EXCULPATED FROM, ANY CLAIM OR CAUSE OF ACTION IN CONNECTION
WITH OR ARISING OUT OF THE ADMINISTRATION OF THE CHAPTER 11 CASES; THE
NEGOTIATION AND PURSUIT OF THE DIP FACILITY, EXIT FACILITY, THE RIGHTS
OFFERING, THE PRIVATE PLACEMENT, THE EMPLOYEE INCENTIVE PLAN, THE
DISCLOSURE STATEMENT, THE PSA, THE RESTRUCTURING, AND THE PLAN
(INCLUDING THE DEFINITIVE DOCUMENTS AND THE DOCUMENTS IN THE PLAN
SUPPLEMENT), OR THE SOLICITATION OF VOTES FOR, OR CONFIRMATION OF, THE
PLAN; THE FUNDING OF THE PLAN; THE OCCURRENCE OF THE EFFECTIVE DATE;
THE ADMINISTRATION OF THE PLAN OR THE PROPERTY TO BE DISTRIBUTED
UNDER THE PLAN; THE ISSUANCE OF SECURITIES UNDER OR IN CONNECTION
WITH THE PLAN; THE PURCHASE, SALE, OR RESCISSION OF THE PURCHASE OR
SALE OF ANY SECURITY OF THE DEBTORS OR THE REORGANIZED DEBTORS; OR
THE TRANSACTIONS IN FURTHERANCE OF ANY OF THE FOREGOING; OTHER THAN
CLAIMS OR CAUSES OF ACTION ARISING OUT OF OR RELATED TO ANY ACT OR
OMISSION OF AN EXCULPATED PARTY THAT CONSTITUTES INTENTIONAL FRAUD
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL ORDER, BUT IN ALL
RESPECTS SUCH PERSONS WILL BE ENTITLED TO REASONABLY RELY UPON THE
ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND RESPONSIBILITIES
PURSUANT TO THE PLAN. THE EXCULPATED PARTIES HAVE ACTED IN
COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE
WITH REGARD TO THE SOLICITATION AND DISTRIBUTION OF SECURITIES
PURSUANT TO THE PLAN AND, THEREFORE, ARE NOT, AND ON ACCOUNT OF SUCH
DISTRIBUTIONS WILL NOT BE, LIABLE AT ANY TIME FOR THE VIOLATION OF ANY
APPLICABLE LAW, RULE, OR REGULATION GOVERNING THE SOLICITATION OF
ACCEPTANCES OR REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE
PURSUANT TO THE PLAN, INCLUDING THE ISSUANCE OF SECURITIES
THEREUNDER. THE EXCULPATION WILL BE IN ADDITION TO, AND NOT IN
LIMITATION OF, ALL OTHER RELEASES, INDEMNITIES, EXCULPATIONS, AND ANY
OTHER APPLICABLE LAW OR RULES PROTECTING SUCH EXCULPATED PARTIES
FROM LIABILITY.

               9.     Injunction Related to Releases and Exculpation.

The Confirmation Order shall permanently enjoin the commencement or prosecution by any
Person or entity, whether directly, derivatively, or otherwise, of any Claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action, losses, or liabilities released
pursuant to the Plan, including the claims, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action, and liabilities released or exculpated in the Plan or the Confirmation
Order.




                                                67
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 81 of 286




               10.     Subordinated Claims.

The allowance, classification, and treatment of all Allowed Claims and Interests and the respective
distributions and treatments thereof under the Plan take into account and conform to the relative
priority and rights of the Claims and Interests in each Class in connection with any contractual,
legal, and equitable subordination rights relating thereto, whether arising under general principles
of equitable subordination, sections 510(a), 510(b), or 510(c) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors reserve the right to reclassify any
Allowed Claim or Interest in accordance with any contractual, legal, or equitable subordination
relating thereto.

               11.     Retention of Causes of Action and Reservation of Rights.

Except as otherwise provided in the Plan, including Sections 10.5, 10.6, 10.7, 10.8 and 10.9,
nothing contained in the Plan or the Confirmation Order shall be deemed to be a waiver or
relinquishment of any rights, claims, Causes of Action, rights of setoff or recoupment, or other
legal or equitable defenses that the Debtors had immediately prior to the Effective Date on behalf
of the Estates or of themselves in accordance with any provision of the Bankruptcy Code or any
applicable nonbankruptcy law. The Reorganized Debtors shall have, retain, reserve, and be entitled
to assert all such claims, Causes of Action, rights of setoff or recoupment, and other legal or
equitable defenses as fully as if the Chapter 11 Cases had not been commenced, and all of the
Debtors’ legal and equitable rights in respect of any Unimpaired Claim may be asserted after the
Confirmation Date and Effective Date to the same extent as if the Chapter 11 Cases had not been
commenced.

               12.     Ipso Facto and Similar Provisions Ineffective.

Any term of any prepetition policy, prepetition contract, or other prepetition obligation applicable
to a Debtor shall be void and of no further force or effect with respect to any Debtor to the extent
that such policy, contract, or other obligation is conditioned on, creates an obligation of the Debtor
as a result of, or gives rise to a right of any entity based on any of the following: (a) the insolvency
or financial condition of a Debtor; (b) the commencement of the Chapter 11 Cases; (c) the
confirmation or consummation of the Plan, including any change of control that shall occur as a
result of such consummation; or (d) the Restructuring.

               13.     Indemnification and Reimbursement Obligations.

For purposes of the Plan, (a) Indemnification Obligations to current and former directors, officers,
members, managers, agents or employees of any of the Debtors who served in such capacity prior
to, on or subsequent to the Petition Date shall be assumed by the Reorganized Debtors and
(b) Indemnification Obligations of the Debtors arising from services as current and former
directors, officers, members, managers, agents or employees of any of the Debtors who served in
such capacity during the period from and after the Petition Date shall be Administrative Expense
Claims. In addition, after the Effective Date, the Reorganized Debtors shall not terminate or
otherwise reduce the coverage under any current and former directors’, officers’, members’,
managers’, agents’ or employees’ insurance policies (including any “tail policy”) in effect as of
the Petition Date, and all current and former directors, officers, members, managers, agents or




                                                  68
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 82 of 286




employees of any of the Debtors who served in such capacity at any time prior to the Effective
Date shall be entitled to the full benefits of any such policy for the full term of such policy
regardless of whether such members, managers, directors, and/or officers remain in such positions
after the Effective Date to the extent set forth in such policies.

       J.     Retention of Jurisdiction.

              1.      Retention of Jurisdiction.

Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and notwithstanding entry of the
Confirmation Order and the occurrence of the Effective Date, on and after the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction, pursuant to 28 U.S.C. §§ 1334 and 157, over
all matters arising in or related to the Chapter 11 Cases for, among other things, the following
purposes:

                      (a)    to hear and determine motions and/or applications for the
assumption or rejection of executory contracts or unexpired leases and any disputes over Cure
Amounts resulting therefrom;

                     (b)     to determine any motion, adversary proceeding, application,
contested matter, and other litigated matter pending on or commenced after the entry of the
Confirmation Order;

                       (c)   to hear and resolve any disputes arising from or related to (i) any
orders of the Bankruptcy Court granting relief under Bankruptcy Rule 2004 or (ii) any protective
orders entered by the Bankruptcy Court in connection with the foregoing;

                       (d)     to ensure that distributions to holders of Allowed Claims are
accomplished as provided in the Plan and the Confirmation Order and to adjudicate any and all
disputes arising from or relating to distributions under the Plan;

                     (e)     to consider Claims or the allowance, classification, priority,
compromise, estimation, or payment of any Claim, including any Administrative Expense Claim;

                      (f)    to enter, implement, or enforce such orders as may be appropriate in
the event that the Confirmation Order is for any reason stayed, reversed, revoked, modified, or
vacated;

                      (g)     to issue and enforce injunctions, enter and implement other orders,
and take such other actions as may be necessary or appropriate to restrain interference by any
Person or other Entity with the consummation, implementation, or enforcement of the Plan, the
Confirmation Order, or any other order of the Bankruptcy Court;

                       (h)    to hear and determine any application to modify the Plan in
accordance with section 1127 of the Bankruptcy Code to remedy any defect or omission or
reconcile any inconsistency in the Plan, the Disclosure Statement, or any order of the Bankruptcy
Court, including the Confirmation Order, in such a manner as may be necessary to carry out the
purposes and effects thereof;



                                               69
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 83 of 286




                       (i)    to hear and determine all Fee Claims;

                      (j)     to resolve disputes concerning any reserves with respect to Disputed
Claims or the administration thereof;

                       (k)    to hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of the Plan, the Confirmation Order, any
transactions or payments in furtherance of either, or any agreement, instrument, or other document
governing or related to any of the foregoing;

                      (l)     to take any action and issue such orders, including any such action
or orders as may be necessary after entry of the Confirmation Order or the occurrence of the
Effective Date, as may be necessary to construe, enforce, implement, execute, and consummate
the Plan, including any release, exculpation, or injunction provisions set forth in the Plan,
following the occurrence of the Effective Date;

                      (m)    to determine such other matters and for such other purposes as may
be provided in the Confirmation Order;

                       (n)    to hear and determine matters concerning state, local, and federal
taxes in accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any
requests for expedited determinations under section 505(b) of the Bankruptcy Code);

                      (o)     to hear and determine any other matters related to the Chapter 11
Cases and not inconsistent with the Bankruptcy Code or title 28 of the United States Code;

                        (p)    to resolve any disputes concerning whether a Person or entity had
sufficient notice of the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in
connection with the Chapter 11 Cases, any bar date established in the Chapter 11 Cases, or any
deadline for responding or objecting to a Cure Amount, in each case, for the purpose for
determining whether a Claim or Interest is discharged hereunder or for any other purpose;

                      (q)     to hear and determine any rights, Claims, or Causes of Action held
by or accruing to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal statute
or legal theory;

                       (r)    to recover all Assets of the Debtors and property of the Estates,
wherever located;

                       (s)    to hear and determine matters related to the DIP Facilities and the
Final DIP Order; and

                       (t)    to enter a final decree closing each of the Chapter 11 Cases.




                                               70
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 84 of 286




       K.      Miscellaneous Provisions.

               1.      Exemption from Certain Transfer Taxes.

Pursuant to and to the fullest extent permitted by section 1146 of the Bankruptcy Code, (a) the
issuance, transfer or exchange of any securities, instruments or documents, (b) the creation of any
Lien, mortgage, deed of trust or other security interest, (c) all sale transactions consummated by
the Debtors and approved by the Bankruptcy Court on and after the Confirmation Date through
and including the Effective Date, including any transfers effectuated under the Plan, (d) any
assumption, assignment, or sale by the Debtors of their interests in unexpired leases of
nonresidential real property or executory contracts pursuant to section 365(a) of the Bankruptcy
Code, (e) the grant of collateral under the Exit Credit Agreement and (f) the issuance, renewal,
modification or securing of indebtedness by such means, and the making, delivery or recording of
any deed or other instrument of transfer under, in furtherance of, or in connection with, the Plan,
including the Confirmation Order, shall not be subject to any document recording tax, stamp tax,
conveyance fee or other similar tax, mortgage tax, real estate transfer tax, mortgage recording tax,
Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, sales tax, use
tax or other similar tax or governmental assessment. Consistent with the foregoing, each recorder
of deeds or similar official for any county, city or Governmental Unit in which any instrument
hereunder is to be recorded shall, pursuant to the Confirmation Order, be ordered and directed to
accept such instrument without requiring the payment of any filing fees, documentary stamp tax,
deed stamps, stamp tax, transfer tax, intangible tax or similar tax.

               2.      Request for Expedited Determination of Taxes.

The Debtors shall have the right to request an expedited determination under section 505(b) of the
Bankruptcy Code with respect to tax returns filed, or to be filed, for any and all taxable periods
ending after the Petition Date through the Effective Date.

               3.      Dates of Actions to Implement Plan.

In the event that any payment or act under the Plan is required to be made or performed on a date
that is not a Business Day, then the making of such payment or the performance of such act may
be completed on or as soon as reasonably practicable after the next succeeding Business Day but
shall be deemed to have been completed as of the required date.

               4.      Amendments.

                        (a)    Plan Modifications. Subject to the terms and conditions of the Plan
Support Agreement, the Backstop Agreement, and any consents or approvals required under each
of the foregoing, including the consent of the Initial Supporting Noteholders, the Plan may be
amended, modified, or supplemented by the Debtors in the manner provided for by section 1127
of the Bankruptcy Code or as otherwise permitted by law, without additional disclosure pursuant
to section 1125 of the Bankruptcy Code, except as otherwise ordered by the Bankruptcy Court. In
addition, after the Confirmation Date, so long as such action does not materially and adversely
affect the treatment of holders of Allowed Claims pursuant to the Plan, the Debtors, with the
consent of the Initial Supporting Noteholders, may remedy any defect or omission or reconcile any
inconsistencies in the Plan or the Confirmation Order with respect to such matters as may be



                                                71
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 85 of 286




necessary to carry out the purposes of effects of the Plan, and any holder of a Claim or Interest that
has accepted the Plan shall be deemed to have accepted the Plan as amended, modified, or
supplemented. The Debtors shall have the right to amend the documents contained in, and exhibits
to, the Plan Supplement in accordance with the terms of the Plan and the Plan Support Agreement
through the Effective Date.

                       (b)   Certain Technical Amendments. Prior to the Effective Date, the
Debtors may make appropriate technical adjustments and modifications to the Plan without further
order or approval of the Bankruptcy Court with the consent of the Initial Supporting Noteholders.

                    (c)    Notwithstanding anything to the contrary in the Plan, any
amendments or modifications to Section 9.2 of the Plan shall require the consent of the Initial
Supporting Noteholders.

               5.      Revocation or Withdrawal of Plan.

The Debtors reserve the right to revoke or withdraw the Plan prior to the Effective Date as to any
or all of the Debtors. If, with respect to a Debtor, the Plan has been revoked or withdrawn prior to
the Effective Date, or if confirmation or the occurrence of the Effective Date as to such Debtor
does not occur on the Effective Date, then, with respect to such Debtor: (a) the Plan shall be null
and void in all respects; (b) any settlement or compromise embodied in the Plan (including the
fixing or limiting to an amount any Claim or Interest or Class of Claims or Interests), assumption
or rejection of executory contracts or unexpired leases affected by the Plan, and any document or
agreement executed pursuant to the Plan shall be deemed null and void; and (c) nothing contained
in the Plan shall (i) constitute a waiver or release of any Claim by or against, or any Interest in,
such Debtor or any other Person; (ii) prejudice in any manner the rights of such Debtor or any
other Person; or (iii) constitute an admission of any sort by any Debtor or any other Person.

               6.      Severability.

If, prior to the entry of the Confirmation Order, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of
the Debtors, subject to the consent of the Initial Supporting Noteholders, shall have the power to
alter and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation by the Bankruptcy Court, the
remainder of the terms and provisions of the Plan shall remain in full force and effect and shall in
no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with Section 12.6
of the Plan, is (i) valid and enforceable pursuant to its terms, (ii) integral to the Plan and may not
be deleted or modified without the consent of the Debtors or the Reorganized Debtors (as the case
may be) and (iii) nonseverable and mutually dependent.




                                                 72
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 86 of 286




                                   VII.
                        TRANSFER RESTRICTIONS AND
                CONSEQUENCES UNDER FEDERAL SECURITIES LAWS

       A.      1145 Securities

The issuance of and the distribution under the Plan of the New Common Shares pursuant to
Sections 4.6(a) and 4.7(a) of the Plan (the “1145 Securities”) will be exempt from registration
under section 5 of the Securities Act and any other applicable securities laws pursuant to section
1145 of the Bankruptcy Code.

Section 1145 of the Bankruptcy Code generally exempts from registration under the Securities Act
the offer or sale under a chapter 11 plan of a security of the debtor, of an affiliate participating in
a joint plan with the debtor, or of a successor to the debtor under a plan, if such securities are
offered or sold in exchange for a claim against, or an interest in, the debtor or such affiliate, or
principally in such exchange and partly for cash. Section 1145 of the Bankruptcy Code also
exempts from registration the offer of a security through any right to subscribe sold in the manner
provided in the prior sentence, and the sale of a security upon the exercise of such right. In reliance
upon this exemption, the 1145 Securities will be exempt from the registration requirements of the
Securities Act, and state and local securities laws. These securities may be resold without
registration under the Securities Act or other federal or state securities laws pursuant to the
exemption provided by section 4(a)(1) of the Securities Act, unless the holder is an “underwriter”
with respect to such securities, as that term is defined in section 1145(b) of the Bankruptcy Code.
In addition, such 1145 Securities generally may be resold without registration under state securities
laws pursuant to various exemptions provided by the respective laws of the several states.

Section 1145(b) of the Bankruptcy Code defines “underwriter” for purposes of the Securities Act
as one who, except with respect to ordinary trading transactions, (a) purchases a claim with a view
to distribution of any security to be received in exchange for the claim, (b) offers to sell securities
issued under a plan for the holders of such securities, (c) offers to buy securities issued under a
plan from persons receiving such securities, if the offer to buy is made with a view to distribution
or (d) is an issuer, as used in section 2(a)(11) of the Securities Act, with respect to such securities,
which includes control persons of the issuer.

“Control,” as defined in Rule 405 of the Securities Act, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise. The legislative history of
Section 1145 of the Bankruptcy Code suggests that a creditor who owns ten percent (10%) or more
of a class of voting securities of a reorganized debtor may be presumed to be a “controlling person”
and, therefore, an underwriter.

Notwithstanding the foregoing, control person underwriters may be able to sell securities without
registration pursuant to the resale limitations of Rule 144 of the Securities Act which, in effect,
permit the resale of securities received by such underwriters pursuant to a chapter 11 plan, subject
to applicable volume limitations, notice and manner of sale requirements, and certain other
conditions. Parties who believe they may be statutory underwriters as defined in section 1145 of




                                                  73
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 87 of 286




the Bankruptcy Code are advised to consult with their own legal advisers as to the availability of
the exemption provided by Rule 144.

        B.      Private Placement

The issuance and sale of the New Common Shares pursuant to the Rights Offering and to the
Backstop Parties under the Backstop Commitment Agreement (including the New Common
Shares comprising the Backstop Commitment Premium) is being made in reliance on the
exemption from registration set forth in section 4(a)(2) of the Securities Act and/or Regulation D
thereunder (the “4(a)(2) Securities”). Such securities will be considered “restricted securities”,
will bear customary legends and transfer restrictions, and may not be transferred except pursuant
to an effective registration statement or under an available exemption from the registration
requirements of the Securities Act.

Rule 144 provides a limited safe harbor for the public resale of restricted securities if certain
conditions are met. These conditions vary depending on whether the holder of the restricted
securities is an “affiliate” of the issuer. Rule 144 defines an affiliate of the issuer as “a person that
directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under
common control with, such issuer.”

A non-affiliate of an issuer that is not subject to the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and who has not been an affiliate
of the issuer during the 90 days preceding such sale may resell restricted securities after a one-year
holding period whether or not there is current public information regarding the issuer.

An affiliate of an issuer that is not subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act may resell restricted securities after the one-year holding period if at the time of
the sale certain current public information regarding the issuer is available. An affiliate must also
comply with the volume, manner of sale and notice requirements of Rule 144. First, the rule limits
the number of restricted securities (plus any unrestricted securities) sold for the account of an
affiliate (and related persons) in any three-month period to the greater of 1% of the outstanding
securities of the same class being sold or, if the class is listed on a stock exchange, the average
weekly reported volume of trading in such securities during the four weeks preceding the filing of
a notice of proposed sale on Form 144 or if no notice is required, the date of receipt of the order
to execute the transaction by the broker or the date of execution of the transaction directly with a
market maker. Second, the manner of sale requirement provides that the restricted securities must
be sold in a broker’s transaction, directly with a market maker or in a riskless principal transaction
(as defined in Rule 144). Third, if the amount of securities sold under Rule 144 in any three month
period exceeds 5,000 shares or has an aggregate sale price greater than $50,000, an affiliate must
file or cause to be filed with the SEC three copies of a notice of proposed sale on Form 144, and
provide a copy to any exchange on which the securities are traded.

The Debtors believe that the Rule 144 exemption will not be available with respect to any 4(a)(2)
Securities (whether held by non-affiliates or affiliates) until at least one year after the Effective
Date. Accordingly, unless transferred pursuant to an effective registration statement or another
available exemption from the registration requirements of the Securities Act, nonaffiliated holders
of 4(a)(2) Securities will be required to hold their 4(a)(2) Securities for at least one year and,




                                                   74
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 88 of 286




thereafter, to sell them only in accordance with the applicable requirements of Rule 144, pursuant
to the an effective registration statement or pursuant to another available exemption from the
registration requirements of applicable securities laws. It is currently contemplated that
Reorganized EP Energy will not be subject to the reporting requirements of Section 13 or 15(b) of
the Exchange Act; however, there may be a period after emergence from chapter 11 during which
Reorganized EP Energy is subject to the reporting requirements of Section 13 or 15(b). During
any such period, the holding periods described above decrease from one-year to six months.

                                             *****

Legends. To the extent certificated or issued by way of direct registration on the records of the
issuer’s transfer agent, certificates evidencing the New Common Shares held by holders of 10%
or more of the outstanding New Common Shares, or who are otherwise underwriters as defined in
section 1145(b) of the Bankruptcy Code, and all 4(a)(2) Securities will bear a legend substantially
in the form below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

The Debtors and Reorganized Debtors, as applicable, reserve the right to reasonably require
certification, legal opinions or other evidence of compliance with Rule 144 as a condition to the
removal of such legend or to any resale of the 4(a)(2) Securities. The Debtors and Reorganized
Debtors, as applicable, also reserve the right to stop the transfer of any 4(a)(2) Securities if such
transfer is not in compliance with Rule 144, pursuant to an effective registration statement or
pursuant to another available exemption from the registration requirements of applicable securities
laws. All persons who receive 4(a)(2) Securities will be required to acknowledge and agree that
(a) they will not offer, sell or otherwise transfer any 4(a)(2) Securities except in accordance with
an exemption from registration, including under Rule 144 under the Securities Act, if and when
available, or pursuant to an effective registration statement, and (b) the 4(a)(2) Securities will be
subject to the other restrictions described above.

In any case, recipients of securities issued under the Plan are advised to consult with their own
legal advisers as to the availability of any such exemption from registration under state law in any
given instance and as to any applicable requirements or conditions to such availability.

BECAUSE OF THE COMPLEX, SUBJECTIVE NATURE OF THE QUESTION OF
WHETHER A PARTICULAR PERSON MAY BE AN UNDERWRITER OR AN AFFILIATE
AND THE HIGHLY FACT-SPECIFIC NATURE OF THE AVAILABILITY OF EXEMPTIONS
FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING THE EXEMPTIONS
AVAILABLE UNDER SECTION 1145 OF THE BANKRUPTCY CODE AND RULE 144
UNDER THE SECURITIES ACT, NONE OF THE DEBTORS MAKE ANY
REPRESENTATION CONCERNING THE ABILITY OF ANY PERSON TO DISPOSE OF THE
SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED PURSUANT TO THE




                                                 75
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 89 of 286




PLAN. THE DEBTORS RECOMMEND THAT POTENTIAL RECIPIENTS OF THE
SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED PURSUANT TO THE
PLAN CONSULT THEIR OWN COUNSEL CONCERNING WHETHER THEY MAY
FREELY TRADE SUCH SECURITIES AND THE CIRCUMSTANCES UNDER WHICH
THEY MAY RESELL SUCH SECURITIES.

                                      VIII.
                        CERTAIN TAX CONSEQUENCES OF PLAN

The following discussion is a summary of certain U.S. federal income tax consequences of the
consummation of the Plan to the Debtors and to certain holders of Claims and Existing Parent
Equity Interests. The following summary does not address the U.S. federal income tax
consequences to holders of Claims who are paid in full in cash, unimpaired or deemed to reject the
Plan, or to holders of Claims acting in their capacity as Backstop Parties under the Backstop
Commitment Agreement.

The discussion of U.S. federal income tax consequences below is based on the Internal Revenue
Code of 1986, as amended (the “Tax Code”), U.S. Treasury regulations (“Treasury
Regulations”), judicial authorities, published positions of the Internal Revenue Service (“IRS”),
and other applicable authorities, all as in effect on the date of this Disclosure Statement and all of
which are subject to change or differing interpretations (possibly with retroactive effect). The U.S.
federal income tax consequences of the contemplated transactions are complex and subject to
significant uncertainties. The Debtors have not requested an opinion of counsel or a ruling from
the IRS with respect to any of the tax aspects of the contemplated transactions, and the discussion
below is not binding upon the IRS or any court. No assurance can be given that the IRS will not
assert, or that a court will not sustain, a different position than any position discussed herein.

This summary does not address non-U.S., state, or local tax consequences of the contemplated
transactions, nor does it address the U.S. federal income tax consequences of the transactions to
special classes of taxpayers (e.g., controlled foreign corporations, passive foreign investment
companies, small business investment companies, regulated investment companies, real estate
investment trusts, banks and certain other financial institutions, insurance companies, tax-exempt
entities or organizations, retirement plans, individual retirement and other tax-deferred accounts,
holders that are, or hold their Claims through, S corporations, partnerships or other pass-through
entities for U.S. federal income tax purposes, U.S. Holders (as defined below) whose functional
currency is not the U.S. dollar, dealers in securities or foreign currency, traders that mark-to-market
their securities, persons subject to the alternative minimum tax or the “Medicare” tax on net
investment income, persons whose Claims are part of a straddle, hedging, constructive sale, or
conversion transaction or who may hold both Claims and Existing Parent Equity Interests, and
persons who use the accrual method of accounting and report income on an “applicable financial
statement”). Except as otherwise indicated with respect to holders of Claims receiving New
Common Shares pursuant to the Plan and to holders of Existing Parent Equity Interests, this
summary does not address the U.S. federal income tax consequences of the transactions to non-
U.S. taxpayers. In addition, this discussion does not address U.S. federal taxes other than income
taxes.




                                                  76
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 90 of 286




The following discussion assumes that all Claims and Interests are held as “capital assets”
(generally, property held for investment) within the meaning of section 1221 of the Tax Code
(unless otherwise indicated), and that the various debt and other arrangements to which the Debtors
are parties are respected for U.S. federal income tax purposes in accordance with their form.

The Debtors currently contemplate, and the following discussion also assumes, that (i)
Reorganized EP Energy will be the existing EP Energy corporate entity, it will not be a
reincorporated entity or another new entity, and it will not be a member of a consolidated tax group
of which it is not the common parent, and (ii) each of the Reorganized Debtors that are currently
treated as entities disregarded as separate from EP Energy for U.S. federal income tax purposes
will continue to be disregarded as separate from EP Energy following the Effective Date (the
“Current Structure”). However, under the Plan, the definition of “Reorganized EP Energy”
allows for alternative structures, including the possibility that Reorganized EP Energy could be a
different entity that acquires the assets or equity of the existing EP Energy. Any deviations from
the Current Structure could materially change the U.S. federal income tax consequences of the
Plan to the Debtors, holders of Claims and holders of Interests described herein.

The following summary of certain U.S. federal income tax consequences is for informational
purposes only and is not a substitute for careful tax planning and advice based upon your individual
circumstances. All holders of Claims and Interests are urged to consult their own tax advisors for
the U.S. federal, state, local and other tax consequences applicable under the Plan.

       A.      Consequences to the Debtors

For U.S. federal income tax purposes, EP Energy is the common parent of an affiliated group of
companies that files a single consolidated U.S. federal income tax return (the “Tax Group”), of
which the other Debtors are members or are disregarded entities, directly or indirectly, wholly-
owned by a member of the Tax Group. The Debtors estimate that, as of the Petition Date, the Tax
Group had in excess of $3.3 billion of NOLs, disallowed interest expense carryforwards in excess
of $393 million, and certain other Tax Attributes (including an aggregate tax basis in assets
substantially in excess of their estimated fair market value).

The amount of any such NOLs and other Tax Attributes remain subject to audit and adjustment by
the IRS. In addition, equity trading activity and certain other actions prior to the Effective Date
could result in an ownership change of the Tax Group independent of the Plan, which could
adversely affect the ability to utilize the Tax Group’s Tax Attributes. In an attempt to minimize
the likelihood of such an ownership change occurring, the Debtors obtained a final order from the
Bankruptcy Court authorizing certain protective equity trading effective as of the Petition Date
[Docket No. 313].

As discussed below, in connection with the implementation of the Plan, the Debtors expect that
the amount of the Tax Group’s NOL carryforwards, and possibly certain other Tax Attributes, will
be reduced. In addition, the subsequent utilization of any remaining NOLs and other Tax
Attributes following the Effective Date may be severely restricted.




                                                77
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 91 of 286




               1.     Cancellation of Debt

In general, the Tax Code provides that a debtor in a bankruptcy case must reduce certain of its Tax
Attributes—such as NOL carryforwards and current year NOLs, capital loss carryforwards, tax
credits, and tax basis in assets—by the amount of any cancellation of debt (“COD”) incurred
pursuant to a confirmed chapter 11 plan. Although not free from doubt, it is expected that
carryover of disallowed interest expense would not be a tax attribute subject to such reduction.
The amount of COD incurred is generally the amount by which the indebtedness discharged
exceeds the value of any consideration given in exchange therefor. Certain statutory or judicial
exceptions may apply to limit the amount of COD incurred for U.S. federal income tax purposes.
If advantageous, the debtor can elect to reduce the basis of depreciable property prior to any
reduction in its NOL carryforwards or other Tax Attributes. Any reduction in Tax Attributes in
respect of COD generally does not occur until after the determination of the debtor’s net income
or loss for the taxable year in which the COD is incurred.

In connection with the implementation of the Plan, the Debtors expect to incur a substantial amount
of COD for U.S. federal income tax purposes. The amount of COD and resulting attribute reduction
is primarily dependent on the fair market value of the New Common Shares. Based on the Stated
Equity Value (see Section XI.C.4 – Valuation), the Debtors expect the Tax Group’s NOL
carryforwards to be substantially reduced but not entirely eliminated, with no reduction in other
Tax Attributes.

               2.     Limitation of NOL Carryforwards and Other Tax Attributes

Following the Effective Date, any NOL carryforwards, disallowed interest expense carryforwards
and certain other Tax Attributes (“Pre-Change Losses”) may be subject to limitation under section
382 of the Tax Code. Any such limitation applies in addition to, and not in lieu of, the reduction
of Tax Attributes that results from COD arising in connection with the Plan.

Under section 382 of the Tax Code, if a corporation (or consolidated group) undergoes an
“ownership change” and the corporation does not qualify for (or elects out of) the special
bankruptcy exception in section 382(l)(5) of the Tax Code discussed below, the amount of its Pre-
Change Losses that may be utilized to offset future taxable income generally are subject to an
annual limitation. The Debtors anticipate that the issuance of the New Common Shares pursuant
to the Plan will result in an ownership change of the Tax Group.

                      (a)     Annual Limitation

In the event of an ownership change, the amount of the annual limitation to which a corporation
(or consolidated group) that undergoes an ownership change will be subject is generally equal to
the product of (A) the fair market value of the stock of the corporation (or common parent of the
consolidated group) immediately before the ownership change (with certain adjustments)
multiplied by (B) the “long term tax exempt rate” in effect for the month in which the ownership
change occurs (e.g., 1.68% for ownership changes occurring in November 2019). For a
corporation (or consolidated group) in bankruptcy that undergoes an ownership change pursuant
to a confirmed bankruptcy plan, the fair market value of the stock of the corporation is generally
determined immediately after (rather than before) the ownership change after giving effect to the




                                                78
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 92 of 286




discharge of creditors’ claims, but subject to certain adjustments; in no event, however, can the
stock value for this purpose exceed the pre-change gross value of the corporation’s assets. Any
portion of the annual limitation that is not used in a given year may be carried forward, thereby
adding to the annual limitation for the subsequent taxable year.

In addition, if a loss corporation (or consolidated group) has a net unrealized built-in gain at the
time of an ownership change (taking into account most assets and items of “built-in” income, gain,
loss and deduction), any built-in gains recognized (or, according to a currently effective IRS notice
treated as recognized) during the following five years (up to the amount of the original net
unrealized built-in gain) generally will increase the annual limitation in the year recognized, such
that the loss corporation (or consolidated group) would be permitted to use its Pre-Change Losses
against such built-in gain income in addition to its regular annual allowance. Alternatively, if a
loss corporation (or consolidated group) has a net unrealized built-in loss at the time of an
ownership change, then any built-in losses recognized during the following five years (up to the
amount of the original net unrealized built-in loss) generally will be treated as Pre-Change Losses
and similarly will be subject to the annual limitation. In general, a loss corporation’s (or
consolidated group’s) net unrealized built-in gain or loss will be deemed to be zero unless the
actual amount of such gain or loss is greater than the lesser of (1) $10,000,000.00 or (2) fifteen
percent of the fair market value of its assets (with certain adjustments) before the ownership change.

Whether the Debtors will have net unrealized built-in gain or loss as of the Effective Date is
currently uncertain, and may be affected by the finalization of newly proposed Treasury
Regulations. On September 9, 2019, the IRS issued proposed regulations that would modify the
calculation and treatment of net unrealized built-in gains and losses. The regulations are proposed
to be effective prospectively from the date final regulations are published in the Federal Register.
Depending on the terms of the final regulations, and whether such regulations are issued on or
before the date the Plan becomes effective, any deductions or losses relating to the portion of the
Tax Group’s aggregate tax basis in excess of fair market value as of the Effective Date could be
severely restricted. Accordingly, final regulations, if issued and applicable, could have a material
adverse impact on the Tax Group’s ability to utilize such excess tax basis to offset future taxable
income.

If a corporation (or consolidated group) does not continue its historic business or use a significant
portion of its historic assets in a new business for at least two years after the ownership change,
the annual limitation resulting from the ownership change is reduced to zero, thereby precluding
any utilization of the corporation’s Pre-Change Losses (absent any increases due to the recognition
of any built-in gains as of the time of the ownership change).

Under section 382(l)(5) of the Tax Code, an exception to the foregoing annual limitation rules
generally applies where qualified creditors of a debtor corporation receive, in respect of their
claims, at least fifty percent (50%) of the vote and value of the stock of the reorganized debtor (or
a controlling corporation if also in bankruptcy) pursuant to a confirmed chapter 11 plan. The
Debtors do not anticipate that such exception will apply in the present case, and the Plan is not
premised on the application of such exception.




                                                 79
         Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 93 of 286




          B.      Consequences to Holders of Certain Claims

This summary discusses the U.S. federal income tax consequences to (i) U.S. Holders of Allowed
                                                                                 17
RBL Claims, 1.5L Notes Claims and Unsecured Claims and (ii) Non-U.S. Holders of Allowed
1.5L Notes Claims and Unsecured Claims receiving New Common Shares. As used herein, the
term “U.S. Holder” means a beneficial owner of Claims or Existing Parent Equity Interests that is
for U.S. federal income tax purposes:

     •    an individual who is a citizen or resident of the United States;

     •    a corporation, or other entity taxable as a corporation for U.S. federal income tax purposes,
          created or organized in or under the laws of the United States, any state thereof or the
          District of Columbia;

     •    an estate the income of which is subject to U.S. federal income taxation regardless of its
          source; or

     •    a trust, if a court within the United States is able to exercise primary jurisdiction over its
          administration and one or more U.S. persons have authority to control all of its substantial
          decisions, or if the trust has a valid election in effect under applicable Treasury Regulations
          to be treated as a U.S. person.

If a partnership or other entity or arrangement taxable as a partnership for U.S. federal income tax
purposes holds such Claims or Existing Parent Equity Interests, the tax treatment of a partner in
such partnership generally will depend upon the status of the partner and the activities of the
partnership. If you are a partner in such a partnership holding any such Claims or Existing Parent
Equity Interests, you should consult your own tax advisor.

As indicated above, the discussion herein is based on the Current Structure and any deviation
therefrom could materially change the U.S. federal income tax consequences described herein.

                  1.       Treatment of U.S. Holders of RBL Claims

On the Effective Date, each holder of an Allowed RBL Claim will receive, on a dollar-for-dollar
basis, first lien, second-out term loans under the Exit Credit Agreement; provided that each holder
of an Allowed RBL Claim that elects to participate in the Exit Facility by the Voting Deadline will
receive, on a dollar-for-dollar basis, first lien, first-out (with the holders of Allowed DIP Claims)
revolving loans under the Exit Credit Agreement (such term loan and revolving loan, the “New
Loan Obligations”).

                           (a)      Gain or Loss on the Exchange of RBL Claims

For U.S. federal income tax purposes, the purported exchange of a new debt instrument for an
existing debt instrument will be respected as an exchange, as a result of which (among other things)

17
  A “Non-U.S. Holder” means a beneficial owner of Claims or Existing Parent Equity Interests that is neither a U.S.
Holder nor a partnership or other entity or arrangement taxable as a partnership for U.S. federal income tax purposes.




                                                         80
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 94 of 286




gain or loss is realized, if the terms of the new debt instrument compared to existing debt
instrument constitute a “significant modification.” The applicable Treasury Regulations
concerning modification of debt instruments generally provide that an exchange occurs when,
based on all the facts and circumstances and taking into account all changes in the terms of the
debt instrument collectively (other than certain specified changes which are tested separately), the
legal rights or obligations that are altered, and the degree to which they are altered, are
economically significant. The Debtors believe that the exchange of Allowed RBL Claims for New
Loan Obligations is likely to be treated as a “significant modification” of the Allowed RBL Claims,
and the remainder of this discussion so assumes.

Accordingly, the Debtors believe that the receipt of the New Loan Obligations in exchange for
Allowed RBL Claims will be a fully taxable transaction to holders. In general, a U.S. Holder of
Allowed RBL Claims should recognize gain or loss in an amount equal to the difference, if any,
between (i) the sum of the “issue price” (as defined below) of the New Loan Obligations received
in satisfaction of its Claims (other than any consideration received in respect of any Claim for
accrued but unpaid interest), and (ii) the holder’s adjusted tax basis in its Claims (other than any
tax basis attributable to accrued but unpaid interest). See Section B.5 below – Character of Gain
or Loss. A U.S. Holder of Allowed RBL Claims will have ordinary interest income to the extent
of any consideration allocable to accrued but unpaid interest not previously included in income.
See Section B.4 below – Distributions in Discharge of Accrued Interest or OID.

The “issue price” of any of the New Loan Obligations depends on whether, at any time during the
31-day period ending 15 days after the Effective Date, the New Loan Obligations or the Allowed
RBL Claims are considered traded on an “established market.” Pursuant to applicable Treasury
Regulations, an “established market” need not be a formal market. It is sufficient if there is a
readily available sales price for an executed purchase or sale of the New Loan Obligations or
Allowed RBL Claims, or if there is one or more “firm quotes” or “indicative quotes” with respect
to the New Loan Obligations or Allowed RBL Claims, in each case as such terms are defined in
applicable Treasury Regulations. If any of the New Loan Obligations received are considered
traded on an established market, the issue price of such New Loan Obligations for U.S. federal
income tax purposes will equal their fair market value as of the Effective Date. If any New Loan
Obligations are not considered traded on an established market but the Allowed RBL Claims are
so treated, the issue price of the New Loan Obligations for U.S. federal income tax purposes will
be based on the fair market value of the Allowed RBL Claims. Alternatively, if the Allowed RBL
Claims are also not considered traded on an established market, the issue price of the New Loan
Obligations for U.S. federal income tax purposes generally will be their stated principal amount.
If EP Energy determines that any of the New Loan Obligations or the Allowed RBL Claims are
traded on an established market, such determination and the determination of issue price will be
binding on a holder unless such holder discloses, on a timely-filed U.S. federal income tax return
for the taxable year that includes the Effective Date, that such holder’s determination is different
from the EP Energy’s determination, the reasons for such holder’s different determination and, if
applicable, how such holder determined the fair market value.

As of the date hereof, the Debtors do not believe that the RBL Claims would currently be
considered traded on an established market; however the relevant determination date for such
purpose is the Effective Date and there can be no assurances that a sufficient market will not arise
in respect of the RBL Claims or the New Loan Obligations between now and 15 days after the



                                                81
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 95 of 286




Effective Date. Accordingly, holders of RBL Claims are urged to consult their own tax advisors
regarding such determination and the gain or loss that such holder may recognize upon
implementation of the Plan.

If the RBL Claims or the New Loan Obligations are treated as traded on an established market and
the New Loan Obligations are determined to be issued at a discount, it is possible that the final
agreed terms of the New Loan Obligations may implicate the provisions of the Treasury
Regulations relating to “contingent payment debt instruments.” For example, if the New Loan
Obligations are issued at a discount, the obligation of the Reorganized Debtors to prepay the loan
if there is a reduction in the “borrowing base” could subject the New Loan Obligations to treatment
as contingent payment debt instrument depending on the likelihood as of the Effective Date that
such prepayments might actually occur. Based in part on the principle terms contained in the Exit
Commitment Letter and the Financial Projections, as well as the likely absence of an established
market, the Debtors do not currently expect to treat the New Loan Obligations as contingent
payment debt instruments, and the tax discussion herein assumes that the New Loan Obligations
are not contingent payment debt instruments. However, the Debtors’ determination will be made
based on the facts and circumstances as of the Effective Date, including the final agreed terms of
the New Loan Obligations. No assurance can be provided that the Debtors’ treatment would be
sustained if challenged by the IRS. Treatment as a contingent payment debt instrument could
affect the timing and amount of a holder’s income and could cause the gain from the sale or other
disposition of New Loan Obligations to be treated as ordinary income rather than capital gain.
Holders of New Loan Obligations are urged to consult their own tax advisors regarding the
possible application of the contingent payment debt instrument rules to the New Loan Obligations.

                       (b)     Stated Interest and Original Issue Discount on New Loan
                               Obligations

Payments of stated interest on the New Loan Obligations generally should be taxable to a U.S.
Holder as ordinary interest income at the time such payments are accrued or are received in
accordance with the holder’s regular method of tax accounting.

The New Loan Obligations may be treated as issued with original issue discount (“OID”). A debt
instrument generally has OID if its “stated redemption price at maturity” exceeds its “issue price”
(as described in the preceding section) by at least a statutorily defined de minimis amount. The
“stated redemption price at maturity” of the New Loan Obligations for this purpose would include
all principal and interest payable over the term of the New Loan Obligations, other than “qualified
stated interest,” i.e., stated interest that is unconditionally payable at least annually at a constant
rate in cash or property (other than debt of the issuer). The stated interest payable on the New
Loan Obligations should be considered qualified stated interest for this purpose. Accordingly,
New Loan Obligations should be considered to be issued with OID for U.S. federal income tax
purposes only if the stated principal amount of the respective New Loan Obligation exceeds its
issue price by at least a de minimis amount.

If the New Loan Obligations are issued with OID, a U.S. Holder of New Loan Obligations
generally will be required to include OID in gross income as it accrues over the term of the loan
in accordance with a constant yield-to-maturity method, regardless of whether the U.S. Holder is
a cash or accrual method taxpayer, and regardless of whether and when the holder receives cash



                                                  82
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 96 of 286




payments of interest on the obligation. Accordingly, a U.S. Holder could be treated as receiving
interest income in advance of a corresponding receipt of cash. Any OID that a holder includes in
income will increase the holder’s adjusted tax basis in the New Loan Obligations. A U.S. Holder
generally will not be required to include separately in income cash payments (other than in respect
of qualified stated interest) received on the New Loan Obligations; instead, such payments will
reduce the holder’s adjusted tax basis in the New Loan Obligations by the amount of the payment.

The amount of OID includible in income for a taxable year by a U.S. Holder generally equals the
sum of the daily portions of OID that accrue on the New Loan Obligations for each day during the
taxable year on which such holder holds the New Loan Obligations, whether reporting on the cash
or accrual basis of accounting for U.S. federal income tax purposes. The daily portion is
determined by allocating to each day of an accrual period (generally, the period between interest
payments or compounding dates) a pro rata portion of the OID allocable to such accrual period.
The amount of OID that will accrue during an accrual period is the product of the “adjusted issue
price” of the New Loan Obligations at the beginning of the accrual period multiplied by the yield
to maturity of the New Loan Obligations less the amount of any qualified stated interest allocable
to such accrual period. The “adjusted issue price” of the New Loan Obligations at the beginning
of an accrual period will equal its issue price, increased by the aggregate amount of OID that has
accrued on the New Loan Obligations in all prior accrual periods, and decreased by any payments
made during all prior accrual periods on the New Loan Obligations other than qualified stated
interest.

The rules regarding the determination of issue price and OID are complex. Accordingly, U.S.
Holders of Allowed RBL Claims are urged to consult their own tax advisors regarding the possible
application of the OID rules to the New Loan Obligations.

               2.      Treatment of U.S. Holders of 1.5L Notes Claims

On the Effective Date, each holder of an Allowed 1.5L Notes Claim will receive on account of
such Allowed 1.5L Notes Claim, in full and final satisfaction of such Allowed 1.5L Notes Claim
(i) New Common Shares (subject to dilution), plus additional New Common Shares in respect of
any 1.5L Deficiency Claims, and (ii) the right to participate in the Rights Offering (such rights are
herein referred to as “Subscription Rights”). In addition, a holder may from time to time receive
additional distributions of New Common Shares (and any distributions thereon) in respect of its
1.5L Deficiency Claims if any Disputed Unsecured Claims are subsequently disallowed.

The U.S. federal income tax consequences of the Plan to a U.S. Holder of an Allowed 1.5L Notes
Claim depends, in part, on whether a holder’s Allowed 1.5L Notes Claim constitutes a “security”
for U.S. federal income tax purposes.

The term “security” is not defined in the Tax Code or in Treasury Regulations issued thereunder
and has not been clearly defined by judicial decisions. The determination of whether a particular
debt obligation constitutes a “security” depends on an overall evaluation of the nature of the debt,
including whether the holder of such debt obligation is subject to a material level of entrepreneurial
risk and whether a continuing proprietary interest is intended or not. One of the most significant
factors considered in determining whether a particular debt obligation is a security is its original
term. In general, debt obligations issued with a weighted average maturity at issuance of less than




                                                 83
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 97 of 286




five (5) years do not constitute securities, whereas debt obligations with a weighted average
maturity at issuance of ten (10) years or more constitute securities. Additionally, the IRS has ruled
that new debt obligations with a term of less than five years issued in exchange for and bearing the
same terms (other than interest rate) as securities should also be classified as securities for this
purpose, since the new debt represents a continuation of the holder’s investment in the corporation
in substantially the same form.

The Allowed 1.5L Notes Claims had a six and a quarter (6-¼) year maturity and an eight (8) year
maturity, respectively, at issuance. In addition, the 2024 1.5L Notes Claims were issued in January
2018 in exchange for outstanding debt obligations with maturities of between eight (8) and ten (10)
years. Although it is the determination of whether the new instrument constitutes a security that
generally controls, that determination may be governed by whether the exchanged instrument
constituted a security based on the IRS ruling mentioned above. The Debtors intend to take the
position and, unless otherwise indicated, the rest of this discussion assumes that the Allowed 1.5L
Notes Claims qualify as securities for U.S. federal income tax purposes. U.S. Holders of Allowed
1.5L Notes Claims are urged to consult their own tax advisors regarding the appropriate status of
their Allowed 1.5L Notes Claims for U.S. federal income tax purposes.

Also, unless otherwise indicated, the discussion below assumes that Subscription Rights to
participate in the Rights Offering are respected as options to acquire the New Common Shares,
but see subsection (b) below for a more complete discussion.

                       (a)     Recapitalization Treatment

A U.S. Holder’s receipt of New Common Shares and Subscription Rights in exchange for Allowed
1.5L Notes Claims (that are treated as “securities” for U.S. federal income tax purposes) will
qualify as a “recapitalization” for U.S. federal income tax purposes. Thus, in general, a U.S.
Holder of an Allowed 1.5L Notes Claims will not recognize any gain or loss upon the exchange
of its Claim for New Common Shares and Subscription Rights. However, a U.S. Holder will have
interest income to the extent of any consideration allocable to accrued but unpaid interest or
possibly accrued OID not previously included in income (see Section B.4 below – Distributions in
Discharge of Accrued Interest or OID).

In the event of the subsequent disallowance of any Disputed Unsecured Claims, it is possible that
a holder of a previously Allowed 1.5L Notes Claim may receive additional distributions of New
Common Shares (and any cash or other distributions thereon) in respect of its Claim, except that
any such additional distributions will not be treated for U.S. federal income tax purposes as
additional consideration received in respect of its Claim to the extent treated as interest income
under the imputed interest provisions of the Tax Code. If a holder receives any cash or other
property in respect of its Claim due to the disallowance of a Disputed Unsecured Claim and has a
realized gain with respect to its Claim (taking into account all additional distributions), such holder
should recognize the gain to the extent of such distributions of cash or other property. See also
Section B.7 below – Tax Treatment of Disputed Claims Reserve.

In a recapitalization exchange, a U.S. Holder’s aggregate tax basis in the New Common Shares
and Subscription Rights should equal such U.S. Holder’s adjusted tax basis in its Allowed 1.5L
Notes Claim, increased by any gain or interest income recognized in the exchange, and decreased




                                                  84
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 98 of 286




by the fair market value of any taxable consideration received. In general, the holder’s holding
period in the New Common Shares and Subscription rights received would include the holder’s
holding period for its Claim, except to the extent that such rights were issued in respect of a Claim
for accrued but unpaid interest or treated as imputed interest.

                        (b)     Right to Participate in the Rights Offering

The characterization of a Subscription Right and its subsequent exercise for U.S. federal income
tax purposes – as the exercise of an option to acquire a portion of the New Common Shares or,
alternatively, as an integrated transaction pursuant to which the New Common Shares are acquired
directly in partial satisfaction of a holder’s Claim – is uncertain. As indicated, the discussion
herein generally assumes that a Subscription Right is respected as an option to acquire New
Common Shares.

Regardless of the characterization of a Subscription Right, a U.S. Holder of an Allowed 1.5L Notes
Claim generally would not recognize any gain or loss upon the exercise of such right. A U.S.
holder’s aggregate tax basis in the New Common Shares received upon exercise of a Subscription
Right should be equal to the sum of (i) the amount paid for the New Common Shares and (ii) the
holder’s tax basis, if any, in either (a) the Subscription Rights, or (b) under an integrated transaction
analysis, any New Common Shares received pursuant to the exercise of a Subscription Right to
the extent that they are treated as directly acquired in partial satisfaction of the holder’s Claim. A
U.S. holder’s holding period in the New Common Shares received upon exercise of a Subscription
Right (that are respected as an option) generally should commence the day following the Effective
Date. Under an integrated transaction analysis, a U.S. Holder’s holding period in the portion of
New Common Shares received in respect of its Claim would be determined as described above
under recapitalization treatment, whereas the holding period for New Common Shares treated as
purchased for cash should commence the day following the Effective Date.

It is uncertain whether a U.S. Holder that receives but does not exercise the Subscription Right
should be treated as receiving anything of additional value in respect of its Claim. If the U.S.
Holder is treated as having received a Subscription Right of value (despite its subsequent lapse),
such that it obtains a tax basis in the right, the U.S. Holder generally would recognize a loss to the
extent of the U.S. Holder’s tax basis in the Subscription Right. In general, such loss would be a
capital loss, long-term or short-term, depending upon whether the requisite holding period was
satisfied (which in the case of a recapitalization exchange, even if the right goes unexercised,
should include the holding period of the Allowed 1.5L Notes Claim exchanged therefor).

                3.      Treatment of U.S. Holders of Unsecured Claims (Other Than 1.5L
                        Deficiency Claims)

Pursuant to the Plan, each holder of an Allowed Unsecured Claim generally will receive, in full
and final satisfaction of such Unsecured Claim, their Pro Rata share of 1.0% of the New Common
Shares (subject to dilution and other terms of the Plan). An initial distribution of New Common
Shares to holders of Allowed Unsecured Claims may be made on the Effective Date, and additional
distributions of New Common Shares (and any distributions thereon) may be made from time to
time thereafter if any Disputed Unsecured Claims are subsequently disallowed. The Plan provides




                                                   85
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 99 of 286




that holders of Allowed Convenience Claims will receive distributions up to an aggregate amount
in Cash as set forth in the Plan, in full and final satisfaction of their Claims.

                       (a)     Unsecured Notes Claims

In the event that a holder of an Allowed 2020 Unsecured Notes Claim, Allowed 2022 Unsecured
Notes Claim, or an Allowed 2023 Unsecured Notes Claim receives New Common Shares, such
holder’s U.S. federal income tax consequences will depend, in part, on whether the 2020
Unsecured Notes Claims, the 2022 Unsecured Notes Claims, or the 2023 Unsecured Notes Claims,
as applicable, constitute “securities” for U.S. federal income tax purposes. As described above
(see Section B.2 above – Treatment of U.S. Holders of 1.5L Notes Claims), the determination of
whether a particular debt obligation constitutes a “security” depends on an overall evaluation of
the nature of the debt, including whether the holder of such debt obligation is subject to a material
level of entrepreneurial risk and whether a continuing proprietary interest is intended or not. The
Debtors intend to take the position and, unless otherwise indicated, the rest of this discussion
assumes that the Allowed Unsecured Notes Claims qualify as “securities” and that the exchange
of such Claims for New Common Shares qualifies as a “recapitalization” for U.S. federal income
tax purposes.

Accordingly, U.S. Holders of Allowed Unsecured Notes Claims should be subject to treatment
equivalent to that described for holders of Allowed 1.5L Notes under recapitalization treatment in
Section B.2(a) above – Treatment of U.S. Holders of 1.5L Notes Claims–Recapitalization
Treatment (disregarding the Subscription Rights).

U.S. Holders of Allowed Unsecured Claims are urged to consult their own tax advisors regarding
the appropriate status for U.S. federal income tax purposes of their Allowed Unsecured Claims.

                       (b)     General Unsecured Claims

In general, a U.S. Holder of an Allowed General Unsecured Claim will recognize gain or loss in
an amount equal to the difference, if any, between (i) the sum of the aggregate fair market value
of New Common Shares received in respect of its Claim (other than any consideration received in
respect of a Claim for accrued but unpaid interest), and (ii) the U.S. Holder’s adjusted tax basis in
its Claims (other than any tax basis attributable to accrued but unpaid interest). See Section B.5
below – Character of Gain or Loss. A U.S. Holder will have ordinary interest income to the extent
of any consideration allocable to accrued but unpaid interest not previously included in income.
See Section B.4 below – Distributions in Discharge of Accrued Interest or OID.

In the event of the subsequent disallowance of any Disputed Unsecured Claim, it is possible that a
holder of a previously Allowed General Unsecured Claim may receive additional distributions in
respect of its Claim, except that any such additional distributions will not be treated for U.S. federal
income tax purposes as additional consideration received in respect of its Claim to the extent
treated as interest income under the imputed interest provisions of the Tax Code. Accordingly, it
is possible that the recognition of any loss realized by a holder with respect to an Allowed General
Unsecured Claim may be deferred until all Unsecured Claims are Allowed or Disallowed.
Alternatively, it is possible that a holder will have additional gain in respect of any additional




                                                  86
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 100 of 286




distributions received due to the disallowance of a Disputed General Unsecured Claim. See also
Section B.7 below – Tax Treatment of Disputed Claims Reserve.

A U.S. Holder of an Allowed General Unsecured Claim will have a tax basis in its New Common
Shares received in satisfaction of its Claims equal to their fair market value. The holder’s holding
period in which the New Common Shares received should begin on the day following the Effective
Date.

                       (c)     Convenience Claims

In general, a U.S. Holder of Allowed Convenience Claims receiving Cash in full and final
satisfaction of its Claims, should recognize gain or loss in an amount equal to the difference, if
any, between (i) the aggregate amount of Cash received in respect of its Claims (other than any
consideration received in respect of a Claim for accrued but unpaid interest and possibly accrued
OID), and (ii) the U.S. Holder’s adjusted tax basis in its Claims (other than any tax basis
attributable to accrued but unpaid interest and possibly accrued OID). See Section B.5 below –
Character of Gain or Loss. A U.S. Holder will have ordinary interest income to the extent of any
consideration allocable to accrued but unpaid interest or accrued OID not previously included in
income. See Section B.4 below – Distributions in Discharge of Accrued Interest or OID.

In the event of the subsequent disallowance of any Disputed Convenience Claims, it is possible
that a holder of a previously Allowed Convenience Claim may receive additional distributions in
respect of its Claim, except that any such additional distributions will not be treated for U.S. federal
income tax purposes as additional consideration received in respect of its Claim to the extent
treated as interest income under the imputed interest provisions of the Tax Code. Accordingly, it
is possible that the recognition of any loss realized by a holder with respect to an Allowed
Convenience Claim may be deferred until all Convenience Claims are Allowed or Disallowed.
Alternatively, it is possible that a holder will have additional gain in respect of any additional
distributions received in respect of its Allowed Convenience Claim. See also Section B.7 below –
Tax Treatment of Disputed Claims Reserve.

               4.      Distributions in Discharge of Accrued Interest or OID

In general, to the extent that any consideration received pursuant to the Plan by a U.S. Holder of a
Claim is received in satisfaction of accrued interest during its holding period, such amount will be
taxable to the U.S. Holder as interest income (if not previously included in the U.S. Holder’s gross
income). Conversely, a U.S. Holder generally recognizes a deductible loss to the extent any
accrued interest claimed or accrued OID was previously included in its gross income and is not
paid in full. However, the IRS has privately ruled that a holder of a “security” of a corporate issuer,
in an otherwise tax-free exchange, could not claim a current loss with respect to any accrued unpaid
OID. Accordingly, it is also unclear whether, by analogy, a U.S. Holder of a Claim that does not
constitute a security would be required to recognize a capital loss, rather than an ordinary loss,
with respect to previously included OID that is not paid in full.

Section 6.13 of the Plan provides that, except as otherwise required by law, consideration received
in respect of an Allowed 1.5L Notes Claim or Allowed Unsecured Claim is allocable first to the
principal amount of the Claim (as determined for U.S. federal income tax purposes) and then, to




                                                  87
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 101 of 286




the extent of any excess, to the remainder of the Claim, including any Claim for accrued but unpaid
interest. There is no assurance that the IRS will respect such allocation for U.S. federal income
tax purposes. U.S. Holders of Allowed Claims are urged to consult their own tax advisor regarding
the allocation of consideration received under the Plan, as well as the deductibility of accrued but
unpaid interest (including OID) and the character of any loss claimed with respect to accrued but
unpaid interest (including OID) previously included in gross income for U.S. federal income tax
purposes.

                5.      Character of Gain or Loss

Where gain or loss is recognized by a U.S. Holder, the character of such gain or loss as long-term
or short-term capital gain or loss or as ordinary income or loss will be determined by a number of
factors, including the tax status of the holder, whether the Claim constitutes a capital asset in the
hands of the holder and how long it has been held, whether the Claim was acquired at a market
discount, and whether and to what extent the holder previously claimed a bad debt deduction.

A holder that purchased its Claims from a prior holder at a “market discount” (relative to the
principal amount of the Claims at the time of acquisition) may be subject to the market discount
rules of the Tax Code. A holder that purchased its Claim from a prior holder will be considered
to have purchased such Claim with “market discount” if the holder’s adjusted tax basis in its Claim
is less than the stated redemption price of such Claim at maturity by at least a statutorily defined
de minimis amount. Under these rules, any gain recognized on the exchange of Claims (other than
in respect of a Claim for accrued but unpaid interest) generally will be treated as ordinary income
to the extent of the market discount accrued (on a straight line basis or, at the election of the holder,
on a constant yield basis) during the holder’s period of ownership, unless the holder elected to
include the market discount in income as it accrued. If a holder of Claims did not elect to include
market discount in income as it accrued and, thus, under the market discount rules, was required
to defer all or a portion of any deductions for interest on debt incurred or maintained to purchase
or carry its Claims, such deferred amounts would become deductible at the time of the exchange
but, if the exchange qualifies for recapitalization treatment, only up to the amount of gain that the
holder recognizes in the exchange.

In the case of an exchange of an Allowed 1.5L Notes Claim or Unsecured Notes Claim that
qualifies for recapitalization treatment, the Tax Code indicates that any accrued market discount
in respect of the Claim should not be currently includible in income under Treasury Regulations
to be issued. Any accrued market discount that is not included in income should carry over to any
nonrecognition property received in exchange therefor, i.e., to the New Common Shares and, if
applicable, Subscription Rights received. Any gain recognized by a U.S. Holder upon a
subsequent disposition of such New Common Shares (including any New Common Shares
received upon exercise of any Subscription Rights) should then be treated as ordinary income to
the extent of any accrued market discount not previously included in income. To date, specific
Treasury Regulations implementing this rule have not been issued.

                6.      Disposition of New Common Shares by U.S. Holders

In general, unless a nonrecognition provision applies to a future disposition, and subject to the
discussion above with respect to the potential carryover of accrued market discount (see B.5 above




                                                   88
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 102 of 286




— Character of Gain or Loss), U.S. Holders generally will recognize capital gain or loss upon the
sale or exchange of the New Common Shares in an amount equal to the difference between (i) the
holder’s adjusted tax basis in the New Common Shares held and (ii) the sum of the cash and the
fair market value of any property received from such disposition. Any such gain or loss generally
should be long-term capital gain or loss if the U.S. Holder’s holding period for its New Common
Shares is more than one year at that time. A reduced tax rate on long-term capital gain may apply
to non-corporate U.S. Holders. The deductibility of capital loss is subject to significant limitations.

However, any gain recognized by a U.S. Holder upon a disposition of the New Common Shares
received in exchange for its Claim (or any stock or property received for such New Common
Shares in a later tax-free exchange) generally will be treated as ordinary income for U.S. federal
income tax purposes to the extent of (i) any ordinary loss deductions previously claimed as a result
of the write-down of the Claim, decreased by any income (other than interest income) recognized
by the U.S. Holder upon exchange of the Claim, and (ii) with respect to a cash-basis U.S. Holder
and in addition to clause (i) above, any amounts which would have been included in its gross
income if the holder’s Claim had been satisfied in full but which was not included by reason of the
cash method of accounting.

               7.      Tax Treatment of Disputed Claims Reserve

Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary, or
the receipt of a determination by the IRS, the Disbursing Agent will (i) treat any cash or other
property held in the Disputed Claims Reserve on account of Disputed Unsecured Claims and
Disputed Convenience Claims as held in a “disputed ownership fund” governed by Treasury
Regulation section 1.468B-9, and (ii) to the extent permitted by applicable law, report consistently
with the foregoing for state and local income tax purposes. All parties (including, without
limitation, the Debtors, the Disbursing Agent and the holders of 1.5L Notes Claims, Unsecured
Claims, and Convenience Claims) will be required to report for tax purposes consistently with
such treatment. Accordingly, the Disputed Claims Reserve will be a separate taxable entity for
U.S. federal income tax purposes, and all interest and earnings of the reserve will be taxable to
such entity.

Any distributions from the reserve to holders of Allowed Claims will be treated for U.S. federal
income tax purposes as if received directly from the Debtors on their Allowed Claims. The
Disbursing Agent will be responsible for payment, out of the cash in the Disputed Claims Reserve,
of any taxes imposed on the Disputed Claims Reserve. Accordingly, distributions from the reserve
will be net of any expenses including any taxes relating to the retention, disposition and distribution
of assets in the reserve. In the event, and to the extent, any cash of the reserve is insufficient to
pay the portion of any such taxes attributable to the taxable income arising from the assets of the
reserve (including any income that may arise upon the distribution of the assets in such reserve),
assets of the reserve may be sold to pay such taxes.

The Plan provides that any New Common Shares withheld from distribution on account of
Disputed Unsecured Claims will not be issued by Reorganized EP Energy until such time as the
respective Disputed Claims are resolved and the shares are distributable by the Disbursing Agent
to holders of Allowed Claims. Accordingly, such shares should not be treated as held in and
taxable to the Disputed Claims Reserve.



                                                  89
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 103 of 286




               8.      Non-U.S. Holders of 1.5L Notes Claims and Unsecured Claims (Other
                       Than 1.5L Deficiency Claims)

                       (a)     General Tax Treatment

In general, a Non-U.S. Holder of 1.5L Notes Claims and Unsecured Claims will not be subject to
U.S. federal income or withholding tax on any gain recognized in a fully taxable exchange or
recapitalization exchange of such Claims unless (a) the Non-U.S. Holder is an individual who was
present in the United States for 183 days or more in the taxable year of the exchange and certain
other conditions are met (in which case the Non-U.S. Holder will be subject to 30% U.S. federal
income tax (or, if applicable, a lower treaty rate) on any gain recognized, net of certain U.S. source
net capital losses), or (b) such gain is effectively connected with the conduct of a U.S. trade or
business (in which case such gain will be taxed as described below).

Consideration received by a Non-U.S. Holder in exchange for a 1.5L Notes Claim or Unsecured
Claim, to the extent it represents accrued but unpaid interest (or imputed interest arising as a result
of the receipt of additional consideration upon a subsequent disallowance of Disputed Unsecured
Claims), generally will not be subject to U.S. federal income or withholding tax, provided that
such amounts are not effectively connected with the Non-U.S. Holder’s conduct of a U.S. trade or
business and: (1) the Non-U.S. Holder is not a “10-percent shareholder” with respect to the
Company within the meaning of Section 871(h)(3)(B) of the Tax Code; (2) the Non-U.S. Holder
is not a controlled foreign corporation for U.S. federal income tax purposes that is related to the
Company within the meaning of Section 864(d)(4) of the Tax Code; (3) the Non-U.S. Holder is
not a bank described in Section 881(c)(3)(A) of the Tax Code; and (4) the Non-U.S. Holder
provides a properly completed IRS Form W-8BEN or Form W-8BEN-E, as applicable, certifying
its non-U.S. status and exemption from FATCA withholding, if applicable.

Alternatively, such accrued but unpaid interest (or imputed interest) will be exempt from, or
subject to a reduced rate of, U.S. federal withholding tax if (A) such Non-U.S. Holder provides a
properly completed IRS Form W-8BEN or Form W-8BEN-E, as applicable, claiming an
exemption from or reduction in withholding under an applicable tax treaty or (B) such interest is
effectively connected with such Non-U.S. Holder’s conduct of a U.S. trade or business and such
Non-U.S. Holder provides a properly completed IRS Form W-8ECI.

Accrued but unpaid interest (or imputed interest) that is not exempt from withholding as described
above will be subject to a 30% U.S. federal withholding tax (unless an applicable income tax treaty
provides otherwise).

If any gain or income (including amounts attributable to accrued but unpaid interest or imputed
interest) recognized by a Non-U.S. Holder upon the exchange of a 1.5L Notes Claim or Unsecured
Claim is effectively connected with the conduct of a U.S. trade or business of the Non-U.S. Holder,
the Non-U.S. Holder, although exempt from U.S. federal withholding tax described above
(provided that the certification requirements described above are satisfied), will generally be
subject to tax on a net income basis as if it were a U.S. Holder (unless an applicable income tax
treaty provides otherwise). In addition, if such Non-U.S. Holder is a foreign corporation and the
gain or income (including amounts attributable to accrued and unpaid interest) is effectively
connected with its conduct of a U.S. trade or business, such Non-U.S. Holder may be subject to a




                                                  90
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 104 of 286




branch profits tax equal to 30% (or a lower applicable treaty rate) of its effectively connected
earnings and profits subject to adjustments.

                       (b)    Non-U.S. Holder Ownership and Disposition of New Common
                              Shares

                       (1)    Distributions

Subject to the application of FATCA and/or backup withholding, each discussed below, generally,
any distributions of cash or property made to a Non-U.S. Holder with respect to New Common
Shares that constitute dividend income, that are not effectively connected with the conduct of a
U.S. trade or business of the Non-U.S. Holder, will be subject to U.S. federal withholding tax at a
rate of thirty percent (30%), or a lower treaty rate, if applicable. Such dividend income will be
subject to a reduced rate of U.S. federal withholding tax if (A) such Non-U.S. Holder provides a
properly completed IRS Form W-8BEN or Form W-8BEN-E, as applicable, claiming a reduction
in withholding under an applicable tax treaty or (B) such dividend income is effectively connected
with the conduct of a U.S. trade or business of such Non-U.S. Holder, and such Non-U.S. Holder
provides a properly completed IRS Form W-8ECI. Amounts not treated as dividends for U.S.
federal income tax purposes will constitute a return of capital and first be applied against and
reduce a non-U.S. holder's adjusted tax basis in its common stock, but not below zero. Any excess
will be treated as capital gain and such gain will be taxed as described below in Section B.8(b)(2)—
Disposition of New Common Shares.

If any dividend income of a Non-U.S. Holder with respect to New Common Shares is effectively
connected with the conduct of a U.S. trade or business of the Non-U.S. Holder, the Non-U.S.
Holder, although exempt from U.S. federal withholding tax described above (provided that the
certification requirements described above are satisfied), will generally be subject to tax on a net
income basis as if it were a U.S. Holder (unless an applicable income tax treaty provides otherwise).
In addition, if such Non-U.S. Holder is a foreign corporation and the dividend income is effectively
connected with its conduct of a U.S. trade or business, such Non-U.S. Holder may be subject to a
branch profits tax equal to 30% (or a lower applicable treaty rate) of its effectively connected
earnings and profits subject to adjustments.

                       (2)    Disposition of New Common Shares

Subject to the application of FATCA and/or backup withholding, each discussed below, a Non-
U.S. Holder who sells, exchanges or otherwise disposes of New Common Shares will generally
not be subject to U.S. federal income or withholding tax on any gain recognized unless (a) the
Non-U.S. Holder is an individual who was present in the United States for 183 days or more in the
taxable year of the disposition and certain other conditions are met (in which case the Non-U.S.
Holder will be subject to 30% U.S. federal income tax (or, if applicable, a lower treaty rate) on
any gain recognized, net of certain U.S. source net capital losses), (b) such gain is effectively
connected with the conduct of a U.S. trade or business (in which case such gain will be taxed as
described above in the final paragraph of Section B.8(a) –Non-U.S. Holders of 1.5L Notes Claims
and Unsecured Claims (Other Than 1.5L Deficiency Claims)–General Tax Treatment) or
(c) Reorganized EP Energy is or has been a U.S. real property holding corporation for U.S. federal
income tax purposes (a “USRPHC”) at any time within the shorter of the Non-U.S. Holder’s




                                                91
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 105 of 286




holding period of the New Common Shares and the five-year period ending on the date of the
disposition (the “Testing Period”). If exception (c) applies, any gain recognized by the Non-U.S.
Holder would generally be treated as effectively connected with the conduct of a U.S. trade or
business of the Non-U.S. Holder and taxed accordingly (“FIRPTA tax”) and, the Non-U.S. Holder
would generally be subject to U.S. federal withholding tax at a rate of fifteen percent (15%) with
respect to the sale consideration (“FIRPTA withholding”). Although the Debtors have not
performed a formal analysis and it is therefore not free from doubt, EP Energy believes that it
currently is, and expects to remain, a USRPHC and that Reorganized EP Energy will also be a
USRPHC. However, an exception provides that a Non-U.S. Holder of New Common Shares
should not be subject to FIRPTA tax or FIRPTA withholding if (1) the New Common Shares are
regularly traded on an established securities market and (2) the New Common Shares held by the
Non-U.S. Holder have a fair market value less than or equal to five percent (5%) of the total fair
market value of the New Common Shares at all times during the Testing Period. Reorganized EP
Energy will be private company and so the New Common Shares are not currently expected to be
considered regularly traded on an established securities market.

Non-U.S. Holders are urged to consult their own tax advisors on the consequences to them of the
transactions contemplated under the Plan and the ownership of New Common Shares based on
their particular circumstances.

               9.      FATCA

Pursuant to Sections 1471 through 1474 of the Tax Code (commonly referred to as “FATCA”),
foreign financial institutions (which term includes most foreign hedge funds, private equity funds,
mutual funds, securitization vehicles and other investment vehicles) and certain other foreign
entities who do not comply with certain information reporting rules with respect to their U.S.
account holders, investors or owners may be subject to a withholding tax on U.S.-source payments
made to them (whether received as a beneficial owner or as an intermediary for another party). A
foreign financial institution or such other foreign entity that does not comply with the FATCA
reporting requirements will generally be subject to a 30% withholding tax with respect to any
“withholdable payments.” For this purpose, “withholdable payments” are any U.S.-source
payments of fixed or determinable, annual or periodical income (including distributions, if any, on
New Common Shares). Foreign financial institutions located in jurisdictions that have an
intergovernmental agreement with the United States governing FATCA may be subject to different
rules. Under certain circumstances, a Non-U.S. Holder might be eligible for refunds or credits of
such taxes. Non-U.S. Holders are urged to consult with their own tax advisors regarding the effect,
if any, of the FATCA provisions to them based on their particular circumstances.

       C.      Treatment of Existing Parent Equity Interests

On the Effective Date, each holder of Existing Parent Equity Interests will receive its Pro Rata
share of $500,000.00 in Cash in cancellation, release, and extinguishment of its Existing Parent
Equity Interests.

In general, a U.S. Holder of Existing Parent Equity Interests should recognize gain or loss in an
amount equal to the difference, if any, between (i) the aggregate amount of Cash received in respect
of its Existing Parent Equity Interests, and (ii) the U.S. Holder’s adjusted tax basis in the Existing




                                                 92
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 106 of 286




Parent Equity Interests exchanged. Any such gain or loss generally should be long-term capital
gain or loss if the U.S. Holder’s holding period for its Existing Parent Equity Interests is more than
one year. A reduced tax rate on long-term capital gain may apply to non-corporate U.S. Holders.
The deductibility of capital loss is subject to significant limitations.

In general, a Non-U.S. Holder of Existing Parent Equity Interests will not be subject to U.S. federal
income or withholding tax on any gain recognized on the receipt of Cash pursuant to the Plan
unless (a) the Non-U.S. Holder is an individual who was present in the United States for 183 days
or more in the taxable year of the exchange and certain other conditions are met (in which case the
Non-U.S. Holder will be subject to 30% U.S. federal income tax (or, if applicable, a lower treaty
rate) on any gain recognized, net of certain U.S. source net capital losses), (b) such gain is
effectively connected with the conduct of a U.S. trade or business (in which case such gain will be
taxed as described above in the final paragraph of Section B.8(a) – Non-U.S. Holders of 1.5L
Notes Claims and Unsecured Claims (Other Than 1.5L Deficiency Claims)–General Tax
Treatment) or (c) EP Energy is or has been a USRPHC at any time within the shorter of the five-
year period preceding the exchange and the Non-U.S. Holder’s holding period of the Existing
Parent Equity Interests. If exception (c) applies, any gain recognized by the Non-U.S. Holder
would generally be subject to FIRPTA tax and FIRPTA withholding. Although the Debtors have
not performed a formal analysis and it is therefore not free from doubt, EP Energy believes that it
is a USRPHC. However, as discussed above, an exception provides that a Non-U.S. Holder of
Existing Parent Equity Interests should not be subject to FIRPTA tax or FIRPTA withholding if
(1) the Existing Parent Equity Interests are regularly traded on an established securities market and
(2) the Existing Parent Equity Interests held by the Non-U.S. Holder have a fair market value less
than or equal to five percent (5%) of the total fair market value of the Existing Parent Equity
Interests at all times during the shorter of the Non-U.S. Holder’s holding period and the five-year
period ending on the Effective Date. It is unclear at this time whether the Existing Parent Equity
Interests are, or will be as of the Effective Date, considered regularly traded on an established
securities market. Non-U.S. Holders of Existing Parent Equity Interests are urged to consult their
own tax advisors with respect to the U.S. tax consequences applicable to the exchange of their
Existing Parent Equity Interests pursuant to the Plan.

As indicated above, the foregoing discussion does not address holders of Existing Parent Equity
Interests that also hold Claims. Holders of Existing Parent Equity Interests are urged to consult
their own tax advisors regarding the U.S. federal income tax treatment to them under the Plan.

       D.      Withholding on Distributions and Information Reporting

All distributions to holders of RBL Claims, 1.5L Notes Claims, Unsecured Claims, and Existing
Parent Equity Interests under the Plan are subject to any applicable tax withholding, including
backup withholding and withholding on distributions to Non-U.S. Holders. Under U.S. federal
income tax law, interest, dividends, and other reportable payments may, under certain
circumstances, be subject to “backup withholding” at the then applicable withholding rate
(currently 24%). Backup withholding generally applies if the U.S. Holder (a) fails to furnish its
social security number or other taxpayer identification number, (b) furnishes an incorrect taxpayer
identification number, (c) fails properly to report interest or dividends, or (d) under certain
circumstances, fails to provide a certified statement, signed under penalty of perjury, that the tax
identification number provided is its correct number and that it is not subject to backup withholding.



                                                 93
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 107 of 286




Backup withholding is not an additional tax but merely an advance payment, which may be
refunded to the extent it results in an overpayment of tax. Certain persons are exempt from backup
withholding, including, in certain circumstances, corporations and financial institutions. Holders
are urged to consult their own tax advisors regarding the potential application of U.S. withholding
taxes to the transactions contemplated under the Plan and whether any distributions to them would
be subject to withholding.

In addition, Treasury Regulations generally require disclosure by a taxpayer on its U.S. federal
income tax return of certain types of transactions in which the taxpayer participated, including,
among other types of transactions, certain transactions that result in the taxpayer’s claiming a loss
in excess of specified thresholds.

In general, a Non-U.S. Holder will not be subject to information reporting or backup withholding
with respect to payments made in respect of 1.5L Notes Claims, Unsecured Claims, and Existing
Parent Equity Interests provided (i) the Non-U.S. Holder certifies that it is not a U.S. person
(generally, by providing an IRS Form W-8BEN, IRS Form W-8BEN-E or other applicable IRS
Form W-8) or (ii) the Non-U.S. Holder otherwise establishes an exemption. However, information
returns generally are required to be filed with the IRS in connection with the payment of accrued
interest even if such payment is not subject to U.S. federal income tax.

The foregoing summary has been provided for informational purposes only. All holders of Claims
and Interests are urged to consult their own tax advisors concerning the federal, state, local and
other tax consequences applicable under the Plan.

                                      IX.
                     CERTAIN RISK FACTORS TO BE CONSIDERED

Before voting to accept or reject the Plan, holders of Claims and Interests should read and carefully
consider the risk factors set forth below, in addition to the information set forth in the Disclosure
Statement together with any attachments, exhibits, or documents incorporated by reference hereto.

THIS SECTION PROVIDES INFORMATION REGARDING POTENTIAL RISKS IN
CONNECTION WITH THE PLAN. THE FACTORS BELOW SHOULD NOT BE REGARDED
AS THE ONLY RISKS ASSOCIATED WITH THE PLAN OR ITS IMPLEMENTATION.
ADDITIONAL RISK FACTORS IDENTIFIED IN THE DEBTORS’ PUBLIC FILINGS WITH
THE SEC MAY ALSO BE APPLICABLE TO THE MATTERS SET OUT HEREIN AND
SHOULD BE REVIEWED AND CONSIDERED IN CONJUNCTION WITH THIS
DISCLOSURE STATEMENT, TO THE EXTENT APPLICABLE. THE RISK FACTORS SET
FORTH IN THE DEBTORS’ ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR
ENDED DECEMBER 31, 2018 FILED WITH THE SEC ON MARCH 18, 2019 AND
AMENDED ON APRIL 30, 2019, AS UPDATED BY THE QUARTERLY REPORT ON FORM
10-Q FOR THE QUARTER ENDED MARCH 31, 2019 FILED WITH THE SEC ON MAY 9,
2019, THE QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30,
2019 FILED WITH THE SEC ON AUGUST 9, 2019, AND THE QUARTERLY REPORT ON
FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2019 FILED WITH THE SEC
ON NOVEMBER 12, 2019 ARE HEREBY INCORPORATED BY REFERENCE. ANY
CURRENT REPORTS ON FORM 8-K (OTHER THAN INFORMATION FURNISHED




                                                 94
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 108 of 286




PURSUANT TO ITEMS 2.02 OR 7.01 AND ANY RELATED EXHIBITS OF ANY FORM 8-K,
UNLESS EXPRESSLY STATED OTHERWISE THEREIN), QUARTERLY REPORTS ON
FORM 10-Q OR ANNUAL REPORTS ON FORM 10-K FILED BY THE DEBTORS WITH THE
SEC AFTER THE DATE OF THIS DISCLOSURE STATEMENT MAY ALSO INCLUDE RISK
FACTORS AND WILL BE CONSIDERED A PART OF THIS DISCLOSURE STATEMENT
FROM THE DATE OF THE FILING OF SUCH DOCUMENTS. NEW FACTORS, RISKS AND
UNCERTAINTIES EMERGE FROM TIME TO TIME AND IT IS NOT POSSIBLE TO
PREDICT ALL SUCH FACTORS, RISKS AND UNCERTAINTIES.

       A.      Certain Bankruptcy Law Considerations

               1.      General

Although the Debtors believe that the Chapter 11 Cases will be of short duration and will not be
materially disruptive to their businesses, the Debtors cannot be certain that this will be the case.
Although the Plan is designed to minimize the length of the Chapter 11 Cases, it is impossible to
predict with certainty the amount of time that one or more of the Debtors may spend in bankruptcy
or to assure parties in interest that the Plan will be confirmed. Even if confirmed on a timely basis,
bankruptcy cases to confirm the Plan could have an adverse effect on the Debtors’ business.
Among other things, it is possible that bankruptcy proceedings could adversely affect the Debtors’
relationships with their key customers and employees. The cases will also involve additional
expense and may divert some of the attention of the Debtors’ management away from business
operations.

               2.      Risk of Non-Confirmation of the Plan

Although the Debtors believe that the Plan will satisfy all requirements necessary for confirmation
by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will reach the same
conclusion or that modifications to the Plan will not be required for confirmation or that such
modifications would not necessitate re-solicitation of votes. Moreover, the Debtors can make no
assurances that they will receive the requisite votes for acceptance to confirm the Plan. Even if all
Voting Classes vote in favor of the Plan or the requirements for “cramdown” are met with respect
to any Class that rejected the Plan, the Bankruptcy Court could decline to confirm the Plan if it
finds that any of the statutory requirements for Confirmation are not met. If the Plan is not
confirmed, it is unclear what distributions holders of Claims or Interests ultimately would receive
with respect to their Claims or Interests in a subsequent plan of reorganization.

               3.      Non-Consensual Confirmation and Conversion into Chapter 7 Cases

If any impaired class of claims or equity interests does not accept or is deemed not to accept a plan
of reorganization, a bankruptcy court may nevertheless confirm such plan at the proponent’s
request if at least one impaired class has voted to accept the plan (with such acceptance being
determined without including the vote of any “insider” in such class), and as to each impaired class
that has not accepted the plan, the bankruptcy court determines that the plan “does not discriminate
unfairly” and is “fair and equitable” with respect to the dissenting impaired classes. If any Class
votes to reject the Plan, then these requirements must be satisfied with respect to such rejecting
Classes. The Debtors believe that the Plan satisfies these requirements.




                                                 95
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 109 of 286




If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise finds that it
would be in the best interest of holders of Claims and Interests, the Chapter 11 Cases may be
converted to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be
appointed or elected to liquidate the Debtors’ assets for distribution in accordance with the
priorities established by the Bankruptcy Code. See Section XII.C hereof, as well as the Liquidation
Analysis attached hereto as Exhibit D, for a discussion of the effects that a chapter 7 liquidation
would have on the recoveries of holders of Claims and Interests.

               4.      Risk of Non-Occurrence of the Effective Date

Although the Debtors believe that the Effective Date will occur soon after the Confirmation Date,
there can be no assurance as to the timing of the Effective Date. If the conditions precedent to the
Effective Date set forth in the Plan have not occurred or have not been waived as set forth in Article
IX of the Plan, then the Confirmation Order may be vacated, in which event no distributions would
be made under the Plan, the Debtors and all holders of Claims or Interests would be restored to the
status quo as of the day immediately preceding the Confirmation Date, and the Debtors’
obligations with respect to Claims and Interests would remain unchanged.

               5.      Risk of Termination of the Plan Support Agreement

The PSA contains certain provisions that give the Initial Supporting Noteholders the ability to
terminate the PSA if various conditions are satisfied. Termination of the PSA could result in
protracted Chapter 11 Cases, which could significantly and detrimentally impact the Debtors’
relationships with, among others, vendors, suppliers, employees, and major customers.

               6.      Risks Related to Possible Objections to the Plan

There is a risk that certain parties could oppose and object to either the entirety of the Plan or
specific provisions of the Plan. Although the Debtors believe that the Plan complies with all
relevant Bankruptcy Code provisions, there can be no guarantee that a party in interest will not file
an objection to the Plan or that the Bankruptcy Court will not sustain such an objection.

               7.      Releases, Injunctions, and Exculpations Provisions May Not Be
                       Approved

Article X of the Plan provide for certain releases, injunctions, and exculpations, for Claims and
Causes of Action that may otherwise be asserted against the Debtors, the Reorganized Debtors,
the Exculpated Parties, or the Released Parties, as applicable. The releases, injunctions, and
exculpations provided in the Plan are subject to objection by parties in interest and may not be
approved. If the releases and exculpations are not approved, certain parties may not be considered
Releasing Parties, Released Parties, or Exculpated Parties, and certain Released Parties or
Exculpated Parties may withdraw their support for the Plan.




                                                 96
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 110 of 286




        B.      Risks Related to Exit Facility

                1.      Defects in Collateral Securing the Exit Facility

The indebtedness under the Exit Facility will be secured, subject to certain exceptions and
permitted liens, by security interests in substantially all assets of the Reorganized Debtors
(henceforth, the “Collateral”). The Collateral securing the Exit Facility may be subject to
exceptions, defects, encumbrances, liens, and other imperfections. Further, the Debtors have not
conducted appraisals of any of their assets constituting Collateral to determine if the value of the
Collateral upon foreclosure or liquidation equals or exceeds the amount of the Exit Facility or such
other obligation secured by the Collateral. Accordingly, it cannot be assured that the remaining
proceeds from a sale of the Collateral would be sufficient to repay holders of the obligations under
the Exit Facility all amounts owed in accordance therewith. The fair market value of the Collateral
is subject to fluctuations based on factors that include, among others, the ability to sell Collateral
in an orderly manner, general economic conditions, the availability of buyers, the Reorganized
Debtors’ failure to implement their business strategy, and similar factors. The amount received
upon a sale of Collateral would be dependent on numerous factors, including the actual fair market
value of the Collateral at such time, and the timing and manner of the sale. By its nature, portions
of the Collateral may be illiquid and may have no readily ascertainable market value. In the event
of a subsequent foreclosure, liquidation, bankruptcy, or similar proceeding, it cannot be assured
that the proceeds from any sale or liquidation of the Collateral will be sufficient to pay the
Reorganized Debtors’ obligations under the Exit Facility, in full or at all. There can also be no
assurance that the Collateral will be saleable, and, even if saleable, the timing of its liquidation
would be uncertain. Accordingly, there may not be sufficient collateral to pay all or any of the
amounts due on the Exit Facility.

                2.      Failure to Perfect Security Interests in Collateral

The failure to properly perfect liens on the Collateral could adversely affect the Exit Facility
Agent’s ability to enforce their respective rights with respect to the Collateral for the benefit of the
holders of the Exit Facility. In addition, applicable law requires that certain property and rights
acquired after the grant of a general security interest or lien can only be perfected at the time such
property and rights are acquired and identified. There can be no assurance that the Exit Facility
Agent will monitor, or that the Reorganized Debtors will inform the Exit Facility Agent of the
future acquisition of property and rights that constitute Collateral, and that the necessary action
will be taken to properly perfect the security interest in such after-acquired Collateral. The Exit
Facility Agent has no obligation to monitor the acquisition of additional property or rights that
constitute Collateral or the perfection of any security interests therein. Such failure may result in
the loss of the practical benefits of the liens thereon or of the priority of the liens securing the notes
against third parties.

                3.      Casualty Risk of Collateral

The Reorganized Debtors will be obligated by the Exit Facility to maintain adequate insurance or
otherwise insure against hazards as is customarily done by companies having assets of a similar
nature in the same or similar localities. There are, however, certain losses that may either be
uninsurable or not economically insurable, in whole or in part. As a result, it is possible that the




                                                   97
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 111 of 286




insurance proceeds will not compensate the Reorganized Debtors fully for their losses. If there is
a total or partial loss of any of the pledged Collateral, the insurance proceeds received may be
insufficient to satisfy the secured obligations of the Reorganized Debtors, including the Exit
Facility.

               4.      Any Future Pledge of Collateral Might Be Avoidable in a Subsequent
                       Bankruptcy by the Reorganized Debtors

Any future pledge of Collateral in favor of the Exit Facility Agent, including pursuant to security
documents delivered after the date of the Exit Facility, might be avoidable by the pledgor (as a
subsequent debtor in possession) or by its trustee in bankruptcy if certain events or circumstances
exist or occur, including, among others, if the pledgor is insolvent at the time of the pledge, the
pledge permits the holders of the securities under the Exit Facility to receive a greater recovery
than if the pledge had not been given, and a bankruptcy proceeding in respect of the pledgor is
commenced within 90 days following the pledge, or, in certain circumstances, a longer period.

       C.      Additional Factors Affecting the Value of Reorganized Debtors

               1.      Claims Could Be More than Projected

There can be no assurance that the estimated Allowed amount of Claims in certain Classes will
not be significantly more than projected, which in turn, could cause the value of distributions to
be reduced substantially. Inevitably, some assumptions will not materialize, and unanticipated
events and circumstances may affect the ultimate results. Therefore, the actual amount of Allowed
Claims may vary materially from the Debtors’ projections and feasibility analysis.

               2.      Projections and Other Forward-Looking Statements Are Not Assured,
                       and Actual Results May Vary

Certain of the information contained herein is, by nature, forward-looking, and contains estimates
and assumptions, which might ultimately prove to be incorrect, and projections, which may be
materially different from actual future experiences. Many of the assumptions underlying the
projections are subject to significant uncertainties that are beyond the control of the Debtors or
Reorganized Debtors, including the timing, confirmation, and consummation of the Prepackaged
Plan, customer demand for the Reorganized Debtors’ products, inflation, and other unanticipated
market and economic conditions. There are uncertainties associated with any projections and
estimates, and they should not be considered assurances or guarantees of the amount of funds or
the amount of Claims in the various Classes that might be allowed. Some assumptions may not
materialize, and unanticipated events and circumstances may affect the actual results. Projections
are inherently subject to substantial and numerous uncertainties and to a wide variety of significant
business, economic, and competitive risks, and the assumptions underlying the projections may be
inaccurate in material respects. In addition, unanticipated events and circumstances occurring after
the approval of this Disclosure Statement by the Bankruptcy Court including any natural disasters,
terrorist attacks, or health epidemics may affect the actual financial results achieved. Such results
may vary significantly from the forecasts and such variations may be material.




                                                 98
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 112 of 286




                3.      Risks Associated with the Debtors’ Business and Industry

The risks associated with the Debtors’ businesses and industry are more fully described in the
Debtors’ SEC filings, including Form 10-K for the fiscal year ended December 31, 2018, filed
with the SEC on March 18, 2019, as amended, as updated by the quarterly report on Form 10-Q
for the quarter ended March 31, 2019 filed with the SEC on May 9, 2019, the quarterly report on
Form 10-Q for the quarter ended June 30, 2019 filed with the SEC on August 9, 2019, and the
quarterly report on Form 10-Q for the quarter ended September 30, 2019 filed with the SEC on
November 12, 2019. The risks associated with the Debtors’ businesses and industry described in
the Debtors’ SEC filings include, but are not limited to, the following:

   •    risk and uncertainties relating to the effects of disruption from the Chapter 11 Cases making
        it more difficult to maintain business and operational relationships, to retain key executives
        and to maintain various licenses and approvals necessary for the Debtors to conduct the
        Debtors’ business;

   •    risk and uncertainties relating to the Debtors’ ability to complete definitive documentation
        in connection with any financing and the amount, terms and conditions of any such
        financing; and the Debtors’ ability to comply with the terms of the PSA and/or the Backstop
        Commitment Agreement;

   •    risk and uncertainties relating to the Debtors’ ability to obtain requisite support for the Plan
        from various stakeholders; the Debtors’ ability to confirm and consummate the Plan in
        accordance with the terms of the PSA; and Reorganized EP Energy’s ability to continue as
        a going concern;

   •    risks related to the trading of the Debtors’ securities ;

   •    the volatility and potential for sustained low oil, natural gas, and natural gas liquids prices;

   •    the supply and demand for oil, natural gas, and natural gas liquids;

   •    changes in commodity prices and basis differentials for oil and natural gas;

   •    the Debtors’ ability to meet production volume targets;

   •    the uncertainty of estimating proved reserves and unproved resources;

   •    the Debtors’ ability to develop proved undeveloped reserves;

   •    the future level of operating and capital costs;

   •    the availability and cost of financing to fund future exploration and production operations;

   •    the Debtors’ ability to comply with the covenants in various financing documents,
        including making principal and interest payments or to obtain any necessary consents,
        waivers or forbearances thereunder;




                                                  99
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 113 of 286




   •    the Debtors’ ability to generate sufficient cash flow to meet their debt obligations and
        commitments;

   •    the Debtors’ ability to borrow under existing debt agreements to fund their operations;

   •    the Debtors’ ability to obtain necessary governmental approvals for proposed exploration
        and production projects and to successfully construct and operate such projects;

   •    actions by credit ratings agencies, including potential downgrades;

    •    credit and performance risk of the Debtors’ lenders, trading counterparties, customers,
         vendors, suppliers and third party operators;

    •    general economic and weather conditions in geographic regions or markets we serve, or
         where operations are located, including the risk of a global recession and negative impact
         on demand for oil and/or natural gas;

    •    the uncertainties associated with governmental regulation, including any potential changes
         in federal and state tax laws and regulations; and

    •    competition.

                4.      DIP Facility

The DIP Facility, along with the use of cash on hand (cash collateral), is intended to provide
liquidity to the Debtors during the pendency of the Chapter 11 Cases. If the Chapter 11 Cases take
longer than expected to conclude, the Debtors may exhaust or lose access to their financing. There
is no assurance that the Debtors will be able to obtain additional financing from the Debtors’
existing lenders or otherwise. In either such case, the liquidity necessary for the orderly
functioning of the Debtors’ business may be materially impaired.

                5.      Post-Effective Date Indebtedness

Following the Effective Date, the Reorganized Debtors will have $1.577 billion of secured funded
indebtedness outstanding composed of the Exit Facility (assumed to be drawn in an amount of
$225 million on the Effective Date), the Reinstated 1.125L Notes, and the Reinstated 1.25L Notes
that are not equitized pursuant to the Exchange Transaction. The Reorganized Debtors’ ability to
service their debt obligations will depend, among other things, on their future operating
performance, which depends partly on economic, financial, competitive, and other factors beyond
the Reorganized Debtors’ control. The Reorganized Debtors may not be able to generate sufficient
cash from operations to meet their debt service obligations as well as fund necessary capital
expenditures and investments in sales and marketing. In addition, if the Reorganized Debtors need
to refinance their debt, obtain additional financing, or sell assets or equity, they may not be able to
do so on commercially reasonable terms, if at all.




                                                 100
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 114 of 286




       D.      Factors Relating to Securities to Be Issued under Plan

               1.      Market for Securities

There is currently no market for the New Common Shares, and there can be no assurance as to the
development or liquidity of any market for any such securities.

The Reorganized Debtors are under no obligation to list the New Common Shares on any national
securities exchange. Therefore, there can be no assurance that any of the foregoing securities will
be tradable or liquid at any time after the Effective Date. If a trading market does not develop or
is not maintained, holders of the foregoing securities may experience difficulty in reselling such
securities or may be unable to sell them at all. Even if such a market were to exist, such securities
could trade at prices higher or lower than the estimated value set forth in the Disclosure Statement
depending upon many factors including prevailing interest rates, markets for similar securities,
industry conditions, and the performance of, and investor expectations for the Reorganized
Debtors. Accordingly, holders of these securities may bear certain risks associated with holding
securities for an indefinite period of time.

               2.      Potential Dilution

The ownership percentage represented by the New Common Shares distributed on the Effective
Date under the Plan, distributed pursuant to the Rights Offering, and distributed as the Backstop
Commitment Premium, will be subject to dilution from the equity issued in connection with the
Employee Incentive Program, the Jeter Shares, the Private Placement, any other shares that may
be issued in connection with the Plan or post-emergence, and the conversion of any options,
warrants, convertible securities, exercisable securities, or other securities that may be issued post-
emergence.

               3.      Significant Holders

Certain holders of 1.5L Claims are expected to acquire a significant ownership interest in the New
Common Shares pursuant to the Plan, the Backstop Commitment Agreement, and the Rights
Offering. Such holders, if their decisions are aligned, would be in a position to control the outcome
of all actions requiring stockholder approval, including the election of directors, without the
approval of other stockholders. This concentration of ownership could also facilitate or hinder a
negotiated change of control of the Reorganized Debtors and, consequently, have an impact upon
the value of the New Common Shares.

               4.      Equity Interests Subordinated to Reorganized Debtors’ Indebtedness

In any subsequent liquidation, dissolution, or winding up of the Reorganized Debtors, the New
Common Shares would rank below all debt claims against the Reorganized Debtors. As a result,
holders of the New Common Shares will not be entitled to receive any payment or other
distribution of assets upon the liquidation, dissolution, or winding up of the Reorganized Debtors
until after all the Reorganized Debtors’ obligations to their debt holders have been satisfied.




                                                 101
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 115 of 286




               5.      Implied Valuation of New Common Shares Not Intended to Represent
                       Trading Value of New Common Shares

The valuation of the Reorganized Debtors is not intended to represent the trading value of New
Common Shares in public or private markets and is subject to additional uncertainties and
contingencies, all of which are difficult to predict. Actual market prices of such securities at
issuance will depend upon, among other things: (a) prevailing interest rates; (b) conditions in the
financial markets; (c) the anticipated initial securities holdings of prepetition creditors, some of
whom may prefer to liquidate their investment rather than hold it on a long-term basis; and
(d) other factors that generally influence the prices of securities. The actual market price of the
New Common Shares is likely to be volatile. Many factors, including factors unrelated to the
Reorganized Debtors’ actual operating performance and other factors not possible to predict, could
cause the market price of the New Common Shares to rise and fall. Accordingly, the implied value,
stated herein and in the Plan, of the securities to be issued does not necessarily reflect, and should
not be construed as reflecting, values that will be attained for the New Common Shares in the
public or private markets.

               6.      No Intention to Pay Dividends

Reorganized EP Energy may not pay any dividends on the New Common Shares and may instead
retain any future cash flows for debt reduction and to support its operations. As a result, the success
of an investment in the New Common Shares may depend entirely upon any future appreciation
in the value of the New Common Shares. There is, however, no guarantee that the New Common
Shares will appreciate in value or even maintain their initial value.

               7.      Reorganized EP Energy will be a Private Company

Reorganized EP Energy is not expected to be subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act. As a result, holders of the New Common Shares may receive less
information with respect to the Debtors’ business than they would have received if Reorganized
EP Energy was subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act.

       E.      Factors Relating to Rights Offering

               1.      Debtors Could Modify Rights Offering Procedures

The Debtors may modify the procedures governing the Rights Offering in a manner that is
reasonably acceptable to the Requisite Commitment Parties (as defined in the Backstop
Commitment Agreement), to, among other things, adopt additional detailed procedures if
necessary in the Debtors’ business judgment. Such modifications may adversely affect the rights
of those participating in the Rights Offering.

               2.      Backstop Commitment Agreement Could Be Terminated

The Backstop Commitment Agreement contains certain provisions that give the parties the ability
to terminate the Backstop Commitment Agreement if various conditions are not satisfied.
Termination of the Backstop Commitment Agreement could result in termination of the Plan
Support Agreement and prevent the Debtors from consummating the Plan.



                                                 102
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 116 of 286




       F.      Additional Factors

               1.     Debtors Could Withdraw Plan

Subject to the terms of, and without prejudice to, the rights of any party to the Plan Support
Agreement, the Plan may be revoked or withdrawn prior to the Confirmation Date by the Debtors.

               2.     Debtors Have No Duty to Update

The statements contained in the Disclosure Statement are made by the Debtors as of the date hereof,
unless otherwise specified herein, and the delivery of the Disclosure Statement after that date does
not imply that there has been no change in the information set forth herein since that date. The
Debtors have no duty to update the Disclosure Statement unless otherwise ordered to do so by the
Bankruptcy Court.

               3.     No Representations Outside the Disclosure Statement Are Authorized

No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan are
authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in the
Disclosure Statement.

Any representations or inducements made to secure your vote for acceptance or rejection of the
Plan that are other than those contained in, or included with, the Disclosure Statement should not
be relied upon in making the decision to vote to accept or reject the Plan.

               4.     No Legal or Tax Advice Is Provided by the Disclosure Statement

The contents of the Disclosure Statement should not be construed as legal, business, or tax advice.
Each holder of a Claim or Interest should consult their own legal counsel and accountant as to
legal, tax, and other matters concerning their Claim or Interest.

The Disclosure Statement is not legal advice to you. The Disclosure Statement may not be relied
upon for any purpose other than to determine how to vote on the Plan or object to confirmation of
the Plan.

               5.     No Admission Made

Nothing contained herein or in the Plan will constitute an admission of, or will be deemed evidence
of, the tax or other legal effects of the Plan on the Debtors or holders of Claims or Interests.

               6.     Certain Tax Consequences

For a discussion of certain tax considerations to the Debtors and certain holders of Claims in
connection with the implementation of the Plan, see Article VII thereof.




                                               103
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 117 of 286




                                      X.
                      VOTING PROCEDURES AND REQUIREMENTS

Before voting to accept or reject the Plan, each holder of a claim in a Voting Class as of the Record
Date (an “Eligible Holder”) should carefully review the Plan attached hereto as Exhibit A. All
descriptions of the Plan set forth in the Disclosure Statement are subject to the terms and conditions
of the Plan.

       A.      Voting Deadline

All Eligible Holders have been sent a Ballot together with the Disclosure Statement. Such holders
should read the Ballot carefully and follow the instructions contained therein. Please use only the
Ballot that accompanies the Disclosure Statement to cast your vote.

The Debtors have engaged Prime Clerk LLC as their Voting Agent to assist in the transmission of
voting materials and in the tabulation of votes with respect to the Plan. FOR YOUR VOTE TO
BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE VOTING AGENT AT THE
ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING DEADLINE OF [4:00
P.M.] (PREVAILING CENTRAL TIME) ON [FEBRUARY 6], 2020, UNLESS EXTENDED
BY THE DEBTORS.

IF A BALLOT IS DAMAGED OR LOST, YOU MAY CONTACT THE VOTING AGENT AT
THE NUMBER SET FORTH BELOW TO RECEIVE A REPLACEMENT BALLOT. ANY
BALLOT THAT IS EXECUTED AND RETURNED BUT WHICH DOES NOT INDICATE A
VOTE FOR ACCEPTANCE OR REJECTION OF THE PLAN WILL NOT BE COUNTED.

IF YOU HAVE ANY QUESTIONS CONCERNING VOTING PROCEDURES, YOU MAY
CONTACT THE VOTING AGENT AT:

                                   Prime Clerk LLC
      Telephone: (877)-502-9869 (domestic toll free) or (917)-947-2373 (international)
      E-mail: EPEnergyinfo@primeclerk.com (with “EP Energy” in the subject line)

Additional copies of the Disclosure Statement are available upon request made to the Voting Agent,
at the telephone numbers or e-mail address set forth immediately above.

       B.      Voting Procedures

The Debtors are providing copies of the Disclosure Statement (including all exhibits and
appendices), related materials, and a Ballot (collectively, a “Solicitation Package”) to record
holders in the Voting Classes.

Eligible Holders in the Voting Classes should provide all of the information requested by the Ballot,
and should (a) complete and return all Ballots received in the enclosed, self-addressed, postage-
paid envelope provided with each such Ballot to the Voting Agent, or electronically via e-mail to
EPEnergyinfo@primeclerk.com with “EP Energy” in the subject line, or (b) submit a Ballot
electronically via the E-Ballot voting platform on Prime Clerk’s website by visiting




                                                 104
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 118 of 286




https://cases.primeclerk.com/EPEnergy, clicking on the “Submit E-Ballot” link, and following the
instructions set forth on the website.

HOLDERS ARE STRONGLY ENCOURAGED TO SUBMIT THEIR BALLOTS VIA THE
E-BALLOT PLATFORM.

       C.      Parties Entitled to Vote

Under the Bankruptcy Code, only holders of claims or interests in “impaired” classes are entitled
to vote on a plan. Under section 1124 of the Bankruptcy Code, a class of claims or interests is
deemed to be “impaired” under a plan unless: (1) the plan leaves unaltered the legal, equitable,
and contractual rights to which such claim or interest entitles the holder thereof; or
(2) notwithstanding any legal right to an accelerated payment of such claim or interest, the plan
cures all existing defaults (other than defaults resulting from the occurrence of events of
bankruptcy) and reinstates the maturity of such claim or interest as it existed before the default.

If, however, the holder of an impaired claim or interest will not receive or retain any distribution
under the plan on account of such claim or interest, the Bankruptcy Code deems such holder to
have rejected the plan, and, accordingly, holders of such claims and interests do not actually vote
on the plan. If a claim or interest is not impaired by the plan, the Bankruptcy Code deems the
holder of such claim or interest to have accepted the plan and, accordingly, holders of such claims
and interests are not entitled to vote on the Plan.

A vote may be disregarded if the Bankruptcy Court determines, pursuant to section 1126(e) of the
Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with the
provisions of the Bankruptcy Code.

The Bankruptcy Code defines “acceptance” of a plan by a class of: (1) Claims as acceptance by
creditors in that class that hold at least two-thirds (2/3) in dollar amount and more than one-half
(1/2) in number of the Claims that cast ballots for acceptance or rejection of the Plan; and
(2) Interests as acceptance by interest holders in that class that hold at least two-thirds (2/3) in
amount of the Interests that cast ballots for acceptance or rejection of the Plan.

The Claims and Interests in the following classes are impaired under the Plan and entitled to vote
to accept or reject the Plan:

       Class 3 – RBL Claims

       Class 6 – 1.5L Notes Claims

       Class 7 – Unsecured Claims

       Class 8 – Convenience Class

       Class 11 – Existing Parent Equity Interests

An Eligible Holder should vote on the Plan by completing a Ballot in accordance with the
instructions therein and as set forth above.



                                                105
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 119 of 286




All Ballots must be signed by the Eligible Holder, or any person who has obtained a properly
completed Ballot proxy from the Eligible Holder by the Record Date. Unless otherwise ordered
by the Bankruptcy Court, Ballots that are signed, dated, and timely received, but on which a vote
to accept or reject the Plan has not been indicated, will not be counted. The Debtors, in their sole
discretion, may request that the Voting Agent attempt to contact such voters to cure any such
defects in the Ballots. Any Ballot marked to both accept and reject the Plan will not be counted.
If you return more than one Ballot voting different claims, the Ballots are not voted in the same
manner, and you do not correct this before the Voting Deadline, those Ballots will not be counted.
An otherwise properly executed Ballot that attempts to partially accept and partially reject the Plan
will likewise not be counted.

The Ballots provided to Eligible Holders will reflect the principal amount of such Eligible Holder’s
Claim; however, when tabulating votes, the Voting Agent may adjust the amount of such Eligible
Holder’s Claim by multiplying the principal amount by a factor that reflects all amounts accrued
between the Record Date and the Petition Date including interest.

Under the Bankruptcy Code, for purposes of determining whether the requisite votes for
acceptance have been received, only Eligible Holders who actually vote will be counted. The
failure of a holder to deliver a duly executed Ballot to the Voting Agent will be deemed to
constitute an abstention by such holder with respect to voting on the Plan and such abstentions will
not be counted as votes for or against the Plan.

Except as provided below, unless the Ballot is timely submitted to the Voting Agent before the
Voting Deadline together with any other documents required by such Ballot, the Debtors may, in
their sole discretion, reject such Ballot as invalid, and therefore decline to utilize it in connection
with seeking confirmation of the Plan.

               1.      Fiduciaries and Other Representatives

If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a
corporation, or another, acting in a fiduciary or representative capacity, such person should
indicate such capacity when signing and, if requested, must submit proper evidence satisfactory to
the Debtors of authority to so act. Authorized signatories should submit the separate Ballot of
each Eligible Holder for whom they are voting.

               2.      Agreements Upon Furnishing Ballots

The delivery of an accepting Ballot pursuant to one of the procedures set forth above will constitute
the agreement of the creditor with respect to such Ballot to accept: (a) all of the terms of, and
conditions to, this Solicitation; and (b) the terms of the Plan including the injunction, releases, and
exculpations set forth in Sections 10.5, 10.6, 10.7, 10.8, and 10.9 therein. All parties in interest
retain their right to object to confirmation of the Plan pursuant to section 1128 of the Bankruptcy
Code, subject to any applicable terms of the Plan Support Agreement.

               3.      Change of Vote

Subject to the provisions of the PSA, any party who has previously submitted to the Voting Agent
before the Voting Deadline a properly completed Ballot may revoke such Ballot and change its



                                                 106
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 120 of 286




vote by submitting to the Voting Agent before the Voting Deadline a subsequent, properly
completed Ballot voting for acceptance or rejection of the Plan.

       D.      Waivers of Defects, Irregularities, etc.

Unless otherwise directed by the Bankruptcy Court, all questions as to the validity, form, eligibility
(including time of receipt), acceptance, and revocation or withdrawals of Ballots will be
determined by the Voting Agent or the Debtors, as applicable, in their sole discretion, which
determination will be final and binding. The Debtors reserve the right to reject any and all Ballots
submitted by any of their respective creditors not in proper form, the acceptance of which would,
in the opinion of the Debtors or their counsel, as applicable, be unlawful. The Debtors further
reserve their respective rights to waive any defects or irregularities or conditions of delivery as to
any particular Ballot. The interpretation (including the Ballot and the respective instructions
thereto) by the applicable Debtor, unless otherwise directed by the Bankruptcy Court, will be final
and binding on all parties. Unless waived, any defects or irregularities in connection with
deliveries of Ballots must be cured within such time as the Debtors (or the Bankruptcy Court)
determines. Neither the Debtors nor any other person will be under any duty to provide notification
of defects or irregularities with respect to deliveries of Ballots nor will any of them incur any
liabilities for failure to provide such notification. Unless otherwise directed by the Bankruptcy
Court, delivery of such Ballots will not be deemed to have been made until such irregularities have
been cured or waived. Ballots previously furnished (and as to which any irregularities have not
theretofore been cured or waived) will be invalidated.

       E.      Further Information, Additional Copies

If you have any questions or require further information about the voting procedures for voting
your claims or about the packet of material you received, or if you wish to obtain an additional
copy of the Plan, the Disclosure Statement, or any exhibits to such documents, please contact the
Voting Agent.

                                          XI.
                                  CONFIRMATION OF PLAN

       A.      Confirmation Hearing

Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a confirmation
hearing upon appropriate notice to all required parties. On, or as promptly as practicable after, the
Petition Date, the Debtors will request that the Bankruptcy Court schedule the Confirmation
Hearing. Notice of the Confirmation Hearing will be provided to all known creditors and equity
holders or their representatives. The Confirmation Hearing may be adjourned from time to time
by the Bankruptcy Court without further notice except for the announcement of the continuation
date made at the Confirmation Hearing, at any subsequent continued Confirmation Hearing, or
pursuant to a notice filed on the docket for the Chapter 11 Cases.

       B.      Objections to Confirmation

Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to the
confirmation of a plan. Any objection to confirmation of the Plan must be in writing, must conform



                                                 107
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 121 of 286




to the Bankruptcy Rules and the Local Rules, must set forth the name of the objector, the nature
and amount of the Claims held or asserted by the objector against the Debtors’ estates or properties,
the basis for the objection and the specific grounds therefore, and must be filed with the
Bankruptcy Court, with a copy to the chambers of the United States Bankruptcy Judge appointed
to the Chapter 11 Cases, together with proof of service thereof, and served upon the following
parties, including such other parties as the Bankruptcy Court may order.

   a) Debtors at
      EP Energy Corporation
      1001 Louisiana Street, Houston, TX 77002
      Houston, Texas 77042
      Attn: Jace Locke, Esq.

   b) Counsel to Debtors at
      Weil, Gotshal & Manges LLP
      700 Louisiana Street, Suite 1700
      Houston, Texas 77002
      Attn: Alfredo R. Pérez (Alfredo.Perez@weil.com)
             Clifford Carlson (Clifford.Carlson@weil.com)

       -and-

       Weil, Gotshal & Manges LLP
       767 Fifth Avenue
       New York, New York 10153
       Attn: Matthew S. Barr (Matt.Barr@weil.com)
              Ronit Berkovich (Ronit.Berkovich@weil.com)
              Scott R. Bowling (Scott.Bowling@weil.com)
              David J. Cohen (DavidJ.Cohen@weil.com)

   c) Counsel to Apollo Management Holdings, L.P. at
      Paul, Weiss, Rifkind, Wharton & Garrison LLP
      1285 Avenue of the Americas
      New York, New York 10019
      Attn: Jeffrey D. Saferstein (jsaferstein@paulweiss.com)
             Jacob A. Adlerstein (jadlerstein@paulweiss.com)
             Brian Bolin (bbolin@paulweiss.com)

   d) Counsel to Elliot Management Corporation at
      Milbank LLP
      55 Hudson Yards
      New York, New York 10001
      Attn: Casey Fleck (cfleck@milbank.com)
            Gerard Uzzi (guzzi@milbank.com)
            Eric Stodola (estodola@milbank.com)




                                                108
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 122 of 286




   e) Counsel to Access Industries, Inc. at
      Debevoise & Plimpton LLP
      919 Third Avenue
      New York, New York 10022
      Tel: (212) 909-6000
      Attn: Sidney P. Levinson (slevinson@debevoise.com)

   f) Office of the U.S. Trustee at
      Office of the U.S. Trustee for Region 7
      515 Rusk Street, Suite 3516
      Houston, Texas 77002

   UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT
           MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

       C.      Requirements for Confirmation of Plan

The Bankruptcy Court will confirm the Plan only if all of the requirements of section 1129 of the
Bankruptcy Code are met. Among the requirements for confirmation are that the Plan is
(1) accepted by all impaired Classes of Claims and Interests entitled to vote or, if rejected or
deemed rejected by an impaired Class, that the Plan “does not discriminate unfairly” and is “fair
and equitable” as to such Class; (2) in the “best interests” of the holders of Claims and Interests
impaired under the Plan; and (3) feasible.

               1.      Acceptance of Plan

Under the Bankruptcy Code, a Class accepts a chapter 11 plan if (1) holders of two-thirds (2/3) in
amount and (2) with respect to holders of Claims, more than a majority in number of the allowed
claims in such class (other than those designated under section 1126(e) of the Bankruptcy Code)
vote to accept the Plan. Holders of Claims or Interests that fail to vote are not counted in
determining the thresholds for acceptance of the Plan.

If any impaired Class of Claims or Interests does not accept the Plan (or is deemed to reject the
Plan), the Bankruptcy Court may still confirm the Plan at the request of the Debtors if, as to each
impaired Class of Claims or Interests that has not accepted the Plan (or is deemed to reject the
Plan), the Plan “does not discriminate unfairly” and is “fair and equitable” under the so-called
“cram down” provisions set forth in section 1129(b) of the Bankruptcy Code. The “unfair
discrimination” test applies to classes of claims or interests that are of equal priority and are
receiving different treatment under the Plan. A chapter 11 plan does not discriminate unfairly,
within the meaning of the Bankruptcy Code, if the legal rights of a dissenting class are treated in
a manner consistent with the treatment of other classes whose legal rights are substantially similar
to those of the dissenting class and if no class of claims or interests receives more than it legally is
entitled to receive for its claims or interests. The test does not require that the treatment be the
same or equivalent, but that such treatment be “fair.” The “fair and equitable” test applies to
classes of different priority and status (e.g., secured versus unsecured; claims versus interests) and
includes the general requirement that no class of claims receive more than 100% of the allowed
amount of the claims in such class. As to the dissenting class, the test sets different standards that



                                                 109
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 123 of 286




must be satisfied for the Plan to be confirmed, depending on the type of claims or interests in such
class. The following sets forth the “fair and equitable” test that must be satisfied as to each type
of class for a plan to be confirmed if such class rejects the Plan:

   •    Secured Creditors. Each holder of an impaired secured claim either (a) retains its liens
        on the property, to the extent of the allowed amount of its secured claim, and receives
        deferred cash payments having a value, as of the effective date of the plan, of at least the
        allowed amount of such secured claim, (b) has the right to credit bid the amount of its claim
        if its property is sold and retains its lien on the proceeds of the sale, or (c) receives the
        “indubitable equivalent” of its allowed secured claim.
   •    Unsecured Creditors. Either (a) each holder of an impaired unsecured claim receives or
        retains under the plan, property of a value, as of the effective date of the plan, equal to the
        amount of its allowed claim or (b) the holders of claims and interests that are junior to the
        claims of the dissenting class will not receive any property under the plan.
   •    Interests. Either (a) each equity interest holder will receive or retain under the plan
        property of a value equal to the greater of (i) the fixed liquidation preference or redemption
        price, if any, of such equity interest and (ii) the value of the equity interest or (b) the holders
        of interests that are junior to the interests of the dissenting class will not receive or retain
        any property under the plan.

The Debtors believe the Plan satisfies the “fair and equitable” requirement with respect to any
rejecting Class.

IF ALL OTHER CONFIRMATION REQUIREMENTS ARE SATISFIED AT THE
CONFIRMATION HEARING, THE DEBTORS WILL ASK THE BANKRUPTCY COURT TO
RULE THAT THE PLAN MAY BE CONFIRMED ON THE GROUND THAT THE SECTION
1129(b) REQUIREMENTS HAVE BEEN SATISFIED.

                2.      Best Interests Test

As noted above, with respect to each impaired class of claims and equity interests, confirmation
of a plan requires that each such holder either: (a) accept the plan; or (b) receive or retain under
the plan property of a value, as of the effective date of the plan, that is not less than the value such
holder would receive or retain if the debtors were liquidated under chapter 7 of the Bankruptcy
Code. This requirement is referred to as the “best interests test.”

This test requires a bankruptcy court to determine what the holders of allowed claims and allowed
equity interests in each impaired class would receive from a liquidation of the debtor’s assets and
properties in the context of a liquidation under chapter 7 of the Bankruptcy Code. To determine
if a plan is in the best interests of each impaired class, the value of the distributions from the
proceeds of the liquidation of the debtor’s assets and properties (after subtracting the amounts
attributable to the aforesaid claims) is then compared with the value offered to such classes of
claims and equity interests under the plan.

The Debtors believe that under the Plan all holders of impaired Claims and Interests will receive
property with a value not less than the value such holder would receive in a liquidation under
chapter 7 of the Bankruptcy Code. The Debtors’ belief is based primarily on: (a) consideration of



                                                   110
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 124 of 286




the effects that a chapter 7 liquidation would have on the ultimate proceeds available for
distribution to holders of impaired Claims and Interests; and (b) the Liquidation Analysis attached
hereto as Exhibit D.

The Debtors believe that any liquidation analysis is speculative, as it is necessarily premised on
assumptions and estimates which are inherently subject to significant uncertainties and
contingencies, many of which would be beyond the control of the Debtors. The Liquidation
Analysis provided in Exhibit D is solely for the purpose of disclosing to holders of Claims and
Interests the effects of a hypothetical chapter 7 liquidation of the Debtors, subject to the
assumptions set forth therein. There can be no assurance as to values that would actually be
realized in a chapter 7 liquidation nor can there be any assurance that a bankruptcy court will
accept the Debtors’ conclusions or concur with such assumptions in making its determinations
under section 1129(a)(7) of the Bankruptcy Code.

               3.      Feasibility

Section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate that confirmation
of a plan is not likely to be followed by liquidation or the need for further financial reorganization.
For purposes of determining whether the Plan meets this requirement, the Debtors have analyzed
their ability to meet their obligations under the Plan. As part of this analysis, the Debtors have
prepared the consolidated financial projections for the Reorganized Debtors (collectively with the
reserve information, development of schedules, and financial information, the “Financial
Projections”) for the fiscal years 2020 through 2024 (the “Projection Period”). The Financial
Projections, and the assumptions on which they are based, are annexed hereto as Exhibit E. Based
upon such Financial Projections, the Debtors believe they will have sufficient resources to make
all payments required pursuant to the Plan and that confirmation of the Plan is not likely to be
followed by liquidation or the need for further reorganization. Moreover, Article IX hereof sets
forth certain risk factors that could impact the feasibility of the Plan.

The Debtors do not, as a matter of course, publish their business plans or strategies, projections or
anticipated financial position. Accordingly, the Debtors do not anticipate that they will, and
disclaim any obligation to, furnish updated business plans or Financial Projections to parties in
interest after the Confirmation Date, or to include such information in documents required to be
filed with the SEC or otherwise make such information public, unless required to do so by the SEC
or other regulatory bodies. In connection with the planning and development of the Plan, the
Financial Projections were prepared by the Debtors, with the assistance of their professionals, to
present the anticipated impact of the Plan. The Financial Projections assume that the Plan will be
implemented in accordance with its stated terms. The Financial Projections are based on forecasts
of key economic variables and may be significantly impacted by, among other factors, oil and
natural gas prices, expectations regarding future commodity prices, the level of activity of oil and
natural gas exploration, development, and production domestically and internationally, demand
for drilling services, competition and supply of competing rigs, changes in the political
environment of the countries in which the Debtors operate, regulatory changes, and a variety of
other factors. Consequently, the estimates and assumptions underlying the Financial Projections
are inherently uncertain and are subject to material business, economic, and other uncertainties.
Therefore, such Financial Projections, estimates, and assumptions are not necessarily indicative of




                                                 111
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 125 of 286




current values or future performance, which may be significantly less or more favorable than set
forth herein.

The Financial Projections should be read in conjunction with the assumptions, qualifications, and
explanations set forth in the Disclosure Statement, the Plan, and the Plan Supplement, in their
entirety, and the historical consolidated financial statements (including the notes and schedules
thereto).

               4.      Valuation

The Plan and the restructuring transactions in connection therewith represent the culmination of
extensive multi-month negotiations to obtain the capital commitments necessary for the Debtors
to reorganize and execute their post-chapter 11 business plan. As described above, the Plan
contemplates that holders of Allowed 1.5L Notes Claims will receive (a) 99.0% of the New
Common Shares issued by the Reorganized Debtors, subject to dilution by the Rights Offering
Shares, the Private Placement, the Backstop Commitment Premium, the Jeter Shares, and the EIP
Shares, and (b) the right to invest $475 million through the Rights Offering to acquire up to
approximately 78.0% of the New Common Shares issued by the Reorganized Debtors, subject to
dilution by the Private Placement, the Jeter Shares and the EIP Shares. In addition, the Backstop
Commitment Parties are backstopping $[463] million of the Rights Offering, subject to the terms
and provisions of the Backstop Commitment Agreement.

The Debtors and Evercore believe that the valuation implied by the Rights Offering is currently
the best measure of the reorganized Debtors’ value given the facts and circumstance of these cases,
which include:

   •    A substantial capital infusion is necessary for the Debtors to reorganize and the
        restructuring provides for that necessary capital;

   •    Significant new capital would be likely unobtainable without the equitization of the 1.5L
        Notes;

   •    The terms of the Rights Offering are the result of robust, good faith, arms’ length, and
        comprehensive negotiations between the Debtors’ independent Special Committee, their
        prepetition secured parties, and each of their financial and legal advisors.

Pursuant to the Plan, Stated Equity Value is defined to be $900 million. This implies a total
enterprise value of $2.5 billion assuming net debt of $1.6 billion on the Effective Date. This
estimate is based in part on the information provided by the Debtors (solely for purposes of the
Plan) the Rights Offering, and the Backstop Commitment Agreement. For purposes of this
analysis, Evercore assumes no material changes that would affect value between the date of the
Disclosure Statement and the Effective Date.

Evercore’s view as to the value of the reorganized Debtors based on consummation of the
restructuring and the post-reorganization capital structure does not constitute a recommendation
as to how to vote on the Plan and does not constitute an opinion as to the fairness from a financial




                                                112
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 126 of 286




point of view of the consideration to be received under the Plan or of the terms and provisions of
the Plan.

                                        XII.
                           ALTERNATIVES TO CONFIRMATION
                             AND CONSUMMATION OF PLAN

The Debtors have evaluated several alternatives to the Plan. After studying these alternatives, the
Debtors have concluded that the Plan is the best alternative and will maximize recoveries to parties
in interest, assuming confirmation and consummation of the Plan. If the Plan is not confirmed and
consummated, the alternatives to the Plan are: (A) the preparation and presentation of an
alternative reorganization; (B) the a sale of some or all of the Debtors’ assets pursuant to section
363 of the Bankruptcy Code; or (C) a liquidation under chapter 7 of the Bankruptcy Code.

       A.      Alternative Plan of Reorganization

If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in which to file a plan
of reorganization has expired, any other party in interest) could attempt to formulate a different
plan. Such a plan might involve either: (a) a reorganization and continuation of the Debtors’
businesses or (b) an orderly liquidation of their assets. The Debtors, however, believe that the
Plan, as described herein, enables their creditors to realize the most value under the circumstances.

       B.      Sale under Section 363 of the Bankruptcy Code

If the Plan is not confirmed, the Debtors could seek from the Bankruptcy Court, after notice and
hearing, authorization to sell their assets under section 363 of the Bankruptcy Code. Subject to
the terms of the Intercreditor Agreements, holders of Claims in Classes 3, 4, 5 and 6 and the DIP
Lenders would be entitled to credit bid on any property to which their security interest is attached
to the extent of the value of such security interest, and to offset their Claims against the purchase
price of the property. In addition, the security interests in the Debtors’ assets held by holders of
Claims in Classes 3, 4, 5 and 6 and the DIP Lenders would attach to the proceeds of any sale of
the Debtors’ assets to the extent of their secured interests therein. Upon analysis and consideration
of this alternative, the Debtors do not believe a sale of its assets under section 363 of the
Bankruptcy Code would yield a higher recovery for the holders of Claims under the Plan.

       C.      Liquidation under Chapter 7 of Bankruptcy Code

If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under chapter 7 of
the Bankruptcy Code in which a trustee would be elected or appointed to liquidate the assets of
the Debtors for distribution to their creditors in accordance with the priorities established by the
Bankruptcy Code. The effect that a chapter 7 liquidation would have on the recovery of holders
of Allowed Claims and Interests is set forth in the Liquidation Analysis attached hereto as
Exhibit D.

The Debtors believe that liquidation under chapter 7 would result in smaller distributions to
creditors than those provided for in the Plan because of, among other things, the delay resulting
from the conversion of the Chapter 11 Cases, the additional administrative expenses associated
with the appointment of a trustee and the trustee’s retention of professionals who would be required



                                                 113
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 127 of 286




to become familiar with the many legal and factual issues in the Chapter 11 Cases, and the loss in
value attributable to an expeditious liquidation of the Debtors’ assets as required by chapter 7.

                                     XIII.
                        CONCLUSION AND RECOMMENDATION

The Debtors believe the Plan is in the best interests of all stakeholders and urge the holders of
Claims and Interests in Classes 3, 6, 7, 8, and 11 to vote in favor thereof.

Dated: November 18, 2019
       Houston, Texas                        Respectfully submitted,

                                             EP ENERGY CORPORATION, on behalf of itself
                                             and its undersigned subsidiaries

                                               /s/ David Rush

                                               Name: David Rush
                                               Title: Chief Restructuring Officer

                                              EPE ACQUISITION, LLC
                                              EP ENERGY LLC
                                              EVEREST ACQUISITION FINANCE INC.
                                              EP ENERGY GLOBAL LLC
                                              EP ENERGY MANAGEMENT, L.L.C.
                                              EP ENERGY RESALE COMPANY, L.L.C.
                                              EP ENERGY E&P COMPANY, L.P.




                                               114
Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 128 of 286




                             Exhibit A

                                Plan
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 129 of 286




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §        Chapter 11
                                                     §
EP ENERGY CORPORATION, et al.,                       §        Case No. 19-35654 (MI)
                                                     §
                                                     §        (Jointly Administered)
                 Debtors.1                           §
                                                     §


                          JOINT CHAPTER 11 PLAN OF
              EP ENERGY CORPORATION AND ITS AFFILIATED DEBTORS



WEIL, GOTSHAL & MANGES LLP                                 WEIL, GOTSHAL & MANGES LLP
Alfredo R. Pérez                                           Matthew S. Barr (admitted pro hac vice)
Clifford W. Carlson                                        Ronit Berkovich (admitted pro hac vice)
700 Louisiana Street, Suite 1700                           Scott R. Bowling (admitted pro hac vice)
Houston, Texas 77002                                       David J. Cohen (admitted pro hac vice)
Telephone: (713) 546-5000                                  767 Fifth Avenue
Facsimile: (713) 224-9511                                  New York, New York 10153
                                                           Telephone: (212) 310-8000
                                                           Facsimile: (212) 310-8007

Counsel for Debtors
and Debtors in Possession

Dated: November 18, 2019
       Houston, Texas




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013),
EP Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors’ primary
mailing address is 1001 Louisiana Street, Houston, TX 77002.
    Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 130 of 286




                                             Table of Contents

ARTICLE I.     Definitions and Interpretation. .......................................................................1

   1.1         Definitions..........................................................................................................1

   1.2         Interpretation; Application of Definitions; Rules of Construction. .................18

   1.3         Reference to Monetary Figures. .......................................................................18

   1.4         Consent Rights of Supporting Noteholders. ....................................................18

   1.5         Controlling Document. ....................................................................................19

ARTICLE II.    Administrative Expense Claims, Fee Claims, DIP Claims, and Priority
               Tax Claims. .....................................................................................................19

   2.1         Treatment of Administrative Expense Claims. ................................................19

   2.2         Treatment of Fee Claims. .................................................................................19

   2.3         Treatment of DIP Claims and Commitments...................................................20

   2.4         Payment of Fees and Expenses Under DIP Order. ..........................................21

   2.5         Treatment of Priority Tax Claims. ...................................................................21

ARTICLE III.   Classification of Claims and Interests. .........................................................21

   3.1         Classification in General. .................................................................................21

   3.2         Formation of Debtor Groups for Convenience Only. ......................................21

   3.3         Summary of Classification of Claims and Interests. ........................................22

   3.4         Special Provision Governing Unimpaired Claims. ..........................................22

   3.5         Separate Classification of Other Secured Claims. ...........................................22

   3.6         Elimination of Vacant Classes. ........................................................................22

   3.7         Voting Classes; Presumed Acceptance by Non-Voting Classes......................23

   3.8         Voting; Presumptions; Solicitation. .................................................................23

   3.9         Cramdown. .......................................................................................................23

   3.10        No Waiver. .......................................................................................................23
   Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 131 of 286




ARTICLE IV.   Treatment of Claims and Interests...............................................................24

   4.1        Class 1: Other Secured Claims. .......................................................................24

   4.2        Class 2: Other Priority Claims. .......................................................................24

   4.3        Class 3: RBL Claims.......................................................................................24

   4.4        Class 4: 1.125L Notes Claims. ........................................................................25

   4.5        Class 5: 1.25L Notes Claims...........................................................................25

   4.6        Class 6: Secured 1.5L Notes Claims. ..............................................................25

   4.7        Class 7: Unsecured Claims. ............................................................................26

   4.8        Class 8: Convenience Claims..........................................................................26

   4.9        Class 9: Intercompany Claims. .......................................................................26

   4.10       Class 10: Subordinated Claims. ......................................................................27

   4.11       Class 11: Existing Parent Equity Interests. .....................................................27

   4.12       Class 12: Other Equity Interests. ....................................................................27

   4.13       Class 13: Intercompany Interests. ...................................................................27

   4.14       Treatment of Vacant Classes. ..........................................................................28

ARTICLE V.    Means for Implementation. ...........................................................................28

   5.1        Compromise and Settlement of Claims, Interests, and Controversies. ............28

   5.2        Continued Corporate Existence; Effectuating Documents; Further
              Transactions. ....................................................................................................28

   5.3        Corporate Action. .............................................................................................29

   5.4        Plan Funding. ...................................................................................................29

   5.5        Cancellation of Existing Securities and Agreements. ......................................29

   5.6        Cancellation of Certain Existing Security Interests. ........................................30

   5.7        Officers and Boards of Directors. ....................................................................30

   5.8        Employee Incentive Plan. ................................................................................31

   5.9        Authorization, Issuance, and Delivery of New Common Shares. ...................31

                                                         ii
   Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 132 of 286




   5.10       Exit Credit Agreement. ....................................................................................31

   5.11       Rights Offering. ...............................................................................................32

   5.12       Intercompany Interests; Corporate Reorganization. ........................................33

   5.13       Restructuring Transactions. .............................................................................33

   5.14       Restructuring Expenses....................................................................................33

   5.15       Indenture Trustee Expenses. ............................................................................34

   5.16       Private Company ..............................................................................................34

ARTICLE VI.   Distributions. ..................................................................................................34

   6.1        Distributions Generally. ...................................................................................34

   6.2        No Postpetition Interest on Claims. .................................................................35

   6.3        Date of Distributions. .......................................................................................35

   6.4        Distribution Record Date. ................................................................................35

   6.5        Distributions after Effective Date ....................................................................35

   6.6        Disbursing Agent. ............................................................................................36

   6.7        Delivery of Distributions. ................................................................................36

   6.8        Unclaimed Property. ........................................................................................36

   6.9        Satisfaction of Claims. .....................................................................................37

   6.10       Manner of Payment under Plan........................................................................37

   6.11       Fractional Shares and De Minimis Cash Distributions. ...................................37

   6.12       No Distribution in Excess of Amount of Allowed Claim. ...............................37

   6.13       Allocation of Distributions between Principal and Interest. ............................37

   6.14       Exemption from Securities Laws. ....................................................................38

   6.15       Setoffs and Recoupments. ................................................................................38

   6.16       Rights and Powers of Disbursing Agent. .........................................................38

   6.17       Withholding and Reporting Requirements. .....................................................39



                                                        iii
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 133 of 286




ARTICLE VII. Procedures for Disputed Claims. ..................................................................40

     7.1             Allowance of Claims........................................................................................40

     7.2             Claims Objections. ...........................................................................................40

     7.3             Estimation of Claims........................................................................................40

     7.4             Adjustment to Claims Register Without Objection. ........................................41

     7.5             Time to File Objections to Claims. ..................................................................41

     7.6             Disallowance of Claims ...................................................................................41

     7.7             Amendments to Claims. ...................................................................................41

     7.8             No Distributions Pending Allowance. .............................................................41

     7.9             Disputed Claims Reserve. ................................................................................41

     7.10            Distributions after Allowance. .........................................................................43

     7.11            Claims Resolution Procedures Cumulative. ....................................................43

ARTICLE VIII. Executory Contracts and Unexpired Leases. ..............................................44

     8.1             General Treatment. ..........................................................................................44

     8.2             Determination of Cure Amounts and Deemed Consent. .................................44

     8.3             Payments Related to Assumption of Contracts and Leases. ............................45

     8.4             Rejection Damages Claims. .............................................................................46

     8.5             Survival of the Debtors’ Indemnification Obligations.....................................46

     8.6             Compensation and Benefit Plans. ....................................................................46

     8.7             Insurance Policies. ...........................................................................................46

     8.8             Modifications, Amendments, Supplements, Restatements, or Other
                     Agreements. .....................................................................................................47

     8.9             Reservation of Rights. ......................................................................................47

ARTICLE IX.          Conditions Precedent to Occurrence of Effective Date. .............................48

     9.1             Conditions Precedent to Confirmation.............................................................48

     9.2             Conditions Precedent to Effective Date. ..........................................................48

                                                               iv
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 134 of 286




      9.3             Waiver of Conditions Precedent. .....................................................................50

      9.4             Effect of Failure of a Condition. ......................................................................50

ARTICLE X.            Effect of Confirmation...................................................................................50

      10.1            Binding Effect. .................................................................................................50

      10.2            Vesting of Assets. ............................................................................................51

      10.3            Discharge of Claims Against and Interests in Debtors. ...................................51

      10.4            Pre-Confirmation Injunctions and Stays. .........................................................52

      10.5            Injunction against Interference with Plan. .......................................................52

      10.6            Plan Injunction. ................................................................................................52

      10.7            Releases............................................................................................................53

      10.8            Exculpation. .....................................................................................................56

      10.9            Injunction Related to Releases and Exculpation. .............................................56

      10.10           Subordinated Claims. .......................................................................................57

      10.11           Retention of Causes of Action and Reservation of Rights. .............................57

      10.12           Ipso Facto and Similar Provisions Ineffective. ................................................57

      10.13           Indemnification and Reimbursement Obligations. ..........................................57

ARTICLE XI.           Retention of Jurisdiction. ..............................................................................58

      11.1            Retention of Jurisdiction. .................................................................................58

ARTICLE XII. Miscellaneous Provisions. ..............................................................................60

      12.1            Exemption from Certain Transfer Taxes. ........................................................60

      12.2            Request for Expedited Determination of Taxes. ..............................................60

      12.3            Dates of Actions to Implement Plan. ...............................................................60

      12.4            Amendments. ...................................................................................................60

      12.5            Revocation or Withdrawal of Plan. ..................................................................61

      12.6            Severability. .....................................................................................................61



                                                                  v
Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 135 of 286




12.7      Governing Law. ...............................................................................................62

12.8      Immediate Binding Effect. ...............................................................................62

12.9      Successors and Assigns....................................................................................62

12.10     Entire Agreement. ............................................................................................62

12.11     Computing Time. .............................................................................................62

12.12     Exhibits to Plan. ...............................................................................................63

12.13     Notices. ............................................................................................................63

12.14     Reservation of Rights. ......................................................................................64




                                                     vi
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 136 of 286




                Each of EP Energy Corporation; EPE Acquisition, LLC; EP Energy LLC; Everest
Acquisition Finance Inc.; EP Energy Global LLC; EP Energy Management, L.L.C.; EP Energy
Resale Company, L.L.C.; and EP Energy E&P Company, L.P. (each, a “Debtor” and
collectively, the “Debtors”) proposes the following joint chapter 11 plan of reorganization
pursuant to section 1121(a) of the Bankruptcy Code. Capitalized terms used herein shall have
the meanings set forth in section 1.1 below.



ARTICLE I.            DEFINITIONS AND INTERPRETATION.

              1.1     Definitions.

              The following terms shall have the respective meanings specified below:

              1.125L Notes means the 7.750% senior secured notes due 2026 issued pursuant to
the 1.125L Notes Indenture.

               1.125L Notes Claims means all Claims, other than Claims subject to
subordination in accordance with section 510(b) of the Bankruptcy Code, arising from or based
upon the 1.125L Notes, the 1.125L Notes Indenture, or any of the security documents governing
or evidencing any security interests entered into in connection therewith, including accrued but
unpaid interest, costs, fees and indemnities through the Effective Date, the aggregate principal
amount of which outstanding as of the Petition Date was $1 billion.

               1.125L Notes Indenture means that certain indenture, dated as of May 23, 2018,
by and among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the
guarantors named therein, and the 1.125L Notes Trustee, as the same may be amended,
modified, or otherwise supplemented from time to time.

              1.125L Notes Trustee means UMB Bank, National Association, in its capacity as
successor indenture trustee and notes collateral agent under the 1.125L Notes Indenture.

              1.25L Notes means the 8.000% senior secured notes due 2024 issued pursuant to
the 1.25L Notes Indenture.

               1.25L Notes Claims means all Claims, other than Claims subject to subordination
in accordance with section 510(b) of the Bankruptcy Code, arising from or based upon the 1.25L
Notes, the 1.25L Notes Indenture, or any of the security documents governing or evidencing any
security interests entered into in connection therewith, including accrued but unpaid interest,
costs, fees and indemnities through the Effective Date, the aggregate principal amount of which
outstanding as of the Petition Date was $500 million.

               1.25L Notes Indenture means that certain indenture, dated as of November 29,
2016, by and among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of
the guarantors named therein, and the 1.25L Notes Trustee, as the same may be amended,
modified, or otherwise supplemented from time to time. The 1.25L Notes Indenture will not be
cancelled and will remain in full force and effect on the Effective Date.
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 137 of 286




               1.25L Notes Trustee means BOKF, NA, in its capacity as successor indenture
trustee and notes collateral agent under the 1.25L Notes Indenture.

              1.5L Notes means, collectively, the 2024 1.5L Notes and the 2025 1.5L Notes.

              1.5L Notes Claims means, collectively, the 2024 1.5L Notes Claims and the 2025
1.5L Notes Claims.

              1.5L Notes Deficiency Claims means the portion of the 1.5L Notes Claims that
are not Secured Claims. The 1.5L Notes Deficiency Claims shall be deemed Allowed on the
Effective Date in the aggregate amount of approximately $[●]. For the avoidance of doubt, the
1.5L Notes Deficiency Claims are Unsecured Claims.

              1.5L Notes Indentures means the 2024 1.5L Notes Indenture and the 2025 1.5L
Notes Indenture.

              1.5L Notes Trustees means the 2024 1.5L Notes Trustee and the 2025 1.5L Notes
Trustee.

              2020 Unsecured Notes Claims means all Claims arising under or based upon the
9.375% senior notes due 2020 or the 2020 Unsecured Notes Indenture, the aggregate principal
amount of which outstanding as of the Petition Date was approximately $182 million plus any
accrued and unpaid interest thereon.

              2020 Unsecured Notes Indenture means that certain indenture dated as of April
24, 2012 (as amended, modified, or otherwise supplemented from time to time) by and among
EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors
named therein, and the 2020 Unsecured Notes Indenture Trustee.

               2020 Unsecured Notes Trustee means Wilmington Savings Fund Society, FSB,
as successor indenture trustee under the 2020 Unsecured Notes Indenture.

              2022 Unsecured Notes Claims means all Claims arising under or based upon the
7.750% senior notes due 2022 or the 2022 Unsecured Notes Indenture, the aggregate principal
amount of which outstanding as of the Petition Date was approximately $182 million plus any
accrued and unpaid interest thereon.

              2022 Unsecured Notes Indenture means that certain indenture, dated as of
August 13, 2012 (as amended, modified, or otherwise supplemented from time to time) by and
among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the
guarantors named therein, and the 2022 Unsecured Notes Indenture Trustee.

               2022 Unsecured Notes Trustee means Wilmington Savings Fund Society, FSB,
as successor indenture trustee under the 2022 Unsecured Notes Indenture.

             2023 Unsecured Notes Claims means all Claims arising under or based upon the
6.375% senior notes due 2023 or the 2023 Unsecured Notes Indenture, the aggregate principal



                                              2
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 138 of 286




amount of which outstanding as of the Petition Date was approximately $323 million plus any
accrued and unpaid interest thereon.

              2023 Unsecured Notes Indenture means that certain indenture, dated as of May
28, 2015 (as amended, modified, or otherwise supplemented from time to time) by and among
the EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors
named therein, and the 2023 Unsecured Notes Indenture Trustee.

               2023 Unsecured Notes Trustee means Wilmington Savings Fund Society, FSB,
as successor indenture trustee under the 2023 Unsecured Notes Indenture.

               2024 1.5L Notes means the 9.375% senior secured notes due 2024 issued
pursuant to the 2024 1.5L Notes Indenture.

               2024 1.5L Notes Claims means all Claims arising under the 2024 1.5L Notes or
2024 1.5L Notes Indenture, the aggregate principal amount of which outstanding as of the
Petition Date was approximately $1.092 billion plus any accrued and unpaid interest thereon.

                2024 1.5L Notes Indenture means that that certain indenture, dated as of January
3, 2018 (as amended, modified, or otherwise supplemented from time to time) by and among EP
Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors named
therein, and the 2024 1.5L Notes Trustee.

               2024 1.5L Notes Trustee means Wilmington Trust, National Association, in its
capacity as indenture trustee and collateral agent under the 2024 1.5L Notes Indenture.

               2025 1.5L Notes means the 8.000% senior secured notes due 2025 issued
pursuant to the 2025 1.5L Notes Indenture.

               2025 1.5L Notes Claims means all Claims arising under the 2025 1.5L Notes or
2025 1.5L Notes Indenture, the aggregate principal amount of which outstanding as of the
Petition Date was approximately $1 billion plus any accrued and unpaid interest thereon.

              2025 1.5L Notes Indenture means that that certain indenture, dated as of
February 6, 2017 (as amended, modified, or otherwise supplemented from time to time) by and
among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the
guarantors named therein, and the 2025 1.5L Notes Trustee.

               2025 1.5L Notes Trustee means Wilmington Trust, National Association, in its
capacity as indenture trustee and collateral agent under the 2025 1.5L Notes Indenture.

                Administrative Bar Date means the date that requests for payment of
Administrative Expense Claims (other than Fee Claims and Restructuring Expenses) must be
filed with the Bankruptcy Court and served on the Debtors or Reorganized Debtors, as
applicable, that is thirty (30) days after the Effective Date.

               Administrative Expense Claim means any Claim constituting a cost or expense of
administration incurred during the Chapter 11 Cases of a kind specified under section 503(b) of


                                               3
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 139 of 286




the Bankruptcy Code and entitled to priority under sections 507(a)(2), 507(b), or 1114(e)(2) of
the Bankruptcy Code, including (i) the actual and necessary costs and expenses incurred after the
Petition Date and through the Effective Date of preserving the Estates and operating the
businesses of the Debtors (such as wages, salaries, or commissions for services and payments for
goods and other services and leased premises), (ii) Fee Claims, and (iii) Restructuring Expenses.

                Aggregate Fully Diluted Common Shares means the total number of New
Common Shares outstanding as of the Effective Date after giving effect to this Plan and the
Backstop Commitment Agreement (including the shares issued pursuant to the Backstop
Commitment Agreement), but excluding any New Common Shares issued or issuable pursuant
to the EIP, the Private Placement (if applicable), and the Jeter Shares (if applicable).

                 Allowed means, with respect to any Claim against or Interest in a Debtor, (a)
(i) that is timely filed by the bar date established in the Chapter 11 Cases, or (ii) as to which there
exists no requirement for the holder of a Claim to file such Claim under the Plan, the Bankruptcy
Code, the Bankruptcy Rules or a Final Order, (b) (i) that is listed in the Schedules as not
contingent, not unliquidated, and not disputed, and (ii) for which no contrary proof of claim has
been timely filed, or (c) allowed under the Plan or by a Final Order. With respect to any Claim
described in clause (a) above, such Claim will be considered allowed only if, and to the extent
that, (A) no objection to the allowance of such Claim has been asserted, or may be asserted, on
or before the time period set forth in the Plan, and no request for estimation or other challenge,
including pursuant to section 502(d) of the Bankruptcy Code or otherwise, has been interposed
and not withdrawn within the applicable period fixed by the Plan or applicable law, (B) an
objection to such Claim is asserted and such Claim is subsequently allowed pursuant to a Final
Order, (C) such Claim is settled pursuant to an order of the Bankruptcy Court, or (D) such Claim
is allowed pursuant to the Plan or any agreements related thereto and such allowance is approved
and authorized by the Bankruptcy Court; provided, however, that notwithstanding the foregoing,
the Reorganized Debtors shall retain all claims and defenses with respect to Allowed Claims that
are reinstated or otherwise unimpaired pursuant to the Plan.

               Antitrust Authorities means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys general of the several
states of the United States and any other Governmental Entity having jurisdiction pursuant to the
Antitrust Laws.

               Antitrust Laws means the Sherman Antitrust Act, the Clayton Antitrust Act, the
HSR Act, the Federal Trade Commission Act and all other United States, federal or state or
foreign or multinational statutes, rules, regulation, orders, decrees, administrative or judicial
doctrines or other laws, including antitrust, competition and merger control laws, that are
designed or intended to prohibit, restrict or regulate actions having the purpose or effect of
lessening or negatively impacting competition, monopolization or restraint of trade.

              Asset means all of the rights, title, and interests of a Debtor in and to property of
whatever type or nature (including real, personal, mixed, intellectual, tangible, and intangible
property).




                                                  4
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 140 of 286




             Assumption Dispute means an unresolved objection regarding assumption, Cure
Amount, “adequate assurance of future performance” (within the meaning of section 365 of the
Bankruptcy Code), or other issues relating to assumption of an executory contract or unexpired
lease.

              Backstop Commitment Agreement means that certain Backstop Commitment
Agreement, dated as of October 18, 2019, entered into by the Debtors and the Backstop Parties,
as the same may be amended, restated, or otherwise modified in accordance with its terms, and
approved by the Court pursuant to the Backstop Order.

               Backstop Commitment Premium means $26,000,000 to be paid to the Backstop
Parties on the Effective Date in the form of New Common Shares issued at the Cash Purchase
Price, pursuant to the terms and conditions in this Plan and the Backstop Commitment
Agreement.

               Backstop Order means the [Order (I) Authorizing the Debtors to Enter into the
Backstop Commitment Agreement, (II) Approving All Obligations Thereunder, and
(III) Granting Related Relief] (ECF No. [●]).

               Backstop Parties means those parties that agree to backstop the Rights Offering
pursuant to the Backstop Commitment Agreement, each in its respective capacity as such.

                Bankruptcy Code means title 11 of the United States Code, as amended from time
to time, as applicable to these Chapter 11 Cases.

               Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of Texas having jurisdiction over the Chapter 11 Cases and, to the extent of any
reference made under section 157 of title 28 of the United States Code or the Bankruptcy Court
is determined not to have authority to enter a Final Order on an issue, the District Court having
jurisdiction over the Chapter 11 Cases under section 151 of title 28 of the United States Code.

               Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by Supreme Court of the United States under section 2075 of title 28 of the United
States Code, as amended from time to time, applicable to the Chapter 11 Cases, and any local
rules of the Bankruptcy Court.

              Business Day means any day other than a Saturday, a Sunday or any other day on
which banking institutions in New York, New York are authorized or required by law or
executive order to close.

              Cash means legal tender of the United States of America.

              Cash Purchase Price means a price per New Common Share equal to (a) 65% of
$900 million, divided by (b) the Aggregate Fully Diluted Common Shares, rounded to two
decimal places.

              Cause of Action means any action, claim, cross-claim, third-party claim, cause of
action, controversy, dispute, demand, right, Lien, indemnity, contribution, guaranty, suit,


                                               5
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 141 of 286




obligation, liability, loss, debt, fee or expense, damage, interest, judgment, cost, account,
defense, remedy, offset, power, privilege, proceeding, license, and franchise of any kind or
character whatsoever, known, unknown, foreseen or unforeseen, existing or hereafter arising,
contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly or derivatively
(including any alter ego theories), whether arising before, on, or after the Petition Date, in
contract or in tort, in law or in equity or pursuant to any other theory of law (including under any
state or federal securities laws). For the avoidance of doubt, Cause of Action also includes
(i) any right of setoff, counterclaim, or recoupment and any claim for breach of contract or for
breach of duties imposed by law or in equity, (ii) the right to object to Claims or Interests,
(iii) any claim pursuant to section 362 or chapter 5 of the Bankruptcy Code, (iv) any claim or
defense including fraud, mistake, duress, and usury and any other defenses set forth in section
558 of the Bankruptcy Code, and (v) any state law fraudulent transfer claim.

             Chapter 11 Cases means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court.

              Claim means a “claim,” as defined in section 101(5) of the Bankruptcy Code,
against any Debtor.

                Claims Resolution Procedures means those procedures set forth in the Plan
Supplement that will govern the resolution of Claims asserted against the Debtors and the
Debtors’ authority to settle such Claims, which shall be subject to the reasonable consent of the
Initial Supporting Noteholders.

              Class means any group of Claims or Interests classified under the Plan pursuant to
section 1122(a) of the Bankruptcy Code.

              Collateral means any Asset of an Estate that is subject to a Lien securing the
payment or performance of a Claim, which Lien is not invalid and is not subject to avoidance
under the Bankruptcy Code or applicable nonbankruptcy law.

               Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.

              Confirmation Hearing means the hearing to be held by the Bankruptcy Court
regarding confirmation of the Plan, as such hearing may be adjourned or continued from time to
time.

              Confirmation Order means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code, which shall be acceptable to the Initial
Supporting Noteholders.

                Convenience Claim means any Claim that would otherwise be a General
Unsecured Claim that is (i) Allowed in the Convenience Claim Amount or less, or
(ii) irrevocably reduced to the Convenience Claim Amount at the election of the holder of the
Allowed General Unsecured Claim evidenced on the Ballot timely and validly submitted by such
holder; provided that a General Unsecured Claim may not be subdivided into multiple Claims of


                                                 6
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 142 of 286




the Convenience Claim Amount or less for purposes of receiving treatment as a Convenience
Claim; provided, further that, to the extent that a holder of a Convenience Claim against a Debtor
holds any joint and several liability claims, guaranty claims, or other similar claims against any
other Debtors arising from or relating to the same obligations or liability as such Convenience
Claim, such holder shall only be entitled to a distribution on one Convenience Claim against the
Debtors in full and final satisfaction of all such Claims.

               Convenience Claim Amount means $[100,000].

                Convenience Claim Distribution Amount means the aggregate amount of Cash
distributed to holders of Allowed Convenience Class Claims against the Debtors, which amount
shall not exceed $[175,000].

               Cure Amount means the payment of Cash or the distribution of other property (as
the Debtors or the Reorganized Debtors, as applicable, (subject to the consent of the Initial
Supporting Noteholders), and the counterparty to such executory contract or unexpired lease may
agree or the Bankruptcy Court may order) as necessary to (i) cure a monetary default by the
Debtors in accordance with the terms of an executory contract or unexpired lease of the Debtors
and (ii) permit the Debtors to assume such executory contract or unexpired lease under section
365(a) of the Bankruptcy Code.

                Cure Notice means the notice of proposed Cure Amount to be paid in connection
with an executory contract or unexpired lease that may be assumed or assumed and assigned
under the Plan pursuant to section 365 of the Bankruptcy Code, which notice shall be reasonably
acceptable to the Initial Supporting Noteholders and shall include (i) procedures for objecting to
proposed assumptions or assumptions and assignments of executory contracts and unexpired
leases, (ii) any Cure Amount to be paid in connection therewith, and (iii) procedures for
resolution by the Bankruptcy Court of any related disputes.

               D&O Policy means any insurance policy, including tail insurance policies, for
directors’, members’, trustees’, and officers’ liability maintained by the Debtors and in effect or
purchased as of the Petition Date.

               Debtor(s) has the meaning set forth in the introductory paragraph of the Plan.

                Debtor in Possession means, with respect to a Debtor, that Debtor in its capacity
as a debtor in possession pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

               DIP Facility means the postpetition senior secured superpriority priming
revolving loan facility approved by the DIP Order.

               DIP Agent means JPMorgan Chase Bank, N.A., solely in its capacity as
administrative agent and collateral agent under the DIP Facility Credit Agreement, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the DIP Facility Credit
Agreement.

               DIP Claim means any Claim held by the DIP Facility Lenders or the DIP Agent
arising under or relating to the DIP Facility Credit Agreement or the DIP Order, which includes


                                                7
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 143 of 286




Claims for all principal amounts outstanding, interest, reasonable and documented out-of-pocket
fees, expenses, costs and other charges of the DIP Agent or DIP Lenders arising and required to
be repaid under the DIP Facility Credit Agreement.

              DIP Commitments means obligations of the DIP Facility Lenders on account of
unfunded loans under the DIP Facility Credit Agreement.

               DIP Facility Credit Agreement means the credit agreement governing the terms
of the DIP Facility dated as of November [●], 2019, by and among EP Energy LLC, as borrower,
EPE Acquisition LLC, the DIP Agent, and the DIP Facility Lenders, with any amendments,
restatements, amendments and restatements, modifications or supplements thereto as permitted
by the DIP Order, which shall be acceptable in form and substance to the Initial Supporting
Noteholders.

                DIP Facility Lenders means the lenders from time to time party to the DIP
Facility Credit Agreement.

               DIP Order means the [Final Order (I) Authorizing Use of Cash Collateral;
(II) Authorizing Debtors to Obtain Senior Secured, Superpriority, Postpetition Financing;
(III) Granting Liens and Super-Priority Claims; (IV) Granting Adequate Protection to
Prepetition Secured Parties; and (V) Granting Related Relief] (ECF No. [●]), authorizing the
Debtors to enter into the DIP Facility Credit Agreement and access the DIP Facility.

               Disbursing Agent means any Entity in its capacity as a disbursing agent under
section 6.6 hereof, including any Debtor or Reorganized Debtor, as applicable, that acts in such a
capacity.

                Disclosure Statement means the Disclosure Statement for the Plan, in form and
substance acceptable to the Initial Supporting Noteholders, as supplemented from time to time,
which is prepared and distributed in accordance with sections 1125, 1126(b), or 1145 of the
Bankruptcy Code, Bankruptcy Rules 3016 and 3018, or other applicable law, and all exhibits,
schedules, supplements, modifications, amendments, annexes, and attachments to such
disclosure statement.

                Disputed means, with respect to a Claim, (i) any Claim, which Claim is disputed
under section 7.1 of the Plan or as to which the Debtors have interposed and not withdrawn an
objection or request for estimation that has not been determined by a Final Order; (ii) any Claim,
proof of which was required to be filed by order of the Bankruptcy Court but as to which a proof
of claim was not timely or properly filed; (iii) any Claim that is listed in the Schedules, if any are
filed, as unliquidated, contingent or disputed, and as to which no request for payment or proof of
claim has been filed; or (iv) any Claim that is otherwise disputed by any of the Debtors or
Reorganized Debtors in accordance with applicable law or contract, which dispute has not been
withdrawn, resolved or overruled by a Final Order. To the extent the Debtors dispute only the
amount of a Claim, such Claim shall be deemed Allowed in the amount the Debtors do not
dispute, if any, and Disputed as to the balance of such Claim.

               Disputed Claims Reserve means the reserve established pursuant to and governed
by Section 7.9 of the Plan.

                                                  8
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 144 of 286




               Distribution Record Date means, except as otherwise provided in the Plan, the
Effective Date.

              DTC means the Depository Trust Company, a limited-purpose trust company
organized under the New York State Banking Law.

                 Effective Date means the date which is the first Business Day on which (i) all
conditions to the effectiveness of the Plan set forth in Section 9.2 of the Plan have been satisfied
or waived in accordance with the terms of the Plan, (ii) no stay of the Confirmation Order is in
effect, and (iii) the substantial consummation of the Plan occurs pursuant to 11 U.S.C. § 1101(2).

                EIP Shares means the awards issued under the Employee Incentive Plan,
including restricted stock units, options, New Common Shares, or other rights exercisable,
exchangeable, or convertible into New Common Shares, which shall be dilutive of all other
equity interests in the Reorganized Debtors.

               Eligible Offeree means a holder or permitted transferee of an Allowed 1.5L Notes
Claim that (i) is a “qualified institutional buyer” as such term is defined in Rule 144A of the
Securities Act, and (ii) is an “accredited investor” as such term is defined in Rule 501 of the
Securities Actor or, in the case of an Initial Backstop Party, that (x) is a “qualified institutional
buyer” as such term is defined in Rule 144A of the Securities Act or (y) is an “institutional
accredited investor” as such term is defined in Rule 501 of the Securities Act .

              Employee Incentive Plan means the employee incentive plan to be implemented
pursuant to Section 5.8 of the Plan, which shall be consistent with the terms set forth in the EIP
Term Sheet annexed as Exhibit A-2 to the Plan Support Agreement and otherwise in form and
substance acceptable to the Initial Supporting Noteholders.

               Entity means an “entity,” as defined in section 101(15) of the Bankruptcy Code.

               EP Energy means EP Energy Corporation.

               Estate(s) means individually or collectively, the estate or estates of the Debtors
created under section 541 of the Bankruptcy Code.

               Exchange Act means the Securities Exchange Act of 1934, as amended.

              Exchange Purchase Price means a price per New Common Share equal to
(a) 74.3% of $900 million, divided by (b) the Aggregate Fully Diluted Common Shares, rounded
to two decimal places.

               Exculpated Parties means collectively, and in each case in their capacities as
such during the Chapter 11 Cases (i) the Debtors, (ii) the Reorganized Debtors, (iii) the members
of any statutory committee appointed in the Chapter 11 Cases, and (iv) with respect to each of
the foregoing Persons in clauses (i) through (iii), such Persons’ predecessors, successors, assigns,
subsidiaries, affiliates, current and former officers and directors, principals, equity holders,
members, partners, managers, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives, management


                                                 9
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 145 of 286




companies, fund advisors, and other professionals, and such Persons’ respective heirs, executors,
estates, and nominees, in each case in their capacity as such.

              Existing Parent Equity Interests means shares of Class A common stock of EP
Energy that existed immediately prior to the Effective Date, including any restricted stock in EP
Energy that vests prior to the Effective Date.

               Exit Credit Agreement means that certain Amended and Restated Credit
Agreement, to be dated as of the Effective Date, by and among EP Energy LLC, as borrower,
EPE Acquisition LLC, as holdings, the Exit Agent, and the Exit Lenders, which shall be in form
and substance substantially consistent with the Exit Term Sheet or on terms otherwise acceptable
to the Debtors and Initial Supporting Noteholders.

              Exit Facility Agent means the administrative agent and collateral agent under the
Exit Credit Agreement.

               Exit Facility means the $629 million first lien exit credit facility arising pursuant
to the Exit Credit Agreement.

              Exit Lenders means the lenders from time to time party to the Exit Credit
Agreement, including any permitted assignees thereof.

             Exit Term Sheet means that certain term sheet attached to the Plan Support
Agreement as Exhibit A-1 that sets forth the principal terms of the Exit Facility.

                Fee Claim means a Claim for professional services rendered or costs incurred on
or after the Petition Date through the Confirmation Date by Professional Persons retained by an
order of the Bankruptcy Court pursuant to sections 327, 328, 329, 330, 331, 503(b), or 1103 of
the Bankruptcy Code in the Chapter 11 Cases.

                Fee Escrow Account means an interest-bearing account in an amount equal to the
total estimated amount of Fee Claims and funded by the Debtors on the Effective Date.

                Final Order means an order, ruling, or judgment of the Bankruptcy Court (or
other court of competent jurisdiction) that: (i) is in full force and effect; (ii) is not stayed; and
(iii) is no longer subject to review, reversal, vacatur, modification, or amendment, whether by
appeal or by writ of certiorari; provided, however that the possibility that a motion under Rules
50 or 60 of the Federal Rules of Civil Procedure or any analogous Bankruptcy Rule (or any
analogous rules applicable in such other court of competent jurisdiction) may be filed relating to
such order, ruling, or judgment shall not cause such order, ruling, or judgment not to be a Final
Order.

               General Unsecured Claim means any Claim against the Company that is not an
RBL Claim, a 1.125L Notes Claim, a 1.25L Notes Claim, a 1.5L Notes Claim, an Intercompany
Claim, an Unsecured Notes Claim, or a Convenience Claim, or a Claim that is secured,
subordinated, or entitled to priority under the Bankruptcy Code.




                                                 10
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 146 of 286




               Governmental Entity means U.S. or non-U.S. international, regional, federal,
state, municipal or local governmental, judicial, administrative, legislative or regulatory
authority, entity, instrumentality, agency, department, commission, court or tribunal of
competent jurisdiction (including any branch, department or official thereof).

               HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

               Impaired means, with respect to a Claim, Interest, or a Class of Claims or
Interests, “impaired” within the meaning of such term in section 1124 of the Bankruptcy Code.

                Indemnification Obligation means any existing or future obligation of any
Debtor to indemnify current and former directors, officers, members, managers, agents or
employees of any of the Debtors who served in such capacity, with respect to or based upon such
service or any act or omission taken or not taken in any of such capacities, or for or on behalf of
any Debtor, whether pursuant to agreement, the Debtors’ respective memoranda, articles or
certificates of incorporation, corporate charters, bylaws, operating agreements, limited liability
company agreements, or similar corporate or organizational documents or other applicable
contract or law in effect as of the Effective Date.

              Indenture Trustees means the 1.125L Notes Trustee, the 1.25L Notes Trustee and
the 1.5L Notes Trustees.

               Indenture Trustee Charging Lien means any Lien or other priority in payment in
favor of the Indenture Trustees against distributions to be made to holders of Allowed Notes
Claims for payment of any Indenture Trustee Fees and Expenses, which Lien or other priority in
payment arose prior to the Effective Date and pursuant to the Indentures.

               Indenture Trustee Fees and Expenses means the reasonable and documented
compensation, fees, expenses, disbursements, and indemnity claims incurred by the Indenture
Trustees, including without limitation, attorneys’ and agents’ fees, expenses and disbursements,
incurred by the Indenture Trustees, whether prior to or after the Petition Date and whether prior
to or after the Effective Date, in each case to the extent payable or reimbursable under the
Indentures.

              Indentures means the 1.125L Notes Indenture, the 1.25L Notes Indenture and the
1.5L Notes Indentures.

               Initial Backstop Party means each Backstop Party as of October 18, 2019.

                Initial Supporting Noteholders means each of (i) Apollo Management Holdings,
L.P. and its affiliates and (ii) Elliott Associates L.P., and Elliott International, L.P. and their
respective affiliates.

               Intercompany Claim means any Claim against a Debtor held by another Debtor.

               Intercompany Interest means an Interest in a Debtor other than any Existing
Parent Equity Interests or Other Equity Interests.


                                                11
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 147 of 286




                 Intercreditor Agreements means collectively, (i) that certain Pari Passu
Intercreditor Agreement, dated as of August 24, 2016, among JP Morgan Chase Bank, N.A., as
RBL Facility Agent and Applicable First Lien Agent, Wilmington Trust, National Association,
as the Initial Other Authorized Representative and each additional Authorized Representative
from time to time party thereto; (ii) that certain Amended and Restated Senior Lien Intercreditor
Agreement, dated as of August 24, 2016, among JP Morgan Chase Bank, N.A., as RBL Facility
Agent and Applicable First Lien Agent, and EP Energy LLC and the Subsidiaries of EP Energy
LLC named therein; (iii) that certain Additional Priority Lien Intercreditor Agreement, dated as
of November 29, 2016, by and among JPMorgan Chase Bank, N.A., as RBL Facility Agent and
Applicable First Lien Agent, BOKF, N.A., as successor Notes Facility Agent and Applicable
Second Lien Agent, EP Energy LLC and the Subsidiaries of EP Energy LLC named therein; and
(iv) that certain Senior Priority Lien Intercreditor Agreement, dated as of May 23, 2018, by and
among JPMorgan Chase Bank, N.A., as RBL Facility Agent and Applicable First Lien Agent,
UMB Bank, National Association, as successor Notes Facility Agent and Applicable Second
Lien Agent, EP Energy LLC and the Subsidiaries of EP Energy LLC named therein. The
Intercreditor Agreements will not be cancelled and will remain in full force and effect on the
Effective Date.

                Interest means any equity security (as defined in section 101(16) of the
Bankruptcy Code) in any of the Debtors, and any other security or equity interest in any of the
Debtors, including all ordinary shares, units, common stock, preferred stock, membership
interest, partnership interest or other instrument, evidencing any fixed or contingent ownership
interest in any of the Debtors, whether or not transferable and whether fully vested or vesting in
the future, including any option, warrant, or other right, contractual or otherwise, to acquire any
such interest in the Debtors, that existed immediately before the Effective Date, and including
any equity interest issued to any of the Debtors’ current or former employees and non-employee
directors various forms of long-term incentive compensation including stock options, stock
appreciation rights, restricted stock, restricted stock units, performance shares/units, incentive
awards, Cash awards, and other stock-based awards.

                 [Jeter means Wolfcamp Drillco Operating L.P.

                Jeter Shares means New Common Shares issued in consideration of the
contribution of equity interests in Jeter to the Reorganized Debtors, which shall be subject to
dilution by the EIP Shares.]2

                 Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

                 New Board means the initial board of directors of Reorganized EP Energy.

               New Common Shares means shares of common stock, par value $[$0.01] per
share, of Reorganized EP Energy to be issued (i) on the Effective Date, (ii) upon implementation
of the Employee Incentive Plan, or (iii) as otherwise permitted pursuant to the New Corporate

2
  Jeter contribution pursuant to the Plan is subject to the agreement of the Company, Access, and the Initial
Supporting Noteholders. To the extent such parties agree to such a contribution, the Debtors shall make additional
disclosures, as appropriate, prior to the hearing to consider the adequacy of the Debtors’ Disclosure Statement.



                                                       12
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 148 of 286




Governance Documents of Reorganized EP Energy, in each case subject to the terms of the
Amended Certificate of Incorporation and Amended By-Laws of Reorganized EP Energy.

               New Corporate Governance Documents means the certificate of incorporation,
certificate of formation, bylaws, limited liability company agreements, the Shareholder
Agreement, and the operating agreement or other similar organizational or formation documents,
as applicable, of the Reorganized Debtors, which in each case shall be acceptable to the Initial
Supporting Noteholders.

               Other Equity Interests means Class B common stock of EP Energy that existed
immediately prior to the Effective Date and all other Interests in EP Energy other than Existing
Parent Equity Interests.

                Other Priority Claim means any Claim other than an Administrative Expense
Claim, a DIP Facilities Claim, or a Priority Tax Claim that is entitled to priority of payment as
specified in section 507(a) of the Bankruptcy Code.

               Other Secured Claim means any Secured Claim against a Debtor other than a
Priority Tax Claim, a DIP Claim, an RBL Claim, a 1.125L Notes Claim, 1.25L Notes Claim, and
a 1.5L Notes Claim.

               Person means an individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, limited liability partnership, trust, estate,
unincorporated organization, governmental unit (as defined in section 101(27) of the Bankruptcy
Code), or other Entity.

             Petition Date means, with respect to a Debtor, the date on which such Debtor
commenced its Chapter 11 Case.

              Plan means this joint chapter 11 plan, including all appendices, exhibits,
schedules, and supplements hereto (including any appendices, schedules, and supplements to the
Plan contained in the Plan Supplement), as may be modified from time to time in accordance
with the Bankruptcy Code, the terms hereof, and the terms of the Plan Support Agreement.

              Plan Distribution means the payment or distribution of consideration to holders
of Allowed Claims and Allowed Interests under the Plan.

                Plan Supplement means a supplement or supplements to the Plan containing
certain documents and forms of documents, schedules, and exhibits, in each case subject to the
terms and provisions of the Plan Support Agreement (including any consent rights in favor of the
Initial Supporting Noteholders) relevant to the implementation of the Plan, to be filed with the
Bankruptcy Court no later than ten (10) calendar days before the Voting Deadline, as amended,
modified or supplemented from time to time in accordance with the terms hereof and in
accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Plan Support Agreement
(including any consent rights in favor of the Initial Supporting Noteholders) which shall include,
but not be limited to (i) the New Corporate Governance Documents, (ii) the number and slate of
directors to be appointed to the New Board to the extent known and determined, (iii) with respect
to the members of the New Board, information required to be disclosed in accordance with


                                               13
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 149 of 286




section 1129(a)(5) of the Bankruptcy Code, (iv) the Employee Incentive Plan, (v) the Exit
Facility documents, (vi) a schedule of retained Causes of Action, (vii) the Schedule of Rejected
Contracts; and (viii) the Claims Resolution Procedures.

              Plan Support Agreement means that certain Plan Support Agreement, dated as of
October 18, 2019, by and among the Debtors, and the Supporting Noteholders, as the same may
be amended, restated, or otherwise modified in accordance with its terms.

              Prepetition RBL Agent means JPMorgan Chase Bank N.A., as administrative
agent and collateral agent, solely in its capacity as administrative agent and collateral agent
under the Prepetition RBL Credit Agreement.

               Prepetition RBL Credit Agreement means that certain Credit Agreement, dated
as of May 24, 2012 (as amended, restated, amended and restated, modified or otherwise
supplemented from time to time), by and among EP Energy, as borrower, EPE Acquisition, LLC,
the Prepetition RBL Agent, and the lenders party thereto from time to time, as in effect
immediately prior to the Effective Date.

              Prepetition RBL Facility means the revolving credit facility arising under the
Prepetition RBL Credit Agreement.

               Prepetition RBL Lenders means the Lenders (as defined in the Prepetition RBL
Credit Agreement) party to the Prepetition RBL Credit Agreement immediately prior to the
Effective Date.

               Priority Tax Claim means any Secured Claim or unsecured Claim of a
governmental unit (as defined in section 101(27) of the Bankruptcy Code) of the kind entitled to
priority of payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

                Private Placement means the private placement of New Common Shares, if any,
which shall be subject to dilution by the Jeter Shares (if applicable) and the EIP Shares, for an
aggregate purchase price of up to $75 million in Cash, on terms acceptable to the Company and
the Initial Supporting Noteholders.

                Pro Rata means the proportion that an Allowed Claim or Interest in a particular
Class bears to the aggregate amount of Allowed Claims or Interests in that Class.

               Professional Person means any Person retained by order of the Bankruptcy Court
in connection with these Chapter 11 Cases pursuant to sections 327, 328, 330, 331, 503(b), or
1103 of the Bankruptcy Code, excluding any ordinary course professional retained pursuant to an
order of the Bankruptcy Court.

               RBL Claim means any Claim arising under the Prepetition RBL Credit
Agreement.

               Registration Rights Agreement means the registration rights agreement to be
entered into as of the Effective Date, which shall have terms that are customary for a transaction



                                               14
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 150 of 286




of this nature and shall be in form and substance acceptable to the Initial Supporting Noteholders
and the Company.

               Reinstated 1.125L Notes means 1.125L Notes, issued pursuant to the 1.125L
Indenture, upon being rendered unimpaired pursuant to Section 1124(2) of the Bankruptcy Code
pursuant to the Plan to the extent of 1.125L Notes that have not been redeemed or repaid prior to
the Effective Date.

               Reinstated 1.25L Notes means the 1.25L Notes, issued pursuant to the 1.25L
Indenture, upon being rendered unimpaired pursuant to Section 1124(2) of the Bankruptcy Code
pursuant to the Plan to the extent of 1.25L Notes that have not been redeemed or repaid.

               Reinstated Debt means the Reinstated 1.125L Notes and the Reinstated 1.25L
Notes.

                 Released Parties means, collectively, (i) the Debtors, (ii) the Reorganized
Debtors, (iii) the Supporting Noteholders, (iv) the arrangers, agents and lenders under the Exit
Facility, (v) the DIP Agent and DIP Lenders under the DIP Facility, (vi) the Prepetition RBL
Agent and the Prepetition RBL Lenders under the Prepetition RBL Facility, (vii) the Backstop
Parties, (viii) holders of Existing Parent Equity Interests, on account of their contributions under
the Plan, and (ix) with respect to each of the foregoing Persons, in clauses (i) through (viii), each
of their affiliates, predecessors, successors, assigns, subsidiaries, affiliates, current and former
officers and directors, principals, equity holders, members, partners, managers, employees,
agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals, and
such Persons’ respective heirs, executors, estates, and nominees, in each case in their capacity as
such. Notwithstanding the foregoing, any Person that opts out of the releases set forth in section
10.7(b) of the Plan shall not be deemed a Released Party hereunder.

                Releasing Parties means collectively, (i) the holders of all Claims or Interests that
vote to accept the Plan, (ii) the holders of all Claims or Interests whose vote to accept or reject
the Plan is solicited but that do not vote either to accept or to reject the Plan, (iii) the holders of
all Claims or Interests that vote, or are deemed, to reject the Plan but do not opt out of granting
the releases set forth herein, (iv) the holders of all Claims and Interests that were given notice of
the opportunity to opt out of granting the releases set forth herein but did not opt out, (v) all other
holders of Claims and Interests to the maximum extent permitted by law, and (vi) the Released
Parties.

              Reorganized Debtors means the Debtors, as reorganized as of the Effective Date
in accordance with the Plan.

               Reorganized EP Energy means EP Energy, (a) as reorganized pursuant to and
under the Plan, (b) any successor thereto, by merger, consolidation, or otherwise or (c) a new
corporation or limited liability company that may be formed or caused to be formed by EP
Energy or the Initial Supporting Noteholders to, among other things, directly or indirectly
acquire substantially all of the assets and/or stock of EP Energy and issue the New EP Common




                                                  15
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 151 of 286




Shares to be distributed or sold pursuant to the Plan, as approved by the Initial Supporting
Noteholders in the case of (b) or (c).

              Restructuring means the financial restructuring of the Debtors, the principal
terms of which are set forth in the Plan and Plan Supplement.

              Restructuring Expenses means the reasonable and documented fees and out-of-
pocket expenses payable to the Advisors (as defined in the Backstop Commitment Agreement,
and in the case of Debevoise & Plimpton LLP, subject to the cap set forth therein), and Cole
Schotz P.C.

                 Restructuring Transactions means one or more transactions pursuant to
section 1123(a)(5)(D) of the Bankruptcy Code to occur on the Effective Date or as soon as
reasonably practicable thereafter, that may be necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan, including,
subject to the reasonable consent of the Initial Supporting Noteholders, (i) the consummation of
the transactions provided for under or contemplated by the Plan Support Agreement, (ii) the
execution and delivery of appropriate agreements or other documents containing terms that are
consistent with or reasonably necessary to implement the terms of the Plan and the Plan Support
Agreement and that satisfy the requirements of applicable law, (iii) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of any property, right,
liability, duty, or obligation on terms consistent with the terms of the Plan and Plan Support
Agreement, and (iv) all other actions that the Debtors or Reorganized Debtors, as applicable,
determine are necessary or appropriate and consistent with the Plan Support Agreement.

              Rights Offering means that certain rights offering pursuant to which each Eligible
Offeree will be offered the right to purchase New Common Shares for an aggregate purchase
price of $[475] million at a price per share equal to (a) in the case of Rights Offering Shares
purchased for cash, the Cash Purchase Price, and (b) in the case of Rights Offering Shares
purchased by Backstop Parties in exchange for Reinstated 1.25L Notes, the Exchange Purchase
Price, in each case in accordance with the Rights Offering Procedures and the Backstop
Commitment Agreement.

               Rights Offering Documents means the Backstop Commitment Agreement and
the Rights Offering Procedures.

               Rights Offering Procedures means the procedures in form and substance
acceptable to the Initial Supporting Noteholders for the implementation of the Rights Offering,
as approved by the Bankruptcy Court pursuant to the order approving the Disclosure Statement,
and attached as Exhibit F to the Disclosure Statement.

              Rights Offering Shares means the New Common Shares issued pursuant to the
Rights Offering.

              Schedule of Rejected Contracts means the schedule of executory contracts and
unexpired leases to be rejected by the Debtors pursuant to the Plan, if any, as the same may be
amended, modified, or supplemented from time to time, which shall be acceptable to the Initial
Supporting Noteholders.

                                               16
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 152 of 286




               Schedules means any schedules of assets and liabilities, schedules of executory
contracts and unexpired leases, and statements of financial affairs filed by the Debtors pursuant
to section 521 of the Bankruptcy Code, which shall be reasonably acceptable to the Initial
Supporting Noteholders.

                Secured Claim means a Claim to the extent (i) secured by a Lien on property of a
Debtor’s Estate, the amount of which is equal to or less than the value of such property as (a) set
forth in the Plan, (b) agreed to by the holder of such Claim and the Debtors, or (c) determined by
a Final Order in accordance with section 506(a) of the Bankruptcy Code, or (ii) secured by the
amount of any right of setoff of the holder thereof in accordance with section 553 of the
Bankruptcy Code.

               Secured Notes means the 1.125L Notes, the 1.25L Notes, and the 1.5L Notes.

               Securities Act means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–
77aa, and any rules and regulations promulgated thereby.

             Security means any “security” as such term is defined in section 101(49) of the
Bankruptcy Code.

               Shareholder Agreement means the shareholder agreement to be entered into (or
deemed entered into) by the Reorganized Debtors and the holders of New Common Shares,
including participants in the Rights Offering, on the Effective Date that will govern certain
matters related to the governance of the Reorganized Debtors.

                Solicitation Materials means collectively, the Disclosure Statement and the
related solicitation materials.

              Stated Equity Value means the stated equity value of the Reorganized Debtors of
$900 million, which such amount is solely for the purposes of calculations of Rights Offering
amounts.

               Subordinated Claim means a Claim that is subject to subordination in accordance
with sections 510(b)-(c) of the Bankruptcy Code or otherwise.

             Supporting Noteholders means the signatories to the Plan Support Agreement,
and any 1.5L Noteholder that subsequently becomes party thereto in accordance with the terms
of the PSA.

               Tax Code means the Internal Revenue Code of 1986, as amended from time to
time.

               Unimpaired means, with respect to a Claim, Interest, or Class of Claims or
Interests, not “impaired” within the meaning of sections 1123(a)(4) and 1124(2) of the
Bankruptcy Code.

              Unsecured Claim means Unsecured Notes Claims, 1.5L Notes Deficiency
Claims, and General Unsecured Claims.


                                                17
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 153 of 286




               Unsecured Noteholders means holders of Unsecured Notes Claims.

              Unsecured Notes Claims means 2020 Unsecured Notes Claims, 2022 Unsecured
Notes Claims, and 2023 Unsecured Notes Claims.

             Unsecured Notes Indentures means the 2020 Unsecured Notes Indenture, 2022
Unsecured Notes Indenture, and 2023 Notes Indenture.

             Unsecured Notes Trustees means the 2020 Unsecured Notes Trustee, the 2022
Unsecured Notes Trustee, and the 2023 Unsecured Notes Trustee.

               U.S. Trustee means the United States Trustee for Region 7.

               Voting Deadline means February [6], 2020 at 4:00 p.m. Prevailing Central Time,
or such date and time as may set by the Bankruptcy Court.

               1.2     Interpretation; Application of Definitions; Rules of Construction.

                Unless otherwise specified, all section or exhibit references in the Plan are to the
respective section in or exhibit to the Plan, as the same may be amended, waived, or modified
from time to time in accordance with the terms hereof and the Plan Support Agreement. The
words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to the
Plan as a whole and not to any particular section, subsection, or clause contained therein and
have the same meaning as “in the Plan,” “of the Plan,” “to the Plan,” and “under the Plan,”
respectively. The words “includes” and “including” are not limiting. The headings in the Plan
are for convenience of reference only and shall not limit or otherwise affect the provisions
hereof. For purposes herein: (a) in the appropriate context, each term, whether stated in the
singular or plural, shall include both the singular and plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter
gender; (b) any reference herein to a contract, lease, instrument, release, indenture, or other
agreement or document being in a particular form or on particular terms and conditions means
that the referenced document shall be substantially in that form or substantially on those terms
and conditions; (c) the rules of construction set forth in section 102 of the Bankruptcy Code shall
apply; and (d) any term used in capitalized form herein that is not otherwise defined but that is
used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

               1.3     Reference to Monetary Figures.

               All references in the Plan to monetary figures shall refer to the legal tender of the
United States of America unless otherwise expressly provided.

               1.4     Consent Rights of Supporting Noteholders.

             Notwithstanding anything herein to the contrary, any and all consent rights of the
Supporting Noteholders set forth in the Plan Support Agreement and the Backstop Commitment
Agreement with respect to the form and substance of this Plan and the Plan Supplement,
including any amendments, restatements, supplements, or other modifications to such


                                                18
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 154 of 286




documents, and any consents, waivers, or other deviations under or from any such documents,
shall be incorporated herein by this reference and fully enforceable as if stated in full herein.

               1.5     Controlling Document.

                In the event of an inconsistency between the Plan and the Plan Supplement, the
terms of the relevant document in the Plan Supplement shall control unless otherwise specified in
such Plan Supplement document. In the event of an inconsistency between the Plan and any
other instrument or document created or executed pursuant to the Plan, or between the Plan and
the Disclosure Statement, the Plan shall control. The provisions of the Plan and of the
Confirmation Order shall be construed in a manner consistent with each other so as to effectuate
the purposes of each; provided, that if there is determined to be any inconsistency between any
provision of the Plan and any provision of the Confirmation Order that cannot be so reconciled,
then, solely to the extent of such inconsistency, the provisions of the Confirmation Order shall
govern, and any such provisions of the Confirmation Order shall be deemed a modification of the
Plan.



ARTICLE II.    ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS, DIP
CLAIMS, AND PRIORITY TAX CLAIMS.

               2.1     Treatment of Administrative Expense Claims.

                On (or as soon thereafter as is reasonably practicable) the later of (i) the Effective
Date and (ii) the first Business Day after the date that is thirty (30) calendar days after the date
each Administrative Expense Claim becomes an Allowed Administrative Expense Claim, each
holder of an Allowed Administrative Expense Claim (other than a Fee Claim or Restructuring
Expenses) shall receive in full and final satisfaction of such Claim, either (x) Cash in an amount
equal to the Allowed amount of such Claim or such other treatment consistent with the
provisions of section 1129(a)(9) of the Bankruptcy Code or (y) such other less favorable
treatment as to which the Debtors or the Reorganized Debtors, as applicable, subject to the
consent of the Initial Supporting Noteholders, and the holder of such Allowed Administrative
Expense Claim will have agreed upon in writing; provided, that Allowed Administrative
Expense Claims representing liabilities incurred in the ordinary course of business by the
Debtors, as Debtors in Possession, shall be paid by the Debtors or the Reorganized Debtors, as
applicable, in the ordinary course of business, consistent with past practice and in accordance
with the terms and subject to the conditions of any orders or agreements governing, instruments
evidencing, or other documents establishing, such liabilities.

               2.2     Treatment of Fee Claims.

                (a)     All Professional Persons seeking approval by the Bankruptcy Court of
compensation for services rendered or reimbursement of expenses incurred through and
including the Confirmation Date under sections 327, 328, 330, 331, 503(b)(2), 503(b)(3),
503(b)(4), 503(b)(5), or 1103 of the Bankruptcy Code shall (i) file, on or before the date that is
forty five (45) days after the Confirmation Date, their respective applications for final allowances
of compensation for services rendered and reimbursement of expenses incurred and (ii) be paid


                                                 19
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 155 of 286




in full, in Cash, in such amounts as are Allowed by the Bankruptcy Court or authorized to be
paid in accordance with the order(s) relating to or allowing any such Fee Claim. The Debtors are
authorized to pay compensation for professional services rendered and reimbursement of
expenses incurred after the Confirmation Date in the ordinary course and without the need for
Bankruptcy Court approval.

               (b)    On the Confirmation Date, the Debtors shall establish and fund the Fee
Escrow Account. The Debtors shall fund the Fee Escrow Account with Cash equal to the
Professional Persons’ good faith estimates of the Fee Claims. Funds held in the Fee Escrow
Account shall not be considered property of the Debtors’ Estates or property of the Reorganized
Debtors, but shall revert to the Reorganized Debtors only after all Fee Claims allowed by the
Bankruptcy Court have been irrevocably paid in full. The Fee Escrow Account shall be held in
trust for Professional Persons retained by the Debtors and for no other parties until all Fee
Claims Allowed by the Bankruptcy Court have been paid in full. Fee Claims owing to the
applicable Professional Persons shall be paid in full, in Cash, to such Professional Persons from
funds held in the Fee Escrow Account when such Claims are Allowed by an order of the
Bankruptcy Court or authorized to be paid under the Order Establishing Procedures for Interim
Compensation and Reimbursement of Expenses of Professionals (ECF No. 318); provided that
the Reorganized Debtors’ obligations with respect to Fee Claims shall not be limited by nor
deemed limited to the balance of funds held in the Fee Escrow Account. To the extent that funds
held in the Fee Escrow Account are insufficient to satisfy the amount of accrued Fee Claims
owing to the Professional Persons, such Professional Persons shall have an Allowed
Administrative Expense Claim for any such deficiency, which shall be satisfied in accordance
with Section 2.1 of the Plan. No Liens, claims, or interests shall encumber the Professional Fee
Escrow in any way. For the avoidance of doubt, Restructuring Expenses shall not be paid into
the Fee Escrow Account, and shall be payable on the Effective Date pursuant to Section 5.14 of
the Plan.

               (c)     Any objections to Fee Claims shall be served and filed (a) no later than
twenty one (21) days after the filing of the final applications for compensation or reimbursement
or (b) such later date as ordered by the Bankruptcy Court upon a motion of the Reorganized
Debtors.

               2.3     Treatment of DIP Claims and Commitments.

                 On the Effective Date, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for, each Allowed DIP Claim and DIP Commitment, each holder
of an Allowed DIP Claim or DIP Commitment shall receive, either (i) on a dollar-for-dollar
basis, first-lien, first-out revolving loans or revolving commitments (as applicable) under the Exit
Credit Agreement and letter of credit participations under the Exit Credit Agreement or (ii) such
other less favorable treatment as to which the Debtors or the Reorganized Debtors, as applicable,
subject to the consent of the Initial Supporting Noteholders, and the holder of such Allowed DIP
Claims will have agreed upon in writing. Upon the indefeasible payment or satisfaction in Cash,
and/or in the form of first-lien, first-out revolving loans under the Exit Credit Agreement and
letter of credit participations under the Exit Credit Agreement, on the Effective Date, all Liens
granted to secure the Allowed DIP Claims shall be terminated and of no further force and effect.



                                                20
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 156 of 286




               2.4     Payment of Fees and Expenses Under DIP Order.

                On the later of (i) the Effective Date and (ii) the date on which such fees,
expenses or disbursements would be required to be paid under the terms of the DIP Order, the
Debtors or Reorganized Debtors (as applicable) shall pay all fees, expenses and disbursements of
the DIP Agent and otherwise required to be paid under or pursuant to the applicable DIP Order.
All payments of fees, expenses, or disbursements pursuant to this section shall be subject in all
respects to the terms of the applicable DIP Order.

               2.5     Treatment of Priority Tax Claims.

                On the Effective Date or as soon thereafter as is reasonably practicable (but in no
event later than 30 days after the Effective Date), each holder of an Allowed Priority Tax Claim
shall receive in full and final satisfaction of such Claim, either (i) Cash in an amount equal to the
Allowed amount of such Claim or such other treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code or (ii) or such other less favorable treatment as to which the
Debtors or the Reorganized Debtors, as applicable, subject to the consent of the Initial
Supporting Noteholders, and the holder of such Allowed Administrative Expense claim will have
agreed upon in writing; provided, that Allowed Priority Tax Claims representing liabilities
incurred in the ordinary course of business by the Debtors, as Debtors in Possession, shall be
paid by the Debtors or the Reorganized Debtors, as applicable, in the ordinary course of
business, consistent with past practice and in accordance with the terms and subject to the
conditions of any orders or agreements governing, instruments evidencing, or other documents
establishing, such liabilities.



ARTICLE III.           CLASSIFICATION OF CLAIMS AND INTERESTS.

               3.1     Classification in General.

                A Claim or Interest is placed in a particular Class for all purposes, including
voting, confirmation, and distribution under the Plan and under sections 1122 and 1123(a)(1) of
the Bankruptcy Code; provided, that a Claim or Interest is placed in a particular Class for the
purpose of receiving distributions pursuant to the Plan only to the extent that such Claim or
Interest is an Allowed Claim or Allowed Interest in that Class and such Claim or Interest has not
been satisfied, released, or otherwise settled prior to the Effective Date.

               3.2     Formation of Debtor Groups for Convenience Only.

                The Plan groups the Debtors together solely for the purpose of describing
treatment under the Plan, confirmation of the Plan, and making Plan Distributions in respect of
Claims against and Interests in the Debtors under the Plan. Such groupings shall not affect any
Debtor’s status as a separate legal entity, change the organizational structure of the Debtors’
business enterprise, constitute a change of control of any Debtor for any purpose, cause a merger
of consolidation of any legal entities, or cause the transfer of any Assets; and, except as
otherwise provided by or permitted under the Plan, all Debtors shall continue to exist as separate
legal entities.


                                                 21
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 157 of 286




               3.3     Summary of Classification of Claims and Interests.

                 The following table designates the Classes of Claims against and Interests in the
Debtors and specifies which Classes are: (i) Impaired and Unimpaired under the Plan;
(ii) entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code; and (iii) presumed to accept or reject the Plan. In accordance with section 1123(a)(1) of
the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been
classified. The classification of Claims and Interests set forth herein shall apply separately to
each Debtor.

   Class             Type of Claim or Interest           Impairment           Entitled to Vote
Class 1      Other Secured Claims                     Unimpaired         No (Presumed to accept)
Class 2      Other Priority Claims                    Unimpaired         No (Presumed to accept)
Class 3      RBL Claims                               Impaired           Yes
Class 4      1.125L Notes Claims                      Unimpaired         No (Presumed to accept)
Class 5      1.25L Notes Claims                       Unimpaired         No (Presumed to accept)
Class 6      Secured 1.5L Notes Claims                Impaired           Yes
Class 7      Unsecured Claims                         Impaired           Yes
Class 8      Convenience Claims                       Impaired           Yes
Class 9      Intercompany Claims                      Unimpaired         No (Presumed to accept)
Class 10     Subordinated Claims                      Impaired           No (Deemed to reject)
Class 11     Existing Parent Equity Interests         Impaired           Yes
Class 12     Other Equity Interests                   Impaired           No (Deemed to reject)
Class 13     Intercompany Interests                   Unimpaired         No (Presumed to accept)

               3.4     Special Provision Governing Unimpaired Claims.

               Except as otherwise provided in the Plan, nothing under the Plan shall affect the
rights of the Debtors or the Reorganized Debtors, as applicable, in respect of any Unimpaired
Claims, including all rights in respect of legal and equitable defenses to, or setoffs or
recoupments against, any such Unimpaired Claims.

               3.5     Separate Classification of Other Secured Claims.

                Although all Other Secured Claims have been placed in one Class for purposes of
nomenclature within the Plan, each Other Secured Claim, to the extent secured by a Lien on
Collateral different from the Collateral securing a different Other Secured Claim, shall be treated
as being in a separate sub-Class for the purposes of voting to accept or reject the Plan and
receiving Plan Distributions.

               3.6     Elimination of Vacant Classes.

               Any Class that, as of the commencement of the Confirmation Hearing, does not
have at least one holder of a Claim or Interest that is Allowed in an amount greater than zero for
voting purposes that votes on the Plan shall be considered vacant, deemed eliminated from the
Plan for purposes of voting to accept or reject the Plan, and disregarded for purposes of


                                                 22
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 158 of 286




determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to
such Class.

               3.7     Voting Classes; Presumed Acceptance by Non-Voting Classes.

               With respect to each Debtor, if a Class contained Claims eligible to vote and no
holder of Claims eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be
presumed accepted by the holders of such Claims in such Class.

               3.8     Voting; Presumptions; Solicitation.

                (a)     Acceptance by Certain Impaired Classes. Only holders of Allowed
Claims or Interests in Classes 3, 6, 7, 8 and 11 are entitled to vote to accept or reject the Plan.
An Impaired Class of Claims shall have accepted the Plan if (a) the holders of at least two-thirds
(2/3) in amount of the Allowed Claims actually voting in such Class have voted to accept the
Plan and (b) the holders of more than one-half (1/2) in number of the Allowed Claims actually
voting in such Class have voted to accept the Plan. An Impaired Class of Interests shall have
accepted the Plan if the holders of at least two-thirds (2/3) in amount of the Allowed Interests
actually voting in such Class have voted to accept the Plan. Holders of Claims or Interests in
Classes 3, 6, 7, 8 and 11 shall receive ballots containing detailed voting instructions.

               (b)      Deemed Acceptance by Unimpaired Classes. Holders of Claims and
Interests in Classes 1, 2, 4, 5, 9, and 13 are conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code. Accordingly, such holders are not entitled
to vote to accept or reject the Plan.

                (c)    Deemed Rejection by Certain Impaired Classes. Holders of Claims and
Interests in Classes 10 and 12 are deemed to have rejected the Plan pursuant to section 1126(g)
of the Bankruptcy Code. Accordingly, such holders are not entitled to vote to accept or reject the
Plan.

               3.9     Cramdown.

               If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does
not vote to accept the Plan, the Debtors may (i) seek confirmation of the Plan under section
1129(b) of the Bankruptcy Code or (ii) amend or modify the Plan in accordance with the terms
hereof and the Bankruptcy Code. If a controversy arises as to whether any Claims or Interests,
or any class of Claims or Interests, are impaired, the Bankruptcy Court shall, after notice and a
hearing, determine such controversy on or before the Confirmation Date.

               3.10    No Waiver.

                Nothing contained in the Plan shall be construed to waive a Debtor’s or other
Person’s right to object on any basis to any Claim.




                                                 23
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 159 of 286




ARTICLE IV.            TREATMENT OF CLAIMS AND INTERESTS.

               4.1     Class 1: Other Secured Claims.

               (a)    Treatment: The legal, equitable, and contractual rights of the holders of
Allowed Other Secured Claims are unaltered by the Plan. Except to the extent that a holder of an
Allowed Other Secured Claim agrees to a less favorable treatment, in full and final satisfaction
of such Allowed Other Secured Claim, at the option of the Debtors or the Reorganized Debtors,
but with the consent of the Initial Supporting Noteholders, (i) such holder will receive payment
in full in Cash, payable on the later of the Effective Date and the date that is ten (10) Business
Days after the date on which such Other Secured Claim becomes an Allowed Other Secured
Claim, in each case, or as soon as reasonably practicable thereafter or (ii) such holder will
receive such other treatment so as to render such holder’s Allowed Other Secured Claim
Unimpaired.

               (b)     Impairment and Voting:           Allowed Other Secured Claims are
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Other Secured Claims are conclusively presumed to accept the Plan and are not entitled to vote
to accept or reject the Plan, and the votes of such holders shall not be solicited with respect to
such Allowed Other Secured Claims.

               4.2     Class 2: Other Priority Claims.

               (a)      Treatment: The legal, equitable, and contractual rights of the holders of
Allowed Other Priority Claims are unaltered by the Plan. Except to the extent that a holder of an
Allowed Other Priority Claim agrees to a less favorable treatment, in full and final satisfaction of
such Allowed Other Priority Claim, each holder of an Allowed Other Priority Claim will, at the
option of the Debtors or the Reorganized Debtors, but with the consent of the Initial Supporting
Noteholders, (i) be paid in full in Cash or (ii) otherwise receive treatment consistent with the
provisions of section 1129(a)(9) of the Bankruptcy Code, payable on the later of the Effective
Date and the date that is ten (10) Business Days after the date on which such Other Priority
Claim becomes an Allowed Other Priority Claim, in each case, or as soon as reasonably
practicable thereafter.

               (b)     Impairment and Voting:             Allowed Other Priority Claims are
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Other Priority Claims are conclusively presumed to accept the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders shall not be solicited with respect to such
Allowed Other Priority Claims.

               4.3     Class 3: RBL Claims.

                (a)      Treatment: Each holder of an Allowed RBL Claim will receive, on a
dollar-for-dollar basis, first lien, second-out term loans under the Exit Credit Agreement;
provided, that each holder of an Allowed RBL Claim that elects to participate in the first-out
revolving portion of the Exit Facility by the Voting Deadline shall receive on a dollar-for-dollar
basis first lien, first-out revolving loans under the Exit Credit Agreement and letter of credit
participations under the Exit Credit Agreement.

                                                24
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 160 of 286




             (b)     Impairment and Voting: RBL Claims are Impaired. Holders of Allowed
RBL Claims are entitled to vote on the Plan.

                (c)    Allowance: The RBL Claims shall be deemed Allowed on the Effective
Date, consisting of approximately $629.4 million in principal amount, including reimbursement
obligations in respect of letters of credit, minus the Allowed DIP Claims and DIP Commitments,
plus all other secured obligations, including unpaid interest, fees, and other reasonable and
documented expenses arising and payable under the Prepetition RBL Credit Agreement.

               4.4    Class 4: 1.125L Notes Claims.

               (a)    Treatment: On the Effective Date, all Allowed 1.125L Notes Claims will
be reinstated in the principal amount of $1 billion in accordance with section 1124(2) of the
Bankruptcy Code and the 1.125L Notes Indenture and continued after the Effective Date in
accordance with the terms of the 1.125L Notes Indenture; provided, that on the Effective Date
the Debtors may, with the consent of the Initial Supporting Noteholders, deliver a notice of
redemption with respect to or otherwise voluntarily prepay (including by way of tender offer), in
accordance and in compliance with the terms of the 1.125L Notes Indenture, a portion of the
1.125L Notes Claims.

              (b)   Impairment and Voting: 1.125L Notes Claims are Unimpaired. Holders
of Allowed 1.125L Notes Claims are not entitled to vote on the Plan.

               4.5    Class 5: 1.25L Notes Claims.

               (a)     Treatment: On the Effective Date, all Allowed 1.25L Notes Claims will
be reinstated in the principal amount of $500 million in accordance with section 1124(2) of the
Bankruptcy Code and the 1.25L Notes Indenture and continued after the Effective Date in
accordance with the terms of the 1.25L Notes Indenture; provided, that on the Effective Date the
Debtors may, with the consent of the Initial Supporting Noteholders, deliver a notice of
redemption with respect to or otherwise voluntarily prepay (including by way of tender offer), in
accordance and in compliance with the terms of the 1.25L Notes Indenture, a portion of the
1.25L Notes Claims.

              (b)   Impairment and Voting: 1.25L Notes Claims are Unimpaired. Holders
of Allowed 1.25L Notes Claims are not entitled to vote on the Plan.

               4.6    Class 6: Secured 1.5L Notes Claims.

                (a)    Treatment: On the Effective Date, each holder of an Allowed 1.5L Notes
Claim will receive on account of the secured portion of such Allowed 1.5L Notes Claim, in full
and final satisfaction of the secured portion of such Allowed 1.5L Notes Claim, its Pro Rata
share of (i) 99.0% of the New Common Shares, subject to dilution by the Rights Offering Shares,
the Backstop Commitment Premium, the Private Placement (if applicable), the Jeter Shares (if
applicable), and the EIP Shares, and (ii) the right to participate in the Rights Offering in
accordance with the Rights Offering Procedures. On the Effective Date, the 1.5L Notes will be
cancelled, released and extinguished and will be of no further force or effect except as set forth
herein, whether surrendered for cancellation or otherwise.


                                               25
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 161 of 286




              (b)    Impairment and Voting: Secured 1.5L Notes Claims are Impaired.
Holders of Allowed Secured 1.5L Notes Claims are entitled to vote on the Plan.

               (c)     Allowance: The Secured 1.5L Notes Claims shall be deemed Allowed on
the Effective Date in the aggregate principal amount of approximately $[●].

               4.7     Class 7: Unsecured Claims.

                (d)    Treatment: On the Effective Date, holders of Allowed Unsecured Notes
Claims, 1.5L Notes Deficiency Claims, and General Unsecured Claims will receive, in full and
final satisfaction of such Claims, their Pro Rata share of 1.0% of the New Common Shares,
subject to dilution by the Rights Offering Shares, the Backstop Commitment Premium, the
Private Placement (if applicable), the Jeter Shares (if applicable), and the EIP Shares
(the “Unsecured Shares”). On the Effective Date, the Unsecured Notes Claims, 1.5L Notes
Deficiency Claims and General Unsecured Claims will be cancelled, released, and extinguished
and will be of no further force or effect, whether surrendered for cancellation or otherwise.

              (e)   Impairment and Voting: Allowed Unsecured Claims are Impaired.
Holders of Allowed Unsecured Claims are entitled to vote on the Plan.

               4.8     Class 8: Convenience Claims.

                (a)    Treatment: Except to the extent that a holder of an Allowed Convenience
Claim agrees to a less favorable treatment, in full and final satisfaction of such Allowed
Convenience Claim, each holder of an Allowed Convenience Claim will receive, on the later of
(i) the Effective Date and (ii) the date on which such Convenience Claim becomes Allowed, or,
in each case, as soon as reasonably practicable thereafter, the lesser of (a) payment in Cash of
[10]% of such Allowed Convenience Claim, or (b) its Pro Rata share of the Convenience Claim
Distribution Amount. Allowed Convenience Claims shall not include interest from and after the
Petition Date or include any penalty on such Claim.

              (b)   Impairment and Voting: Allowed Convenience Claims are Impaired.
Holders of Allowed Convenience Claims are entitled to vote on the Plan.

               4.9     Class 9: Intercompany Claims.

               (a)      Treatment: On or after the Effective Date, all Intercompany Claims shall
be adjusted, reinstated, or discharged in the Company’s discretion, subject to the reasonable
consent of the Initial Supporting Noteholders.

               (b)     Impairment and Voting: All Allowed Intercompany Claims are deemed
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Intercompany Claims are conclusively presumed to accept the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders shall not be solicited with respect to such
Allowed Intercompany Claims.




                                                26
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 162 of 286




               4.10   Class 10: Subordinated Claims.

               (a)     Treatment: All Subordinated Claims, if any, shall be discharged,
cancelled, released, and extinguished as of the Effective Date, and will be of no further force or
effect, and Holders of Allowed Subordinated Claims will not receive any distribution on account
of such Allowed Subordinated Claims.

               (b)     Impairment and Voting: Allowed Subordinated Claims are Impaired. In
accordance with section 1126(g) of the Bankruptcy Code, holders of Subordinated Claims are
conclusively presumed to reject the Plan and are not entitled to vote to accept or reject the Plan,
and the votes of such holders shall not be solicited with respect to Subordinated Claims.

               4.11   Class 11: Existing Parent Equity Interests.

                (a)    Treatment: Each holder of Allowed Existing Parent Equity Interests will
receive its Pro Rata share of $500,000 in Cash. On the Effective Date, Existing Parent Equity
Interests will be cancelled, released, and extinguished and will be of no further force or effect,
whether surrendered for cancellation or otherwise.

              (b)     Impairment and Voting: Existing Parent Equity Interests are Impaired.
Holders of Existing Parent Equity Interests are entitled to vote on the Plan.

               4.12   Class 12: Other Equity Interests.

              (a)    Treatment: Other Equity Interests will be cancelled, released, and
extinguished and will be of no further force or effect, whether surrendered for cancellation or
otherwise. No holder of Other Equity Interests will receive a distribution.

               (b)     Impairment and Voting: Other Equity Interests are Impaired. In
accordance with section 1126(g) of the Bankruptcy Code, holders of Other Equity Interests are
conclusively presumed to reject the Plan and are not entitled to vote to accept or reject the Plan,
and the votes of such holders shall not be solicited with respect to Other Equity Interests.

               4.13   Class 13: Intercompany Interests.

                 (a)   Treatment: Intercompany Interests are Unimpaired. On the Effective
Date, all Intercompany Interests shall, subject to the reasonable consent of the Initial Supporting
Noteholders, be (i) cancelled (or otherwise eliminated) and receive no distribution under the Plan
or (ii) reinstated.

                (b)    Impairment and Voting: Intercompany Interests are Unimpaired. In
accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed Intercompany
Interests are conclusively presumed to accept the Plan and are not entitled to vote to accept or
reject the Plan, and the votes of such holders shall not be solicited with respect to such Allowed
Intercompany Interests.




                                                27
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 163 of 286




                4.14   Treatment of Vacant Classes.

                Any Claim or Interest in a Class that is considered vacant under section 3.6 of the
Plan shall receive no Plan Distribution.



ARTICLE V.             MEANS FOR IMPLEMENTATION.

                5.1    Compromise and Settlement of Claims, Interests, and Controversies.

                Pursuant to section 363 and 1123(b)(2) of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided pursuant to the
Plan, the provisions of the Plan shall constitute a good faith compromise of Claims, Interests, and
controversies relating to the contractual, legal, and subordination rights that a creditor or an
Interest holder may have with respect to any Allowed Claim or Allowed Interest or any
distribution to be made on account of such Allowed Claim or Allowed Interest. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all such Allowed Claims, Allowed Interests, and controversies, as well as a finding
by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their Estates, and holders of such Allowed Claims and Allowed Interests, and is fair,
equitable, and reasonable.

                5.2    Continued Corporate Existence; Effectuating Documents; Further
Transactions.

                (a)     Except as otherwise provided in the Plan, the Debtors shall continue to
exist after the Effective Date as Reorganized Debtors in accordance with the applicable laws of
the respective jurisdictions in which they are incorporated or organized and pursuant to the New
Corporate Governance Documents or other applicable corporate governance documents.

                (b)     On or after the Effective Date, without prejudice to the rights of any party
to a contract or other agreement with any Reorganized Debtor, each Reorganized Debtor may, in
its sole discretion, take such action as permitted by applicable law and the New Corporate
Governance Documents or other applicable corporate governance documents, as such
Reorganized Debtor may determine is reasonable and appropriate, including, subject to the
consent of the Initial Supporting Noteholders, causing: (i) a Reorganized Debtor to be merged
into another Reorganized Debtor or an affiliate of a Reorganized Debtor; (ii) a Reorganized
Debtor to be dissolved; (iii) the legal name of a Reorganized Debtor to be changed; or (iv) the
closure of a Reorganized Debtor’s Chapter 11 Case on the Effective Date or any time thereafter,
and such action and documents are deemed to require no further action or approval (other than
any requisite filings required under the applicable state, provincial and federal or foreign law).

               (c)     On the Effective Date or as soon thereafter as is reasonably practicable,
the Reorganized Debtors may take all actions as may be necessary or appropriate to effect any
transaction described in, approved by, or necessary or appropriate to effectuate the Plan,
including, subject to the consent of the Initial Supporting Noteholders: (i) the execution and
delivery of appropriate agreements or other documents of merger, consolidation, restructuring,


                                                28
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 164 of 286




conversion, disposition, transfer, dissolution, or liquidation containing terms that are consistent
with the terms of the Plan and the Plan Supplement and that satisfy the requirements of
applicable law and any other terms to which the applicable entities may agree; (ii) the execution
and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any
Asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan
and having other terms to which the applicable parties agree; (iii) the filing of appropriate
certificates or articles of incorporation or formation and amendments thereto, reincorporation,
merger, consolidation, conversion, or dissolution pursuant to applicable law; (iv) the
Restructuring Transactions; and (v) all other actions that the applicable entities determine to be
necessary or appropriate, including, making filings or recordings that may be required by
applicable law.

               5.3     Corporate Action.

                 (a)   Upon the Effective Date, all actions contemplated by the Plan shall be
deemed authorized and approved in all respects, including (a) the assumption of executory
contracts and unexpired leases as provided herein, (b) the selection of the managers, directors, or
officers for the Reorganized Debtors, (c) the distribution of the New Common Shares, (d) the
entry into or execution of the Exit Facility Documents, (e) entry into the Shareholder Agreement
by the Reorganized Debtors and the holders of New Common Shares, and (f) all other actions
contemplated by the Plan (whether to occur before, on, or after the Effective Date), in each case
in accordance with and subject to the terms hereof. All matters provided for in the Plan
involving the corporate or limited liability company structure of the Debtors or the Reorganized
Debtors, and any corporate or limited liability company action required by the Debtors or the
Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be
in effect, without any requirement of further action by the security holders, directors, managers,
or officers of the Debtors or the Reorganized Debtors.

               (b)    On or (as applicable) before the Effective Date, the appropriate directors,
officers, and managers of the Debtors or the Reorganized Debtors, as applicable, shall be
authorized and directed to, subject to the reasonable consent of the Initial Supporting
Noteholders, issue, execute, and deliver the agreements, documents, securities, and instruments
contemplated by the Plan (or necessary or desirable to effect the transactions contemplated by
the Plan). The authorizations and approvals contemplated by this Section 5.3 shall be effective
notwithstanding any requirements under non-bankruptcy law.

               5.4     Plan Funding.

                Plan Distributions of Cash shall be funded from the Debtors’ Cash on hand as of
the applicable date of such Plan Distribution and from the proceeds of the Rights Offering and
the Exit Facility.

               5.5     Cancellation of Existing Securities and Agreements.

                Except for the purpose of evidencing a right to and allowing holders of Claims to
receive a distribution under the Plan, and except as otherwise set forth in the Plan, or in the Plan
Supplement, on the Effective Date, all agreements, instruments, notes, certificates, indentures,


                                                 29
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 165 of 286




mortgages, security documents, and other documents evidencing any prepetition Claim or
Interest (other than certain Intercompany Interests, the Reinstated Debt, the indentures governing
the Reinstated Debt, the security documents governing or evidencing any security interests
granted in favor of the holders of the Reinstated Debt or the collateral agents for the Reinstated
Debt, the Intercreditor Agreements and the security interests with respect to the Prepetition RBL
Facility which secure the Exit Facility that are not modified by the Plan) and any rights of any
holder in respect thereof shall be deemed cancelled and of no force or effect. The holders of or
parties to such cancelled instruments, Securities, and other documentation shall have no rights
arising from or related to such instruments, Securities, or other documentation or the cancellation
thereof, except the rights provided for pursuant to the Plan. For the avoidance of doubt, the
Debtors, the Reorganized Debtors, RBL Agent, DIP Agent, 1.5L Notes Trustees, the Unsecured
Notes Trustees, and the Disbursing Agent may make post-Effective Date Distributions or take
such other action to exercise their rights and discharge their obligations relating to the interests
of the holders of such Claims in accordance with the Plan.

               5.6     Cancellation of Certain Existing Security Interests.

                Upon the full payment or other satisfaction of an Allowed Other Secured Claim,
or promptly thereafter, the holder of such Allowed Other Secured Claim shall deliver to the
Debtors or Reorganized Debtors, as applicable, any Collateral or other property of a Debtor held
by such holder, together with any termination statements, instruments of satisfaction, or releases
of all security interests with respect to its Allowed Other Secured Claim that may be reasonably
required to terminate any related financing statements, mortgages, mechanics’ or other statutory
Liens, or lis pendens, or similar interests or documents.

               5.7     Officers and Boards of Directors.

                (a)     On the Effective Date, the New Board shall consist of the number of
directors as set forth in the Plan Supplement. The Company’s chief executive officer shall serve
as a member of the New Board. The remaining members of the New Board shall be appointed
by the Initial Supporting Noteholders in consultation with the Company and in accordance with
the Plan Support Agreement and the Shareholder Agreement. The composition of the boards of
directors or managers, as applicable, of each Reorganized Debtor shall be identified no later than
the Confirmation Hearing or otherwise in accordance with section 1129(a)(5) of the Bankruptcy
Code.

                (b)     Except as otherwise provided in the Plan Supplement, the officers of the
respective Reorganized Debtors immediately before the Effective Date, as applicable, shall serve
as the initial officers of each of the respective Reorganized Debtors on and after the Effective
Date. After the Effective Date, the selection of officers of the Reorganized Debtors shall be as
provided by their respective organizational documents.

               (c)    Except to the extent that a member of the board of directors or managers,
as applicable, of a Debtor continues to serve as a director or manager of such Reorganized
Debtor on the Effective Date, the members of the board of directors or managers, as applicable,
of each Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
obligations to the Reorganized Debtors on or after the Effective Date and each such director or


                                                30
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 166 of 286




manager shall be deemed to have resigned or shall otherwise cease to be a director or manager of
the applicable Debtor on the Effective Date. Commencing on the Effective Date, each of the
directors or managers, as applicable, of each of the Reorganized Debtors shall serve pursuant to
the terms of the applicable organizational documents of such Reorganized Debtor and may be
replaced or removed in accordance with such organizational documents.

               5.8     Employee Incentive Plan.

               On the Effective Date, the Employee Incentive Plan and the Emergence Awards
(as defined in the EIP Term Sheet annexed as Exhibit A-2 to the Plan Support Agreement) will
become effective. All awards issued under the Employee Incentive Plan will be dilutive of all
other New Common Shares issued pursuant to the Plan.

               5.9     Authorization, Issuance, and Delivery of New Common Shares.

                On the Effective Date, Reorganized EP Energy is authorized to issue or cause to
be issued and shall issue the New Common Shares for distribution in accordance with the terms
of the Plan without the need for any further corporate or shareholder action. All of the New
Common Shares, issuable under the Plan, when so issued, shall be duly authorized, validly
issued, fully paid, and non-assessable. Reorganized EP Energy’s New Corporate Governance
Documents shall have provided for sufficient shares of authorized New Common Shares to
effectuate the issuance of New Common Shares contemplated by the Plan, including the Rights
Offering, the Backstop Commitment Agreement, and the Employee Incentive Plan, and
Reorganized EP Energy shall issue or reserve for issuance a sufficient number of shares of New
Common Shares to effectuate such issuances.

               Any New Common Shares issued to a holder of a Claim against any Debtor that is
a subsidiary of EP Energy shall be treated as (i) a contribution of cash by Reorganized EP
Energy to the applicable Debtor in the amount equal to the fair market value of such New
Common Shares, followed by (ii) the issuance of New Common Shares by Reorganized EP
Energy to the applicable Debtor in return for such cash, followed by (iii) the transfer of the New
Common Shares by the applicable Debtor to the applicable holder of a Claim against such
subsidiary Debtor.

               5.10    Exit Credit Agreement.

                  On the Effective Date, the Reorganized Debtors shall be authorized to execute,
deliver, and enter into the Exit Credit Agreement without further (i) notice to or order or other
approval of the Bankruptcy Court, (ii) act or omission under applicable law, regulation, order, or
rule, (iii) vote, consent, authorization, or approval of any Person, or (iv) action by the holders of
Claims or Interests. The Exit Credit Agreement shall constitute legal, valid, binding and
authorized joint and several obligations of the applicable Reorganized Debtors, enforceable in
accordance with its terms and such obligations shall not be enjoined or subject to discharge,
impairment, release, avoidance, recharacterization, or subordination under applicable law, the
Plan or the Confirmation Order. The financial accommodations to be extended pursuant to the
Exit Facilities Documents are reasonable and are being extended, and shall be deemed to have
been extended, in good faith and for legitimate business purposes.


                                                 31
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 167 of 286




                On the Effective Date, (a) all letters of credit issued under the Prepetition RBL
Credit Agreement, shall be deemed issued or reissued, as applicable, under the Exit Credit
Agreement in accordance with the terms and conditions of the Exit Credit Agreement, (b) all
Liens and security interests granted pursuant to, or in connection with, the Exit Credit Agreement
shall (i) be reaffirmed and ratified by the applicable Reorganized Debtors and continue in full
force and effect pursuant to the Exit Credit Agreement, and (ii) be deemed granted by the
Reorganized Debtors pursuant to the Exit Credit Agreement, (c) all Liens and security interests
granted pursuant to, or in connection with the Exit Credit Agreement, as applicable, (including
any Liens and security interests granted on the Assets) shall (i) be valid, binding, perfected,
enforceable Liens and security interests in the property described in the Exit Credit Agreement
and the other “Loan Documents” (as defined therein), with the priorities established in respect
thereof under applicable non-bankruptcy law and the applicable Intercreditor Agreements, and
(ii) not be enjoined or subject to discharge, impairment, release, avoidance, recharacterization, or
subordination under any applicable law, the Plan, or the Confirmation Order.

                The Reorganized Debtors and the Persons granted Liens and security interests
under the Exit Facilities are authorized to make all filings and recordings and to obtain all
governmental approvals and consents necessary to establish and perfect such Liens and security
interests under the provisions of the applicable state, provincial, federal, or other law (whether
domestic or foreign) that would be applicable in the absence of the Plan and the Confirmation
Order (it being understood that perfection shall occur automatically by virtue of the entry of the
Confirmation Order without the need for any filings or recordings) and will thereafter cooperate
to make all other filings and recordings that otherwise would be necessary under applicable law
to give notice of such Liens and security interests to third parties.

               5.11    Rights Offering.

                (a)    Terms. Following approval by the Bankruptcy Court of the Rights
Offering Procedures, the Debtors will commence the Rights Offering in accordance therewith
and, on the Effective Date, the Debtors shall consummate the Rights Offering, in each case
subject to the terms and conditions of the Plan Support Agreement, the Backstop Agreement, and
any consents or approvals required under each of the foregoing, including the consent of the
Initial Supporting Noteholders. The Rights Offering shall be backstopped in an amount equal to
$[463] million ($[138] million of which shall be funded through the exchange of $[138] million
in aggregate principal amount of Reinstated 1.25L Notes held by the Backstop Parties on the
terms set forth in the Backstop Commitment Agreement) by the Backstop Parties in accordance
with and subject to the terms and conditions of the Rights Offering Procedures and the Backstop
Agreement. The right to participate in the Rights Offering may not be sold, transferred, or
assigned, except in the circumstances described in the Backstop Commitment Agreement. The
overall percentage of New Common Shares being issued in the Rights Offering, in each case
subject to dilution by the Jeter Shares (if applicable) and the EIP Shares, is approximately
[76.2%-78.0%], consisting of (i) approximately 55.6% in the case of Rights Offering Shares
purchased for cash and (ii) approximately [20.6%-22.4%] in the case of Rights Offering Shares
purchased for Reinstated 1.25L Notes. For the avoidance of doubt, the Company shall pay all
accrued but unpaid interest, including any stub interest, in Cash to the holders of the Reinstated
1.25L Notes that are exchanged in connection with the Rights Offering.



                                                32
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 168 of 286




                (b)     Purpose. On the Effective Date, the proceeds of the Rights Offering may
be used: (i) to pay down a portion of the DIP Facility and the Prepetition RBL Facility; (ii) pay
all reasonable and documented Restructuring Expenses; (iii) fund Plan Distributions, case
administration expenses, and exit costs; and (iv) provide the Reorganized Debtors with
additional liquidity for working capital and general corporate purposes.

                (c)    Backstop Commitment. In accordance with the Backstop Commitment
Agreement and subject to the terms and conditions thereof, each of the Backstop Parties has
agreed, severally but not jointly, to purchase for Cash or in exchange for Reinstated 1.25L Notes,
on or prior to the Effective Date, its respective Backstop Commitment Percentage (as defined in
the Backstop Commitment Agreement) of the New Common Shares.

             (d)    Backstop Commitment Premium. As consideration for providing the
backstop commitment for the Rights Offering, on the Effective Date, the Backstop Commitment
Premium shall be allocated among the Backstop Parties in accordance with the Backstop
Commitment Agreement.

               5.12   Intercompany Interests; Corporate Reorganization.

               On the Effective Date and without the need for any further corporate action or
approval of any board of directors, board of managers, managers, management, or shareholders
of any Debtor or Reorganized Debtor, as applicable, the certificates and all other documents
representing the Intercompany Interests shall be deemed to be in full force and effect.

               5.13   Restructuring Transactions.

               On the Effective Date or as soon as reasonably practicable thereafter, the Debtors
or Reorganized Debtors, as applicable, may take all actions consistent with the Plan, the
Confirmation Order and the Plan Support Agreement, including the reasonable consent of the
Initial Supporting Noteholders, as may be necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Restructuring
Transactions under and in connection with the Plan.

               5.14   Restructuring Expenses.

               The outstanding Restructuring Expenses incurred, or estimated to be incurred, up
to and including the Effective Date (whether incurred prepetition or postpetition) shall be paid in
full in Cash on the Effective Date (to the extent not previously paid during the course of the
Chapter 11 Cases) in accordance with, and subject to, the terms of the Backstop Commitment
Agreement, and without the need for any further notice or approval by the Bankruptcy Court or
otherwise. All Restructuring Expenses to be paid on the Effective Date shall be estimated prior
to and as of the Effective Date and such estimates shall be delivered to the Debtors at least three
(3) Business Days before the anticipated Effective Date (or such shorter period as the Debtors
may agree); provided, that such estimate shall not be considered an admission or limitation with
respect to such Restructuring Expenses. On the Effective Date, final invoices for all
Restructuring Expenses incurred prior to and as of the Effective Date shall be submitted to the
Debtors.



                                                33
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 169 of 286




               5.15   Indenture Trustee Expenses.

                On the Effective Date, and without any further notice to or action, order, or
approval of the Bankruptcy Court, the Debtors or Reorganized Debtors, as applicable, shall
distribute Cash to the Indenture Trustees in an amount equal to the Indenture Trustee Fees and
Expenses without a reduction to recoveries to holders of the Secured Notes; provided that the
Indenture Trustees shall provide the Debtors with the invoices (subject to redaction to preserve
attorney-client privilege) for which they seek payment no later than fifteen (15) days prior to the
Effective Date. If the Debtors dispute any Indenture Trustee Fees and Expenses, the Debtors
shall (i) pay the undisputed portion of the Indenture Trustee Fees and Expenses, (ii) notify the
Indenture Trustees with respect to any disputed portion of the Indenture Trustee Fees and
Expenses within ten (10) days after presentation of the invoices by the Indenture Trustees, and
(iii) escrow the amount of any disputed portion of the Indenture Trustee Fees and Expenses
pending any resolution. Upon such notification, the applicable Indenture Trustee may submit
such dispute for resolution by the Bankruptcy Court. For the avoidance of doubt, nothing herein
affects the Indenture Trustees’ rights to exercise their respective Indenture Trustee Charging
Liens pursuant to the terms of the applicable Indentures.

               To the extent the Indenture Trustees provide services or incur costs or expenses,
including professional fees, related to or in connection with the Plan, the Confirmation Order or
the Indentures after the Effective Date, such Indenture Trustee shall be entitled to receive from
the Reorganized Debtors, without further Bankruptcy Court approval, reasonable compensation
for such services and reimbursement of reasonable out-of-pocket expenses incurred with such
services. The payment of such compensation and expenses will be made promptly or as
otherwise agreed to by the applicable Indenture Trustee and the Reorganized Debtors.

               5.16   Private Company

               The Reorganized Debtors shall take the steps necessary to be a private company
that is not listed on a national securities exchange and without Exchange Act reporting
obligations upon emergence or as soon as possible thereafter in accordance with the SEC rules;
provided, that from and after the Effective Date, Reorganized EP Energy shall be required to
provide (via separate agreement or in its organizational documents) to its shareholders such
audited annual and unaudited quarterly financial statements for such periods, with such
statements being prepared in accordance with U.S. GAAP on a private company basis (for the
avoidance of doubt, no SAS 100 review or compliance with any other requirement of Regulation
S-X under the Securities Act is required in connection with the delivery of the required financial
statements).



ARTICLE VI.           DISTRIBUTIONS.

               6.1    Distributions Generally.

              The Disbursing Agent shall make all Plan Distributions to the appropriate holders
of Allowed Claims and Allowed Interests in accordance with the terms of the Plan.



                                                 34
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 170 of 286




               6.2    No Postpetition Interest on Claims.

                Except as otherwise specifically provided for in this Plan, the Confirmation
Order, or another order of the Bankruptcy Court, postpetition interest shall not accrue or be paid
on any Claims, and no holder of a Claim shall be entitled to interest accruing on such Claim on
or after the Petition Date.

               6.3    Date of Distributions.

              Unless otherwise provided in the Plan, any distributions and deliveries to be made
under the Plan shall be made on the Effective Date or as soon thereafter as is practicable;
provided, however, that the Reorganized Debtors may, with the consent of the Initial Supporting
Noteholders, implement periodic distribution dates to the extent they determine them to be
appropriate.

               6.4    Distribution Record Date.

                (a)    As of the close of business on the Distribution Record Date, the various
lists of holders of Claims in each Class, as maintained by the Debtors or their agents, shall be
deemed closed, and there shall be no further changes in the record holders of any Claims after
the Distribution Record Date. Neither the Debtors nor the Disbursing Agent shall have any
obligation to recognize any transfer of a Claim occurring after the close of business on the
Distribution Record Date. In addition, with respect to payment of any Cure Amounts or disputes
over any Cure Amounts, neither the Debtors nor the Disbursing Agent shall have any obligation
to recognize or deal with any party other than the non-Debtor party to the applicable executory
contract or unexpired lease and the Initial Supporting Noteholders, even if such non-Debtor party
has sold, assigned, or otherwise transferred its Claim for a Cure Amount.

                (b)     Notwithstanding anything in the Plan to the contrary, in connection with
any distribution under the Plan to be effected through the facilities of DTC (whether by means of
book-entry exchange, free delivery, or otherwise), the Debtors and the Reorganized Debtors, as
applicable, shall be entitled to recognize and deal for all purposes under the Plan with holders of
Claims in each Class to the extent consistent with the customary practices of DTC used in
connection with such distributions. All New Common Shares to be distributed under the Plan
shall be issued in the names of such holders or their nominees in accordance with DTC’s book-
entry exchange procedures or on the books and records of a transfer agent; provided, that such
New Common Shares will only be issued in accordance with DTC book-entry procedures if the
same are permitted to be held through DTC’s book-entry system and the Reorganized Debtors, in
their sole discretion, deems such method of distribution advisable.

               6.5    Distributions after Effective Date

             Distributions made after the Effective Date to holders of Disputed Claims that are
not Allowed Claims as of the Effective Date but which later become Allowed Claims shall be
deemed to have been made on the Effective Date.




                                                35
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 171 of 286




               6.6    Disbursing Agent.

                All distributions under the Plan shall be made by the Disbursing Agent on and
after the Effective Date as provided herein. The Disbursing Agent shall not be required to give
any bond or surety or other security for the performance of its duties. The Reorganized Debtors
shall use all commercially reasonable efforts to provide the Disbursing Agent (if other than the
Reorganized Debtors) with the amounts of Claims and the identities and addresses of holders of
Claims, in each case, as set forth in the Debtors’ or Reorganized Debtors’ books and records.
The Reorganized Debtors shall cooperate in good faith with the applicable Disbursing Agent (if
other than the Reorganized Debtors) to comply with the reporting and withholding requirements
outlined in section 6.17 of the Plan.

               6.7    Delivery of Distributions.

               Subject to section 6.4(b) of the Plan, the Disbursing Agent shall issue or cause to
be issued, the applicable consideration under the Plan and, subject to Bankruptcy Rule 9010,
shall make all distributions to any holder of an Allowed Claim as and when required by the Plan
at: (a) the address of such holder on the books and records of the Debtors or their agents; or
(b) at the address in any written notice of address change delivered to the Debtors or the
Disbursing Agent, including any addresses included on any transfers of Claim filed pursuant to
Bankruptcy Rule 3001. In the event that any distribution to any holder is returned as
undeliverable, no distribution or payment to such holder shall be made unless and until the
Disbursing Agent has been notified of the then-current address of such holder, at which time or
as soon thereafter as reasonably practicable such distribution shall be made to such holder
without interest.

               Distributions of the New Common Shares will be made through the facilities of
DTC in accordance with DTC’s customary practices; provided, that the New Common Shares
are permitted to be held through DTC’s book-entry system; provided, further, that to the extent
that the New Common Shares are not eligible for distribution in accordance with DTC’s
customary practices, the Reorganized Debtors will take such reasonable actions as may be
required to cause distributions of the New Common Shares under the Plan. No distributions will
be made other than through DTC if the New Common Shares are permitted to be held through
DTC’s book entry system. Any distribution that otherwise would be made to any holder eligible
to receive a distribution who does not own or hold an account eligible to receive a distribution
through DTC on a relevant distribution date will be forfeited. For the avoidance of doubt, DTC
shall be considered a single holder for purposes of distributions.

               6.8    Unclaimed Property.

               One year from the later of: (a) the Effective Date and (b) the date that is ten
Business Days after the date a Claim is first Allowed, all distributions payable on account of
such Claim shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code
and shall revert to the Reorganized Debtors or their successors or assigns, and all claims of any
other Person (including the holder of a Claim in the same Class) to such distribution shall be
discharged and forever barred. The Reorganized Debtors and the Disbursing Agent shall have



                                               36
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 172 of 286




no obligation to attempt to locate any holder of an Allowed Claim other than by reviewing the
Debtors’ books and records and the Bankruptcy Court’s filings.

               6.9    Satisfaction of Claims.

              Unless otherwise provided herein, any distributions and deliveries to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement,
and discharge of and exchange for such Allowed Claims.

               6.10   Manner of Payment under Plan.

              Except as specifically provided herein, at the option of the Debtors or the
Reorganized Debtors, as applicable, any Cash payment to be made under the Plan may be made
by a check or wire transfer or as otherwise required or provided in applicable agreements or
customary practices of the Debtors.

               6.11   Fractional Shares and De Minimis Cash Distributions.

                No fractional New Common Shares shall be distributed. When any distribution
would otherwise result in the issuance of a number of New Common Shares that is not a whole
number, the New Common Shares subject to such distribution shall be rounded to the next higher
or lower whole number as follows: (a) fractions equal to or greater than 1/2 shall be rounded to
the next higher whole number, and (b) fractions less than 1/2 shall be rounded to the next lower
whole number. The total number of New Common Shares to be distributed on account of
Allowed Secured 1.5L Notes Claims, Allowed Unsecured Claims, the Rights Offering, the
Backstop Commitment Premium, the Private Placement (if applicable), Jeter Shares (if
applicable), and EIP Shares shall be adjusted as necessary to account for the rounding provided
for herein. No consideration shall be provided in lieu of fractional shares that are rounded down.
Neither the Reorganized Debtors nor the Disbursing Agent shall have any obligation to make a
distribution that is less than one (1) New Common Share or $100.00 in Cash. Fractional New
Common Shares that are not distributed in accordance with this section shall be returned to, and
ownership thereof shall vest in, Reorganized EP Energy.

               6.12   No Distribution in Excess of Amount of Allowed Claim.

              Notwithstanding anything to the contrary in the Plan, no holder of an Allowed
Claim shall receive, on account of such Allowed Claim, Plan Distributions in excess of the
Allowed amount of such Claim (plus any postpetition interest on such Claim solely to the extent
permitted by Section 6.2 of the Plan).

               6.13   Allocation of Distributions between Principal and Interest.

              Except as otherwise required by law, consideration received in respect of an
Allowed 1.5L Notes Claim or Allowed Unsecured Claim is allocable first to the principal
amount of the Claim (as determined for U.S. federal income tax purposes) and then, to the extent
of any excess, to the remainder of the Claim, including any Claim for accrued but unpaid
interest.



                                                37
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 173 of 286




               6.14    Exemption from Securities Laws.

               (a).    The issuance of and the distribution under this Plan of the New Common
Shares pursuant to Sections 4.6(a) and 4.7(a) of this Plan shall be exempt, without further act or
actions by any Entity, from registration under the Securities Act and any other applicable
securities laws to the fullest extent permitted by section 1145 of the Bankruptcy Code. These
securities may be resold without registration under the Securities Act or other federal securities
laws pursuant to the exemption provided by section 4(a)(1) of the Securities Act, unless the
holder is an “underwriter” with respect to such securities, as that term is defined in section
1145(b) of the Bankruptcy Code. In addition, such section 1145 exempt securities generally may
be resold without registration under state securities laws pursuant to various exemptions
provided by the respective laws of the several states.

                (b).    The offer, issuance, and distribution of each of the Subscription Rights
and the New Common Shares issuable upon the exercise thereof and the New Common Shares to
Eligible Offerees pursuant to the Rights Offering, and to the Backstop Parties under the Backstop
Commitment Agreement (including the New Equity Interests comprising the Backstop
Commitment Premium), are being made in reliance on the exemption from registration set forth
in section 4(a)(2) of the Securities Act. Such securities will be considered “restricted securities”
and may not be transferred except pursuant to an effective registration statement or under an
available exemption from the registration requirements of the Securities Act, such as, under
certain conditions, the resale provisions of Rule 144 of the Securities Act.

               6.15    Setoffs and Recoupments.

                Each Reorganized Debtor, or such entity’s designee as instructed by such
Reorganized Debtor, may, pursuant to section 553 of the Bankruptcy Code or applicable
nonbankruptcy law, offset or recoup against any Allowed Claim, other than the 1.5L Notes
Claims, and the distributions to be made pursuant to the Plan on account of such Allowed Claim
any and all claims, rights, and Causes of Action that a Reorganized Debtor or its successors may
hold against the holder of such Allowed Claim after the Effective Date to the extent such setoff
or recoupment is either (a) agreed in amount among the relevant Reorganized Debtor(s), with the
consent of the Initial Supporting Noteholders, and holder of the Allowed Claim or (b) otherwise
adjudicated by the Bankruptcy Court or another court of competent jurisdiction; provided, that
neither the failure to effect a setoff or recoupment nor the allowance of any Claim hereunder
shall constitute a waiver or release by a Reorganized Debtor or its successor of any claims,
rights, or Causes of Action that a Reorganized Debtor or its successor or assign may possess
against such holder.

               6.16    Rights and Powers of Disbursing Agent.

                 (a)     Powers of Disbursing Agent. The Disbursing Agent shall be empowered
to: (i) effect all actions and execute all agreements, instruments, and other documents necessary
to perform its duties under the Plan; (ii) make all applicable distributions or payments provided
for under the Plan; (iii) employ professionals to represent it with respect to its responsibilities;
and (iv) exercise such other powers (A) as may be vested in the Disbursing Agent by order of the
Bankruptcy Court (including any Final Order issued after the Effective Date) or pursuant to the


                                                38
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 174 of 286




Plan or (B) as deemed by the Disbursing Agent to be necessary and proper to implement the
provisions of the Plan.

               (b)    Expenses Incurred on or After the Effective Date. Except as otherwise
ordered by the Bankruptcy Court and subject to the written agreement of the Reorganized
Debtors, the amount of any reasonable fees and expenses incurred by the Disbursing Agent on or
after the Effective Date (including taxes) and any reasonable compensation and expense
reimbursement Claims (including for reasonable attorneys’ and other professional fees and
expenses) made by the Disbursing Agent shall be paid in Cash by the Reorganized Debtors in the
ordinary course of business.

               6.17    Withholding and Reporting Requirements.

                In connection with the Plan and all instruments issued in connection therewith and
distributed thereon, the Reorganized Debtors and any other distributing party shall comply with
all applicable withholding and reporting requirements imposed by any federal, state or local
taxing authority, and all Plan Distributions shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash Plan Distribution that is subject to withholding, the
distributing party may request a holder of an Allowed Claim or Interest to complete and return a
Form W-8 or W-9, as applicable to each such holder, and any other applicable forms. If such
form is requested and not submitted to the distributing party within 10 days of the request, the
distributing party may, in its discretion, either (a) withhold an appropriate portion of such
distributed property and sell such withheld property to generate Cash necessary to pay over the
withholding tax, or (b) require the intended recipient of such distribution to provide the
withholding agent with an amount of Cash sufficient to satisfy such withholding tax as a
condition to receiving such distribution. If such form is requested and submitted to the
distributing party within 10 days of the request, the distributing party may withhold an
appropriate portion of such distributed property and sell such withheld property to generate Cash
necessary to pay over the withholding tax; provided that, the distributing party shall first notify
the intended recipient of such contemplated sale and offer the intended recipient a reasonable
opportunity to provide sufficient Cash to satisfy such withholding tax in lieu of such sale. The
distributing party shall have the right, but not the obligation, not to make a Plan Distribution until
its withholding obligation is satisfied pursuant to the preceding sentences. If an intended
recipient of a non-Cash Plan Distribution has agreed to provide the withholding agent with the
Cash necessary to satisfy the withholding tax pursuant to this section and such person fails to
comply before the date that is 180 days after the request is made, the amount of such Plan
Distribution that was not distributed shall irrevocably revert to the applicable Reorganized
Debtor and such Claim in respect of such Plan Distribution shall be discharged and forever
barred from assertion against such Reorganized Debtor or its respective property. Any amounts
withheld pursuant to the Plan shall be deemed to have been distributed to and received by the
applicable recipient for all purposes of the Plan. The distributing party may require a holder of
an Allowed Claim or Interest to complete and return a Form W-8 or W-9, as applicable to each
such holder, and any other applicable forms.

               Notwithstanding the above, each holder of an Allowed Claim or Interest that is to
receive a Plan Distribution under the Plan shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed on such holder by any governmental


                                                 39
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 175 of 286




unit, including income, withholding, and other tax obligations, on account of such Plan
Distribution.



ARTICLE VII.           PROCEDURES FOR DISPUTED CLAIMS.

               7.1     Allowance of Claims.

               Except as expressly provided in the Plan, the Claims Resolution Procedures, or in
any order entered in the Chapter 11 Cases before the Effective Date (including the Confirmation
Order), no Claim shall become an Allowed Claim unless and until such Claim is deemed
Allowed pursuant to the Plan or a Final Order, including the Confirmation Order (when it
becomes a Final Order), Allowing such Claim. On and after the Effective Date, each of the
Debtors or the Reorganized Debtors shall have and retain any and all rights and defenses such
Debtor had with respect to any Claim immediately before the Effective Date.

               7.2     Claims Objections.

                Except insofar as a Claim is Allowed under the Plan, the Debtors or the
Reorganized Debtors, as applicable, shall be entitled to object to Claims. Except as otherwise
expressly provided in the Plan and notwithstanding any requirements that may be imposed
pursuant to Bankruptcy Rule 9019, after the Effective Date, the Reorganized Debtors shall have
the authority (i) to file, withdraw, or litigate to judgment objections to Claims; (ii) to settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by
the Bankruptcy Court; and (iii) to administer and adjust the Debtors’ claims register to reflect
any such settlements or compromises without any further notice to or action, order, or approval
by the Bankruptcy Court, in accordance with the Claims Resolution Procedures, in each case
subject to the reasonable consent of the Initial Supporting Noteholders.

               7.3     Estimation of Claims.

                Before or after the Effective Date, the Debtors or the Reorganized Debtors may at
any time request that the Bankruptcy Court estimate any Disputed Claim or Disputed Interest
that is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy Code for any
reason, regardless of whether any party previously has objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain
jurisdiction to estimate any such Claim, including during the litigation of any objection to any
Claim or during the appeal relating to such objection, in each case subject to the reasonable
consent of the Initial Supporting Noteholders. In the event that the Bankruptcy Court estimates
any Disputed, contingent, or unliquidated Claim, that estimated amount shall constitute either the
Allowed amount of such Claim or a maximum limitation on such Claim for all purposes under
the Plan (including for purposes of distributions), as determined by the Bankruptcy Court. If the
estimated amount constitutes a maximum limitation of the amount of such Claim, the Debtors or
the Reorganized Debtors, as applicable, may elect to pursue any supplemental proceedings to
object to any ultimate distribution on such Claim. Notwithstanding section 502(j) of the
Bankruptcy Code, in no event shall any holder of a Claim that has been estimated pursuant to
section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such


                                                40
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 176 of 286




estimation unless such holder has filed a motion requesting the right to seek such reconsideration
on or before 21 days after the date on which such Claim is estimated.

               7.4    Adjustment to Claims Register Without Objection.

                Any duplicate Claim or Interest or any Claim or Interest that has been paid or
satisfied, or any Claim that has been amended or superseded, may be adjusted or expunged on
the claims register by the Debtors or Reorganized Debtors upon stipulation between the parties in
interest without a Claims objection having to be filed and without any further notice or action,
order, or approval of the Bankruptcy Court.

               7.5    Time to File Objections to Claims.

               Any objections to a Claim shall be filed on or before the date that is the later of
(i) 180 days after the Effective Date and (ii) such later date as may be fixed by the Bankruptcy
Court, after notice and a hearing, upon a motion by the Reorganized Debtors, as such deadline
may be extended from time to time.

               7.6    Disallowance of Claims

                Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under
section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be
deemed Disallowed pursuant to section 502(d) of the Bankruptcy Code, and holders of such
Claims may not receive any distributions on account of such Claims until such time as such
Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect
thereto has been entered and all sums due, if any, to the Debtors by that Entity have been turned
over or paid to the Debtors or the Reorganized Debtors.

               7.7    Amendments to Claims.

               On or after the Effective Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be filed or amended without the prior authorization of the Bankruptcy
Court, and the Reorganized Debtors.

               7.8    No Distributions Pending Allowance.

               If an objection, motion to estimate, or other challenge to a Claim is filed, no
payment or distribution provided under the Plan shall be made on account of such Claim unless
and until (and only to the extent that) such Claim becomes an Allowed Claim.

               7.9    Disputed Claims Reserve.

              (a)    There shall be withheld from the New Common Shares (which withheld
New Common Shares shall not be issued by Reorganized EP Energy until such time as the
respective Disputed Claims are resolved) to be distributed to holders of Allowed Unsecured
Claims an amount of New Common Shares that would be distributable to Disputed Unsecured
Claims had such Disputed Claims been Allowed on the Effective Date, together with all earnings


                                               41
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 177 of 286




thereon (net of any expenses relating thereto, including any taxes imposed thereon or otherwise
payable by the Disputed Claims Reserve). The Debtors intend to seek a determination, subject to
the reasonable consent of the Initial Supporting Noteholders, by the Bankruptcy Court of the
estimated amount (either on an individual or aggregate basis) of Disputed Unsecured Claims for
purposes of determining the amount of New Common Shares attributable to such Disputed
Claims. To the extent any dividends would have been payable on any withheld New Common
Shares had such New Common Shares been issued and distributed on the Effective Date, an
amount equal to such dividends shall be held by Reorganized EP Energy for the benefit of
(i) holders of Disputed Unsecured Claims against any of the Debtors whose Claims are
subsequently Allowed and (ii) holders of Allowed Unsecured Claims (including holders of
Disputed Unsecured Claims that are subsequently Allowed).

              (b)     To the extent applicable, there shall also be withheld Cash from the
Convenience Claim Distribution Amount in an amount that would be distributable to any
Disputed Convenience Claims had such Disputed Claims been Allowed on the Effective Date,
together with all earnings thereon (net of any expenses relating thereto, including any taxes
imposed thereon or otherwise payable by the Disputed Claims Reserve).

               (c)    Subject to definitive guidance from the Internal Revenue Service
(the “IRS”) or a court of competent jurisdiction to the contrary, or the receipt of a determination
by the IRS, the Disbursing Agent shall treat any cash and other property (other than the New
Common Stock) held in the Disputed Claims Reserve as held by a “disputed ownership fund”
governed by Treasury Regulation section 1.468B-9 and to the extent permitted by applicable
law, report consistently with the foregoing for state and local income tax purposes. For the
avoidance of doubt, New Common Stock which is not issued and outstanding until Disputed
Claims are resolved and such New Common Stock can be immediately issued and distributed to
the applicable claimant, shall not be treated as held by a disputed ownership fund for U.S. federal
income tax purposes. All parties (including, without limitation, the Debtors, the Reorganized
Debtors, the Disbursing Agent and the holders of Disputed Claims) will be required to report for
tax purposes consistently with the foregoing.

               (d)     The Disbursing Agent shall hold in the Disputed Claims Reserve all
payments and other distributions made on account of, as well as any obligations arising from,
property held in the Disputed Claims Reserve, to the extent that such property continues to be so
held at the time such distributions are made or such obligations arise, and such dividends,
payments, or other distributions shall be held for the benefit of (i) holders of Disputed Unsecured
Claims against any of the Debtors whose Claims are subsequently Allowed, (ii) holders of
Disputed Convenience Claims against any of the Debtors whose Claims are subsequently
Allowed, as applicable, and (iii) other parties entitled thereto hereunder. The Disbursing Agent
shall be responsible for payment, out of the assets of the Disputed Claims Reserve, of any taxes
imposed on the Disputed Claims Reserve or its assets. In the event, and to the extent, any Cash
in the Disputed Claims Reserve is insufficient to pay the portion of any such taxes attributable to
the taxable income arising from the assets of the Disputed Claims Reserve (including any income
that may arise upon the distribution of the assets in the Disputed Claims Reserve), assets of the
Disputed Claims Reserve may be sold to pay such taxes.




                                                42
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 178 of 286




                 (e)     To the extent that a Disputed Unsecured Claim becomes an Allowed
Claim after the Effective Date, the Disbursing Agent shall distribute to the holder thereof the
distribution, if any, of the New Common Shares, which Reorganized EP Energy shall issue to the
Disbursing Agent (together with any amounts held on account of dividends on such withheld
New Common Shares) out of the Disputed Claims Reserve, to which such holder is entitled
hereunder. To the extent that a Disputed Convenience Claim becomes an Allowed Claim after
the Effective Date, the Disbursing Agent shall distribute to the holder thereof the distribution, if
any, of Cash to which such holder is entitled hereunder out of the Disputed Claims Reserve. No
interest shall be paid with respect to any Disputed Convenience Claim or any Disputed
Unsecured Claim that becomes an Allowed Claim after the Effective Date.

                (f)     In the event the remaining withheld New Common Shares attributable to
Disputed Unsecured Claims are insufficient to satisfy all the Disputed Unsecured Claims that
have become Allowed, such Disputed Unsecured Claims shall be satisfied Pro Rata from such
remaining New Common Shares. After all New Common Shares have been distributed, no
further distributions shall be made in respect of Disputed Unsecured Claims. At such time as all
Disputed Unsecured Claims have been resolved, any remaining withheld New Common Shares
issued in the Disputed Claims Reserve shall be released from the Disputed Claims Reserve for
distribution in accordance with Section 4.7 hereof.

              (g)    In the event the remaining withheld Cash from the Convenience Claim
Distribution Amount is insufficient to satisfy all the Disputed Convenience Claims that have
become Allowed, such Disputed Convenience Claims shall be satisfied Pro Rata from such
remaining Cash. After all Cash has been distributed, no further distributions shall be made in
respect of Disputed Convenience Claims. At such time as all Disputed Claims have been
resolved, any remaining withheld Cash from the Convenience Claim Amount issued in the
Disputed Claims Reserve shall be revert to the Reorganized Debtors.

               7.10    Distributions after Allowance.

                To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan. As soon as practicable after the date on which the order or judgment of
the Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the Disbursing
Agent shall provide to the holder of such Claim the distribution (if any) to which such holder is
entitled under the Plan as of the Effective Date, without any interest to be paid on account of
such Claim unless required by the Bankruptcy Code.

               7.11    Claims Resolution Procedures Cumulative.

             All of the Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by the Claims Resolution Procedures.




                                                43
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 179 of 286




ARTICLE VIII.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

               8.1     General Treatment.

                As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases to which any of the
Debtors are parties shall be deemed assumed, unless such contract or lease (i) was previously
assumed, assumed and assigned, or rejected by the Debtors, pursuant to a Final Order of the
Bankruptcy Court, (ii) previously expired or terminated pursuant to its own terms or by
agreement of the parties thereto, (iii) is the subject of a motion to reject filed by the Debtors on
or before the Confirmation Date, or (iv) is specifically designated as a contract or lease to be
rejected on the Schedule of Rejected Contracts, which shall be acceptable to the Initial
Supporting Noteholders. The assumption of executory contracts and unexpired leases hereunder
may include, subject to the consent of the Initial Supporting Noteholders, the assignment of
certain such contracts. Subject to the occurrence of the Effective Date, entry of the Confirmation
Order by the Bankruptcy Court shall constitute approval of the assumptions or rejections
provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each
executory contract and unexpired lease assumed pursuant to the Plan shall vest in and be fully
enforceable by the applicable Reorganized Debtor in accordance with its terms, except as
modified by the provisions of the Plan, any Final Order of the Bankruptcy Court authorizing and
providing for its assumption, or applicable law.

                To the maximum extent permitted by law, to the extent any provision in any
executory contract or unexpired lease assumed pursuant to the Plan restricts or prevents, or
purports to restrict or prevent, or is breached or deemed breached by, the assumption of such
executory contract or unexpired lease (including any “change of control” provision), then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-Debtor party thereto to terminate such executory contract or unexpired lease or to
exercise any other default-related rights with respect thereto.

                The Debtors reserve the right, on or before 5:00 p.m. (prevailing Central Time) on
the Business Day immediately before the Confirmation Hearing, or such earlier time as may be
agreed in writing between the Debtors and the applicable counterparty, to amend the Schedule of
Rejected Contracts, subject to the consent of the Initial Supporting Noteholders, to add or
remove any executory contract or unexpired lease; provided that if the Confirmation Hearing is
adjourned or continued, such amendment right shall be extended to 5:00 p.m. (prevailing Central
Time) on the Business Day immediately before the rescheduled or continued Confirmation
Hearing, and this proviso shall apply in the case of any and all subsequent adjournments and
continuances of the Confirmation Hearing; provided, further that the Debtors may amend the
Schedule of Rejected Contracts to add or delete any executory contracts or unexpired leases after
such date to the extent agreed with the relevant counterparties and subject to the consent of the
Initial Supporting Noteholders.

               8.2     Determination of Cure Amounts and Deemed Consent.

              (a)    The Debtors shall file, as part of the Plan Supplement, the Schedule of
Rejected Contracts, which shall be acceptable to the Initial Supporting Noteholders.


                                                44
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 180 of 286




               (b)      The Debtors shall serve a Cure Notice, which shall be reasonably
acceptable to the Initial Supporting Noteholders, on parties to executory contracts and unexpired
leases no later than thirty (30) days prior to the Confirmation Hearing in accordance with the
order approving the Disclosure Statement. If a counterparty to any executory contract or
unexpired lease that the Debtors or Reorganized Debtors, as applicable, intend to assume or
assume and assign does not receive such a notice, the proposed Cure Amount for such executory
contract or unexpired lease shall be deemed to be zero dollars ($0).

               (c)   Any counterparty to an executory contract or unexpired lease shall have
the time prescribed by the order approving the Disclosure Statement to object to the proposed
assumption, assumption and assignment, or related Cure Amount listed on the Cure Notice.

               (d)     The Bankruptcy Court will determine any Assumption Dispute by entry of
an order; provided, that the Debtors or the Reorganized Debtors, as applicable, may settle any
Assumption Dispute with the reasonable consent of the Initial Supporting Noteholders, and
without any further notice to any other party or any action, order, or approval of the Bankruptcy
Court; provided, further, that where an Assumption Dispute relates solely to the applicable Cure
Amount, the Debtors may with the reasonable consent of the Initial Supporting Noteholders
assume and/or assume and assign the applicable executory contract or unexpired lease prior to
the resolution of such Assumption Dispute. If there is an Assumption Dispute, the Debtors
reserve the right to reject or nullify the assumption or assignment of the applicable executory
contract or unexpired lease no later than thirty (30) days after an order of the Bankruptcy Court
resolving such Assumption Dispute becomes a Final Order.

               8.3    Payments Related to Assumption of Contracts and Leases.

              (a)     Any Cure Amounts shall be satisfied pursuant to section 365(b)(1) of the
Bankruptcy Code by payment of the Cure Amount as reflected in the applicable Cure Notice, in
Cash on the Effective Date, subject to the limitations described in Section 8.2, or on such other
terms as the parties to such executory contracts or unexpired leases and the Debtors may
otherwise agree. If no Cure Amount is reflected in the applicable Cure Notice, no Cure Amount
shall be deemed to be owing, unless otherwise ordered by the Bankruptcy Court.

               (b)     Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction
of any Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed executory contract
or unexpired lease at any time before the date that the Debtors assume or assume and assign such
executory contract or unexpired lease. Any proofs of Claim filed with respect to an executory
contract or unexpired lease that has been assumed or assumed and assigned shall be deemed
disallowed and expunged, without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity, upon the assumption of such executory contract or
unexpired lease.




                                                45
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 181 of 286




               8.4     Rejection Damages Claims.

               Any counterparty to a contract or lease that is identified on the Schedule of
Rejected Contracts or is otherwise rejected by the Debtors must file and serve a proof of Claim
on the applicable Debtor that is party to the contract or lease to be rejected no later than thirty
(30) days after the later of (a) the Confirmation Date or (b) the effective date of rejection of such
executory contract or unexpired lease.

               8.5     Survival of the Debtors’ Indemnification Obligations.

               Notwithstanding anything in the Plan (including Section 10.3 of the Plan), any
Indemnification Obligation to indemnify current and former officers, directors, members,
managers, agents, or employees with respect to all present and future actions, suits, and
proceedings against the Debtors or such officers, directors, members, managers, agents, or
employees based upon any act or omission for or on behalf of the Debtors shall (i) remain in full
force and effect, (ii) not be discharged, impaired, or otherwise affected in any way, including by
the Plan, the Plan Supplement, or the Confirmation Order, (iii) not be limited, reduced or
terminated after the Effective Date, and (iv) survive unimpaired and unaffected irrespective of
whether such Indemnification Obligation is owed for an act or event occurring before, on or after
the Petition Date, provided, that the Reorganized Debtors shall not indemnify officers, directors,
members, or managers, as applicable, of the Debtors for any claims or Causes of Action that are
not indemnified by such Indemnification Obligation. All such obligations shall be deemed and
treated as executory contracts to be assumed by the Debtors under the Plan and shall continue as
obligations of the Reorganized Debtors. Any claim based on the Debtors’ obligations under the
Plan shall not be a Disputed Claim or subject to any objection, in either case, by reason of
section 502(e)(1)(B) of the Bankruptcy Code.

               8.6     Compensation and Benefit Plans.

               All employment and severance agreements and policies, and all compensation and
benefits plans, policies, and programs of the Debtors applicable to their respective employees,
retirees, consultants, contractors, and non-employee directors, including all savings plans,
retirement plans, healthcare plans, disability plans, severance benefit plans, incentive plans, and
life and accidental death and dismemberment insurance plans, are deemed to be, and shall be
treated as, executory contracts under the Plan and, on the Effective Date, shall be assumed
pursuant to sections 365 and 1123 of the Bankruptcy Code and, in the case of certain
employment agreements, effective as of the Effective Date, in accordance with Employment
Agreement Term Sheet annexed as Exhibit A-3 to the Plan Support Agreement.

               8.7     Insurance Policies.

               (a)     All insurance policies to which any Debtor is a party as of the Effective
Date, including any D&O Policy, shall be deemed to be and treated as executory contracts and
shall be assumed by the applicable Debtors or Reorganized Debtors and shall continue in full
force and effect thereafter in accordance with their respective terms. All other insurance policies
shall vest in the Reorganized Debtors. Coverage for defense and indemnity under the D&O




                                                 46
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 182 of 286




Policy shall remain available to all individuals within the definition of “Insured” in any D&O
Policy.

                (b)     In addition, after the Effective Date, all officers, directors, agents, or
employees who served in such capacity at any time before the Effective Date shall be entitled to
the full benefits of any D&O Policy (including any “tail” policy) for the full term of such policy
regardless of whether such officers, directors, agents, and/or employees remain in such positions
after the Effective Date, in each case, to the extent set forth in such policies.

                (c)    In addition, after the Effective Date, the Reorganized Debtors shall not
terminate or otherwise reduce the coverage under any D&O Policy (including any “tail policy”)
in effect as of the Petition Date, and any current and former directors, officers, members,
managers, agents or employees of any of the Debtors who served in such capacity at any time
prior to the Effective Date shall be entitled to the full benefits of any such D&O Policy for the
full term of such policy regardless of whether such members, managers, directors, and/or officers
remain in such positions after the Effective Date to the extent set forth in such policies.

               8.8    Modifications, Amendments, Supplements, Restatements, or Other
Agreements.

               Unless otherwise provided herein or by separate order of the Bankruptcy Court,
each executory contract and unexpired lease that is assumed shall include any and all
modifications, amendments, supplements, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner affects such
executory contract or unexpired lease, without regard to whether such agreement, instruments, or
other document is listed in any notices of assumed contracts.

               8.9    Reservation of Rights.

               (a)     Neither the exclusion nor the inclusion by the Debtors of any contract or
lease on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything
contained in the Plan, shall constitute an admission by the Debtors that any such contract or lease
is or is not an executory contract or unexpired lease or that the Debtors or the Reorganized
Debtors or their respective affiliates has any liability thereunder.

                (b)    Except as explicitly provided in the Plan, nothing in the Plan shall waive,
excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other
rights of the Debtors or the Reorganized Debtors under any executory or non-executory contract
or unexpired or expired lease.

               (c)    Nothing in the Plan shall increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as
applicable, under any executory or non-executory contract or unexpired or expired lease.

              (d)     If there is a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of its assumption under the Plan, the Debtors or Reorganized
Debtors, as applicable, shall, subject to the consent of the Initial Supporting Noteholders, have



                                                47
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 183 of 286




thirty (30) days following entry of a Final Order resolving such dispute to alter their treatment of
such contract or lease.



ARTICLE IX.            CONDITIONS PRECEDENT TO OCCURRENCE OF EFFECTIVE
DATE.

               9.1     Conditions Precedent to Confirmation.

              The confirmation of the Plan shall not occur unless all of the following conditions
precedent have been satisfied or waived in accordance with Section 9.3 of this Plan:

               (a)     The Plan and the Plan Supplement are consistent with the Plan Support
Agreement.

              (b)    the Bankruptcy Court shall have entered the Confirmation Order, in form
and substance acceptable to the Initial Supporting Noteholders; and

              (c)     the Plan Support Agreement shall be in full force and effect and shall not
have been terminated.

               9.2     Conditions Precedent to Effective Date.

               The Effective Date shall not occur unless all of the following conditions precedent
have been satisfied or waived in accordance with Section 9.3 of this Plan:

              (a)     the Plan Support Agreement shall be in full force and effect and shall not
have been terminated;

               (b)    the Backstop Commitment Agreement shall remain in full force and effect
and shall not have been terminated, and the parties thereto shall be in compliance therewith;

               (c)    the Bankruptcy Court shall have entered the Backstop Order, in form and
substance acceptable to the Initial Supporting Noteholders, and such order shall not have been
reversed, stayed, amended, modified, dismissed, vacated or reconsidered;

              (d)     the Bankruptcy Court shall have entered the order approving the
Disclosure Statement, in form and substance acceptable to the Initial Supporting Noteholders,
and such order shall not have been reserved, stayed, amended, modified, dismissed, vacated or
reconsidered;

              (e)     the Rights Offering and, if applicable, the Private Placement, shall have
been conducted, in all material respects, in accordance with the Backstop Order, the Rights
Offering Procedures, the Backstop Commitment Agreement, and any other relevant transaction
documents;

               (f)   the Definitive Documents (as defined in the Plan Support Agreement) will
contain terms and conditions consistent in all material respects with the Plan Support Agreement

                                                48
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 184 of 286




(including all exhibits thereto) and shall otherwise be satisfactory or reasonably satisfactory, as
applicable, in form and substance to the Initial Supporting Noteholders;

               (g)    the final version of the Plan, Plan Supplement, and all of the schedules,
documents and exhibits contained therein, and all other schedules, documents, supplements, and
exhibits to the Plan shall be consistent with the Plan Support Agreement, and in form and
substance acceptable to the Initial Supporting Noteholders;

               (h)     the Bankruptcy Court shall have entered the Confirmation Order, in form
and substance acceptable to the Initial Supporting Noteholders, and such order shall not have
been reserved, stayed, amended, modified, dismissed, vacated or reconsidered;

                (i)     the Debtors shall have complied, in all material respects, with the terms of
the Plan that are to be performed by the Debtors on or prior to the Effective Date;

               (j)     the Restructuring to be implemented on the Effective Date shall be
consistent with this Plan and the Plan Support Agreement;

               (k)    the Reinstated Debt shall have been reinstated in accordance with
Sections 4.4 and 4.5 hereof;

               (l)    all conditions precedent to the effectiveness of the Exit Facility shall have
been satisfied or waived, and the Exit Facility, including all documentation related thereto, shall
be in form and substance satisfactory to the Initial Supporting Noteholders and the Company;

                (m)   the New Corporate Governance Documents shall be in full force and
effect and in form and substance satisfactory to the Initial Supporting Noteholders;

              (n)     the Registration Rights Agreement shall have been executed and delivered
by the Company, shall otherwise have become effective with respect to the Supporting
Noteholders and the other parties thereto, and shall be in full force and effect;

                (o)    the Debtors shall have obtained all material authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and effectuate the
Plan, including Bankruptcy Court approval, and each of the other transactions contemplated by
the Restructuring, and such material authorizations, consents, regulatory approvals, rulings, or
documents shall not be subject to unfulfilled conditions and shall be in full force and effect, and
all applicable regulatory waiting periods shall have expired;

              (p)    all waiting periods imposed by any Governmental Entity or Antitrust
Authority in connection with the transactions contemplated by the Backstop Commitment
Agreement shall have terminated or expired and all authorizations, approvals, consents or
clearances under the Antitrust Laws in connection with the transactions contemplated by the
Backstop Commitment Agreement shall have been obtained; and

              (q)    all Restructuring Expenses to the extent invoiced at least three (3)
Business Days before the Effective Date shall have been paid in full by the Debtors in
accordance with the Backstop Commitment Agreement.


                                                49
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 185 of 286




               9.3    Waiver of Conditions Precedent.

                (a)    Each of the conditions precedent to the occurrence of the Effective Date
may be waived in writing by the Debtors and the Initial Supporting Noteholders without leave of
or order of the Bankruptcy Court. If any such condition precedent is waived pursuant to this
section and the Effective Date occurs, each party agreeing to waive such condition precedent
shall be estopped from withdrawing such waiver after the Effective Date or otherwise
challenging the occurrence of the Effective Date on the basis that such condition was not
satisfied, the waiver of such condition precedent shall benefit from the “equitable mootness”
doctrine, and the occurrence of the Effective Date shall foreclose any ability to challenge the
Plan in any court. If the Plan is confirmed for fewer than all of the Debtors, only the conditions
applicable to the Debtor or Debtors for which the Plan is confirmed must be satisfied or waived
for the Effective Date to occur.

               (b)    Except as otherwise provided herein, all actions required to be taken on
the Effective Date shall take place and shall be deemed to have occurred simultaneously and no
such action shall be deemed to have occurred prior to the taking of any other such action. For
the avoidance of doubt, the rendering of the Reinstated 1.25L Notes as unimpaired pursuant to
Section 1124(2) of the Bankruptcy Code shall be deemed to occur immediately prior to the
consummation of the Rights Offering.

               (c)     The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation
Order shall take effect immediately upon its entry.

               9.4    Effect of Failure of a Condition.

                If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in
accordance with Section 9.3 of the Plan on or before the termination of the Plan Support
Agreement, the Plan shall be null and void in all respects and nothing contained in the Plan or
the Disclosure Statement shall (a) constitute a waiver or release of any Claims by or against or
any Interests in the Debtors, (b) prejudice in any manner the rights of any Person, or
(c) constitute an admission, acknowledgement, offer, or undertaking by the Debtors, any of the
other Supporting Noteholders, or any other Person.



ARTICLE X.            EFFECT OF CONFIRMATION.

               10.1   Binding Effect.

                Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, and
subject to the occurrence of the Effective Date, on and after the entry of the Confirmation Order,
the provisions of the Plan shall bind every holder of a Claim against or Interest in any Debtor and
inure to the benefit of and be binding on such holder’s respective successors and assigns,
regardless of whether the Claim or Interest of such holder is Impaired under the Plan and
whether such holder has accepted the Plan.



                                                50
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 186 of 286




               10.2    Vesting of Assets.

                Except as otherwise provided in the Plan, the Confirmation Order or any Plan
Supplement, on and after the Effective Date, pursuant to sections 1141(b) and (c) of the
Bankruptcy Code, all Assets of the Estates, including all claims, rights, and Causes of Action and
any property acquired by the Debtors or the Reorganized Debtors during the Chapter 11 Cases or
under or in connection with the Plan shall vest in each respective Reorganized Debtor free and
clear of all Claims, Liens, charges, other encumbrances, and interests. Subject to the terms of the
Plan, on and after the Effective Date, the Reorganized Debtors may operate their businesses and
may use, acquire, and dispose of property and prosecute, compromise, or settle any Claims
(including any Administrative Expense Claims) and Causes of Action without notice to,
supervision of or approval by the Bankruptcy Court and free and clear of any restrictions of the
Bankruptcy Code or the Bankruptcy Rules other than restrictions expressly imposed by the Plan
or the Confirmation Order. Without limiting the foregoing, the Reorganized Debtors may pay
the charges that they incur on or after the Effective Date for Professional Persons’ fees,
disbursements, expenses, or related support services without application to the Bankruptcy
Court.

               10.3    Discharge of Claims Against and Interests in Debtors.

                 Upon the Effective Date, except as otherwise expressly provided in the Plan or in
the Confirmation Order, the distributions, rights and treatment to be made under the Plan, shall
be in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims,
Interests, and Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown, against,
liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their
Assets or properties, regardless of whether any property shall have been distributed or retained
pursuant to the Plan on account of such Claims and Interests, including demands, liabilities, and
Causes of Action that arose before the Effective Date, any liability (including withdrawal
liability) to the extent such Claims or Interests relate to services performed by employees of the
Debtors before the Effective Date and that arise from a termination of employment, any
contingent or non-contingent liability on account of representations or warranties issued on or
before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i)
of the Bankruptcy Code, in each case whether or not: (1) a proof of claim based upon such debt
or right is filed or deemed filed pursuant to section 501 of the Bankruptcy Code; (2) a Claim or
Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the holder of such a Claim or Interest has accepted the Plan. Any
default or “event of default” by the Debtors or affiliates with respect to any Claim or Interest that
existed immediately before or on account of the filing of the Chapter 11 Cases shall be deemed
cured (and no longer continuing) as of the Effective Date. The Confirmation Order shall be a
judicial determination of the discharge of all Claims and Interests subject to the Effective Date
occurring.

                Each holder (as well as any trustee or agent on behalf of such holder) of a Claim
or Interest, and any affiliate of such holder, shall be deemed to have forever waived, released,
and discharged the Debtors, to the fullest extent permitted by section 1141 of the Bankruptcy
Code, of and from any and all Claims, Interests, rights, and liabilities that arose prior to the


                                                  51
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 187 of 286




Effective Date. Except as otherwise provided in the Plan, upon the Effective Date, all such
holders of Claims and Interests and their affiliates shall be forever precluded and enjoined,
pursuant to sections 105, 524, and 1141 of the Bankruptcy Code, from prosecuting or asserting
any such discharged Claim against or terminated Interest in any Debtor or any Reorganized
Debtor

               10.4    Pre-Confirmation Injunctions and Stays.

                Unless otherwise provided in the Plan or a Final Order of the Bankruptcy Court,
all injunctions and stays arising under or entered during the Chapter 11 Cases, whether under
sections 105 or 362 of the Bankruptcy Code or otherwise, and in existence on the date of entry of
the Confirmation Order, shall remain in full force and effect until the later of the Effective Date
and the date indicated in the order providing for such injunction or stay. The Final Order
Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Stock
of Debtors (ECF No. 313) shall remain in full force and effect following the Effective Date with
respect to the Existing Parent Equity Interests and Other Equity Interests.

               10.5    Injunction against Interference with Plan.

                Upon the entry of the Confirmation Order, all holders of Claims and Interests and
all other parties in interest, along with their respective present and former affiliates, employees,
agents, officers, directors, and principals, shall be enjoined from taking any action to interfere
with the implementation or the occurrence of the Effective Date.

               10.6    Plan Injunction.

                 (a)     Except as otherwise provided in the Plan or in the Confirmation Order, as
of the entry of the Confirmation Order but subject to the occurrence of the Effective Date, all
Persons who have held, hold, or may hold Claims or Interests, and other parties in interest, along
with their respective present or former employees, agents, officers, directors, principals, and
affiliates, are, with respect to any such Claim or Interest, permanently enjoined after the entry of
the Confirmation Order from: (i) commencing, conducting, or continuing in any manner, directly
or indirectly, any suit, action, or other proceeding of any kind (including any proceeding in a
judicial, arbitral, administrative, or other forum) against or affecting, directly or indirectly, a
Debtor, a Reorganized Debtor, or an Estate or the property of any of the foregoing, or any direct
or indirect transferee of any property of, or direct or indirect successor in interest to, any of the
foregoing Persons mentioned in this subsection (i) or any property of any such transferee or
successor; (ii) enforcing, levying, attaching (including any prejudgment attachment), collecting,
or otherwise recovering in any manner or by any means, whether directly or indirectly, any
judgment, award, decree, or order against a Debtor, a Reorganized Debtor, or an Estate or its
property, or any direct or indirect transferee of any property of, or direct or indirect successor in
interest to, any of the foregoing Persons mentioned in this subsection (ii) or any property of any
such transferee or successor; (iii) creating, perfecting, or otherwise enforcing in any manner,
directly or indirectly, any encumbrance of any kind against a Debtor, a Reorganized Debtor, or
an Estate or any of its property, or any direct or indirect transferee of any property of, or
successor in interest to, any of the foregoing Persons mentioned in this subsection (iii) or any
property of any such transferee or successor; (iv) acting or proceeding in any manner, in any


                                                 52
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 188 of 286




place whatsoever, that does not conform to or comply with the provisions of the Plan to the full
extent permitted by applicable law; and (v) commencing or continuing, in any manner or in any
place, any action that does not comply with or is inconsistent with the provisions of the Plan;
provided, that nothing contained in the Plan shall preclude such Persons who have held, hold, or
may hold Claims against, or Interests in, a Debtor, a Reorganized Debtor, or an Estate from
exercising their rights and remedies, or obtaining benefits, pursuant to and consistent with the
terms of the Plan.

               (b)     By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest shall be deemed to have affirmatively and specifically consented to be bound
by the Plan, including the injunctions set forth in Section 10.6 of the Plan.

              10.7    Releases.

          (a)  RELEASES BY THE DEBTORS. AS OF THE EFFECTIVE DATE,
EXCEPT FOR THE RIGHTS AND REMEDIES THAT REMAIN IN EFFECT FROM
AND AFTER THE EFFECTIVE DATE TO ENFORCE THE PLAN AND THE
OBLIGATIONS CONTEMPLATED BY THE DEFINITIVE DOCUMENTS AND THE
DOCUMENTS IN THE PLAN SUPPLEMENT, ON AND AFTER THE EFFECTIVE
DATE, THE RELEASED PARTIES WILL BE DEEMED CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED, BY THE DEBTORS, THE REORGANIZED DEBTORS, AND THE
ESTATES, IN EACH CASE ON BEHALF OF THEMSELVES AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AND REPRESENTATIVES AND ANY AND
ALL OTHER PERSONS THAT MAY PURPORT TO ASSERT ANY CAUSE OF
ACTION DERIVATIVELY, BY OR THROUGH THE FOREGOING PERSONS, FROM
ANY AND ALL CLAIMS, INTERESTS, OBLIGATIONS, SUITS, JUDGMENTS,
DAMAGES, DEMANDS, DEBTS, RIGHTS, AND CAUSES OF ACTION, LOSSES,
REMEDIES, OR LIABILITIES WHATSOEVER (INCLUDING ANY DERIVATIVE
CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTORS, THE
REORGANIZED DEBTORS, OR THE ESTATES), WHETHER LIQUIDATED OR
UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR UNMATURED,
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, ACCRUED OR
UNACCRUED, EXISTING OR HEREINAFTER ARISING, WHETHER IN LAW OR
EQUITY, WHETHER SOUNDING IN TORT OR CONTRACT, WHETHER ARISING
UNDER FEDERAL OR STATE STATUTORY OR COMMON LAW, OR ANY OTHER
APPLICABLE INTERNATIONAL, FOREIGN, OR DOMESTIC LAW, RULE,
STATUTE, REGULATION, TREATY, RIGHT, DUTY, REQUIREMENTS OR
OTHERWISE THAT THE DEBTORS, THE REORGANIZED DEBTORS, THE
ESTATES, OR THEIR AFFILIATES WOULD HAVE BEEN LEGALLY ENTITLED TO
ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM OR
INTEREST OR OTHER PERSON, BASED ON OR RELATING TO, OR IN ANY
MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS, THE
CHAPTER 11 CASES, THE RESTRUCTURING, THE PURCHASE, SALE, OR
RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE DEBTORS
OR THE REORGANIZED DEBTORS, THE SUBJECT MATTER OF, OR THE


                                               53
   Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 189 of 286




TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT
IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE
RESTRUCTURING OF CLAIMS AND INTERESTS BEFORE OR DURING THE
CHAPTER 11 CASES, THE NEGOTIATION, FORMULATION, PREPARATION, OR
CONSUMMATION OF THE PLAN, THE PSA, THE DEFINITIVE DOCUMENTS AND
THE DOCUMENTS IN THE PLAN SUPPLEMENT OR RELATED AGREEMENTS,
INSTRUMENTS, OR OTHER DOCUMENTS RELATING THERETO, OR THE
SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL CASES BASED
UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.

           ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,
PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(a)
OF THE PLAN (the “DEBTOR RELEASES”), WHICH INCLUDES BY REFERENCE
EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER THE PLAN,
AND FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING
THAT THE DEBTOR RELEASES ARE: (I) IN EXCHANGE FOR THE GOOD AND
VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES, (II) A
GOOD FAITH SETTLEMENT AND COMPROMISE OF THE RELEASED CLAIMS
RELEASED BY THE DEBTORS, THE REORGANIZED DEBTORS AND THE
ESTATES, (III) IN THE BEST INTERESTS OF THE DEBTORS, THE ESTATES AND
ALL HOLDERS OF CLAIMS AND INTERESTS, (IV) FAIR, EQUITABLE AND
REASONABLE, (V) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING, AND (VI) A BAR TO ANY OF THE DEBTORS, THE REORGANIZED
DEBTORS, OR THE ESTATES ASSERTING ANY CLAIM OR CAUSE OF ACTION
RELEASED PURSUANT TO THE DEBTOR RELEASE.

          (b)   RELEASES BY HOLDERS OF CLAIMS AND INTERESTS. AS OF
THE EFFECTIVE DATE, EXCEPT FOR THE RIGHTS AND REMEDIES THAT
REMAIN IN EFFECT FROM AND AFTER THE EFFECTIVE DATE TO ENFORCE
THE PLAN AND THE OBLIGATIONS CONTEMPLATED BY THE DEFINITIVE
DOCUMENTS, AND THE DOCUMENTS IN THE PLAN SUPPLEMENT, ON AND
AFTER THE EFFECTIVE DATE, THE RELEASED PARTIES WILL BE DEEMED
CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND
FOREVER RELEASED AND DISCHARGED BY THE RELEASING PARTIES, FROM
ANY AND ALL CLAIMS AND CAUSES OF ACTION WHATSOEVER (INCLUDING
ANY DERIVATIVE CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE
DEBTORS, THE REORGANIZED DEBTORS, OR THEIR ESTATES), WHETHER
LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING
OR HEREINAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR
OTHERWISE BY STATUTE, VIOLATIONS OF FEDERAL OR STATE SECURITIES
LAWS OR OTHERWISE, THAT SUCH HOLDERS OR THEIR ESTATES,
AFFILIATES, HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS, ASSIGNS,
MANAGERS,       ACCOUNTANTS,     ATTORNEYS,      REPRESENTATIVES,


                                    54
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 190 of 286




CONSULTANTS, AGENTS, AND ANY OTHER PERSONS CLAIMING UNDER OR
THROUGH THEM WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN
THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON
BEHALF OF THE HOLDER OF ANY CLAIM OR INTEREST OR OTHER PERSON,
BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE
OR IN PART, THE DEBTORS, THE REORGANIZED DEBTORS, OR THEIR
ESTATES, THE CHAPTER 11 CASES, THE RESTRUCTURING, THE PURCHASE,
SALE, OR RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE
DEBTORS OR THE REORGANIZED DEBTORS, THE SUBJECT MATTER OF, OR
THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST
THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS OR INTERACTIONS BETWEEN ANY DEBTOR AND ANY
RELEASED PARTY, THE RESTRUCTURING, THE RESTRUCTURING OF ANY
CLAIMS OR INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES, THE
NEGOTIATION, FORMULATION, PREPARATION, OR CONSUMMATION OF THE
PLAN, THE PSA, THE DEFINITIVE DOCUMENTS AND THE DOCUMENTS IN THE
PLAN SUPPLEMENT, OR RELATED AGREEMENTS, INSTRUMENTS, OR OTHER
DOCUMENTS, RELATING THERETO, OR THE SOLICITATION OF VOTES WITH
RESPECT TO THE PLAN, IN ALL CASES BASED UPON ANY ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCES TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE.

            ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,
PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(B)
OF THE PLAN (THE “THIRD-PARTY RELEASE”), WHICH INCLUDES, BY
REFERENCE, EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER
THE PLAN, AND, FURTHERMORE, SHALL CONSTITUTE THE BANKRUPTCY
COURT’S FINDING THAT THE THIRD-PARTY RELEASE IS (I) CONSENSUAL,
(II) ESSENTIAL TO THE CONFIRMATION OF THE PLAN, (III) GIVEN IN
EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION PROVIDED BY
THE RELEASED PARTIES, (IV) A GOOD FAITH SETTLEMENT AND
COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-PARTY RELEASE,
(V) IN THE BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES, (VI) FAIR,
EQUITABLE AND REASONABLE, (VII) GIVEN AND MADE AFTER DUE NOTICE
AND OPPORTUNITY FOR HEARING, AND (VIII) A BAR TO ANY OF THE
RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSE OF ACTION
RELEASED PURSUANT TO THE THIRD-PARTY RELEASE.

               (c)    Release of Liens. Except as otherwise specifically provided in the Plan
or in any contract, instrument, release, or other agreement or document contemplated
under or executed in connection with the Plan, including the Reinstated Debt and the Exit
Facility Documents, on the Effective Date and concurrently with the applicable
distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in
full of the portion of the Secured Claim that is Allowed as of the Effective Date, all
mortgages, deeds of trust, Liens, pledges, or other security interests against any property of
the estates shall be fully released and discharged, and all of the right, title, and interest of


                                              55
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 191 of 286




any holder of such mortgages, deeds of trust, Liens, pledges, or other security interests
shall revert to the Reorganized Debtors and their successors and assigns, in each case,
without any further approval or order of the Bankruptcy Court and without any action or
filing being required to be made by the Debtors.

              10.8    Exculpation.

          TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO
EXCULPATED PARTY WILL HAVE OR INCUR, AND EACH EXCULPATED PARTY
WILL BE RELEASED AND EXCULPATED FROM, ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH OR ARISING OUT OF THE ADMINISTRATION
OF THE CHAPTER 11 CASES; THE NEGOTIATION AND PURSUIT OF THE DIP
FACILITY, EXIT FACILITY, THE RIGHTS OFFERING, THE PRIVATE
PLACEMENT, THE EMPLOYEE INCENTIVE PLAN, THE DISCLOSURE
STATEMENT, THE PSA, THE RESTRUCTURING, AND THE PLAN (INCLUDING
THE DEFINITIVE DOCUMENTS AND THE DOCUMENTS IN THE PLAN
SUPPLEMENT), OR THE SOLICITATION OF VOTES FOR, OR CONFIRMATION
OF, THE PLAN; THE FUNDING OF THE PLAN; THE OCCURRENCE OF THE
EFFECTIVE DATE; THE ADMINISTRATION OF THE PLAN OR THE PROPERTY
TO BE DISTRIBUTED UNDER THE PLAN; THE ISSUANCE OF SECURITIES
UNDER OR IN CONNECTION WITH THE PLAN; THE PURCHASE, SALE, OR
RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE DEBTORS
OR THE REORGANIZED DEBTORS; OR THE TRANSACTIONS IN FURTHERANCE
OF ANY OF THE FOREGOING; OTHER THAN CLAIMS OR CAUSES OF ACTION
ARISING OUT OF OR RELATED TO ANY ACT OR OMISSION OF AN
EXCULPATED PARTY THAT CONSTITUTES INTENTIONAL FRAUD OR WILLFUL
MISCONDUCT AS DETERMINED BY A FINAL ORDER, BUT IN ALL RESPECTS
SUCH PERSONS WILL BE ENTITLED TO REASONABLY RELY UPON THE
ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND
RESPONSIBILITIES PURSUANT TO THE PLAN. THE EXCULPATED PARTIES
HAVE ACTED IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THE
BANKRUPTCY CODE WITH REGARD TO THE SOLICITATION AND
DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN AND, THEREFORE,
ARE NOT, AND ON ACCOUNT OF SUCH DISTRIBUTIONS WILL NOT BE, LIABLE
AT ANY TIME FOR THE VIOLATION OF ANY APPLICABLE LAW, RULE, OR
REGULATION GOVERNING THE SOLICITATION OF ACCEPTANCES OR
REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE PURSUANT TO
THE PLAN, INCLUDING THE ISSUANCE OF SECURITIES THEREUNDER. THE
EXCULPATION WILL BE IN ADDITION TO, AND NOT IN LIMITATION OF, ALL
OTHER RELEASES, INDEMNITIES, EXCULPATIONS, AND ANY OTHER
APPLICABLE LAW OR RULES PROTECTING SUCH EXCULPATED PARTIES
FROM LIABILITY.

              10.9    Injunction Related to Releases and Exculpation.

              The Confirmation Order shall permanently enjoin the commencement or
prosecution by any Person or entity, whether directly, derivatively, or otherwise, of any Claims,


                                               56
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 192 of 286




obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, losses, or
liabilities released pursuant to the Plan, including the claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action, and liabilities released or exculpated in the
Plan or the Confirmation Order.

               10.10 Subordinated Claims.

                The allowance, classification, and treatment of all Allowed Claims and Interests
and the respective distributions and treatments thereof under the Plan take into account and
conform to the relative priority and rights of the Claims and Interests in each Class in connection
with any contractual, legal, and equitable subordination rights relating thereto, whether arising
under general principles of equitable subordination, sections 510(a), 510(b), or 510(c) of the
Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors
reserve the right to reclassify any Allowed Claim or Interest in accordance with any contractual,
legal, or equitable subordination relating thereto.

               10.11 Retention of Causes of Action and Reservation of Rights.

                Except as otherwise provided in the Plan, including Sections 10.5, 10.6, 10.7, 10.8
and 10.9, nothing contained in the Plan or the Confirmation Order shall be deemed to be a
waiver or relinquishment of any rights, claims, Causes of Action, rights of setoff or recoupment,
or other legal or equitable defenses that the Debtors had immediately prior to the Effective Date
on behalf of the Estates or of themselves in accordance with any provision of the Bankruptcy
Code or any applicable nonbankruptcy law. The Reorganized Debtors shall have, retain, reserve,
and be entitled to assert all such claims, Causes of Action, rights of setoff or recoupment, and
other legal or equitable defenses as fully as if the Chapter 11 Cases had not been commenced,
and all of the Debtors’ legal and equitable rights in respect of any Unimpaired Claim may be
asserted after the Confirmation Date and Effective Date to the same extent as if the Chapter 11
Cases had not been commenced.

               10.12 Ipso Facto and Similar Provisions Ineffective.

                Any term of any prepetition policy, prepetition contract, or other prepetition
obligation applicable to a Debtor shall be void and of no further force or effect with respect to
any Debtor to the extent that such policy, contract, or other obligation is conditioned on, creates
an obligation of the Debtor as a result of, or gives rise to a right of any entity based on any of the
following: (a) the insolvency or financial condition of a Debtor; (b) the commencement of the
Chapter 11 Cases; (c) the confirmation or consummation of the Plan, including any change of
control that shall occur as a result of such consummation; or (d) the Restructuring.

               10.13 Indemnification and Reimbursement Obligations.

                For purposes of the Plan, (a) Indemnification Obligations to current and former
directors, officers, members, managers, agents or employees of any of the Debtors who served in
such capacity prior to, on or subsequent to the Petition Date shall be assumed by the Reorganized
Debtors and (b) Indemnification Obligations of the Debtors arising from services as current and
former directors, officers, members, managers, agents or employees of any of the Debtors who
served in such capacity during the period from and after the Petition Date shall be Administrative

                                                 57
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 193 of 286




Expense Claims. In addition, after the Effective Date, the Reorganized Debtors shall not
terminate or otherwise reduce the coverage under any current and former directors’, officers’,
members’, managers’, agents’ or employees’ insurance policies (including any “tail policy”) in
effect as of the Petition Date, and all current and former directors, officers, members, managers,
agents or employees of any of the Debtors who served in such capacity at any time prior to the
Effective Date shall be entitled to the full benefits of any such policy for the full term of such
policy regardless of whether such members, managers, directors, and/or officers remain in such
positions after the Effective Date to the extent set forth in such policies.



ARTICLE XI.           RETENTION OF JURISDICTION.

               11.1   Retention of Jurisdiction.

               Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and
notwithstanding entry of the Confirmation Order and the occurrence of the Effective Date, on
and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction, pursuant to
28 U.S.C. §§ 1334 and 157, over all matters arising in or related to the Chapter 11 Cases for,
among other things, the following purposes:

                (a)  to hear and determine motions and/or applications for the assumption or
rejection of executory contracts or unexpired leases and any disputes over Cure Amounts
resulting therefrom;

               (b)     to determine any motion, adversary proceeding, application, contested
matter, and other litigated matter pending on or commenced after the entry of the Confirmation
Order;

               (c)   to hear and resolve any disputes arising from or related to (i) any orders of
the Bankruptcy Court granting relief under Bankruptcy Rule 2004 or (ii) any protective orders
entered by the Bankruptcy Court in connection with the foregoing;

               (d)      to ensure that distributions to holders of Allowed Claims are accomplished
as provided in the Plan and the Confirmation Order and to adjudicate any and all disputes arising
from or relating to distributions under the Plan;

                (e)  to consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim, including any Administrative Expense Claim;

              (f)    to enter, implement, or enforce such orders as may be appropriate in the
event that the Confirmation Order is for any reason stayed, reversed, revoked, modified, or
vacated;

               (g)    to issue and enforce injunctions, enter and implement other orders, and
take such other actions as may be necessary or appropriate to restrain interference by any Person
or other Entity with the consummation, implementation, or enforcement of the Plan, the
Confirmation Order, or any other order of the Bankruptcy Court;


                                                58
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 194 of 286




              (h)      to hear and determine any application to modify the Plan in accordance
with section 1127 of the Bankruptcy Code to remedy any defect or omission or reconcile any
inconsistency in the Plan, the Disclosure Statement, or any order of the Bankruptcy Court,
including the Confirmation Order, in such a manner as may be necessary to carry out the
purposes and effects thereof;

               (i)    to hear and determine all Fee Claims;

               (j)    to resolve disputes concerning any reserves with respect to Disputed
Claims or the administration thereof;

                (k)   to hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of the Plan, the Confirmation Order, any
transactions or payments in furtherance of either, or any agreement, instrument, or other
document governing or related to any of the foregoing;

               (l)    to take any action and issue such orders, including any such action or
orders as may be necessary after entry of the Confirmation Order or the occurrence of the
Effective Date, as may be necessary to construe, enforce, implement, execute, and consummate
the Plan, including any release, exculpation, or injunction provisions set forth in the Plan,
following the occurrence of the Effective Date;

               (m)    to determine such other matters and for such other purposes as may be
provided in the Confirmation Order;

               (n)    to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

               (o)    to hear and determine any other matters related to the Chapter 11 Cases
and not inconsistent with the Bankruptcy Code or title 28 of the United States Code;

                (p)     to resolve any disputes concerning whether a Person or entity had
sufficient notice of the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in
connection with the Chapter 11 Cases, any bar date established in the Chapter 11 Cases, or any
deadline for responding or objecting to a Cure Amount, in each case, for the purpose for
determining whether a Claim or Interest is discharged hereunder or for any other purpose;

               (q)   to hear and determine any rights, Claims, or Causes of Action held by or
accruing to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal statute or
legal theory;

               (r)    to recover all Assets of the Debtors and property of the Estates, wherever
located;

              (s)     to hear and determine matters related to the DIP Facilities and the Final
DIP Order; and



                                               59
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 195 of 286




               (t)     to enter a final decree closing each of the Chapter 11 Cases.



ARTICLE XII.           MISCELLANEOUS PROVISIONS.

               12.1    Exemption from Certain Transfer Taxes.

                 Pursuant to and to the fullest extent permitted by section 1146 of the Bankruptcy
Code, (a) the issuance, transfer or exchange of any securities, instruments or documents, (b) the
creation of any Lien, mortgage, deed of trust or other security interest, (c) all sale transactions
consummated by the Debtors and approved by the Bankruptcy Court on and after the
Confirmation Date through and including the Effective Date, including any transfers effectuated
under the Plan, (d) any assumption, assignment, or sale by the Debtors of their interests in
unexpired leases of nonresidential real property or executory contracts pursuant to section 365(a)
of the Bankruptcy Code, (e) the grant of collateral under the Exit Credit Agreement and (f) the
issuance, renewal, modification or securing of indebtedness by such means, and the making,
delivery or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including the Confirmation Order, shall not be subject to any
document recording tax, stamp tax, conveyance fee or other similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee,
regulatory filing or recording fee, sales tax, use tax or other similar tax or governmental
assessment. Consistent with the foregoing, each recorder of deeds or similar official for any
county, city or Governmental Unit in which any instrument hereunder is to be recorded shall,
pursuant to the Confirmation Order, be ordered and directed to accept such instrument without
requiring the payment of any filing fees, documentary stamp tax, deed stamps, stamp tax,
transfer tax, intangible tax or similar tax.

               12.2    Request for Expedited Determination of Taxes.

                The Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and
all taxable periods ending after the Petition Date through the Effective Date.

               12.3    Dates of Actions to Implement Plan.

              In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on or as soon as reasonably practicable after the next
succeeding Business Day but shall be deemed to have been completed as of the required date.

               12.4    Amendments.

              (a)     Plan Modifications. Subject to the terms and conditions of the Plan
Support Agreement, the Backstop Agreement, and any consents or approvals required under each
of the foregoing, including the consent of the Initial Supporting Noteholders, the Plan may be
amended, modified, or supplemented by the Debtors in the manner provided for by section 1127
of the Bankruptcy Code or as otherwise permitted by law, without additional disclosure pursuant


                                                60
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 196 of 286




to section 1125 of the Bankruptcy Code, except as otherwise ordered by the Bankruptcy Court.
In addition, after the Confirmation Date, so long as such action does not materially and adversely
affect the treatment of holders of Allowed Claims pursuant to the Plan, the Debtors, with the
consent of the Initial Supporting Noteholders, may remedy any defect or omission or reconcile
any inconsistencies in the Plan or the Confirmation Order with respect to such matters as may be
necessary to carry out the purposes of effects of the Plan, and any holder of a Claim or Interest
that has accepted the Plan shall be deemed to have accepted the Plan as amended, modified, or
supplemented. The Debtors shall have the right to amend the documents contained in, and
exhibits to, the Plan Supplement in accordance with the terms of this Plan and the Plan Support
Agreement through the Effective Date.

              (b)     Certain Technical Amendments. Prior to the Effective Date, the Debtors
may make appropriate technical adjustments and modifications to the Plan without further order
or approval of the Bankruptcy Court with the consent of the Initial Supporting Noteholders.

              (c)      Notwithstanding anything to the contrary herein, any amendments or
modifications to Section 9.2 of this Plan shall require the consent of the Initial Supporting
Noteholders, and any change, modification, or amendment to the Plan that treats or affects any
Supporting Noteholders in a manner that is materially and adversely disproportionate to the
manner in which any other Supporting Noteholders are treated (after taking into account each of
such Supporting Noteholders’ respective holdings in the Company and the recoveries
contemplated by this Plan) shall require the written consent of such materially adversely and
disproportionately affected Supporting Noteholders.

               12.5   Revocation or Withdrawal of Plan.

                The Debtors reserve the right to revoke or withdraw the Plan prior to the Effective
Date as to any or all of the Debtors. If, with respect to a Debtor, the Plan has been revoked or
withdrawn prior to the Effective Date, or if confirmation or the occurrence of the Effective Date
as to such Debtor does not occur on the Effective Date, then, with respect to such Debtor: (a) the
Plan shall be null and void in all respects; (b) any settlement or compromise embodied in the
Plan (including the fixing or limiting to an amount any Claim or Interest or Class of Claims or
Interests), assumption or rejection of executory contracts or unexpired leases affected by the
Plan, and any document or agreement executed pursuant to the Plan shall be deemed null and
void; and (c) nothing contained in the Plan shall (i) constitute a waiver or release of any Claim
by or against, or any Interest in, such Debtor or any other Person; (ii) prejudice in any manner
the rights of such Debtor or any other Person; or (iii) constitute an admission of any sort by any
Debtor or any other Person.

               12.6   Severability.

               If, prior to the entry of the Confirmation Order, any term or provision of the Plan
is held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at
the request of the Debtors, subject to the consent of the Initial Supporting Noteholders, shall
have the power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered


                                                61
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 197 of 286




or interpreted. Notwithstanding any such holding, alteration, or interpretation by the Bankruptcy
Court, the remainder of the terms and provisions of the Plan shall remain in full force and effect
and shall in no way be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of the Plan, as it may have been altered or interpreted in
accordance with this section, is (i) valid and enforceable pursuant to its terms, (ii) integral to the
Plan and may not be deleted or modified without the consent of the Debtors or the Reorganized
Debtors (as the case may be) and (iii) nonseverable and mutually dependent.

               12.7    Governing Law.

               Except to the extent that the Bankruptcy Code or other federal law is applicable or
to the extent that a Plan Supplement document provides otherwise, the rights, duties, and
obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of New York, without giving effect to the
principles of conflicts of laws thereof (other than section 5-1401 and section 5-1402 of the New
York General Obligations Law).

               12.8    Immediate Binding Effect.

              Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon
the occurrence of the Effective Date, the terms of the Plan shall be immediately effective and
enforceable and deemed binding upon and inure to the benefit of the Debtors, the Reorganized
Debtors, the holders of Claims and Interests, the Released Parties, and each of their respective
successors and assigns.

               12.9    Successors and Assigns.

               The rights, benefits, and obligations of any Person named or referred to in the
Plan shall be binding on and shall inure to the benefit of any heir, executor, administrator,
successor, or permitted assign, if any, of each such Person.

               12.10 Entire Agreement.

              On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order
shall supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

               12.11 Computing Time.

              In computing any period of time prescribed or allowed by the Plan, unless
otherwise set forth in the Plan or determined by the Bankruptcy Court, the provisions of
Bankruptcy Rule 9006 shall apply.




                                                 62
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 198 of 286




               12.12 Exhibits to Plan.

                All exhibits, schedules, supplements, and appendices to the Plan (including any
other documents to be executed, delivered, assumed, or performed in connection with the
occurrence of the Effective Date) are incorporated into and are a part of the Plan as if set forth in
full in the Plan.

               12.13 Notices.

               All notices, requests, and demands hereunder shall be in writing (including by
facsimile or email transmission) and, unless otherwise provided herein, shall be deemed to have
been duly given or made only when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

if to the Debtors or Reorganized Debtors:

               EP ENERGY CORPORATION
               1001 Louisiana Street
               Houston, Texas 77002
               Attn: Jace D. Locke

               – and –

               WEIL, GOTSHAL & MANGES LLP
               767 Fifth Avenue
               New York, New York 10153
               Attn: Matthew S. Barr, Esq., Alfredo R. Pérez, Esq., Ronit Berkovich, Esq.,
               and Scott Bowling, Esq.
               Telephone: (212) 310-8000
               Facsimile: (212) 310-8007

               Attorneys for the Debtors

if to the Supporting Noteholders:

               Paul, Weiss, Rifkind, Wharton & Garrison LLP
               1285 Avenue of the Americas
               New York, NY 10019-6064
               Attn: Jeffrey Saferstein, Esq. (jsaferstein@paulweiss.com), Jacob Adlerstein,
               Esq. (jadlerstein@paulweiss.com), and Brian Bolin, Esq.
               (bbolin@paulweiss.com)
               Telephone: (212) 373-3000
               Facsimile: (212) 757-3990

               Attorneys for Apollo

               –and–



                                                 63
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 199 of 286




               Milbank LLP
               55 Hudson Yards
               New York, NY 10001-2163
               Attn: Gerald Uzzi, Esq. (guzzi@milbank.com), Eric Stodola, Esq.
               (estodola@milbank.com), and Parker Milender, Esq. (pmilender@milbank.com)
               Telephone: (212) 530-5000
               Facsimile: (212) 530-5219

               Attorneys for Elliott

               –and–

               Debevoise & Plimpton
               919 3rd Ave
               New York, NY 10022
               Attn: Sidney P. Levinson
               Telephone: (212) 909-6000
               Facsimile: (212) 908-6836

               Attorneys for Access

               A notice is deemed to be given and received (a) if sent by first-class mail,
personal delivery, or courier, on the date of delivery if it is a Business Day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the next Business Day,
or (b) if sent by electronic mail, when the sender receives an email from the recipient
acknowledging receipt; provided that an automatic “read receipt” does not constitute
acknowledgment of an email for purposes of this Section. Any party may change its address for
service from time to time by providing a notice in accordance with the foregoing. Any element
of a party’s address that is not specifically changed in a notice will be assumed not to be
changed.

                After the occurrence of the Effective Date, the Reorganized Debtors have
authority to send a notice to entities that to continue to receive documents pursuant to
Bankruptcy Rule 2002, such entities must file a renewed request to receive documents pursuant
to Bankruptcy Rule 2002; provided, that the U.S. Trustee and the Initial Supporting Noteholders
need not file such a renewed request and shall continue to receive documents without any further
action being necessary. After the occurrence of the Effective Date, the Reorganized Debtors are
authorized to limit the list of entities receiving documents pursuant to Bankruptcy Rule 2002 to
the U.S. Trustee, the Initial Supporting Noteholders, and those entities that have filed such
renewed requests.

               12.14 Reservation of Rights.

               Except as otherwise provided herein, the Plan shall be of no force or effect unless
the Bankruptcy Court enters the Confirmation Order. None of the filing of the Plan, any
statement or provision of the Plan, or the taking of any action by the Debtors with respect to the
Plan shall be or shall be deemed to be an admission or waiver of any rights of (a) the Debtors



                                                64
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 200 of 286




with respect to any Claims or Interests prior to the Effective Date or (b) any holder of a Claim or
Interest or other entity prior to the Effective Date.




                                                65
    Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 201 of 286




Dated: November 18, 2019
       Houston, Texas
                                  Respectfully submitted,


                                   /s/ David Rush
                                   Name: David Rush
                                   Title: Chief Restructuring Officer

                                   EP ENERGY CORPORATION
                                   EPE ACQUISITION LLC
                                   EP ENERGY, LLC
                                   EVEREST ACQUISITION FINANCE INC.
                                   EP ENERGY GLOBAL LLC
                                   EP ENERGY MANAGEMENT, L.L.C.
                                   EP ENERGY RESALE COMPANY, L.L.C.
                                   EP ENERGY E&P COMPANY, L.P.




                                     66
Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 202 of 286




                             Exhibit B

                       Plan Support Agreement
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 203 of 286
                                                                                  Execution Version




                                                PLAN SUPPORT AGREEMENT

     THIS PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO
ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11
PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.
ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.
NOTHING CONTAINED IN THIS PLAN SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
SUPPORT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED
BINDING ON ANY OF THE PARTIES HERETO.

        This PLAN SUPPORT AGREEMENT (including all exhibits, and schedules attached
hereto, and as amended, restated, amended and restated, supplemented, or otherwise modified from
time to time in accordance with the terms hereof, this “Agreement”), dated as of October 18, 2019
is entered into by and among:

               (a)   EP Energy Corporation (“EP Parent”), EPE Acquisition, LLC, EP Energy,
LLC, Everest Acquisition Finance Inc., EP Energy Global LLC, EP Energy Management, L.L.C.,
EP Energy Resale Company, L.L.C., and EP Energy E&P Company, L.P., (each such entity,
together with EP Parent, a “Company Entity,” and collectively, and together with EP Parent, the
“Company”);

                       (b)         [RESERVED]; and

                (c)    the undersigned beneficial holders, or investment managers, advisors, or
subadvisors to beneficial holders (together with their respective successors and permitted assigns,
the “Supporting Noteholders” and collectively with any subsequent person or entity that becomes
a party hereto in accordance with the terms hereof, the “Supporting Creditors”) of (i) the notes
issued pursuant to that certain Indenture, dated as of February 6, 2017, by and between EP Energy
LLC and Everest Acquisition Finance Inc., as Issuers, the Subsidiary Guarantors party thereto from
time to time, and Wilmington Trust, National Association, as Trustee and Notes Collateral Agent,
for the issuance of $1,000 million in aggregate principal amount of 8.00% senior secured notes
due 2025 (the “2025 1.5L Indenture”; such notes, the “2025 1.5L Notes”) and (ii) the notes issued
pursuant to that certain Indenture, dated as of January 3, 2018, by and between EP Energy LLC
and Everest Acquisition Finance Inc., as Issuers, the Subsidiary Guarantors party thereto from time
to time, and Wilmington Trust, National Association, as Trustee and Notes Collateral Agent, for
the issuance of $1,092 million in aggregate principal amount of 9.375% senior secured notes due
2024 (the “2024 1.5L Indenture” and together with the 2025 1.5L Indenture, the “1.5L
Indentures”; such notes, the “2024 1.5L Notes” and (i) and (ii) together, the “1.5L Notes”).

       The Company, each Supporting Noteholder, and any subsequent person or entity that
becomes a party hereto in accordance with the terms hereof are referred to herein as the “Parties”
and each individually as a “Party.” Capitalized terms used but not defined herein shall have the
meanings ascribed to them, as applicable, in the restructuring term sheet attached hereto as
Exhibit A (including any schedules and exhibits attached thereto) (the “Term Sheet”).




WEIL:\97235493\2\42780.000342744.0010042744.00100
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 204 of 286




         When a reference is made in this Agreement to a Section, Exhibit, or Schedule, such
reference shall be to a Section, Exhibit, or Schedule, respectively, of or attached to this Agreement
unless otherwise indicated. Unless the context of this Agreement otherwise requires, (i) words
using the singular or plural number also include the plural or singular number, respectively, (ii) the
terms “hereof,” “herein,” “hereby,” and derivative or similar words refer to this entire Agreement,
(iii) the words “include,” “includes,” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation,” and (iv) the word “or” shall not be exclusive
and shall be read to mean “and/or.”

                                              Recitals

        WHEREAS, the Parties have engaged in arm’s-length, good faith discussions regarding a
restructuring of certain of the Company’s indebtedness and other obligations, including the
Company’s indebtedness and obligations under the 1.5L Notes;

       WHEREAS, the Parties have agreed to a restructuring and recapitalization of the
Company’s capital structure (the “Restructuring”), the principal terms of which are set forth in
the Term Sheet;

        WHEREAS, the Restructuring is anticipated to be implemented through the Company’s
voluntary cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”;
such cases, the “Chapter 11 Cases”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) and the solicitation of votes on, and confirmation and
implementation of, a plan of reorganization (as may be amended or modified from time to time in
accordance with this Agreement, the “Plan”; and such solicitation, the “Solicitation”);

        WHEREAS, in connection with the Restructuring, the Initial 1.5L Noteholders (as defined
herein) and certain other parties have agreed to backstop $463 million of an offering of up to $475
million of equity subscription rights to eligible holders of 1.5L Notes (the “Rights Offering”) in
accordance with the terms and conditions specified in this Agreement, the Term Sheet, a backstop
commitment agreement to be entered into concurrently with the execution of this Agreement
(the “Backstop Agreement”), and the procedures governing the Rights Offering, as set forth in the
Backstop Agreement (the “Rights Offering Procedures”);

       WHEREAS, as of the date hereof, the Supporting Noteholders hold approximately 79.3%
of the aggregate outstanding principal amount of the 1.5L Notes, approximately 52.0% of the
aggregate outstanding principal amount of the 8.000% Senior Secured Notes due 2024 (the “1.25L
Notes”), and such other claims (as defined in section 101 of the Bankruptcy Code) against the
Debtors (collectively, “Claims”) as are set forth on their respective signature pages hereto;

      WHEREAS, the Company has requested that each Supporting Creditor sign this
Agreement to support the Restructuring in the interests of all parties; and

        WHEREAS, subject to the terms and conditions set forth herein, the Parties desire to
express to one another their mutual support for and commitment in respect of the matters set forth
in the Term Sheet and this Agreement.




                                                  2
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 205 of 286




        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

          1.        Certain Definitions.

          As used in this Agreement, the following terms have the following meanings:1

                (a)      “Alternative Restructuring” means any dissolution, winding up,
liquidation, reorganization, recapitalization, assignment for the benefit of creditors, merger,
transaction, consolidation, business combination, joint venture, partnership, sale of all or
substantially all assets, financing (debt or equity), restructuring (in each case, of all or substantially
all of the Company, its assets, or its capital structure), or repurchase, refinancing, extension or
repayment of a material portion of the Company’s funded debt (in each case, outside of the
ordinary course of business) other than in accordance with or in furtherance of the Restructuring.

              (b)    “Business Day” means any day that is not a Saturday, Sunday, or legal
holiday on which banks in New York City are closed for business.

                (c)     “Definitive Documents” means (i) this Agreement, (ii) the Plan and the
Plan Supplement, including the Schedule of Rejected Contracts, (iii) the Disclosure Statement and
the Solicitation Materials, (iv) the Backstop Agreement and the Rights Offering Procedures,
(v) the DIP Credit Agreement and the DIP Documents, (vi) the order or orders of the Bankruptcy
Court approving (A) the Backstop Agreement, (B) the DIP Facility, (C) the Rights Offering
Procedures, and (D) the Disclosure Statement and the procedures governing the Solicitation,
(vii) the Confirmation Order, (viii) the Exit Credit Agreement and the Exit Documents, (ix) the
New Corporate Governance Documents, (x) the EIP and any other documents or agreements
related to any management incentive or retention programs, including any management
employment agreements, (xi) any final orders granting any “first day” or “second day” motions
(but excluding retention applications), (xii) any and all motions filed on or after the Support
Effective Date to reject or assume and assign an executory contract or unexpired lease and the
order or orders of the Bankruptcy Court approving such motions, (xiii) any and all other material
agreements, documents, motions, pleadings and orders reasonably necessary or desirable to
effectuate the transactions contemplated by the Restructuring, and (xiv) in the case of each of the
foregoing clauses (i) through (xiii), all material exhibits, appendices, and supplements thereto.

              (d)      “DIP Documents” means the DIP Credit Agreement, any guaranty related
thereto, any collateral and security documentation related thereto, and any material ancillary
documentation related thereto.

                (e)     “Effective Date” means the date upon which (a) no stay of the Confirmation
Order is in effect, (b) all conditions precedent to the effectiveness of the Plan have been satisfied
or are expressly waived in accordance with the terms thereof, as the case may be, (c) the

1
     Capitalized terms used but not defined herein shall have the meanings ascribed to them, as applicable, in the Term
     Sheet.



                                                          3
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 206 of 286




transactions to occur on the Effective Date pursuant to the Plan become effective or are
consummated, and (d) the substantial consummation (as defined in section 1101 of the Bankruptcy
Code) of the Plan occurs.

             (f)    “Exit Commitment Letter” means the commitment letter for the DIP Credit
Agreement and the Exit Credit Agreement attached to the Term Sheet.

               (g)     “Exit Documents” means the Exit Credit Agreement, the Exit Commitment
Letter, any guaranty related thereto, any collateral and security documentation related thereto, and
any material ancillary documentation related thereto.

               (h)      “Initial Supporting Noteholders” means each of Apollo Management
Holdings, L.P., Elliott Associates, L.P. and Elliott International, L.P.

                    (i)       [RESERVED]

                    (j)       [RESERVED]

               (k)     “Solicitation Materials” means the ballots seeking votes to accept or reject
the Plan, any notices permitting holders of claims or interests to opt into or out of any releases or
exculpations, any notices of voting or non-voting status for any class of claims or interests, and
any motion and proposed order for approval of the procedures governing the Solicitation.

               (l)     “Support Period” means the period commencing on the Support Effective
Date and ending on the earlier of the (i) date on which this Agreement is terminated in accordance
with Section 6 and (ii) the Effective Date.

               (m)     “Supporting Noteholder Counsel” means each of Milbank LLP, Paul,
Weiss, Rifkind, Wharton & Garrison LLP, and Debevoise & Plimpton LLP, each in its capacity
as counsel to certain of the Supporting Noteholders.

          2.        Bankruptcy Process; Plan of Reorganization.

       Subject to the terms and conditions of this Agreement and the exhibits attached hereto,
during the Support Period, each Party agrees as follows:

               (a)    Term Sheet. The Term Sheet is expressly incorporated into and made a part
of this Agreement. The terms and conditions of the Restructuring are set forth in the Term Sheet;
provided, however, that the Term Sheet is supplemented by the terms and conditions of this
Agreement. In the event of any inconsistencies between this Agreement and the Term Sheet, the
terms of the Term Sheet shall govern. In the event of any inconsistencies between this Agreement
and any of the Exhibits hereto, the terms of such Exhibit(s) shall govern.

                (b)    Definitive Documents. Each of the Definitive Documents, including any
amendments, supplements or modifications thereof, shall (i) contain terms and conditions
consistent in all material respects with this Agreement and the Plan and (ii) otherwise be in form
and substance acceptable (including with respect to tax structuring and elections) to the Company
and the Initial Supporting Noteholders, except that the items set forth in Sections 1(c)(xii) and



                                                   4
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 207 of 286




(xiii) hereof and all material exhibits, appendices, and supplements thereto shall be reasonably
acceptable to the Company and the Initial Supporting Noteholders.

               (c)      Filing of the Plan and Disclosure Statement. As soon as reasonably
practicable, but in no event later than November 18, 2019, the Company shall file the Plan and the
Disclosure Statement with the Bankruptcy Court.

               (d)     Confirmation of the Plan. The Company shall use commercially reasonable
efforts to obtain entry of the Confirmation Order as soon as reasonably practicable following
October 3, 2019 (the “Petition Date”) in accordance with the Bankruptcy Code and on terms
consistent with this Agreement, including timely filing any objection or opposition to any motion
filed with the Bankruptcy Court seeking the entry of an order modifying or terminating the
Company’s exclusive right to file and/or solicit acceptances of a plan of reorganization.

          3.        Agreements of the Supporting Creditors.

              (a)     Voting; Support. Subject to the terms and conditions of this Agreement,
each Supporting Creditor, severally and not jointly, agrees that, for the duration of the Support
Period, such Supporting Creditor (on a several and not joint basis) shall:

                          (i)     timely vote or cause to be voted its Claims, to the extent entitled to
          vote on the Plan, to accept the Plan by delivering its duly executed and completed ballot or
          ballots and consent to and, if applicable, not opt out of, the releases set forth in the Plan
          against each Released Party, but subject to the actual receipt by such Supporting Creditor
          of (a) the Disclosure Statement, approved by the Bankruptcy Court as containing “adequate
          information” (as such term is defined in section 1125 of the Bankruptcy Code) and the
          Solicitation Materials approved by the Bankruptcy Court), and (b) fifteen (15) Business
          Days’ written notice of any voting record date and/or voting deadline;

                         (ii)    not change or withdraw (or cause or direct to be changed or
          withdrawn) any such vote or release described in clause (i) above; provided, however, that
          notwithstanding anything in this Agreement to the contrary, a Supporting Creditor’s vote
          and release may, upon written notice to the Company, be revoked (and, upon such
          revocation, deemed void ab initio) by such Supporting Creditor at any time following the
          termination of this Agreement pursuant to the terms hereof with respect to such Supporting
          Creditor;

                         (iii) timely vote (or cause to be voted) its Claims, to the extent entitled
          to vote with respect to an Alternative Restructuring, against any Alternative Restructuring
          (subject to such Supporting Creditor receiving at least fifteen (15) business days’ written
          notice of any relevant voting record date and/or voting deadline);

                          (iv)   not take any action which would result in the occurrence of a Change
          of Control (as such term is defined in (i) the Indenture, dated as of November 29, 2016
          (the “1.125L Indenture”), by and among EP Energy LLC and Everest Acquisition Finance
          Inc., the subsidiary guarantors party thereto and BOKF, NA, as successor trustee and notes
          collateral agent and (ii) the Indenture, dated as of May 23, 2018 (the “1.25L Indenture”
          and together with the 1.125L Indenture, the “Reinstated Indentures”), by and among EP


                                                    5
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 208 of 286




          Energy LLC and Everest Acquisition Finance Inc., the subsidiary guarantors party thereto
          and UMB Bank, National Association, as successor trustee and collateral agent); provided
          that no Supporting Creditor shall be liable to any Company Entity or any other Supporting
          Creditor for a breach of this Section 3(a)(iv) that is solely the result of another Supporting
          Creditor’s non-compliance with their obligations under this Agreement or the Backstop
          Agreement;

                          (v)     not directly or indirectly, through any person or entity (including
          any administrative agent, indenture trustee, or collateral agent), seek, solicit, propose,
          support, assist, engage in negotiations in connection with or participate in the formulation,
          preparation, filing, or prosecution of any Alternative Restructuring or object to or take any
          other action that is inconsistent with or that would reasonably be expected to prevent,
          interfere with, delay, or impede the Chapter 11 Cases, Solicitation, approval of the
          Disclosure Statement, or the confirmation and consummation of the Plan and the
          Restructuring;

                           (vi)    not direct any administrative agent, indenture trustee, or collateral
          agent (as applicable) to take any action inconsistent with such Supporting Creditor’s
          obligations under this Agreement or the Plan, and, if any applicable administrative agent,
          indenture trustee, or collateral agent takes any action inconsistent with such Supporting
          Creditor’s obligations under this Agreement or the Plan, such Supporting Creditor shall
          direct and use its commercially reasonable efforts (which shall exclude the incurrence or
          provision of any indemnity obligations) to cause such administrative agent, indenture
          trustee, or collateral agent to cease, withdraw, and refrain from taking any such action; and

                          (vii) if reasonably requested by the Company, use commercially
          reasonable efforts to support approval of the Disclosure Statement and confirmation of the
          Plan by filing papers and appearing in the Bankruptcy Court in support thereof.

                (b)     Transfers. Each Supporting Creditor, severally and not jointly, agrees that,
for the duration of the Support Period, such Supporting Creditor shall not sell, transfer, assign,
pledge, hypothecate, participate, donate or otherwise encumber or dispose of, directly or indirectly
(including through derivatives, options, swaps, pledges, forward sales or other transactions in
which any Person receives the right to own or acquire any current or future interest in) (each,
a “Transfer”), or permit a transfer of, directly or indirectly, in whole or in part, any of its Claims
or, in each case, any option thereon or any right or interest therein or any other claims against the
Company (including grant any proxies, deposit any Claims into a voting trust or enter into a voting
agreement with respect to any such Claims), unless the transferee thereof either (i) is a Supporting
Creditor or an entity that is controlled by such Supporting Creditor or for which such Supporting
Creditor acts as investment manager, advisor or subadvisor, or (ii) prior to or contemporaneously
with such Transfer, agrees in writing for the benefit of the Parties to become a Supporting Creditor
and to be bound by all of the terms of this Agreement applicable to Supporting Creditor (including
with respect to any and all Claims it already may hold against or in the Company prior to such
Transfer) by executing a joinder agreement, a form of which is attached hereto as Exhibit B
(the “Joinder Agreement”), and delivering an executed copy thereof within five (5) Business Days
following such execution, to Weil, Gotshal & Manges LLP (“Weil”), as counsel to the Company
and Supporting Noteholder Counsel, in which event (A) the transferee (including the Supporting



                                                    6
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 209 of 286




Creditor transferee, if applicable) shall be deemed to be a Supporting Creditor hereunder to the
extent of such transferred rights and obligations and (B) the transferor shall be deemed to
relinquish its rights (and be released from its obligations, except for any claim for breach of this
Agreement that occurs prior to such Transfer) under this Agreement to the extent of such
transferred rights and obligations. Each Supporting Creditor agrees that any Transfer of any Claim
that does not comply with the terms and procedures set forth herein shall be deemed void ab initio,
and the Company and each other Supporting Creditor shall have the right to enforce the voiding
of such Transfer. Notwithstanding anything to the contrary herein, a Supporting Creditor may
Transfer its Claims to an entity that is acting in its capacity as a Qualified Marketmaker2 without
the requirement that the Qualified Marketmaker become a Party; provided, however, that (x) such
Qualified Marketmaker must Transfer such right, title, or interest by the earlier of (A) ten (10)
calendar days following its receipt thereof and (B) if received prior to the Voting Deadline, at least
seven (7) calendar days prior to the Voting Deadline, (y) any subsequent Transfer by such
Qualified Marketmaker of the right, title, or interest in such Claims is to a transferee that is or
becomes a Supporting Creditor at the time of such transfer, and (z) such Supporting Creditor shall
be solely responsible for the Qualified Marketmaker’s failure to comply with the requirements of
this Section 3. For the avoidance of doubt, if a Supporting Noteholder, acting in its capacity as a
Qualified Marketmaker, acquires a Claim from a holder of Claims that is not a Supporting
Noteholder, as applicable, it may Transfer such Claim without the requirement that the transferee
be or become a Supporting Noteholder. For the avoidance of doubt, to the extent that a Supporting
Creditor’s 1.5L Notes, Claims, or other securities issued by the Company may be loaned by such
Supporting Creditor (and consequently pledged, hypothecated, encumbered, or rehypothecated by)
as part of customary securities lending arrangements (each such arrangement, a “Customary
Securities Lending Arrangement”), and such Customary Securities Lending Arrangement does
not adversely affect such Party’s ability to timely satisfy any of its obligations under this
Agreement or the Backstop Agreement, such Customary Securities Lending Arrangement shall
not be deemed a Transfer hereunder.

                (c)      Additional Claims. This Agreement shall in no way be construed to
preclude the Supporting Creditors from acquiring additional Claims or transferring Claims in
accordance with this Section 3, and during the Support Period to the extent any Supporting Creditor
acquires additional Claims, then each such Supporting Creditor shall promptly notify Weil and
Supporting Noteholder Counsel. Each such Supporting Creditor agrees, severally and not jointly,
that such additional Claims shall be subject to this Agreement and that, for the duration of the
Support Period, it shall vote (or cause to be voted) any such additional Claims entitled to vote on
the Plan (to the extent still held by it or on its behalf at the time of such vote), in a manner consistent
with Section 3(a) hereof, in each case other than with respect to any Claims acquired by such
Supporting Noteholder in its capacity as a Qualified Marketmaker.



2
     As used herein, the term “Qualified Marketmaker” means an entity that (i) holds itself out to the public or the
     applicable private markets as standing ready in the ordinary course of business to purchase from customers and
     sell to customers Claims against the Company (or enter with customers into long and short positions in Claims
     against the Company), in its capacity as a dealer or marketmaker in Claims against the Company and (ii) is, in
     fact, regularly in the business of making a market in claims against issuers or borrowers (including debt securities
     or other debt).



                                                           7
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 210 of 286




              (d)    Additional Parties. Any 1.5L Noteholder may, at any time after the
occurrence of the Support Effective Date, become a party to this Agreement as a Supporting
Noteholder (an “Additional Supporting Noteholder”, or an “Additional Supporting Creditor”),
by executing a Joinder Agreement, pursuant to which such Additional Supporting Creditor shall
be bound by the terms of this Agreement as a Supporting Creditor hereunder, and delivering such
Joinder Agreement to Weil and Supporting Noteholder Counsel.

               (e)     D&O Claims. Regardless of whether the Bankruptcy Court approves the
releases by the Supporting Creditors that are set forth in the Term Sheet in favor of the Released
Parties (the “Third-Party Releases”), but subject to the occurrence of the Effective Date, each
Supporting Creditor hereby (i) grants such releases in favor of the current and former directors and
officers of EP Parent and (ii) agrees not to pursue any claims that such Supporting Creditor may
currently have against the current and former directors and officers of EP Parent and each of its
subsidiaries.

                (f)     Stock Transfer Restriction and Tax Attribute Protection Motions. Each
Supporting Noteholder, severally and not jointly, agrees not to transfer any Existing Equity
Interests for the duration of the Support Period in any manner that would change the ownership of
such Existing Equity Interests for purposes of section 382 of the Internal Revenue Code of 1986,
as amended (the “Tax Code”) without the prior consent of the Company not to be unreasonably
withheld, conditioned, or delayed. Each Supporting Noteholder further agrees to support the final
approval of the Stock Procedures (as defined in the Emergency Motion of Debtors to Establish
Notification Procedures and Approving Restrictions on Certain Transfers of Stock of, and Claims
Against, Debtors (Ch. 11 Case No. 19-35654, Docket No. 6) (the “NOL Motion”)). The Debtors
shall not seek a hearing on or approval of the Claims Procedures (as defined in the NOL Motion);
provided, that the foregoing shall not affect the Supporting Noteholders’ right to object to the NOL
Motion following the end of the Support Period.

               (g)     New Corporate Governance Documents. The Supporting Noteholders,
severally and not jointly, agree to provide drafts of the New Corporate Governance Documents
through the Supporting Noteholder Counsel to Weil no later than fifteen (15) Business Days before
the Voting Deadline.

                    (h)       [RESERVED]

              (i)     Rights Unaffected. Notwithstanding anything herein to the contrary,
nothing contained in this Agreement shall limit:

                         (i)     the rights of the Supporting Creditors under any applicable
          bankruptcy, insolvency, foreclosure, or similar proceeding, including, without limitation,
          appearing as a party in interest in any matter to be adjudicated in order to be heard
          concerning any matter arising in the Chapter 11 Cases, in each case, so long as the exercise
          of any such right is not in violation of or inconsistent with such Supporting Creditor’s
          obligations hereunder;




                                                   8
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 211 of 286




                         (ii)    the ability of a Supporting Creditor to purchase, sell, or enter into
          any transactions in connection with its Claims or Interests, including 1.5L Notes, subject
          to the terms hereof and applicable law;

                          (iii) except as expressly provided herein, any right of a Supporting
          Noteholder under (A) the 1.5L Notes Indenture, or constitute a waiver or amendment of
          any provisions of the 1.5L Notes Indenture or (B) any other applicable agreement,
          instrument, or document that gives rise to a Supporting Noteholder’s Claims or Interests,
          as applicable, or constitute a waiver or amendment of any provision of any such agreement,
          instrument, or document;

                        (iv)    the ability of a Supporting Noteholder to consult with other
          Supporting Creditors, other holders of Claims against or equity interests in the Company,
          or the Company;

                              (v)   [RESERVED]; or

                        (vi)   the ability of a Supporting Creditor to enforce any right, remedy,
          condition, consent, or approval requirement under this Agreement or any Definitive
          Document.

          4.        Agreements of the Parties.

               (a)    Covenants. Each Party, severally and not jointly, agrees that, for the
duration of the Support Period, such Party shall use its commercially reasonable efforts to:

                         (i)     take all commercially reasonable actions necessary to (i) support
          and consummate the Restructuring contemplated by the Term Sheet and all of the
          transactions contemplated herein, (ii) cooperate with each other in good faith in connection
          with, and shall exercise commercially reasonable efforts with respect to the pursuit,
          approval, negotiation, execution, delivery, implementation, and consummation of the Plan
          and the Restructuring, as well as the negotiation, drafting, execution and delivery of the
          Definitive Documents, and (iii) take such action as may be reasonably necessary or
          reasonably requested by the other Parties to carry out the purposes and intent of this
          Agreement, including making and filing any required regulatory filings, and refrain from
          taking any action that would frustrate the purposes and intent of this Agreement; and

                         (ii)    provide reasonably prompt written notice (in accordance with
          Section 19 hereof) to the Company and Supporting Noteholder Counsel between the date
          hereof and the Effective Date of (A) the occurrence, or failure to occur, of any event of
          which any person in a managing capacity of such Party has actual knowledge, and which
          occurrence or failure would be likely to cause any covenant of such Party contained in this
          Agreement not to be satisfied in any material respect or (B) any failure of such Party to
          comply, in any material respect, with or satisfy any covenant, condition or agreement to be
          complied with or satisfied by it under this Agreement or the Backstop Agreement.




                                                     9
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 212 of 286




              (b)   Hedging. The Company shall consult with the Initial Supporting
Noteholders on any material changes to its hedging program.

          5.        Agreements of the Company.

               (a)     Covenants. Each Company Entity (jointly and severally) agrees that, for
the duration of the Support Period, each such Company Entity shall:

                        (i)      use commercially reasonable efforts to obtain any and all required
          governmental, regulatory and/or third party approvals necessary or required for the
          implementation or consummation of the Restructuring or the approval by the Bankruptcy
          Court of the Definitive Documents;

                          (ii)    not take any action, or support, encourage or direct any other person
          or entity to take any action, that is inconsistent with, or is intended or is reasonably likely
          to interfere with, consummation of the Restructuring (including to propose, file, seek,
          solicit, or support any Alternative Restructuring), in each case, to the extent consistent with,
          upon the advice of counsel, the fiduciary duties of the boards of directors, managers,
          members, or partners, as applicable, of the Company; provided, however, that the Company
          shall not be obligated to agree to any modification of any document that is inconsistent
          with this Agreement;

                          (iii) provide draft copies of all Definitive Documents and any other
          material motions or applications and other material documents related to the Restructuring
          (including, but not limited to, any proposed final orders granting “first day” and “second
          day” motions (but excluding retention applications), the Plan, the Disclosure Statement,
          ballots, and other Solicitation materials in respect of the Plan and any proposed amended
          version of the Plan or the Disclosure Statement, and a proposed Confirmation Order and
          any amended versions of any of the foregoing) the Company intends to file with the
          Bankruptcy Court to Supporting Noteholder Counsel, if reasonably practicable, at least two
          (2) Business Days prior to the date when the Company intends to file any such pleading or
          other document (provided that if delivery of such motions, orders, or materials at least two
          (2) Business Days in advance is not reasonably practicable prior to filing, such motion,
          order, or material shall be delivered as soon as reasonably practicable prior to filing), and
          shall consult in good faith with Supporting Noteholder Counsel regarding the form and
          substance of any such proposed filing with the Bankruptcy Court; provided, that the
          Company Parties shall not file any pleading or other document unless such pleading or
          other document is consistent with this Agreement;

                          (iv)   subject to professional responsibilities of counsel, timely file with
          the Bankruptcy Court a written objection to any motion filed with the Bankruptcy Court
          by a third party seeking the entry of an order or relief (A) directing the appointment of an
          examiner with expanded powers or a trustee, (B) converting any of the Chapter 11 Cases
          to cases under chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter 11
          Cases, (D) modifying or terminating the Company’s exclusive right to file and/or solicit
          acceptances of a chapter 11 plan, or (E) that (1) is inconsistent with this Agreement in any




                                                    10
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 213 of 286




          material respect or (2) would, or would reasonably be expected to, frustrate the purposes
          of this Agreement, including by preventing the consummation of the Restructuring;

                          (v)     not modify the Plan or any other Definitive Documents, in whole or
          in part, in a manner that is inconsistent with this Agreement or not in form and substance
          acceptable to the Initial Supporting Noteholders;

                         (vi)    not seek relief or request any order from the Bankruptcy Court
          requiring any Initial Supporting Noteholder to sell, cause to sell, or otherwise transfer a
          specified amount of its beneficial ownership of Claims, for purposes of section 382(l)(5)
          of the Tax Code or otherwise, without the affirmative consent of such Initial Supporting
          Noteholder;

                          (vii) consent to the sale or other disposition during the 2019 calendar year
          (including by abandonment to a state or governmental authority) of the Existing Equity
          Interests in the Company owned by Texas Oil & Gas Holdings LLC (31,276,726 shares),
          AI Energy Holdings LLC (3,556,387 shares) and ALTEP 2014 LP (109,991 shares), and,
          in the event of any Official Committee of Unsecured Creditors objects to such disposition,
          exercise reasonable best efforts to obtain approval by the Bankruptcy Court of such
          disposition; provided, that Access shall reasonably cooperate with the Debtors to provide
          any information reasonably requested related to any stock ownership analysis under section
          382 of the Tax Code;

                       (viii) execute and deliver any other required agreements to effectuate and
          consummate the Restructuring; and

                       (ix)    support and consummate the Restructuring in accordance with this
          Agreement within the time-frames contemplated under this Agreement.

               (b)     Automatic Stay. The Company acknowledges and agrees and shall not
dispute that the giving of any notices, including notices of termination by any Party pursuant to
this Agreement, shall not be a violation of the automatic stay of section 362 of the Bankruptcy
Code (and the Company hereby waives, to the fullest extent permitted by law, the applicability of
the automatic stay to the giving of such notice); provided, however, that nothing herein shall
prejudice any Party’s rights to argue that the giving of notice of default or termination was not
proper under the terms of this Agreement.

                (c)     Nothing in this Agreement shall require any director or officer of a
Company Entity to take any action or inaction that would be, based on the advice of counsel,
inconsistent with their fiduciary duties to such Company Entity. No action or inaction on the part
of any director or officer of any Company Entity that such officer or director believes is, based on
the advice of counsel, consistent, their fiduciary duties shall be limited or precluded by this
Agreement; provided, that no such action or inaction shall be deemed to prevent the Initial
Supporting Noteholders from taking actions they are permitted to take as a result of such actions
or inactions, including terminating their obligations hereunder, and neither the Company nor any
Supporting Creditor that is affiliated with such officer or director shall be in violation of this
Agreement by virtue of such individual taking, or refraining from taking, any such action, so long



                                                  11
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 214 of 286




as any such action is consistent with the fiduciary obligations of the Company under applicable
law (as determined by the Company after consultation with counsel).

                (d)    Notwithstanding anything to the contrary herein, nothing in this Agreement
shall create any additional fiduciary obligations on the part of the Company, or the Supporting
Creditors, or any members, partners, managers, managing members, officers, directors,
employees, advisors, principals, attorneys, professionals, accountants, investment bankers,
consultants, agents or other representatives of the same or their respective affiliated entities, in
such person’s capacity as a member, partner, manager, managing member, officer, director,
employee, advisor, principal, attorney, professional, accountant, investment banker, consultant,
agent or other representative of such Party or its affiliated entities, that such entities did not have
prior to the execution of this Agreement.

          6.        Termination of Agreement.

                (a)     This Agreement shall terminate three (3) Business Days following the
delivery of written notice (in accordance with Section 19 hereof) from (i) the Initial Supporting
Noteholders to EP Parent at any time after and during the continuance of any Supporting
Noteholder Termination Event (as defined below), or (ii) EP Parent to the other Parties at any time
after the occurrence and during the continuance of any Company Termination Event (as defined
below). Notwithstanding any provision to the contrary in this Section 6, no Party may exercise
any of its respective termination rights as set forth herein if such Party has failed to perform or
comply in all material respects with the terms and conditions of this Agreement (unless such failure
to perform or comply arises as a result of another Party’s actions or inactions), with such failure
to perform or comply causing, or resulting in, the occurrence of the applicable Supporting
Noteholder Termination Event or Company Termination Event giving rise to such termination
right; provided, that nothing in this sentence shall limit the termination rights of any Party pursuant
to Section 6(c)(viii) or 6(d)(vii). This Agreement shall automatically terminate, without any
further required action or notice, unless the Bankruptcy Court has entered an order or orders, in
form and substance acceptable to the Company, on the one hand, and the Initial Supporting
Noteholders, on the other hand, approving the Backstop Agreement as of November 18, 2019
(provided, that if the Bankruptcy Court is unable to hear or fully consider the motion to approve
the Backstop Agreement on November 12, 2019, then November 25, 2019), unless otherwise
extended in accordance with the terms of the Backstop Agreement. If not terminated on an earlier
date, then this Agreement shall automatically terminate, without any further required action or
notice, upon the occurrence of the Effective Date.

                    (b)       [RESERVED]

                    (c)       A “Supporting Noteholder Termination Event” shall mean any of the
following:

                         (i)     if, as of October 25, 2019, the Required Lenders (as defined in that
          certain Credit Agreement, dated as of May 24, 2012 (as amended, restated, amended and
          restated, modified or otherwise supplemented from time to time) by and among EP Energy
          LLC, as borrower, EPE Acquisition, LLC, JPMorgan Chase Bank, N.A., as administrative




                                                   12
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 215 of 286




          agent and as collateral agent, have not provided the Company with an executed Exit
          Commitment Letter;

                       (ii)     if, as of 11:59 p.m. prevailing Eastern time on October 18, 2019, the
          Company has not filed a motion seeking approval of the Backstop Agreement;

                          (iii) if, as of November 18, 2019 (provided, that if the Bankruptcy Court
          is unable to hear or fully consider the motion to approve the Backstop Agreement on
          November 12, 2019, then November 25, 2019), the Bankruptcy Court has not entered a
          final order or orders, in form and substance mutually satisfactory to the Company and the
          Initial Supporting Noteholders, approving the Backstop Agreement.

                          (iv)  if, as of December 2, 2019, the Bankruptcy Court has not entered a
          final order, in form and substance mutually satisfactory to the Company and the Initial
          Supporting Noteholders, authorizing and approving the DIP Facility, the Exit Commitment
          Letter and the Debtors’ use of cash collateral.

                          (v)   if, as of January 8, 2020, the Bankruptcy Court has not entered a
          final order, in form and substance mutually satisfactory to the Company and the Initial
          Supporting Noteholders, approving the Disclosure Statement;

                          (vi)  if, as of January 8, 2020, the Bankruptcy Court has not entered a
          final order, in form and substance mutually satisfactory to the Company and the Initial
          Supporting Noteholders, approving the Rights Offering Procedures;

                          (vii) if, as of February 28, 2020, the Bankruptcy Court has not entered a
          final order, in form and substance mutually satisfactory to the Company and the Initial
          Supporting Noteholders, confirming the Plan; provided that if the Bankruptcy Court has
          commenced a hearing on confirmation of the Plan as of February 28, 2020, such date shall
          automatically extend to March 16, 2020, provided, further, that each such date shall be
          automatically extended one (1) Business Day for each Business Day that the Supporting
          Noteholders fail to deliver drafts of the New Corporate Governance Documents to Weil in
          accordance with the deadlines set forth in Section 3(g) hereof;

                              (viii) if, as of March 19, 2020, the Effective Date has not occurred;

                              (ix)   the Backstop Agreement is terminated in accordance with its terms;

                          (x)    the occurrence of any material breach of this Agreement by the
          Company that remains uncured for a period of five (5) Business Days after the receipt of
          written notice of such breach pursuant to this Section 6 and in accordance with Section 19
          (as applicable);

                         (xi)     the amendment or modification of this Agreement, the Rights
          Offering Procedures, the Plan, the Disclosure Statement or any documents related to the
          Plan, notices, exhibits or appendices, or any of the Definitive Documents without the
          consent of the Initial Supporting Noteholders;



                                                       13
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 216 of 286




                        (xii) any of the orders approving, the Backstop Agreement, the Rights
          Offering Procedures, the Disclosure Statement, or the Plan are reversed, dismissed, stayed,
          vacated or reconsidered or modified or amended without the consent of the Initial
          Supporting Noteholders;

                         (xiii) the issuance by any governmental authority, including any
          regulatory authority or court of competent jurisdiction, of any ruling, judgment, or order
          enjoining the consummation of or rendering illegal the Plan or the Restructuring, and either
          (A) such ruling, judgment, or order has been issued at the request of or with the
          acquiescence of the Company, or (B) in all other circumstances, such ruling, judgment, or
          order has not been stayed, reversed, or vacated within fifteen (15) Business Days after such
          issuance;

                           (xiv) the Bankruptcy Court enters an order (A) directing the appointment
          of a trustee in any of the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to
          cases under chapter 7 of the Bankruptcy Code, (C) dismissing the Chapter 11 Case of any
          of the Debtors other than the Company, or (D) directing the appointment of a trustee,
          receiver, or examiner with expanded powers beyond those set forth in section 1106(a)(3)
          and (4) of the Bankruptcy Code in any of the Chapter 11 Cases;

                           (xv) any Company Entity makes any filing in support of, enters into an
          agreement with respect to, or announces its support for any Alternative Restructuring or
          that it will file any plan of reorganization other than the Plan, or files any motion or
          application seeking authority to sell any material assets (other than as provided for in the
          Plan), without the prior written consent of the Initial Supporting Noteholders;

                         (xvi) the breach in any material respect by the Company of any of the
          undertakings, representations, warranties or covenants of the Company set forth herein
          which remains uncured for a period of five (5) business days after the receipt of written
          notice of such breach from the Initial Supporting Noteholders pursuant to this Section 6
          and in accordance with Section 19 (as applicable), which notice period shall run
          concurrently with the notice of termination of this Agreement set forth above;

                        (xvii) a determination is made with respect to any Company Entity that its
          continued support of the Restructuring would be inconsistent with its fiduciary obligations
          under applicable law;

                       (xviii) entry of an order by the Bankruptcy Court terminating the
          Company’s exclusive right to file a plan of reorganization pursuant to section 1121 of the
          Bankruptcy Code or if the Company loses such right because (A) the Company fails to
          make a timely motion to extend the exclusivity period and exclusivity lapses or (B) the
          Bankruptcy Court denies the Company’s motion to extend the exclusivity period;

                         (xix) any court of competent jurisdiction has entered a judgment or order
          declaring this Agreement or the Backstop Agreement to be unenforceable;

                         (xx) any of the following shall have occurred: (i) the Company shall have
          filed any motion, application, adversary proceeding, or cause of action (A) challenging the


                                                  14
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 217 of 286




          validity, enforceability, perfection, or priority of, or seeking avoidance or subordination of
          any of the Claims of the Supporting Noteholders, or any of the liens securing the Claims
          of the Supporting Noteholders, or (B) otherwise seeking to impose liability upon or enjoin
          the Supporting Noteholders (other than with respect to a breach of this Agreement); or (ii)
          the Company shall have supported any motion, application, adversary proceeding or cause
          of action referred to in the immediately preceding clause (i) filed by a third party, or
          affirmatively consents (without the consent of the Initial Supporting Noteholders) to the
          standing of any such third party to bring such application, adversary proceeding or cause
          of action; or

                       (xxi) failure to conduct the Rights Offering in accordance with the
          Backstop Agreement and the Rights Offering Procedures.

                    (d)       A “Company Termination Event” shall mean any of the following:

                              (i)    [RESERVED]

                         (ii)   the breach by one or more of the Supporting Noteholders of any of
          the undertakings, representations, warranties, or covenants of the Supporting Noteholders
          set forth herein in any material respect that remains uncured for a period of five (5)
          Business Days after the receipt of written notice of such breach pursuant to this Section 6
          and in accordance with Section 19 hereof (as applicable), but only if the non-breaching
          Supporting Noteholders hold less than 66.67% of the aggregate principal amount of 1.5L
          Notes;

                         (iii) the board of directors (or any committee having appropriate
          authority thereof), managers, members, or partners or general partner, as applicable, of any
          Company Entity party hereto reasonably determines in good faith based upon the advice
          of counsel that continued performance under this Agreement would be inconsistent with
          the exercise of its fiduciary duties under applicable law; provided, however, that such
          Company Entity provides notice of such determination to the Supporting Creditors within
          five (5) Business Days after the date thereof;

                              (iv)   [RESERVED]

                         (v)    the issuance by any governmental authority, including any
          regulatory authority or court of competent jurisdiction, of any ruling, judgment, or order
          enjoining the consummation of or rendering illegal the Plan or the Restructuring, and such
          ruling, judgment, or order has not been stayed, reversed, or vacated within fifteen (15)
          Business Days after such issuance;

                           (vi)  the Bankruptcy Court enters an order (A) directing the appointment
          of a trustee in the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to cases
          under chapter 7 of the Bankruptcy Code, or (C) dismissing the Chapter 11 Case of any of
          the Debtors other than the Company; or (D) directing the appointment of a trustee, receiver,
          or examiner with expanded powers beyond those set forth in section 1106(a)(3) and (4) of
          the Bankruptcy Code in any of the Chapter 11 Cases; or



                                                    15
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 218 of 286




                              (vii)   if, as of March 19, 2020, the Effective Date has not occurred.

                (e)    Certain Extensions of Time. Notwithstanding anything to the contrary
herein, any of the dates or deadlines set forth in

                        (i)   Sections 6(a) and 6(d) above may be extended by written agreement
          (with email from counsel being sufficient) of the Company and the Initial Supporting
          Noteholders,

                              (ii)    [RESERVED]; and

                       (iii) Section 6(c) above may be extended by written agreement (with
          email from counsel being sufficient) of the Company and the Initial Supporting
          Noteholders.

              (f)    Mutual Termination. This Agreement may be terminated by mutual
agreement of the Company and the Initial Supporting Noteholders upon the receipt and
acknowledged acceptance (whether oral or by electronic mail) of written notice delivered in
accordance with Section 19 hereof.

                    (g)       Effect of Termination.

                            (i)     Subject to the provisions contained in Section 6(a) and Section 13
          hereof, upon the termination of this Agreement in accordance with this Section 6, this
          Agreement shall forthwith become null and void and of no further force or effect and each
          Party shall, except as provided otherwise in this Agreement, be immediately released from
          its liabilities, obligations, commitments, undertakings, and agreements under or related to
          this Agreement and shall have all the rights and remedies that it would have had and shall
          be entitled to take all actions, whether with respect to the Restructuring or otherwise, that
          it would have been entitled to take had it not entered into this Agreement, including all
          rights and remedies available to it under applicable law and, with respect to the Supporting
          Noteholders, the 1.5L Indentures; provided, however, that in no event shall any such
          termination relieve a Party from liability for its breach or non-performance of its
          obligations hereunder prior to the date of such termination.

                          (ii)     If this Agreement is terminated at a time when permission of the
          Bankruptcy Court is required for the Supporting Creditors to terminate or cause the
          termination of, this Agreement, the Company shall not oppose any attempt by the
          Supporting Creditors to terminate, or cause the termination of, this Agreement at such time,
          provided, however, the Company may contest whether the Agreement has been validly
          terminated. Notwithstanding anything to the contrary herein, (A) the Company
          acknowledges and agrees that following the Petition Date, if this Agreement has been
          validly terminated, then all votes by the Supporting Creditors to accept the Plan and opt in
          to or not opt out of the releases shall, upon written notice to the Company, be revoked, null
          and void; and (B) all Parties acknowledge that valid termination of this Agreement would
          be an occurrence of the type that constitutes “cause” under Bankruptcy Rule 3018. The
          foregoing sentence shall survive termination of this Agreement.



                                                       16
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 219 of 286




                (h)     If the Restructuring is not consummated, nothing herein shall be construed
as a waiver by any Party of any or all of such Party’s rights, and the Parties expressly reserve any
and all of their respective rights. Except as expressly provided in this Agreement, nothing herein
is intended to, or does, in any manner waive, limit, impair, or restrict any right of any Party, or the
ability of any Party, to protect and preserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any other Party. Pursuant to Federal Rule of
Evidence 408 and any other applicable rules of evidence, this Agreement and all negotiations
relating hereto shall not be admissible into evidence in any proceeding other than a proceeding to
enforce its terms.

          7.        Representations and Warranties.

                (a)     Each Party, severally (and not jointly), represents and warrants to the other
Parties that the following statements are true, correct, and complete as of the date hereof (or as of
the date a Supporting Creditor becomes a party hereto):

                           (i)     such Party is validly existing and in good standing under the laws of
          its jurisdiction of incorporation or organization, and has all requisite corporate, partnership,
          limited liability company, or similar authority to enter into this Agreement and carry out
          the transactions contemplated hereby and perform its obligations contemplated hereunder;
          and the execution and delivery of this Agreement and the performance of such Party’s
          obligations hereunder have been duly authorized by all necessary corporate, limited
          liability company, partnership or other similar action on its part;

                          (ii)   the execution, delivery, and performance by such Party of this
          Agreement does not and will not (A) violate its charter or bylaws (or other similar
          governing documents) or those of any of its subsidiaries or any material provision of law,
          rule, or regulation applicable to it or any of its subsidiaries or (B) conflict with, result in a
          breach of, or constitute (with due notice or lapse of time or both) a default under any
          material contractual obligation to which it or any of its subsidiaries is a party except, in the
          case of the Company, for the filing of the Chapter 11 Cases;

                         (iii) the execution, delivery, and performance by such Party of this
          Agreement does not and will not require any material registration or filing with, consent or
          approval of, or notice to, or other action, with or by, any federal, state or governmental
          authority or regulatory body, except such filings as may be necessary and/or required by
          the SEC or other securities regulatory authorities under applicable securities laws; and

                         (iv)     this Agreement is the legally valid and binding obligation of such
          Party, enforceable against it in accordance with its terms, except as enforcement may be
          limited by bankruptcy, insolvency, reorganization, moratorium, or other similar laws
          relating to or limiting creditors’ rights generally or by equitable principles relating to
          enforceability or a ruling of the Bankruptcy Court.

                           (v)   it has no actual knowledge of any event that, due to any fiduciary or
          similar duty to any other Person or Entity, would prevent it from taking any action required
          of it under this Agreement.



                                                      17
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 220 of 286




               (b)     Each Supporting Creditor severally (and not jointly) represents and
warrants to the other Parties that, as of the date hereof (or as of the date such Supporting Creditor
becomes a party hereto), such Supporting Creditor (i) is the beneficial owner of the aggregate
principal amount of (x) the Claims set forth below its name on the signature page hereto (or below
its name on the signature page of a Joinder Agreement for any Additional Supporting Creditor),
or (y) is the nominee, investment manager, advisor, or subadvisor for one or more beneficial
holders thereof, or (ii) has, with respect to the beneficial owners of such Claims, (A) sole
investment or voting discretion with respect thereto, (B) full power and authority to vote on and
consent to matters concerning such Claims or to exchange, assign, and Transfer such Claims, and
(C) full power and authority to bind or act on the behalf of, such beneficial owners.

               (c)   Each Supporting Noteholder severally (and not jointly) makes the
representations and warranties set forth in Section 20(c) hereof, and in each case, to the other
Parties.

                (d)    Each Supporting Noteholder severally (and not jointly) represents and
warrants to the other Parties that such Supporting Noteholder has not taken any action which would
result in the occurrence of a Change of Control (as such term is defined in the Reinstated
Indentures), provided that no Supporting Creditor shall be liable to any Company Entity or any
other Supporting Creditor for a breach of this Section 3(a)(iv) that is solely the result of another
Supporting Creditor’s non-compliance of their obligations under this Agreement or the Backstop
Agreement.

          8.        Disclosure; Publicity.

         The Company shall submit drafts to Supporting Noteholder Counsel of any press releases
that constitute disclosure of the existence of the terms of this Agreement or any amendment to the
terms of this Agreement at least (1) Business Day prior to making any such disclosure. Except as
required by applicable law or otherwise permitted under the terms of any other agreement between
the Company and any Supporting Creditor, no Party or its advisors shall disclose to any person or
entity (including, for the avoidance of doubt, any other Party), other than advisors to the Company,
the principal amount or percentage of any 1.5L Notes held by any Supporting Noteholder without
such Supporting Noteholder’s consent; provided, however, that (i) if such disclosure is required
by law, subpoena, or other legal process or regulation, the disclosing Party shall afford the relevant
Supporting Creditor a reasonable opportunity to review and comment in advance of such
disclosure and shall take all reasonable measures to limit such disclosure (the expense of which, if
any, shall be borne by the Supporting Creditor) and (ii) the foregoing shall not prohibit the
disclosure of the aggregate percentage or aggregate principal amount of 2024 Notes and 2025
Notes held by all Supporting Noteholders, collectively, on a tranche by tranche basis.
Notwithstanding the provisions in this Section 8, any Party may disclose, to the extent consented
to in writing by a Supporting Creditor, such Supporting Creditor’s individual holdings. The
Supporting Noteholders that are affiliates of Apollo Management Holdings, L.P. (the “Apollo
Funds”) consent to the disclosure of the aggregate percentage and aggregate principal amount of
2024 Notes and 2025 Notes held collectively by the Apollo Funds in any reports filed or furnished
by the Company or any of its subsidiaries with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder or the Securities Act.



                                                 18
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 221 of 286




          9.        Amendments and Waivers.

                (a)     Other than as set forth in Section 9(b), this Agreement, including any
exhibits or schedules hereto, may not be waived, modified, amended, or supplemented except with
the written consent of the Company and the Initial Supporting Noteholders (such consent not to be
unreasonably withheld, conditioned, or delayed).

                    (b)       Notwithstanding Section 9(a):

                          (i)     any waiver, modification, amendment, or supplement to this Section
          9 shall require the written consent of all of the Parties;

                        (ii)   any modification, amendment, or change to the definition of “Initial
          Supporting Noteholders” shall require the written consent of each Initial Supporting
          Noteholder and the Company;

                           (iii) any change, modification, or amendment to this Agreement or the
          Plan that treats or affects any Supporting Noteholder in a manner that is materially and
          adversely disproportionate to the manner in which any other Supporting Noteholder is
          treated (after taking into account each of such Supporting Noteholder’s respective holdings
          in the Company and the recoveries contemplated by the Plan) shall require the written
          consent of such materially adversely and disproportionately affected Supporting
          Noteholder.

                              (iv)   [RESERVED]

                              (v)    [RESERVED]

               (c)    In the event that a materially adversely and disproportionately affected
Supporting Noteholder other than Access or Avenue (such affected Supporting Noteholder, a
“Nonconsenting Creditor”) does not consent to a waiver, change, modification, or amendment to
this Agreement requiring the consent of each Supporting Noteholder, as applicable, but such
waiver, change, modification, or amendment receives the consent of the Initial Supporting
Noteholders, then the Company and such Initial Supporting Noteholders may elect to terminate
this Agreement as to each such Nonconsenting Creditor (excluding, for the avoidance of doubt,
Access and Avenue) and this Agreement shall continue in full force and effect with respect to all
other Supporting Creditors from time to time.

          10.       Effectiveness.

       This Agreement shall become effective and binding upon each Party upon the date
(the “Support Effective Date”) on which each of the Initial Supporting Noteholders has executed
and delivered to the Company a signature page hereto; provided, however, that signature pages
executed by any Supporting Creditors shall be delivered to (i) the other Supporting Creditors in a
redacted form that removes such Supporting Creditors’ individual holdings and (ii) the Company,




                                                      19
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 222 of 286




Weil, and Supporting Noteholder Counsel in an unredacted form (to be held by Weil and
Supporting Noteholder Counsel on a “professionals’ eyes only” basis).

          11.       GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

                (a)      This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New York without giving
effect to the conflict of laws principles thereof.

                 (b)   Each of the Parties irrevocably agrees that any legal action, suit, or
proceeding arising out of or relating to this Agreement brought by any Party shall be brought and
determined in any federal or state court in the Borough of Manhattan in the City of New York
(“NY Courts”) and each of the Parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and unconditionally, with
regard to any such proceeding arising out of or relating to this Agreement or the Restructuring.
Each of the Parties agrees not to commence any proceeding arising out of or relating to this
Agreement or the Restructuring except in the NY Courts, other than proceedings in any court of
competent jurisdiction to enforce any judgment, decree, or award rendered by any NY Courts.
Each of the Parties further agrees that notice as provided in Section 19 shall constitute sufficient
service of process and the Parties further waive any argument that such service is insufficient.
Each of the Parties hereby irrevocably and unconditionally waives, and agrees not to assert, by
way of motion or as a defense, counterclaim or otherwise, in any proceeding arising out of or
relating to this Agreement or the Restructuring, (i) any claim that it is not personally subject to the
jurisdiction of the NY Courts for any reason, (ii) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment, or otherwise) and (iii) that (A) the proceeding in any such court
is brought in an inconvenient forum, (B) the venue of such proceeding is improper, or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such courts.
Notwithstanding the foregoing, during the pendency of the Chapter 11 Cases, all proceedings
contemplated by this Section 11(b) shall be brought in the Bankruptcy Court.

            (c)   EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




                                                  20
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 223 of 286




          12.       Specific Performance/Remedies.

        It is understood and agreed by the Parties that money damages would not be a sufficient
remedy for any breach of this Agreement (but not any agreements attached as exhibits hereto, the
remedies for which shall be set forth in such applicable exhibits) by any Party and each non-
breaching Party shall be entitled to specific performance and injunctive or other equitable relief
(including attorneys’ fees and costs) as a remedy of any such breach, without the necessity of
proving the inadequacy of money damages as a remedy, including an order of the Bankruptcy
Court requiring any Party to comply promptly with any of its obligations hereunder. Each Party
also agrees that it will not seek, and will waive any requirement for, the securing or posting of a
bond in connection with any Party seeking or obtaining such relief.

          13.       Survival.

        Notwithstanding the termination of this Agreement pursuant to Section 6 hereof, the
agreements and obligations of the Parties in this Section 13 and Sections 3(e), 6(g), 8, 11, 12, 14
15, 16, 17, 18, 19, 20, 21 (in the case of fees and expenses incurred prior to such termination), and
22 through 26 hereof (and any defined terms used in any such Sections) shall survive such
termination and shall continue in full force and effect in accordance with the terms hereof;
provided, however, that any liability of a Party for failure to comply with the terms of this
Agreement shall survive such termination.

          14.       Headings.

        The headings of the sections, paragraphs, and subsections of this Agreement are inserted
for convenience only and shall not affect the interpretation hereof or, for any purpose, be deemed
a part of this Agreement. The recitals to this Agreement are true and correct and incorporated by
reference into this Section 14.

          15.       Successors and Assigns; Severability; Several Obligations.

        This Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and representatives;
provided, however, that nothing contained in this Section 15 shall be deemed to permit Transfers
of the Claims arising under the 1.5 Notes or otherwise, other than in accordance with the express
terms of this Agreement. If any provision of this Agreement or the exhibits attached hereto, or the
application of any such provision to any person or entity or circumstance, shall be held invalid,
unenforceable, void, or violative of applicable law, in each case in whole or in part, such invalidity,
unenforceability, violability or violation shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in full force and effect
so long as the economic or legal substance of the transactions contemplated hereby is not affected
in any manner materially adverse to any Party; provided, that this provision shall not operate to
waive any condition precedent to any event set forth herein. Upon any such determination of
invalidity, the Parties shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable manner in order that
the transactions contemplated hereby are consummated as originally contemplated to the greatest
extent possible. The agreements, representations, and obligations of the Supporting Creditors



                                                    21
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 224 of 286




under this Agreement are, in all respects, ratable and several and neither joint nor joint and several.
Any breach of this Agreement by a Supporting Creditor shall not result in liability for any other
Supporting Creditor. The Supporting Creditors are acting in their individual capacities and not as
agent or trustee, or in any other fiduciary capacity, with respect to any other Supporting Creditor
or any other party.

          16.       No Third-Party Beneficiaries.

        Unless expressly stated herein, this Agreement shall be solely for the benefit of the Parties
and no other person or entity shall be a third-party beneficiary hereof or shall otherwise be entitled
to enforce any provision hereof.

          17.       Prior Negotiations; Entire Agreement.

        This Agreement, including the exhibits and schedules hereto, constitutes the entire
agreement of the Parties and supersedes all other prior negotiations, with respect to the subject
matter hereof and thereof, except that the Parties acknowledge that any confidentiality agreements
(if any) heretofore executed between the Company and each Supporting Creditor shall continue in
full force and effect.

          18.       Counterparts.

       This Agreement may be executed in several counterparts, each of which shall be deemed
to be an original, and all of which together shall be deemed to be one and the same agreement.
Execution copies of this Agreement may be delivered by electronic mail, or otherwise, which shall
be deemed to be an original for the purposes of this paragraph.

          19.       Notices.

        All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, courier, or by registered or certified mail (return
receipt requested) to the following addresses:

                    If to the Company, to:

                              EP Energy Corporation
                              1001 Louisiana Street
                              Houston, Texas 77002
                              Attn: Jace D. Locke
                              jace.locke@epenergy.com

                    With a copy to:

                              Weil, Gotshal & Manges LLP
                              767 Fifth Avenue
                              New York, New York 10153
                              Attn: Matt Barr (matt.barr@weil.com)




                                                    22
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 225 of 286




                                     Alfredo R. Perez (alfredo.perez@weil.com)
                                     Ronit J. Berkovich (ronit.berkovich@weil.com)

                    If to a Supporting Noteholder:

                              To the notice and copy (if any) addresses specified on such Supporting
                              Noteholder’s signature page to this Agreement.

       Any notice given by delivery, mail, or courier shall be effective when received. Any notice
given by e-mail shall be effective upon oral, machine, or e-mail (as applicable) confirmation of
transmission.

          20.       No Solicitation; Representation by Counsel; Adequate Information.

                (a)    Notwithstanding any other provision herein, this Agreement is not and shall
not be deemed to be a solicitation of votes for the acceptance of a plan of reorganization for
purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise. Any such offer or
solicitation will be made only in compliance with all applicable securities laws and provisions of
the Bankruptcy Code. The acceptances of the Supporting Creditor with respect to the Plan will
not be solicited until such Supporting Creditor has received the Disclosure Statement and
Solicitation Materials. In addition, this Agreement is not and shall not be deemed an offer with
respect to the issue or sale of securities to any person or entity, or the solicitation of an offer to
acquire or buy securities, in any jurisdiction where such offer or solicitation would be unlawful.

               (b)    Each Party acknowledges that it has had an opportunity to receive
information from the Company and that it has been represented by counsel in connection with this
Agreement and the transactions contemplated hereby. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no application and is
expressly waived.

                 (c)      Each Supporting Creditor acknowledges, agrees, and represents to the other
Parties that it (i) is a “qualified institutional buyer” as such term is defined in Rule 144A of the
Securities Act, (ii) is an “accredited investor” as such term is defined in Rule 501 of the Securities
Act, (iii) understands that if it is to acquire any securities, as defined in the Securities Act, pursuant
to the Restructuring, such securities have not been registered under the Securities Act and that such
securities are, to the extent not acquired pursuant to section 1145 of the Bankruptcy Code, being
offered and sold pursuant to an exemption from registration contained in the Securities Act, based
in part upon such Supporting Creditor’s representations contained in this Agreement and cannot
be sold unless subsequently registered under the Securities Act or an exemption from registration
is available, (iv) will not acquire any securities pursuant to the Restructuring as a result of any
form of general solicitation or general advertising, and (v) has such knowledge and experience in
financial and business matters that such Supporting Creditor, is capable of evaluating the merits
and risks of the securities to be acquired by it (if any) pursuant to the Restructuring and understands
and is able to bear any economic risks with such investment.




                                                      23
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 226 of 286




          21.       [RESERVED]

          22.       Severability and Construction.

         If any provision of this Agreement shall be held by a court of competent jurisdiction to be
illegal, invalid, or unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid, binding, and
enforceable.

          23.       Reservation of Rights; Settlement Discussions.

        This Agreement and the Restructuring are part of a proposed settlement of a dispute among
the Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to Federal Rule
of Evidence 408, any applicable state rules of evidence and any other applicable law, foreign or
domestic, this Agreement and the exhibits attached hereto and all negotiations relating thereto shall
not be admissible into evidence in any proceeding other than a proceeding to enforce the terms of
this Agreement or the exhibits attached hereto (as applicable).

          24.       No Strict Construction.

        Each Party acknowledges that it has received adequate information to enter into this
Agreement, and that this Agreement and the exhibits attached hereto have been prepared through
the joint efforts of all of the Parties. Neither the provisions of this Agreement or the exhibits
attached hereto nor any alleged ambiguity herein or therein shall be interpreted or resolved against
any Party on the ground that such Party’s counsel drafted this Agreement or the exhibits attached
hereto, or based on any other rule of construction.

          25.       Remedies Cumulative; No Waiver.

        All rights, powers, and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and the exercise of any
right, power, or remedy thereof by any Party shall not preclude the simultaneous or later exercise
of any other such right, power, or remedy by such Party. The failure of any Party hereto to exercise
any right, power, or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon strict compliance by any other Party hereto with its obligations
hereunder, and any custom or practice of the parties at variance with the terms hereof, shall not
constitute a waiver by such Party of its right to exercise any such or other right, power, or remedy
or to demand such strict compliance.

          26.       Relationship Among Parties.

                (a)     Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary hereof. No Party shall
have any responsibility for any trading by any other entity by virtue of this Agreement. No prior
history, pattern or practice of sharing confidences among or between the Parties shall in any way
affect or negate this understanding and agreement. The Parties have no agreement, arrangement,
or understanding with respect to acting together for the purpose of acquiring, holding, voting or



                                                     24
WEIL:\97235493\2\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 227 of 286




disposing of any equity securities of the Company and do not constitute a “group” within the
meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended.

                                  [Signature pages follow.]




                                             25
WEIL:\97235493\2\42780.0003
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 228 of 286




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their respective capacity as officers
of the undersigned and not in any other capacity, as of the date first set forth above.


                                               EP ENERGY CORPORATION
                                               EVEREST ACQUISITION, LLC
                                               EP ENERGY, LLC
                                               EVEREST ACQUISITION FINANCE INC.
                                               EP ENERGY GLOBAL LLC
                                               EP ENERGY MANAGEMENT, L.L.C.
                                               EP ENERGY RESALE COMPANY, L.L.C.
                                               EP ENERGY E&P COMPANY, L.P.


                                               By:
                                                     Name: Jace D. Locke
                                                     Title: Vice President & General Counsel




                         [Signature Page to Plan Support Agreement]
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 229 of 286




                                   Exhibit A

                                   Term Sheet




4841-3397-9554
WEIL:\97235493\2\42780.0003
          Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 230 of 286




                                  EP ENERGY CORPORATION
                               RESTRUCTURING TERM SHEET

                                          October 18, 2019


This restructuring term sheet (this “Term Sheet”) presents the principal terms of a proposed financial
restructuring (the “Restructuring”) of the existing capital structure of EP Energy Corporation (“EP
Parent”) and its subsidiaries identified below (collectively with EP Parent, the “Company” or
the “Debtors”), which Restructuring will be consummated pursuant to a chapter 11 plan containing the
terms set forth herein to be confirmed in the cases commenced on October 3, 2019 (the “Petition Date”) in
the United Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) under chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”; Ch. 11 Case No. 19-35654 et al.,
the “Chapter 11 Cases”). This is the Term Sheet referred to in, and appended to, the Plan Support
Agreement dated as of October 18, 2019, by and among the Company and the other parties signatory thereto
(as amended, supplemented, or otherwise modified from time to time, the “PSA”). Capitalized terms used
but not otherwise defined herein have the meanings ascribed to such terms in Annex 1.

THIS TERM SHEET DOES NOT CONSTITUTE (NOR WILL IT BE CONSTRUED AS) AN
OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES
OR REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD
THAT SUCH AN OFFER, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH
APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER
APPLICABLE LAWS.

THIS TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS,
CONDITIONS, REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH
RESPECT TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL
BE SUBJECT TO THE COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING
THE TERMS SET FORTH HEREIN. THE CLOSING OF ANY TRANSACTION WILL BE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH DEFINITIVE
DOCUMENTS. EXCEPT AS SET FORTH IN THE PSA, NO BINDING OBLIGATIONS WILL
BE CREATED BY THIS TERM SHEET UNLESS AND UNTIL BINDING DEFINITIVE
DOCUMENTS ARE EXECUTED AND DELIVERED BY ALL APPLICABLE PARTIES.




42744.00100
WEIL:\97148206\28\42780.0003
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 231 of 286




                                                      OVERVIEW

Company:                         EP Parent, EPE Acquisition, LLC; EP Energy LLC; Everest Acquisition Finance
                                 Inc.; EP Energy Global LLC; EP Energy Management, L.L.C.; EP Energy Resale
                                 Company, L.L.C.; EP Energy E&P Company, L.P.

Claims and Interests to          RBL Claims: consisting of approximately $629.4 million in principal amount,
be Restructured:                 including reimbursement obligations in respect of letters of credit, plus all other
                                 secured obligations, including unpaid interest, fees, and other expenses arising and
                                 payable under that certain Credit Agreement, dated as of May 24, 2012 (as amended,
                                 restated, amended and restated, modified, or otherwise supplemented from time to
                                 time, the “RBL Facility”, and the Claims thereunder, the “RBL Claims”), by and
                                 among EP Energy LLC, as borrower, EPE Acquisition, LLC, JPMorgan Chase
                                 Bank, N.A., as administrative agent (the “RBL Agent”) and as collateral agent, and
                                 the lenders (the “RBL Lenders”) party thereto from time to time.
                                 Senior Secured Notes Claims: consisting of:
                                     a) $1 billion in principal amount, plus unpaid interest, fees, and other expenses
                                        arising and payable pursuant to the 7.750% Senior Secured Notes due 2026
                                        (the “1.125L Notes”) under that certain indenture, dated as of May 23, 2018
                                        (as amended, modified, or otherwise supplemented from time to time,
                                        the “1.125L Notes Indenture,” and the Claims thereunder, the “1.125L
                                        Notes Claims”), by and among EP Energy LLC and Everest Acquisition
                                        Finance Inc., as co-issuers (the “Co-Issuers”), each of the guarantors named
                                        therein, and UMB Bank, National Association, as successor indenture
                                        trustee and notes collateral agent;
                                     b) $500 million in principal amount, plus unpaid interest, fees, and other
                                        expenses arising and payable pursuant to the 8.000% Senior Secured Notes
                                        due 2024 (the “1.25L Notes”) under that certain indenture, dated as of
                                        November 29, 2016 (as amended, modified, or otherwise supplemented
                                        from time to time, the “1.25L Notes Indenture,” and the Claims thereunder,
                                        the “1.25L Notes Claims”), by and among the Co-Issuers, each of the
                                        guarantors named therein, and, BOKF, NA, as successor indenture trustee
                                        and notes collateral agent;
                                     c) Approximately $1.092 billion in principal amount, plus unpaid interest,
                                        fees, and other expenses arising and payable pursuant to the 9.375% Senior
                                        Secured Notes due 2024 (the “2024 1.5L Notes,” and the holders thereof,
                                        the “2024 1.5L Noteholders”) under that certain indenture, dated as of
                                        January 3, 2018 (as amended, modified, or otherwise supplemented from
                                        time to time) (the Claims thereunder, the “2024 1.5L Notes Claims”) by and
                                        among the Co-Issuers, each of the guarantors named therein, and
                                        Wilmington Trust, National Association, as indenture trustee and collateral
                                        agent; and
                                     d) $1 billion in principal amount, plus unpaid interest, fees, and other expenses
                                        arising and payable pursuant to the 8.000% Senior Secured Notes due 2025
                                        (the “2025 1.5L Notes,” and collectively with the 2024 1.5L Notes, the
                                        “1.5L Notes,” and the holders of the 2025 1.5L Notes, the “2025 1.5L
                                        Noteholders”, and collectively with the 2024 1.5L Noteholders, the “1.5L
                                        Noteholders”) under that certain indenture, dated as of February 6, 2017 (as
                                        amended, modified, or otherwise supplemented from time to time) (the

                                                            2
  WEIL:\97148206\28\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 232 of 286



                                       Claims thereunder, the “2025 1.5L Notes Claims”, and collectively with the
                                       2024 1.5L Notes Claims, the “1.5L Notes Claims” and together with 1.125L
                                       Notes Claims and the 1.25L Notes Claims, the “Senior Secured Notes
                                       Claims”), by and among the Co-Issuers, each of the guarantors named
                                       therein, and Wilmington Trust, National Association, as indenture trustee
                                       and collateral agent.
                               Unsecured Notes Claims: consisting of
                                   a) Approximately $182 million in principal amount, plus unpaid interest, fees,
                                      and other expenses arising and payable pursuant to the 9.375% Senior Notes
                                      due 2020 under that certain indenture, dated as of April 24, 2012 (as
                                      amended, modified, or otherwise supplemented from time to time) (the
                                      Claims thereunder, the “2020 Unsecured Notes Claims”), by and among
                                      the Co-Issuers, each of the guarantors named therein, and Wilmington
                                      Savings Fund Society, FSB, as indenture trustee;
                                   b) Approximately $182 million in principal amount, plus unpaid interest, fees,
                                      and other expenses arising and payable pursuant to the 7.750% Senior Notes
                                      due 2022 under that certain indenture, dated as of August 13, 2012 (as
                                      amended, modified, or otherwise supplemented from time to time) (the
                                      Claims thereunder, the “2022 Unsecured Notes Claims”), by and among
                                      the Co-Issuers, each of the guarantors named therein, and Wilmington
                                      Savings Fund Society, FSB, as indenture trustee; and
                                   c) Approximately $323 million in principal amount, plus unpaid interest, fees,
                                      and other expenses arising and payable pursuant to the 6.375% Senior Notes
                                      due 2023 under that certain indenture, dated as of May 28, 2015 (as
                                      amended, modified, or otherwise supplemented from time to time) (the
                                      Claims thereunder, the “2023 Unsecured Notes Claims”), by and among
                                      the Co-Issuers, each of the guarantors named therein, and Wilmington
                                      Savings Fund Society, FSB, as indenture trustee.
                               General Unsecured Claims: consisting of any prepetition Claim against the
                               Company that is not an RBL Claim, a Senior Secured Notes Claim, an Unsecured
                               Notes Claim (each as defined herein), an Intercompany Claim, or a Claim that is
                               secured, subordinated, or entitled to priority under the Bankruptcy Code
                               (the “General Unsecured Claims”). For the avoidance of doubt, deficiency claims
                               in respect of the 1.5 Lien Notes Claims (“1.5L Deficiency Claims”) are not General
                               Unsecured Claims.
                               Existing Equity Interests: consisting of shares of the Class A common stock of EP
                               Parent that existed immediately prior to the Effective Date, including any restricted
                               stock of EP Parent that vests prior to the Effective Date.
                               Other Equity Interests: consisting of the Class B common stock of EP Parent that
                               existed immediately prior to the Effective Date and all other Interests in EP Parent
                               other than Existing Equity Interests.
                               Subordinated Claims: consisting of any prepetition Claim that is subject to
                               subordination in accordance with sections 510(b)-(c) of the Bankruptcy Code or
                               otherwise.




                                                          3
WEIL:\97148206\28\42780.0003
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 233 of 286




                                            TRANSACTION OVERVIEW

Overview of                     The Restructuring will be implemented through the Chapter 11 Cases commenced
Restructuring:                  by the Company to pursue confirmation of a prenegotiated chapter 11 plan
                                consistent with the terms herein.
                                As a component of the Restructuring and consistent with the Rights Offering
                                Documents, each eligible 1.5L Noteholder will be offered the right to purchase up
                                to its Pro Rata share of New Common Shares for an aggregate value of up to $475
                                million (as described below, the “Rights Offering”).
                                The Company may also, with the consent of the Initial Supporting Noteholders,
                                consummate a private placement of New Common Shares, subject to dilution by the
                                Jeter Shares and EIP Shares, for an aggregate purchase price of up to $75 million
                                (the “Private Placement”), in Cash, on terms acceptable to the Company and the
                                Initial Supporting Noteholders.
                                The proceeds of the Rights Offering and the Private Placement will be used by the
                                Company to (i) pay down the DIP Facility and the RBL Facility, (ii) pay all
                                reasonable and documented Restructuring Expenses, and (iii) fund Plan
                                distributions, case administration expenses, and exit costs. The terms of the Rights
                                Offering shall be in accordance with the Backstop Agreement to be executed
                                concurrently with the PSA and otherwise acceptable to the Initial Supporting
                                Noteholders.
                                On the Effective Date, Apollo and Access may contribute their equity interests in
                                Jeter to the Reorganized Debtors in exchange for the Jeter Shares, subject to the
                                agreement of the Company, Access and the Initial Supporting Noteholders.
                                As of the Effective Date, the DIP Claims, RBL Claims, 1.5L Notes Claims,
                                Unsecured Notes Claims, General Unsecured Claims, Existing Equity Interests, and
                                Other Equity Interests will be cancelled, released, and extinguished and will be of
                                no further force or effect.

DIP Financing; Use of           The Restructuring will be financed by (i) consensual use of Cash collateral on final
Cash Collateral                 terms to be acceptable to the Initial Supporting Noteholders, and (ii) a postpetition
                                senior secured superpriority priming revolving loan facility (the “DIP Facility”) on
                                terms and conditions acceptable to the Initial Supporting Noteholders, it being
                                acknowledged that the Commitment Letter and related exhibits attached hereto as
                                Exhibit A-1 (the “Exit Commitment Letter”) are acceptable to the Initial
                                Supporting Noteholders. The DIP Facility will roll-up up to 50.0% of the
                                obligations under the RBL Facility, applied Pro Rata among the exposures of the
                                RBL Lenders that elect to participate in the Exit Facility by the Voting Deadline to
                                receive its Pro Rata share of first lien, first-out revolving loans under the Exit Credit
                                Agreement and letter of credit participations under the Exit Credit Agreement.
                                Upon emergence, the DIP Facility will convert dollar for dollar into first lien, first-
                                out revolving loans under the Exit Facility.




                                                             4
 WEIL:\97148206\28\42780.0003
          Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 234 of 286




                                   TREATMENT OF CLAIMS AND INTEREST

Administrative                   Except to the extent that a holder of an Allowed Administrative Expense Claim or
Expense Claims and               an Allowed Priority Tax Claim agrees to a less favorable treatment, each holder of
Priority Tax Claims:             an Allowed Administrative Expense Claim or an Allowed Priority Tax Claim will
                                 receive, in full and final satisfaction of such Claim, Cash in an amount equal to such
                                 Allowed Claim on the Effective Date or as soon as practicable thereafter or such
                                 other treatment consistent with the provisions of section 1129(a)(9) of the
                                 Bankruptcy Code.

DIP Claims:                      On the Effective Date, to the extent the DIP Facility is not paid down in full from
                                 the proceeds of the Rights Offering or the Private Placement, each holder of an
                                 Allowed DIP Claim will receive its Pro Rata share (taking into account the elections
                                 made by holders of Allowed RBL Claims as provided below) of first lien, first-out
                                 revolving loans under the Exit Credit Agreement and letter of credit participations
                                 under the Exit Credit Agreement.

Class 1                          Except to the extent that a holder of an Allowed Other Secured Claim agrees to a
                                 less favorable treatment, in full and final satisfaction of such Allowed Other Secured
Other Secured Claims:
                                 Claim, at the option of the Debtors or the Reorganized Debtors, but with the consent
                                 of the Initial Supporting Holders, (i) such holder will receive payment in full in
                                 Cash, payable on the later of the Effective Date and the date that is ten (10) Business
                                 Days after the date on which such Other Secured Claim becomes an Allowed Other
                                 Secured Claim, in each case, or as soon as reasonably practicable thereafter or (ii)
                                 such holder will receive such other treatment so as to render such holder’s Allowed
                                 Other Secured Claim Unimpaired.
                                 Unimpaired – Presumed to Accept.

Class 2                          Except to the extent that a holder of an Allowed Other Priority Claim agrees to a
                                 less favorable treatment, in full and final satisfaction of such Allowed Other Priority
Other Priority Claims:
                                 Claim, each holder of an Allowed Other Priority Claim will, at the option of the
                                 Debtors or the Reorganized Debtors, but with the consent of the Initial Supporting
                                 Holders, (i) be paid in full in Cash or (ii) otherwise receive treatment consistent with
                                 the provisions of section 1129(a)(9) of the Bankruptcy Code, payable on the later of
                                 the Effective Date and the date that is ten (10) Business Days after the date on which
                                 such Other Priority Claim becomes an Allowed Other Priority Claim, in each case,
                                 or as soon as reasonably practicable thereafter.
                                 Unimpaired – Presumed to Accept.

Class 3                          On the Effective Date, each holder of an Allowed RBL Claim will receive its Pro
                                 Rata share of the Exit Facility as a first lien, second-out term loan under the Exit
RBL Claims:
                                 Credit Agreement; provided, that each holder of an Allowed RBL Claim that elects
                                 to participate in the Exit Facility by the Voting Deadline shall receive its Pro Rata
                                 share (with the holders of Allowed DIP Claims) of first lien, first-out revolving loans
                                 under the Exit Credit Agreement and letter of credit participations under the Exit
                                 Credit Agreement.
                                 Impaired – Entitled to Vote.




                                                             5
  WEIL:\97148206\28\42780.0003
          Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 235 of 286




Class 4                          On the Effective Date, all Allowed 1.125L Notes Claims will (i) be reinstated in the
                                 principal amount of $1 billion in accordance with section 1124(2) of the Bankruptcy
1.125L Notes Claims:
                                 Code and the 1.125L Notes Indenture and continued after the Effective Date in
                                 accordance with the terms of the 1.125L Notes Indenture; provided, that on the
                                 Effective Date the Debtors may, with the consent of the Initial Supporting
                                 Noteholders, deliver a notice of redemption with respect to or otherwise voluntarily
                                 prepay (including by way of tender offer), in accordance and in compliance with the
                                 terms of the 1.125L Notes Indenture, a portion of the 1.125L Notes Claims, or
                                 (ii) receive new notes on terms acceptable to the Initial Supporting Noteholders and
                                 the Company.
                                 Unimpaired – Presumed to Accept.

Class 5                          On the Effective Date, all Allowed 1.25L Notes Claims will (i) be reinstated in the
                                 principal amount of $500 million in accordance with section 1124(2) of the
1.25L Notes Claims:
                                 Bankruptcy Code and the 1.25L Notes Indenture and continued after the Effective
                                 Date in accordance with the terms of the 1.25L Notes Indenture; provided, that on
                                 the Effective Date the Debtors may, with the consent of the Initial Supporting
                                 Noteholders, deliver a notice of redemption with respect to or otherwise voluntarily
                                 prepay (including by way of tender offer), in accordance and in compliance with the
                                 terms of the 1.25L Notes Indenture, a portion of the 1.25L Notes Claims, or
                                 (ii) receive new notes on terms acceptable to the Initial Supporting Noteholders and
                                 the Company.
                                 Unimpaired – Presumed to Accept.

Class 6                          On the Effective Date, each holder of an Allowed 1.5L Notes Claim will receive on
                                 account of the secured portion of such Allowed 1.5L Notes Claim, in full and final
1.5L Notes Claims:
                                 satisfaction of the secured portion of such Allowed 1.5L Notes Claim, its Pro Rata
                                 share of (i) 99.0% of the New Common Shares, subject to dilution by the Rights
                                 Offering Shares, the Private Placement, the Backstop Commitment Premium, the
                                 Jeter Shares, and the EIP Shares, and (ii) the right to participate in the Rights
                                 Offering.
                                 Impaired – Entitled to Vote.

Class 7                          On the Effective Date, each holder of Allowed 2020 Unsecured Notes Claims, 2022
                                 Unsecured       Notes     Claims,      and    2023    Unsecured     Notes     Claims
Unsecured Claims:
                                 (collectively, “Unsecured Notes Claims”, and the holders of such Claims, the
                                 “Unsecured Noteholders”), 1.5L Deficiency Claims, and General Unsecured
                                 Claims (collectively with Unsecured Notes Claims, “Unsecured Claims”) will
                                 receive, in full and final satisfaction of such Unsecured Claim, their Pro Rata share
                                 of 1.0% of the New Common Shares, subject to dilution by the Rights Offering
                                 Shares, the Private Placement, the Backstop Commitment Premium, the Jeter
                                 Shares, and the EIP Shares (the “Unsecured Shares”); provided, that a convenience
                                 class may be established under the Plan (with such Plan provisions being acceptable
                                 to the Initial Supporting Noteholders) to provide distributions up to an aggregate
                                 amount in Cash to be specified under the Plan.
                                 Impaired – Entitled to Vote.




                                                            6
  WEIL:\97148206\28\42780.0003
          Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 236 of 286




Class 8                          All Intercompany Claims will be adjusted, reinstated, or discharged in the
                                 Company’s discretion, subject to the reasonable consent of the Initial Supporting
Intercompany Claims:
                                 Noteholders.
                                 Unimpaired – Presumed to Accept.

Class 9                          All Subordinated Claims, if any, shall be discharged, cancelled, released, and
                                 extinguished as of the Effective Date, and will be of no further force or effect, and
Subordinated Claims:
                                 Holders of Allowed Subordinated Claims will not receive any distribution on
                                 account of such Allowed Subordinated Claims.
                                 Impaired – Deemed to Reject.

Class 10                         On the Effective Date, Existing Equity Interests will be cancelled, released, and
                                 extinguished and will be of no further force or effect, whether surrendered for
Existing Equity
                                 cancellation or otherwise. Each holder of Existing Equity Interests will receive its
Interests:
                                 Pro Rata share of $500,000 in Cash.
                                 Impaired – Entitled to Vote.

Class 11                         On the Effective Date, Other Equity Interests will be cancelled, released, and
                                 extinguished and will be of no further force or effect, whether surrendered for
Other Equity
                                 cancellation or otherwise. No holder of Other Equity Interests will receive a
Interests:
                                 distribution.
                                 Impaired – Deemed to Reject.

Class 12                         All Allowed Intercompany Interests shall either be (i) cancelled (or otherwise
                                 eliminated) and receive no distribution under the Plan or (ii) reinstated.
Intercompany
Interests:                       Unimpaired – Presumed to Accept.

                                         OTHER MATERIAL PROVISIONS

Rights Offering:                 Pursuant to the Rights Offering, eligible 1.5L Noteholders will be offered the right
                                 to purchase New Common Shares for an aggregate purchase price of up to
                                 $475,000,000 (the “Rights Offering Amount”). The overall percentage of New
                                 Common Shares being issued in the Rights Offering, in each case subject to dilution
                                 by the Jeter Shares and the EIP Shares, is approximately 76.2%-78.0%, consisting
                                 of (i) approximately 55.6% in the case of Rights Offering Shares purchased for cash
                                 and (ii) approximately 20.6%-22.4% in the case of Rights Offering Shares
                                 purchased for Reinstated 1.25L Notes, depending on the amount of Reinstated 1.25L
                                 Notes being exchanged in the Rights Offering (which amount will be between
                                 $138,000,000 and $150,000,000).

                                 The Rights Offering will be backstopped by the Backstop Parties pursuant to the
                                 Backstop Agreement in exchange for (i) the Backstop Commitment Premium, and
                                 (ii) the right to exchange Reinstated 1.25L Notes as described below. Subject to the
                                 terms of the Backstop Agreement, the Backstop Parties shall backstop the aggregate
                                 purchase price of $463 million, (a) $220.6 million of which shall be backstopped by
                                 Apollo ($20.6 million of which shall be funded through the exchange of $20.6
                                 million in aggregate principal amount of Reinstated 1.25L Notes held by Apollo on
                                 the terms set forth in the Backstop Agreement, which amount shall reduce the
                                 aggregate amount of Apollo’s purchase rights in the Rights Offering on a dollar for


                                                            7
  WEIL:\97148206\28\42780.0003
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 237 of 286



                                 dollar basis), (b) $192.4 million of which shall be backstopped by Elliott ($117.4
                                 million of which shall be funded through the exchange of $117.4 million in
                                 aggregate principal amount of Reinstated 1.25L Notes held by Elliott on the terms
                                 set forth in the Backstop Agreement, which amount shall reduce the aggregate
                                 amount of Elliott’s purchase rights in the Rights Offering on a dollar for dollar
                                 basis), (c) $42.5 million shall be backstopped by Avenue, and (d) $7.5 million shall
                                 be backstopped by Access, provided, that an additional $12 million aggregate
                                 purchase price, to be funded through the exchange of Reinstated 1.25L Notes on the
                                 terms set forth in the Backstop Agreement, may be backstopped by the Backstop
                                 Parties with the consent of the Initial Supporting Noteholders in accordance with the
                                 terms of the Backstop Agreement. The Company shall pay all accrued but unpaid
                                 interest in Cash to the holders of the Reinstated 1.25L Notes in connection with the
                                 foregoing exchanges.

                                 Discount: Rights Offering Shares will be issued at an aggregate purchase price of
                                 up to $475,000,000 at a price per share representing: (i) in the case of Rights
                                 Offering Shares purchased for cash, a 35% discount to the Stated Equity Value, and
                                 (ii) in the case of Rights Offering Shares purchased by Backstop Parties in exchange
                                 for Reinstated 1.25L Notes, a 25.7% discount to the Stated Equity Value.

                                 Each eligible 1.5L Noteholder will be entitled to join the Backstop Agreement
                                 within ten (10) Business Days of the date on which the Debtors file the motion to
                                 approve the Backstop Agreement on terms acceptable to the Initial Supporting
                                 Noteholders.

Exit Facility:                   On the Effective Date, the RBL Facility and the DIP Facility will be replaced with
                                 a $629 million first lien revolving exit credit facility (the “Exit Facility”) on terms
                                 and conditions acceptable to the Initial Supporting Noteholders and the Company.

Jeter Contribution:              On the Effective Date, Apollo and Access may contribute their equity interests in
                                 Jeter to the Reorganized Debtors in exchange for the Jeter Shares, subject to the
                                 agreement of the Company, Access, and the Initial Supporting Noteholders.

                                               GENERAL PROVISIONS

Executory Contracts              As of and subject to the occurrence of the Effective Date and the payment of any
and Unexpired Leases:            applicable cure amount, all executory contracts and unexpired leases to which any
                                 of the Debtors are parties shall be deemed assumed, unless such contract or lease
                                 (i) was previously assumed or rejected by the Debtors, pursuant to a Final Order of
                                 the Bankruptcy Court, (ii) previously expired or terminated pursuant to its own
                                 terms or by agreement of the parties thereto, (iii) is the subject of a motion to reject
                                 filed by the Debtors on or before the Confirmation Date, or (iv) is specifically
                                 designated as a contract or lease to be rejected on the Schedule of Rejected
                                 Contracts, which shall be acceptable to the Initial Supporting Noteholders.




                                                             8
  WEIL:\97148206\28\42780.0003
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 238 of 286




Board of Directors:              The Board of Directors will consist of (i) the Reorganized Debtors’ chief executive
                                 officer and (ii) the members selected by the Initial Supporting Noteholders in
                                 consultation with the Company (the “New Board”). Provisions regarding the
                                 removal, appointment, and replacement of members of the New Board to be
                                 determined by the Initial Supporting Noteholders in consultation with the Company.

Charter, By-Laws and             The New Corporate Governance Documents will be acceptable to the Initial
Organizational                   Supporting Noteholders and the Company and will become effective as of the
Documents:                       Effective Date.

Private Company:                 The Reorganized Debtors shall take the steps necessary to be a private company that
                                 is not listed on a national securities exchange and without Exchange Act reporting
                                 obligations upon emergence or as soon as possible thereafter in accordance with the
                                 SEC rules; provided, that from and after the Plan Effective Date, Reorganized EP
                                 Parent shall be required to provide (via separate agreement or in its organizational
                                 documents) to its shareholders such audited annual and unaudited quarterly financial
                                 statements for such periods, with such statements being prepared in accordance with
                                 U.S. GAAP on a private company basis (for the avoidance of doubt, no SAS 100
                                 review or compliance with any other requirement of Regulation S-X under the
                                 Securities Act is required in connection with the delivery of the required financial
                                 statements).

Employee Incentive               The Plan will provide for the establishment of a post-emergence employee incentive
Plan:                            plan on the Effective Date (the “Employee Incentive Plan” or the “EIP”). All
                                 awards issued under the EIP, including restricted stock units, options, New Common
                                 Shares, or other rights exercisable, exchangeable, or convertible into New Common
                                 Shares (the “EIP Shares”) will be dilutive of all other equity interests in the
                                 Reorganized Debtors. 10% of the New Common Shares, on a fully diluted basis,
                                 shall be reserved for issuance in connection with the Employee Incentive Plan. The
                                 other terms of the Employee Incentive Plan shall be consistent with the terms set
                                 forth on Exhibit A-2 annexed hereto and otherwise in form and substance
                                 acceptable to the Initial Supporting Noteholders and the Company.

Employment                       All employment agreements and severance plans that exist as of the Petition Date
Agreements:                      will be assumed, as may be amended, pursuant to the Plan. The Debtors will enter
                                 into new employment agreements with their officers, to be effective on the Effective
                                 Date, consistent with the terms set forth on Exhibit A-3 annexed hereto.

Cancellation of Notes,           On the Effective Date of the Plan, other than the 1.125L Notes and 1.25L Notes
Instruments,                     being reinstated pursuant to the Plan, all notes, instruments, certificates evidencing
Certificates and other           debt of the Company and Interests in EP Parent will be cancelled and obligations of
Documents:                       the Company thereunder will be discharged and of no further force or effect, except
                                 for the purpose of allowing the applicable agents and trustees to receive distributions
                                 from the Debtors under the Plan and to make further distributions to the applicable
                                 holders on account of their Claims.

Vesting of Assets:               On the Effective Date, pursuant to sections 1141(b)-(c) of the Bankruptcy Code, all
                                 assets of the Company will vest in the Reorganized Debtors free and clear of all
                                 liens, Claims, and encumbrances.

Hedging Program:                 The Company shall consult with the Initial Supporting Noteholders on any material
                                 changes to its hedging program.

                                                             9
  WEIL:\97148206\28\42780.0003
       Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 239 of 286




Survival of                     No obligations of the Company pursuant to corporate charters, bylaws, limited
Indemnification                 liability company agreements, or other organizational documents to indemnify
Obligations and D&O             current and former officers, directors, agents, or employees with respect to all
Insurance:                      present and future actions, suits, and proceedings against the Company or such
                                directors, officers, agents, or employees, based upon any act or omission for or on
                                behalf of the Company will be discharged or impaired by confirmation of the Plan.
                                All such obligations will be deemed and treated as executory contracts to be assumed
                                by the Company under the Plan and will continue as obligations of the Reorganized
                                Debtors. Any Claim based on such obligations of the Company will be an Allowed
                                Claim.
                                In addition, after the Effective Date, the Reorganized Debtors will not terminate or
                                otherwise reduce the coverage under any directors’ and officers’ insurance policies
                                (including any “tail policy”) in effect or purchased as of the Petition Date, and all
                                members, managers, directors, and officers of the Company who served in such
                                capacity at any time prior to the Effective Date and all other individuals covered by
                                such insurance policies will be entitled to the full benefits of each such policy for
                                the full term of such policy regardless of whether such members, managers,
                                directors, officers, or other individuals remain in such positions after the Effective
                                Date.




                                                           10
 WEIL:\97148206\28\42780.0003
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 240 of 286




Conditions to                    Effectiveness of the Plan will be subject to the satisfaction of customary conditions
Effectiveness:                   to confirmation and effectiveness (as applicable), as well as such other conditions
                                 that are satisfactory to the Company and the Initial Supporting Noteholders,
                                 including the following (as applicable):
                                    i.   the Backstop Agreement shall remain in full force and effect and shall not
                                         have been terminated, and the parties thereto shall be in compliance
                                         therewith;
                                   ii.   the Reinstated Debt shall have been reinstated, or shall have been given such
                                         other treatment (as applicable), in accordance with the terms and conditions
                                         of this Term Sheet;
                                  iii.   the Bankruptcy Court shall have entered the Backstop Order, in form and
                                         substance acceptable to the Initial Supporting Noteholders, and such order
                                         shall not have been reserved, stayed, amended, modified, dismissed, vacated
                                         or reconsidered;
                                  iv.    the Definitive Documents (as defined in the PSA) will contain terms and
                                         conditions consistent in all material respects with this Term Sheet and the
                                         PSA and otherwise satisfactory or reasonably satisfactory, as applicable, in
                                         form and substance to the Initial Supporting Noteholders;
                                   v.    the PSA shall remain in full force and effect and shall not have been
                                         terminated;
                                  vi.    all conditions precedent to the effectiveness of the Exit Facility shall have
                                         been satisfied or duly waived, and the Exit Facility, including all
                                         documentation related thereto, is in form and substance satisfactory to the
                                         Initial Supporting Noteholders and the Company and in effect;
                                 vii.    the Bankruptcy Court shall have entered the Disclosure Statement Order, in
                                         form and substance acceptable to the Initial Supporting Noteholders, and
                                         such order shall not have been reserved, stayed, amended, modified,
                                         dismissed, vacated or reconsidered;
                                 viii.   the Bankruptcy Court shall have entered the Confirmation Order, in form
                                         and substance acceptable to the Initial Supporting Noteholders, and such
                                         order shall not have been reserved, stayed, amended, modified, dismissed,
                                         vacated or reconsidered;
                                  ix.    the Rights Offering and if applicable, the Private Placement shall have been
                                         conducted, in all material respects, in accordance with the Backstop Order,
                                         the Rights Offering Procedures, the Backstop Agreement, and any other
                                         relevant transaction documents;
                                   x.    the New Corporate Governance Documents shall be in full force and effect;
                                  xi.    all waiting periods imposed by any Governmental Entity or Antitrust
                                         Authority in connection with the transactions contemplated by the Backstop
                                         Agreement shall have terminated or expired and all authorizations,
                                         approvals, consents or clearances under the Antitrust Laws in connection
                                         with the transactions contemplated by the Backstop Agreement shall have
                                         been obtained;
                                 xii.    the Registration Rights Agreement shall have been executed and delivered
                                         by the Company, shall otherwise have become effective with respect to the



                                                            11
  WEIL:\97148206\28\42780.0003
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 241 of 286



                                         Supporting Noteholders and the other parties thereto, and shall be in full
                                         force and effect;
                                 xiii.   the Debtors shall have obtained all material authorizations, consents,
                                         regulatory approvals, rulings, or documents that are necessary to implement
                                         and effectuate the Plan, including Bankruptcy Court approval, and each of
                                         the other transactions contemplated by the Restructuring, and such material
                                         authorizations, consents, regulatory approvals, rulings, or documents shall
                                         not be subject to unfulfilled conditions and shall be in full force and effect,
                                         and all applicable regulatory waiting periods will have expired;
                                 xiv.    the final version of the Plan, Plan Supplement, and all of the schedules,
                                         documents and exhibits contained therein, and all other schedules,
                                         documents, supplements, and exhibits to the Plan shall be consistent with
                                         the PSA, and in form and substance acceptable to the Initial Supporting
                                         Noteholders;
                                  xv.    the Debtors shall have complied, in all material respects, with the terms of
                                         the Plan that are to be performed by the Debtors on or prior to the Effective
                                         Date and the conditions to the occurrence of the Effective Date (other than
                                         any conditions relating to the occurrence of the Closing) set forth in the Plan
                                         shall have been satisfied or, with the prior consent of the Initial Supporting
                                         Noteholders waived in accordance with the terms of the Plan;
                                 xvi.    the Restructuring to be implemented on the Effective Date shall be
                                         consistent with the Plan and the PSA; and
                                 xvii.   all Restructuring Expenses to the extent invoiced at least three (3) Business
                                         Days before the Effective Date by the Supporting Noteholder Advisors shall
                                         have been paid in full by the Debtors in accordance with the Backstop
                                         Agreement.
                                 The conditions to effectiveness may be waived, in whole or in part, in writing by the
                                 Debtors and the Initial Supporting Noteholders.

Releases by Debtors:             As of the Effective Date, except for the rights and remedies that remain in effect
                                 from and after the Effective Date to enforce the Plan and the obligations
                                 contemplated by the Definitive Documents and the documents in the Plan
                                 Supplement, on and after the Effective Date, the Released Parties will be deemed
                                 conclusively, absolutely, unconditionally, irrevocably, and forever released and
                                 discharged, by the Debtors, the Reorganized Debtors, and the Estates, in each case
                                 on behalf of themselves and their respective successors, assigns, and representatives
                                 and any and all other Persons that may purport to assert any Cause of Action
                                 derivatively, by or through the foregoing Persons, from any and all Claims and
                                 Causes of Action (including any derivative claims, asserted or assertable on behalf
                                 of the Debtors, the Reorganized Debtors, or the Estates), whether liquidated or
                                 unliquidated, fixed or contingent, matured or unmatured, known or unknown,
                                 foreseen or unforeseen, accrued or unaccrued, existing or hereinafter arising,
                                 whether in law or equity, whether sounding in tort or contract, whether arising under
                                 federal or state statutory or common law, or any other applicable international,
                                 foreign, or domestic law, rule, statute, regulation, treaty, right, duty, requirements
                                 or otherwise that the Debtors, the Reorganized Debtors, the Estates, or their affiliates
                                 would have been legally entitled to assert in their own right (whether individually
                                 or collectively) or on behalf of the holder of any Claim or Interest or other Person,
                                 based on or relating to, or in any manner arising from, in whole or in part, the
                                 Debtors, the Chapter 11 Cases, the Restructuring, the purchase, sale, or rescission

                                                             12
  WEIL:\97148206\28\42780.0003
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 242 of 286



                                 of the purchase or sale of any security of the Debtors or the Reorganized Debtors,
                                 the subject matter of, or the transactions or events giving rise to, any Claim or
                                 Interest that is treated in the Plan, the business or contractual arrangements between
                                 any Debtor and any Released Party, the restructuring of Claims and Interests before
                                 or during the Chapter 11 Cases, the negotiation, formulation, preparation, or
                                 consummation of the Plan, the PSA, the Definitive Documents and the documents
                                 in the Plan Supplement or related agreements, instruments, or other documents
                                 relating thereto, or the solicitation of votes with respect to the Plan, in all cases based
                                 upon any act or omission, transaction, agreement, event, or other occurrence taking
                                 place on or before the Effective Date.

Releases by Third-               As of the Effective Date, except for the rights and remedies that remain in effect
Parties:                         from and after the Effective Date to enforce the Plan and the obligations
                                 contemplated by the Definitive Documents, and the documents in the Plan
                                 Supplement or as otherwise provided in any order of the Bankruptcy Court, on and
                                 after the Effective Date, the Released Parties will be deemed conclusively,
                                 absolutely, unconditionally, irrevocably, and forever released and discharged by the
                                 Releasing Parties, from any and all Claims and Causes of Action whatsoever
                                 (including any derivative claims, asserted or assertable on behalf of the Debtors, the
                                 Reorganized Debtors, or their Estates), whether liquidated or unliquidated, fixed or
                                 contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
                                 existing or hereinafter arising, in law, equity, contract, tort, or otherwise by statute,
                                 violations of federal or state securities laws or otherwise, that such holders or their
                                 estates, affiliates, heirs, executors, administrators, successors, assigns, managers,
                                 accountants, attorneys, representatives, consultants, agents, and any other Persons
                                 claiming under or through them would have been legally entitled to assert in their
                                 own right (whether individually or collectively) or on behalf of the holder of any
                                 Claim or Interest or other Person, based on or relating to, or in any manner arising
                                 from, in whole or in part, the Debtors, the Reorganized Debtors, or their Estates, the
                                 Chapter 11 Cases, the Restructuring, the purchase, sale, or rescission of the purchase
                                 or sale of any security of the Debtors or the Reorganized Debtors, the subject matter
                                 of, or the transactions or events giving rise to, any Claim or Interest that is treated
                                 in the Plan, the business or contractual arrangements or interactions between any
                                 Debtor and any Released Party, the Restructuring, the restructuring of any Claims
                                 or Interests before or during the Chapter 11 Cases, the negotiation, formulation,
                                 preparation, or consummation of the Plan, the PSA, the Definitive Documents and
                                 the documents in the Plan Supplement, or related agreements, instruments, or other
                                 documents, relating thereto, or the solicitation of votes with respect to the Plan, in
                                 all cases based upon any act or omission, transaction, agreement, event, or other
                                 occurrences taking place on or before the Effective Date.

Exculpation:                     To the fullest extent permitted by applicable law, no Exculpated Party will have or
                                 incur, and each Exculpated Party will be released and exculpated from, any Claim
                                 or Cause of Action in connection with or arising out of the administration of the
                                 Chapter 11 Cases; the negotiation and pursuit of the DIP Facility, Exit Facility, the
                                 Rights Offering, the Private Placement, the Employee Incentive Plan, the Disclosure
                                 Statement, the PSA, the Restructuring, and the Plan (including the Definitive
                                 Documents and the documents in the Plan Supplement), or the solicitation of votes
                                 for, or confirmation of, the Plan; the funding of the Plan; the occurrence of the
                                 Effective Date; the administration of the Plan or the property to be distributed under
                                 the Plan; the issuance of securities under or in connection with the Plan; the
                                 purchase, sale, or rescission of the purchase or sale of any security of the Debtors or


                                                             13
  WEIL:\97148206\28\42780.0003
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 243 of 286



                                 the Reorganized Debtors; or the transactions in furtherance of any of the foregoing;
                                 other than Claims or Causes of Action arising out of or related to any act or omission
                                 of an Exculpated Party that constitutes intentional fraud or willful misconduct as
                                 determined by a Final Order, but in all respects such Persons will be entitled to
                                 reasonably rely upon the advice of counsel with respect to their duties and
                                 responsibilities pursuant to the Plan. The Exculpated Parties have acted in
                                 compliance with the applicable provisions of the Bankruptcy Code with regard to
                                 the solicitation and distribution of securities pursuant to the Plan and, therefore, are
                                 not, and on account of such distributions will not be, liable at any time for the
                                 violation of any applicable law, rule, or regulation governing the solicitation of
                                 acceptances or rejections of the Plan or such distributions made pursuant to the Plan,
                                 including the issuance of securities thereunder. The exculpation will be in addition
                                 to, and not in limitation of, all other releases, indemnities, exculpations, and any
                                 other applicable law or rules protecting such Exculpated Parties from liability.

Discharge and                    The Plan will contain customary discharge and injunction provisions acceptable to
Injunction:                      the Initial Supporting Noteholders.

Tax Structure:                   To the extent practicable, the Restructuring contemplated by this Term Sheet will
                                 be structured so as to obtain the most beneficial structure for the Company, the Initial
                                 Supporting Noteholders and the Company’s equity holders post-Restructuring, as
                                 determined by the Company with the consent of the Initial Supporting Noteholders
                                 and in consultation with Access.

Retention of                     The Plan will provide for a broad retention of jurisdiction by the Bankruptcy Court
Jurisdiction:                    for (i) resolution of Claims, (ii) allowance of compensation and expenses for pre-
                                 Effective Date services, (iii) resolution of motions, adversary proceedings, or other
                                 contested matters, (iv) entry of such orders as necessary to implement or
                                 consummate the Plan and any related documents or agreements, and (v) other
                                 purposes.

Restructuring                    On the Effective Date or as soon as reasonably practicable thereafter, the Debtors or
Transactions:                    Reorganized Debtors, as applicable, subject to the reasonable consent of the Initial
                                 Supporting Noteholders, may take all actions consistent with this Plan as may be
                                 necessary or appropriate to effect any transaction described in, approved by,
                                 contemplated by, or necessary to effectuate the Restructuring Transactions under
                                 and in connection with this Plan.

Consent Rights                   All consent rights not otherwise set forth herein shall be set forth in the PSA.




                                                             14
  WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 244 of 286


                                           ANNEX 1

                                         Defined Terms




WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 245 of 286


                                                    Defined Terms

 “Access”                      Access Industries, Inc.

 “Administrative Expense       Any right to payment constituting a cost or expense of administration incurred during
 Claim”                        the Chapter 11 Cases of a kind specified under section 503(b) of the Bankruptcy Code
                               and entitled to priority under sections 507(a)(2), 507(b), or 1114(e)(2) of the
                               Bankruptcy Code, including (i) the actual and necessary costs and expenses incurred
                               after the Petition Date and through the Effective Date of preserving the Estates and
                               operating the businesses of the Debtors (such as wages, salaries, or commissions for
                               services and payments for goods and other services and leased premises), (ii) Fee
                               Claims, and (iii) Restructuring Expenses.

 “Allowed”                     With reference to any Claim or Interest against a Debtor, (a) (i) that is timely filed by
                               the Bar Date, or (ii) as to which there exists no requirement for the holder of a Claim
                               to file such Claim under the Plan, the Bankruptcy Code, the Bankruptcy Rules or a
                               Final Order, (b) (i) that is listed in the Schedules as not contingent, not unliquidated,
                               and not disputed, and (ii) for which no contrary proof of claim has been timely filed, or
                               (c) allowed under the Plan or by a Final Order. With respect to any Claim described in
                               clause (a) above, such Claim will be considered allowed only if, and to the extent that,
                               (A) no objection to the allowance of such Claim has been asserted, or may be asserted,
                               on or before the time period set forth in the Plan, and no request for estimation or other
                               challenge, including, without limitation, pursuant to section 502(d) of the Bankruptcy
                               Code or otherwise, has been interposed and not withdrawn within the applicable period
                               fixed by the Plan or applicable law, (B) an objection to such Claim is asserted and such
                               Claim is subsequently allowed pursuant to a Final Order, (C) such Claim is settled
                               pursuant to an order of the Bankruptcy Court, or (D) such Claim is allowed pursuant to
                               the Plan or any agreements related thereto and such allowance is approved and
                               authorized by the Bankruptcy Court; provided, however, that notwithstanding the
                               foregoing, the Reorganized Debtors will retain all claims and defenses with respect to
                               allowed Claims that are reinstated or otherwise unimpaired pursuant to the Plan.

 “Antitrust Authorities”       The United States Federal Trade Commission, the Antitrust Division of the United
                               States Department of Justice, the attorneys general of the several states of the United
                               States and any other Governmental Entity having jurisdiction pursuant to the Antitrust
                               Laws.

 “Apollo”                      Apollo Global Management, LLC and its affiliates.

 “Avenue”                      Affiliates of Avenue Capital Group that are Supporting Noteholders

 “Backstop Agreement”          The backstop commitment agreement entered into simultaneously with the PSA, and
                               attached thereto as Exhibit B.




WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 246 of 286


                                                    Defined Terms

 “Backstop Commitment          The amount to be paid as consideration to the Backstop Parties on the Effective Date,
 Premium”                      pursuant to the terms and conditions to be set forth in the Plan and the Backstop
                               Agreement, in the form of Rights Offering Shares, issued at a price per share equal to
                               a 35% discount to the Stated Equity Value, equal to 8% of the aggregate Cash
                               commitments of the Backstop Parties pursuant to the Backstop Agreement (i.e.,
                               $325,000,000).

 “Backstop Order”              The order of the Bankruptcy Court, in form and substance satisfactory to the Initial
                               Supporting Noteholders, approving the Debtors’ entry into and performance under the
                               Backstop Agreement and the PSA, which remains in full force and effect and is not
                               subject to a stay.

 “Backstop Parties”            The Supporting Noteholders that are signatories to the Backstop Agreement and each
                               party that executes a joinder thereto.

 “Bar Date”                    The dates by which Proofs of Claim must be filed with respect to Claims against the
                               Debtors, as ordered by the Bankruptcy Court pursuant to a bar date order or other
                               applicable order, or pursuant to the Plan.

 “Business Day”                Any day other than a Saturday, a Sunday, or any other day on which banking institutions
                               in New York, NY are authorized or required by law or executive order to close.

 “Cash”                        Legal tender of the United States of America.

 “Cause of Action”             Any action, claim, cross-claim, third-party claim, cause of action, controversy, dispute,
                               demand, right, lien, indemnity, contribution, guaranty, suit, obligation, liability, loss,
                               debt, fee or expense, damage, interest, judgment, cost, account, defense, remedy, offset,
                               power, privilege, proceeding, license, and franchise of any kind or character
                               whatsoever, known, unknown, foreseen or unforeseen, existing or hereafter arising,
                               contingent or non-contingent, matured or unmatured, suspected or unsuspected,
                               liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
                               directly or derivatively (including any alter ego theories), whether arising before, on,
                               or after the Petition Date, in contract or in tort, in law or in equity or pursuant to any
                               other theory of law (including under any state or federal securities laws). For the
                               avoidance of doubt, Cause of Action also includes (i) any right of setoff, counterclaim,
                               or recoupment and any claim for breach of contract or for breach of duties imposed by
                               law or in equity, (ii) the right to object to Claims or Interests, (iii) any claim pursuant
                               to section 362 or chapter 5 of the Bankruptcy Code, (iv) any claim or defense including
                               fraud, mistake, duress, and usury and any other defenses set forth in section 558 of the
                               Bankruptcy Code, and (v) any state law fraudulent transfer claim.

 “Chapter 11 Cases”            The jointly administered cases under chapter 11 of the Bankruptcy Code commenced
                               by the Debtors on the Petition Date in the Bankruptcy Court.

 “Claim”                       A “claim,” as defined in section 101(5) of the Bankruptcy Code, as against any Debtor.


                                                           2
WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 247 of 286


                                                    Defined Terms

 “Confirmation Date”           The date on which the Bankruptcy Court enters the Confirmation Order.

 “Confirmation Order”          The order of the Bankruptcy Court, in form and substance satisfactory to the Initial
                               Supporting Noteholders, as evidenced in writing, confirming the Plan in the Chapter 11
                               Cases, which remains in full force and effect and is not subject to a stay.

 “DIP Agent”                   JPMorgan Chase Bank, N.A.

 “DIP Claim”                   All Claims held by the DIP Lenders on account of, arising under, or relating to the DIP
                               Facility or the DIP Orders, which includes Claims for all principal amounts outstanding,
                               interest, reasonable and documented fees, expenses, costs and other charges of the DIP
                               Lenders.

 “DIP Credit Agreement”        The credit agreement governing the terms of the DIP Facility.

 “DIP Lenders”                 The lenders party to the DIP Credit Agreement.

 “DIP Order”                   The interim or final orders, as applicable, of the Bankruptcy Court authorizing, among
                               other things, the Debtors to enter into and make borrowings under the DIP Facility and
                               granting certain rights, protections, and liens to and for the benefit of the DIP Lenders.

 “Disclosure Statement”        The disclosure statement in respect of the Plan, including all exhibits and schedules
                               thereto, as approved or ratified by the Bankruptcy Court pursuant to section 1125 of the
                               Bankruptcy Code.

 “Disclosure Statement         The order of the Bankruptcy Court, in form and substance satisfactory to the Initial
 Order”                        Supporting Noteholders, as evidenced in writing, approving the Disclosure Statement
                               in the Chapter 11 Cases, which remains in full force and effect and is not subject to a
                               stay.

 “Effective Date”              The date upon which all conditions to the effectiveness of the Plan have been satisfied
                               or waived in accordance with the terms thereof and the Plan becomes effective.

 “Elliott”                     Elliott Associates, L.P., and Elliott International, L.P. and their respective affiliates.

 “Entity”                      An “entity,” as defined in section 101(15) of the Bankruptcy Code.

 “Estate(s)”                   Individually or collectively, the estate or estates of the Debtors created under section
                               541 of the Bankruptcy Code.

 “Exchange Act”                The Securities Exchange Act of 1934.




                                                            3
WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 248 of 286


                                                    Defined Terms

 “Exculpated Parties”          Collectively, (i) the Debtors, (ii) the Reorganized Debtors, (iii) any statutory committee
                               appointed in the Chapter 11 Cases, and (iv) with respect to each of the foregoing
                               Persons in clauses (i) through (iii), such Persons’ predecessors, successors, assigns,
                               subsidiaries, affiliates, current and former officers and directors, principals, equity
                               holders, members, partners, managers, employees, agents, advisory board members,
                               financial advisors, attorneys, accountants, investment bankers, consultants,
                               representatives, management companies, fund advisors, and other professionals, and
                               such Persons’ respective heirs, executors, estates, and nominees, in each case in their
                               capacity as such.

 “Exit Credit Agreement”       The RBL Credit Agreement, as amended and restated on the Effective Date.

 “Exit Facility Lenders”       The lenders from time to time party to the Exit Credit Agreement, including any
                               applicable permitted assignees thereof.

 “Existing Equity              Shares of the Class A common stock of EP Parent that existed immediately prior to the
 Interests”                    Effective Date, including any restricted stock of EP Parent that vests prior to the
                               Effective Date.

 “Fee Claim”                   A Claim for professional services rendered or costs incurred on or after the Petition
                               Date through the Confirmation Date by professional persons retained by an order of the
                               Bankruptcy Court pursuant to sections 327, 328, 329, 330, 331, 503(b), or 1103 of the
                               Bankruptcy Code in the Chapter 11 Cases.

 “Final Order”                 An order, ruling, or judgment of the Bankruptcy Court (or other court of competent
                               jurisdiction) that (i) is in full force and effect, (ii) is not stayed, and (iii) is no longer
                               subject to review, reversal, vacatur, modification, or amendment, whether by appeal or
                               by writ of certiorari; provided, however, that the possibility that a motion under Rules
                               50 or 60 of the Federal Rules of Civil Procedure or any analogous Bankruptcy Rule (or
                               any analogous rules applicable in such other court of competent jurisdiction) may be
                               filed relating to such order, ruling, or judgment shall not cause such order, ruling, or
                               judgment not to be a Final Order.

 “Governmental Entity”         Any U.S. or non-U.S. international, regional, federal, state, municipal or local
                               governmental, judicial, administrative, legislative or regulatory authority, entity,
                               instrumentality, agency, department, commission, court or tribunal of competent
                               jurisdiction (including any branch, department or official thereof).

 “Initial Supporting           Each of Apollo and Elliott.
 Noteholders”

 “Intercompany Claim”          Any Claim against a Debtor held by another Debtor.




                                                             4
WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 249 of 286


                                                    Defined Terms

 “Intercompany Interest”       An Interest in a Debtor held by another Debtor, other than any Existing Equity Interests
                               or Other Equity Interests (including any Class B common stock of EP Parent held by
                               EPE Employee Holdings, II, LLC).

 “Interest”                    Any equity interest (as defined in section 101(16) of the Bankruptcy Code) in the
                               Company, including all ordinary shares, units, common stock, preferred stock,
                               membership interest, partnership interest or other instrument, evidencing any fixed or
                               contingent ownership interest in the Company, whether or not transferable, including
                               any option, warrant, or other right, contractual or otherwise, to acquire any such interest
                               in the Company, that existed immediately before the Effective Date, and including any
                               equity interest issued to the Company’s current or former employees and non-employee
                               directors various forms of long-term incentive compensation including stock options,
                               stock appreciation rights, restricted stock, restricted stock units, performance
                               shares/units, incentive awards, Cash awards, and other stock-based awards.

 “Jeter”                       Wolfcamp Drillco Operating L.P.

 “Jeter Shares”                New Common Shares issued in consideration of the contribution of equity interests in
                               Jeter to the Reorganized Debtors, which shall be subject to dilution by the EIP Shares.

 “New Common Shares”           Shares of common stock of Reorganized EP Parent.

 “New Corporate                The certificate of incorporation, certificate of formation, bylaws, limited liability
 Governance Documents”         company agreements, shareholder agreement (if any), operating agreement or other
                               similar organizational or formation documents, as applicable, of the Reorganized EP
                               Parent, which shall be acceptable to the Initial Supporting Noteholders.

 “Other Equity Interests”      Class B common stock of EP Parent that existed immediately prior to the Effective Date
                               and all other Interests in EP Parent other than Existing Equity Interests.

 “Other Priority Claim”        Any Claim other than an Administrative Expense Claim or a Priority Tax Claim that is
                               entitled to priority of payment as specified in section 507(a) of the Bankruptcy Code.

 “Other Secured Claim”         A Secured Claim other than a Priority Tax Claim, a DIP Claim, an RBL Claim, a 1.125L
                               Notes Claim, 1.25L Notes Claim and a 1.5L Notes Claim.

 “Person”                      Any individual, corporation, partnership, joint venture, association, joint stock
                               company, limited liability company, limited partnership, trust, estate, unincorporated
                               organization, governmental unit (as defined in section 101(27) of the Bankruptcy
                               Code), or other Entity.

 “Plan”                        The prearranged chapter 11 plan of reorganization of the Company implementing the
                               Restructuring, including all appendices, exhibits, schedules, and supplements thereto,
                               as may be modified from time to time in accordance with its terms and the PSA.


                                                           5
WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 250 of 286


                                                    Defined Terms

                               A supplement or supplements to the Plan containing certain documents and forms of
 “Plan Supplement”
                               documents, schedules, and exhibits, in each case subject to the terms and provisions of
                               the PSA (including any consent rights in favor of the Initial Supporting Noteholders)
                               relevant to the implementation of the Plan, to be filed with the Bankruptcy Court, as
                               amended, modified or supplemented from time to time in accordance with the terms
                               hereof and in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the
                               PSA (including any consent rights in favor of the Supporting Noteholders), which shall
                               include, but not be limited to (i) the New Corporate Governance Documents, (ii) the
                               number and slate of directors to be appointed to the New Board to the extent known
                               and determined, (iii) with respect to the members of the New Board, information
                               required to be disclosed in accordance with section 1129(a)(5) of the Bankruptcy Code,
                               (iv) the Employee Incentive Plan, (v) the Exit Facility documents, (vi) a schedule of
                               retained Causes of Action, and (vii) the Schedule of Rejected Contracts.


 “Priority Tax Claim”          Any Secured Claim or unsecured Claim of a governmental unit of the kind entitled to
                               priority of payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy
                               Code.

 “Pro Rata”                    The proportion that an Allowed Claim or Interest in a particular class bears to the
                               aggregate amount of Allowed Claims or Interests in that class.

 “Registration Rights          The registration rights agreement to be entered into as of the Effective Date, which shall
 Agreement”                    have terms that are customary for a transaction of this nature and shall be in form and
                               substance acceptable to the Initial Supporting Noteholders and the Company.

 “Released Parties”            Collectively, (i) the Debtors, (ii) the Reorganized Debtors, (iii) the Supporting
                               Noteholders, (iv) the arrangers, agents and lenders under the Exit Facility, (v) the DIP
                               Agent and DIP Lenders under the DIP Facility, (vi) the RBL Agent and the RBL
                               Lenders under the RBL Facility, (vii) the Backstop Parties, (viii) holders of Existing
                               Equity Interests, on account of their contributions under the Plan, (ix) with respect to
                               each of the foregoing Persons, in clauses (i) through (viii), each of their affiliates,
                               predecessors, successors, assigns, subsidiaries, affiliates, current and former officers
                               and directors, principals, equity holders, members, partners, managers, employees,
                               agents, advisory board members, financial advisors, attorneys, accountants, investment
                               bankers, consultants, representatives, management companies, fund advisors, and other
                               professionals, and such Persons’ respective heirs, executors, estates, and nominees, in
                               each case in their capacity as such.

 “Reinstated 1.125L Notes”     The 1.125L Notes, issued pursuant to the 1.125L Indenture, upon being rendered
                               unimpaired pursuant to Section 1124(2) of the Bankruptcy Code pursuant to the Plan
                               to the extent of 1.125L Notes that have not been redeemed or repaid prior to the Closing.

 “Reinstated 1.25L Notes”      The 1.25L Notes, issued pursuant to the 1.25L Indenture, upon being rendered
                               unimpaired pursuant to Section 1124(2) of the Bankruptcy Code pursuant to the Plan
                               to the extent of 1.25L Notes that have not been redeemed or repaid prior to the Closing.



                                                           6
WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 251 of 286


                                                     Defined Terms

 “Reinstated Debt”             The Reinstated 1.125L Notes and the Reinstated 1.25L Notes.

 “Releasing Parties”           Collectively, (i) the holders of all Claims or Interests that vote to accept the Plan, (ii) the
                               holders of all Claims or Interests whose vote to accept or reject the Plan is solicited but
                               that do not vote either to accept or to reject the Plan, (iii) the holders of all Claims or
                               Interests that vote, or are deemed, to reject the Plan but do not opt out of granting the
                               releases set forth herein, (iv) the holders of all Claims and Interests that were given
                               notice of the opportunity to opt out of granting the releases set forth herein but did not
                               opt out, (v) all other holders of Claims and Interests, and (vi) the Released Parties.

 “Reorganized Debtors”         Each of the Debtors as reorganized on the Effective Date in accordance with the Plan.

 “Reorganized EP Parent”       EP Parent as reorganized on the Effective Date in accordance with the Plan.

 “Restructuring Expenses”      The reasonable and documented fees and out-of-pocket expenses payable to the
                               Supporting Noteholder Advisors as set forth in the Backstop Agreement (and in the
                               case of Debevoise & Plimpton LLP, subject to the cap set forth therein)

 “Restructuring                One or more transactions pursuant to section 1123(a)(5)(D) of the Bankruptcy Code to
 Transactions”                 occur on the Effective Date or as soon as reasonably practicable thereafter, that may be
                               necessary or appropriate to effect any transaction described in, approved by,
                               contemplated by, or necessary to effectuate the Plan, including (i) the consummation
                               of the transactions provided for under or contemplated by the PSA and this Term Sheet,
                               (ii) the execution and delivery of appropriate agreements or other documents containing
                               terms that are consistent with or reasonably necessary to implement the terms of the
                               Plan, the PSA, and this Term Sheet, and that satisfy the requirements of applicable law,
                               (iii) the execution and delivery of appropriate instruments of transfer, assignment,
                               assumption, or delegation of any property, right, liability, duty, or obligation on terms
                               consistent with the terms of the Plan, the PSA, and this Term Sheet, and (iv) all other
                               actions that the Debtors or Reorganized Debtors, as applicable, determine are necessary
                               or appropriate and consistent with the PSA and this Term Sheet.

 “Rights Offering Shares”      New Common Shares issued pursuant to the Rights Offering.

 “Rights Offering              Collectively, the Backstop Agreement and the Rights Offering Procedures.
 Documents”

 “Rights Offering              The rights offering procedures in form and substance acceptable to the Initial
 Procedures”                   Supporting Noteholders setting forth the procedures for the 1.5L Noteholders to
                               participate in the Rights Offering.

 “Schedule of Rejected         The schedule of executory contracts and unexpired leases to be rejected by the Debtors
 Contracts”                    pursuant to the Plan, if any, as the same may be amended, modified, or supplemented
                               from time to time.



                                                             7
WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 252 of 286


                                                        Defined Terms

    “Schedules”                   The schedules of assets and liabilities, schedules of executory contracts and unexpired
                                  leases, and statements of financial affairs filed by the Debtors pursuant to section 521
                                  of the Bankruptcy Code, which shall be reasonably acceptable to the Initial Supporting
                                  Noteholders.

    “Secured Claim”               A Claim (i) secured by a lien on collateral to the extent of the value of such collateral
                                  as (a) set forth in the Plan, (b) agreed to by the holder of such Claim and the Debtors,
                                  or (c) determined by a Final Order in accordance with section 506(a) of the Bankruptcy
                                  Code, or (ii) secured by the amount of any right of setoff of the holder thereof in
                                  accordance with section 553 of the Bankruptcy Code.

    “Securities Act”              Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–77aa, and any rules and
                                  regulations promulgated thereby.

    “Solicitation Materials”      Collectively, the Disclosure Statement and the related solicitation materials.

    “Stated Equity Value”1        The stated equity value of the Reorganized Debtors of $900 million.

    “Subordinated Claim”          A Claim that is subject to subordination in accordance with sections 510(b)-(c) of the
                                  Bankruptcy Code or otherwise.

    “Supporting Noteholder        Milbank LLP, Houlihan Lokey Capital, Inc., W.D. Von Gonten & Co., DeGolyer &
    Advisors”                     MacNaughton Corp., Cole Schotz P.C., Paul, Weiss, Rifkind, Wharton & Garrison
                                  LLP, Porter Hedges LLP, in its capacity as local Texas counsel to certain of the
                                  Supporting Noteholders, Moelis & Company, and Debevoise & Plimpton LLP.

    “Supporting Noteholders”      The Supporting Noteholders that are signatories to the PSA, and any subsequent 1.5L
                                  Noteholder that becomes party thereto in accordance with the terms of the PSA.

    “Unimpaired”                  With respect to a Claim, Interest, or a class of Claims or Interests, not “impaired” within
                                  the meaning of sections 1123(a)(4) and 1124(2) of the Bankruptcy Code.

    “Voting Deadline”             The date and time to be set by the Bankruptcy Court as the deadline for Impaired
                                  holders of Claims to vote to accept or reject the Plan.




1
  Stated Equity Value is for purposes of calculations of Rights Offering amounts and not for establishing performance goals related
to EIP.

                                                                8
WEIL:\97148206\28\42780.0003
              Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 253 of 286


                                           Exhibit A-1

                                     Exit Commitment Letter




WEIL:\97148206\28\42780.0003
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 254 of 286
                                                                                         EXECUTION VERSION


 JPMorgan Chase Bank, N.A.          Citibank, N.A.         BMO Harris Financing, Inc.       Credit Suisse AG,
    383 Madison Avenue           383 Greenwich Street      111 West Monroe Street, 4th    Cayman Islands Branch
   New York, NY 10179            New York, NY 100013                 Floor                 11 Madison Avenue
                                                               Chicago, IL 60603          New York, NY 10016

    Royal Bank of Canada         The Toronto-Dominion          DNB Capital LLC           Sumitomo Mitsui Banking
   3 World Financial Center      Bank, New York Branch     200 Park Avenue, 31st Floor         Corporation
  200 Vesey Street, 12th Floor     31 West 32nd Street       New York, NY 10166              277 Park Avenue
     New York, NY 10281           New York, NY 10019                                       New York, NY 10172



                                                                                              CONFIDENTIAL

                                                                                                October 18, 2019

EP Energy LLC
EPE Acquisition LLC
1001 Louisiana Street
Houston, TX 77002
Attention: Kyle McCuen, Senior Vice President,
        Chief Financial Officer and Treasurer

          $314,710,456 Senior Secured Superpriority Priming Debtor-in-Possession Revolving Facility
                            $629,420,912 Senior Secured Revolving Exit Facility
                                            Commitment Letter

Ladies and Gentlemen:

         JPMorgan Chase Bank, N.A. (“JPMorgan”), Citibank, N.A. (“Citi”), BMO Harris Financing, Inc.
(“BMOH”), Credit Suisse AG, Cayman Islands Branch (“CSAG”), Royal Bank of Canada (“RBC”), The
Toronto-Dominion Bank, New York Branch (“TD”), DNB Capital LLC (“DNB”), and Sumitomo Mitsui
Banking Corporation (“SMBC”, and together with JPMorgan, Citi, BMOH, CSAG, RBC, TD, and DNB,
collectively, the “Initial Commitment Parties”, and together with each other Prepetition RBL Lender (as defined
below) that joins this letter (this letter, including Exhibits A and B hereto, this “Commitment Letter”) prior to
the Outside Commitment Date (as defined below), collectively, the “Commitment Parties”, “we” or “us”)
understand that EP Energy Corporation, a Delaware corporation (“Parent”), and certain of its subsidiaries,
including EPE Acquisition LLC, a Delaware limited liability company (“Holdings”), and EP Energy LLC, a
Delaware limited liability company (“Borrower” and together with Parent and Holdings, “you”; and together
with Parent, Holdings and such subsidiaries, the “Debtors”) have filed voluntary petitions commencing cases
(the “Chapter 11 Cases”) under title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) in order to implement a
restructuring of the Debtors (collectively, the “Transactions”).

         In connection therewith, you have requested that:

                 (i) each Commitment Party commit to provide a senior secured superpriority priming debtor-
         in-possession revolving credit facility in an aggregate principal amount of fifty percent (50%) of the
         aggregate amount of the outstanding loans and commitments under the Borrower’s existing reserve-
         based senior secured revolving credit facility (the “Prepetition RBL Facility”) pursuant to that certain
         Credit Agreement dated as of May 24, 2012, among the Borrower, Holdings, JPMorgan Chase
         Bank, N.A., as administrative agent and collateral agent, the lenders from time to time party thereto (the
         “Prepetition RBL Lenders”), and the other parties thereto (as amended, restated, amended and restated,
         supplemented or otherwise modified from time to time prior to the date hereof, the “Prepetition RBL
         Credit Agreement”), outstanding immediately prior to the filing of the Chapter 11 Cases (the loans and



733425071 12335469
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 255 of 286



         commitments of the Commitment Parties under the Prepetition RBL Facility, “Prepetition Consenting
         RBL Claims” and together with the loans and commitments of the Prepetition RBL Lenders that are not
         Commitment Parties as of the Outside Commitment Date (each, a “Term Lender”), collectively, the
         “Prepetition RBL Claims”), substantially in the form of, and as further described in, the Senior Secured
         Superpriority Priming Debtor-in-Possession Credit Agreement attached hereto as Exhibit A (the “DIP
         Credit Agreement” and the facility thereunder, the “DIP Facility”), and which DIP Facility shall:

                              (x) be effectuated by the cashless conversion on a dollar for dollar basis of a ratable
                     portion of each of the Commitment Parties’ respective Prepetition Consenting RBL Claims into
                     (A) new commitments to make revolving loans to the Borrower during the Chapter 11 Cases
                     under the DIP Facility (subject to the terms and conditions therein) and (B) outstanding loans
                     under the DIP Facility (until repaid in whole or in part by the Borrower with a portion of the
                     Debtor’s cash collateral upon approval of the DIP Order in accordance with the DIP Credit
                     Agreement); and

                              (y) be convertible, together with all (but not less than all) of the remaining outstanding
                     Prepetition RBL Claims that were not converted into a portion of the DIP Facility into a senior
                     secured exit facility (the “Exit Facility” and, together with the DIP Facility, each, a “Credit
                     Facility” and collectively, the “Credit Facilities”) on substantially the terms described in, and
                     subject to the conditions precedent set forth in, the Exit Facility Term Sheet attached hereto as
                     Exhibit B (the “Exit Facility Term Sheet”; and the credit agreement evidencing such senior
                     secured exit facility, the “Exit Facility Credit Agreement” and together with the DIP Credit
                     Agreement, the “Credit Agreements”) in an aggregate principal amount of up to $629,420,912;
                     provided, that (x) the portion of the Exit Facility provided by the Commitment Parties shall be
                     in the form of a senior secured first-out reserve-based revolving facility (the “Exit Revolving
                     Facility”) subject to an initial borrowing base (the “Borrowing Base”) to be determined and
                     approved in accordance with the Exit Facility Term Sheet and (y) the portion of the Exit Facility
                     on account of the Prepetition RBL Claims of the Term Lenders pursuant to their treatment
                     under a chapter 11 plan shall be in the form of a senior secured second-out fully drawn term
                     loan facility (the “Exit Term Facility”);

                  (ii) subject to its receipt of a disclosure statement and solicitation materials approved by the
         Bankruptcy Court relating to an Approved Plan, each Commitment Party commit to vote or cause to be
         voted its Prepetition RBL Claims in a timely manner in favor of such Approved Plan (to the extent
         entitled to vote on such Approved Plan) and to accept such Approved Plan by delivering its duly
         executed and completed ballot or ballots relating thereto (and not to change or withdraw its votes except
         on the terms included herein); and

                  (iii) JPMorgan agree to use its commercially reasonable efforts to arrange and syndicate,
         commencing on a date mutually agreed among the Borrower and JPMorgan in anticipation of the
         projected Exit Facility Conversion Date, additional commitments to the Exit Revolving Facility from
         one or more financial institutions identified by JPMorgan, and subject to your consent (not to be
         unreasonably withheld, conditioned or delayed) (together with the Commitment Parties, the “Lenders”)
         in an aggregate incremental principal amount of up to $300,000,000 (any such additional commitments,
         the “Incremental Commitments”); provided that (x) the arrangement and syndication of the Incremental
         Commitments by JPMorgan shall not be a condition to the commitments of the Commitment Parties
         (including JPMorgan) set forth in clauses (i) or (ii) above and (y) the increase in the Exit Facility by the
         Incremental Commitments shall be subject to the Maximum Secured Debt Capacity Condition.

        Capitalized terms used but not defined herein are used with the meanings assigned to them in the
Exhibits attached hereto.




                                                            2
733425071 12335469
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 256 of 286



1.       Commitments and Undertakings

         In connection with the Transactions, subject to the terms and conditions set forth in this Commitment
Letter, each of the Commitment Parties is pleased to advise you of its several (and not joint) commitment to:

         (a)         provide the following percentages of the DIP Facility and the Exit Revolving Facility,
respectively:

                  (i)       in respect of the DIP Facility, (i) JPMorgan, 14.78%, (ii) Citi, 14.78%, (iii) BMOH,
26.09%, (iv) CSAG, 12.87%, (v) RBC, 14.78%, (vi) TD, 8.17%, (vii) DNB 4.87%, and SMBC, 3.65%, which
in the aggregate for all Initial Commitment Parties, equals 100% of the DIP Facility; provided that the foregoing
commitments shall be proportionately reduced by the commitments of any Prepetition RBL Lender that join this
Commitment Letter as a Commitment Party prior to the date on which the Bankruptcy Court enters the DIP
Order (the “Outside Commitment Date”) pursuant to a joinder agreement confirming such RBL Lender agrees
to be bound to this Commitment Letter as if it were an original signatory, in a form reasonably acceptable to
JPMorgan and the Borrower; and

                  (ii)    in respect of the Exit Revolving Facility, (i) JPMorgan, $85,000,000, (ii) Citi,
$85,000,000, (iii) BMOH, $150,000,000, (iv) CSAG, $74,000,000, (v) RBC, $85,000,000, (vi) TD,
$46,947,275, (vii) DNB $28,000,000, and (viii) SMBC, $21,000,000, which in the aggregate for all Commitment
Parties, equals 100% of the Exit Revolving Facility; provided that the aggregate maximum revolving credit
amount shall be increased by the maximum revolving credit amounts of any Prepetition RBL Lender that joins
this Commitment Letter as a Commitment Party prior to the Outside Commitment Date pursuant to a joinder
agreement confirming such RBL Lender agrees to be bound to this Commitment Letter as if it were an original
signatory, in a form reasonably acceptable to JPMorgan and the Borrower; and

       (b)     subject to its receipt of a disclosure statement and solicitation materials approved by the
Bankruptcy Court relating to an Approved Plan:

                  (i)      timely vote or cause to be voted its Prepetition RBL Claims in favor of such Approved
Plan (to the extent entitled to vote on such Approved Plan) and to accept such Approved Plan by delivering its
duly executed and completed ballot or ballots relating thereto; and

                  (ii)     not change or withdraw (or cause or direct to be changed or withdrawn) any such vote
described in clause (i) above; provided, however, that notwithstanding anything herein to the contrary, a
Commitment Party’s vote may, upon written notice to the Borrower, be revoked (and, upon such revocation,
deemed void ab initio) by such Commitment Party at any time following the termination of this Commitment
Letter pursuant to the terms hereof with respect to such Commitment Party.

         For the avoidance of doubt, no Prepetition RBL Lender that is not an Initial Commitment Party shall be
permitted to join this Commitment Letter unless such Prepetition RBL Lender commits to join both the DIP
Facility and the Exit Revolving Facility.

         In addition, subject to the terms and conditions set forth in this Commitment Letter, JPMorgan is pleased
to advise you that it is willing to use its commercially reasonable efforts to arrange and syndicate the Incremental
Commitments until the Exit Facility Conversion Date.

2.       Titles and Roles

         It is agreed that:




                                                         3
733425071 12335469
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 257 of 286




         (a)      JPMorgan will act as arranger and bookrunner for each Credit Facility (other than with respect
to the Incremental Commitments) (acting in such capacities, the “Lead Arranger”); provided that the Borrower
agrees that JPMorgan may perform its responsibilities hereunder through its affiliate, J.P. Morgan
Securities LLC, (b) JPMorgan will act as administrative agent and collateral agent for each Credit Facility, and
(c) JPMorgan will act as arranger and bookrunner for the Incremental Commitments. You further agree that the
Lead Arranger shall not have any other responsibilities except as otherwise mutually agreed. You agree that no
other agents, co-agents, arrangers, co-arrangers, bookrunners, co-bookrunners, managers or co-managers will be
appointed, no other titles will be awarded and no compensation (other than that expressly contemplated by the
Credit Agreements and Fee Letters referred to below) will be paid in connection with the Credit Facilities unless
you and JPMorgan shall so reasonably agree (it being understood and agreed that no other agent, co-agent,
arranger, co-arranger, bookrunner, co-bookrunner, manager or co-manager shall be entitled to greater economics
in respect of either Credit Facility than JPMorgan).

3.       Syndication

         JPMorgan intends to syndicate the Incremental Commitments commencing on a date mutually agreed
among the Borrower and JPMorgan in anticipation of the projected Exit Facility Conversion Date to one or more
financial institutions identified by JPMorgan, and subject to your consent (not to be unreasonably withheld,
conditioned or delayed). You agree actively to assist JPMorgan in completing a syndication of the Incremental
Commitments satisfactory to us and you. Such assistance shall include until the Exit Facility Conversion Date
(a) your using commercially reasonable efforts to ensure that the syndication efforts benefit materially from your
existing lending relationships, (b) direct contact between senior management and advisors of the Debtors and
the proposed Lenders at times and locations to be mutually agreed upon, (c) the hosting, with JPMorgan, of one
or more meetings of prospective Lenders at times and locations to be mutually agreed upon and (d) your
preparing and providing to JPMorgan a customary confidential information memoranda and other customary
marketing materials (including, without limitation, lender slides and/or other marketing materials to be used in
connection with the syndication) with respect to the Debtors and each Debtor’s respective properties, including
financial information, reserve information and reports, information to conduct diligence and Projections (as
defined below), as JPMorgan may reasonably request in connection with the arrangement of the Credit Facilities
and the syndication of the Incremental Commitments (all such information, memoranda and material,
“Information Materials”).

         Notwithstanding anything to the contrary contained in this Commitment Letter or any Fee Letter or any
other letter agreement or undertaking concerning the financing of the Transactions, without limiting your
obligations to assist with syndication efforts as set forth above, none of the commencement or completion of
syndication of the Incremental Commitments, the completion of a confidential information memorandum or
other marketing materials, or compliance with any other provision set forth in this Commitment Letter (other
than the conditions described in Section 6 of this Commitment Letter) shall constitute a condition to the
commitments hereunder or to the Credit Facilities.

         You hereby authorize JPMorgan to download copies of the Debtors’ trademark logos from its website
and post copies thereof and any Information Materials to a deal site on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by JPMorgan to be its electronic transmission system (an
“Electronic Platform”) established by JPMorgan to perform services in its capacity as the administrative agent
of either Credit Facility or to syndicate the Incremental Commitments, and to use the Debtors’ trademark logos
on any confidential information memoranda, presentations and other marketing materials prepared in connection
with the administration of either Credit Facility or the syndication of the Incremental Commitments, with your
consent (which consent not to be unreasonably withheld, conditioned or delayed), in any advertisements that we
may place after the closing of the Credit Facilities or the Incremental Commitments in financial and other
newspapers, journals, the World Wide Web, home page or otherwise, at their own expense describing its services
to the Debtors hereunder. You also understand and acknowledge that we may provide to market data collectors,
such as league table, or other service providers to the lending industry, information regarding the closing date,
size, type, purpose of, and parties to, the Credit Facilities.


                                                        4
733425071 12335469
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 258 of 286



4.       Information

          You hereby represent and warrant that (a) all written information (including the Information Materials),
other than the financial projections and other forward-looking information (collectively, the “Projections”) and
information of a general economic or general industry nature (the “Information”), that has been or will be made
available to us by you or any of your representatives in connection with the transactions contemplated hereby,
when taken as a whole, does not or will not, when furnished to us, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made (giving effect to all supplements
thereto) and (b) the Projections that have been or will be made available to us by you or any of your
representatives in connection with the transactions contemplated hereby have been or will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time furnished to us (it being recognized
by the Commitment Parties that such Projections are not to be viewed as facts and that actual results during the
period or periods covered by any such Projections may differ from the projected results, and such differences
may be material). You agree that if, at any time prior to the Exit Facility Conversion Date, you become aware
that any of the representations in the preceding sentence would be incorrect if such Information or Projections
were furnished at such time and such representations were remade, in any material respect, then you will
promptly supplement the Information and the Projections so that such representations when remade would be
correct, in all material respects, under those circumstances. You understand that in arranging each Credit Facility
we may use and rely on the Information and Projections without independent verification thereof.

5.       Fees

         As consideration for the commitments and agreements of the Commitment Parties hereunder, you agree
to pay or cause to be paid the fees described in the Agency Fee Letter and the Upfront and Conversion Fee Letter,
each dated as of the date hereof and delivered herewith (collectively, the “Fee Letters”) on the terms and subject
to the conditions set forth therein.

6.       Conditions

         Each Commitment Party’s commitments and agreements hereunder are subject to (a) in the case of the
DIP Facility, the conditions set forth in Section 6 of the DIP Credit Agreement and (b) in the case of the Exit
Facility, the conditions set forth in the Exit Facility Term Sheet under the heading “Conditions to Exit Facility
Conversion Date”. It being understood and agreed that there are no conditions (implied or otherwise) to the
commitments hereunder, including compliance with the terms of this Commitment Letter, the Fee Letters and
the Credit Documents other than those expressly stated in this Section 6. Notwithstanding anything to the
contrary in this Commitment Letter or the Fee Letters, your obligations hereunder and thereunder are subject to
the entry of the DIP Order by the Bankruptcy Court.

7.       Indemnification and Expenses

          You agree (a) to indemnify and hold harmless the Commitment Parties, the Lead Arranger and any other
arrangers or agents in respect of the Credit Facilities appointed pursuant to this Commitment Letter, their
affiliates and their respective directors, officers, employees, advisors, agents and other representatives (each, an
“indemnified person”) from and against any and all losses, claims, damages and liabilities to which any such
indemnified person may become subject arising out of or in connection with this Commitment Letter, the Fee
Letters, either Credit Facility, the use of the proceeds thereof, any Incremental Commitments, the use of the
proceeds thereof, or the Transactions or any claim, litigation, investigation or proceeding relating to any of the
foregoing (including in relation to enforcing the terms of this paragraph) (each, a “Proceeding”), regardless of
whether any indemnified person is a party thereto, whether or not such Proceedings are brought by you, your
equity holders, affiliates, creditors or any other person, and to reimburse each indemnified person upon written
demand with customary backup documentation for any reasonable and documented out-of-pocket legal or other
documented out-of-pocket expenses incurred in connection with investigating or defending any of the foregoing


                                                         5
733425071 12335469
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 259 of 286



(limited, in the case of counsel, to the reasonably and documented out-of-pocket fees, disbursements and other
charges of a single counsel to the indemnified persons, including (if necessary) one local counsel in each relevant
jurisdiction and solely in the event of a conflict of interest, one additional counsel (and if necessary, one local
counsel in each relevant jurisdiction) to each group of similarly situated affected indemnified persons), provided
that the foregoing indemnity will not, as to any indemnified person, apply (i) to losses, claims, damages,
liabilities or related expenses to the extent they are found by a final, nonappealable judgment of a court of
competent jurisdiction to arise or result from the willful misconduct, bad faith or gross negligence of such
indemnified person or its controlled affiliates, directors, officers or employees, advisors or agents (collectively,
the “Related Parties”), (ii) to losses, claims, damages, liabilities or related expenses to the extent they are found
by a final, nonappealable judgment of a court of competent jurisdiction to arise or result from a material breach
of the obligations of such indemnified person or control affiliate of such indemnified person under this
Commitment Letter or (iii) to the extent arising from any dispute solely among indemnified persons (other than
a Proceeding against any indemnified person in its capacity or in fulfilling its role as the Lead Arranger, arranger
(with respect to any Incremental Commitments), administrative agent, collateral agent, bookrunner, lender, letter
of credit issuer or any other similar role in connection with this Commitment Letter, the Fee Letters, either Credit
Facility, the use of the proceeds thereof, any Incremental Commitments, or the use of the proceeds thereof) not
arising out of any act or omission on the part of you or your affiliates; and (b) regardless of whether the DIP
Facility becomes effective or the Exit Facility Conversion Date occurs, to reimburse each Commitment Party
and its affiliates for all reasonable and documented out-of-pocket expenses (including, without limitation, due
diligence expenses, syndication expenses, financial advisor’s fees, consultant’s fees, travel expenses, and the
fees, charges and disbursements of counsel) incurred in connection with the Credit Facilities and any related
documentation (including this Commitment Letter, the Fee Letters and the definitive financing documentation
in connection with each Credit Facility and any Incremental Commitments) or the administration, amendment,
modification or waiver thereof (limited, in the case of counsel, to the reasonably and documented out-of-pocket
fees, disbursements and other charges of a single counsel to the indemnified persons, including (if necessary)
one local counsel in each relevant jurisdiction and solely in the event of a conflict of interest, one additional
counsel (and if necessary, one local counsel in each relevant jurisdiction) to each group of similarly situated
affected indemnified persons). No indemnified person shall be liable for any damages arising from the use by
others of Information or other materials obtained through electronic, telecommunications or other information
transmission systems, including an Electronic Platform or otherwise via the internet, or for any special, indirect,
consequential or punitive damages in connection with the Credit Facilities or the Incremental Commitments, or
in connection with its activities related to the Credit Facilities or the Incremental Commitments, and you agree,
to the extent permitted by applicable law, not to assert any claims against any indemnified person with respect
to the foregoing. None of the indemnified persons or you or any of your or their respective Related Parties of
the foregoing shall be liable for any indirect, special, punitive or consequential damages in connection with this
Commitment Letter, the Fee Letters, the Credit Facilities, any Incremental Commitments, or the transactions
contemplated hereby, provided that nothing contained in this sentence shall limit your indemnity obligations to
the extent set forth in this Section 7.

         You shall not, without the prior written consent of an indemnified person (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any pending or threatened Proceedings
in respect of which indemnity could have been sought hereunder by such indemnified person unless (a) such
settlement includes an unconditional release of such indemnified person in form and substance reasonably
satisfactory to such indemnified person from all liability on claims that are the subject matter of such Proceedings
and (b) does not include any statement as to or any admission of fault, culpability or a failure to act by or on
behalf of any indemnified person or any injunctive relief or other non-monetary remedy. You acknowledge that
any failure to comply with your obligations under the preceding sentence may cause irreparable harm to
JPMorgan, any other Commitment Party, the Lead Arranger and the other indemnified persons.

8.       Sharing of Information, Affiliate Activities, Absence of Fiduciary Relationship.

         JPMorgan, the other Commitment Parties and the Lead Arranger may employ the services of their
respective affiliates in providing certain services hereunder and, in connection with the provision of such


                                                         6
733425071 12335469
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 260 of 286



services, may exchange with such affiliates information concerning you and the other companies that may be
the subject of the Transactions contemplated by this Commitment Letter, and, to the extent so employed, such
affiliates shall be entitled to the benefits, and be subject to the obligations, of JPMorgan, the other Commitment
Parties and the Lead Arranger hereunder. JPMorgan, each other Commitment Party and the Lead Arranger shall
be responsible for its respective affiliates’ failure to comply with such obligations under this Commitment Letter.

        You acknowledge that any of Commitment Parties or their respective affiliates may be providing debt
financing, equity capital or other services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described herein and otherwise. Each
Commitment Party agrees severally (and not jointly) that it will not use confidential information obtained from
you by virtue of the transactions contemplated by this Commitment Letter or its other relationships with you in
connection with the performance by it of services for other companies, and it will not furnish any such
information to other companies. You also acknowledge that the Commitment Parties have no obligation to use
in connection with the transactions contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained from other companies.

         You further acknowledge that each Commitment Party is a full service securities or banking firm
engaged in securities trading and brokerage activities as well as providing investment banking and other financial
services. In the ordinary course of business, a Commitment Party and/or its affiliates may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or other relationships. With
respect to any securities and/or financial instruments so held by a Commitment Party, its affiliates or any of its
respective customers, all rights in respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

          You agree that the Commitment Parties and the Lead Arranger will act under this Commitment Letter
as independent contractors and that nothing in this Commitment Letter will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any Commitment Party or the Lead
Arranger and you, your respective equity holders or your and their respective affiliates. You acknowledge and
agree that (i) the transactions contemplated by this Commitment Letter are arm’s-length commercial transactions
between each Commitment Party or the Lead Arranger and, if applicable, its affiliates, on the one hand, and you,
on the other, (ii) in connection therewith and with the process leading to such transaction each Commitment
Party and the Lead Arranger and, if applicable, its respective affiliates, is acting solely as a principal and has not
been, is not and will not be acting as an advisor, agent or fiduciary of you, your management, equity holders,
creditors, affiliates or any other person and (iii) each Commitment Party and the Lead Arranger, if applicable,
and each of their respective affiliates, has not assumed an advisory or fiduciary responsibility or any other
obligation in favor of you or your affiliates with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether such Commitment Party or the Lead Arranger or any of its respective
affiliates has advised or is currently advising you or your affiliates on other matters) except the obligations
expressly set forth in this Commitment Letter. You further acknowledge and agree that (i) you are responsible
for making your own independent judgment with respect to such transactions and the process leading thereto,
(ii) you are capable of evaluating and you understand and accept the terms, risks and conditions of the
transactions contemplated hereby, and neither JPMorgan, nor any other Commitment Party or the Lead Arranger
shall have any responsibility or liability to you with respect thereto, and (iii) no Commitment Party or the Lead
Arranger is advising the Debtors as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction, and you shall consult with your own advisors concerning such matters and you shall be
responsible for making your own independent investigation and appraisal of the transactions contemplated
hereby. Any review by JPMorgan or any other Commitment Party or the Lead Arranger of the Debtors, the
transactions contemplated hereby or other matters relating to such transactions will be performed solely for the
benefit of JPMorgan or such other Commitment Party or the Lead Arranger, respectively, and shall not be on
behalf of the Debtors. You agree that you will not assert any claim against JPMorgan or any other Commitment



                                                          7
733425071 12335469
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 261 of 286



Party or the Lead Arranger based on an alleged breach of fiduciary duty by JPMorgan or such other Commitment
Party or the Lead Arranger in connection with this Commitment Letter and the transactions contemplated hereby.

9.       Confidentiality

          This Commitment Letter is delivered to you on the understanding that neither this Commitment Letter
nor any Fee Letter nor any of their terms or substance shall be disclosed by you, directly or indirectly, to any
other person, except (a) to you and your officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors, in each case on a confidential and need-to-know basis,
(b) as may be required by or in any legal, judicial or administrative proceeding or as otherwise required by law
or regulation or as requested by a governmental or regulatory authority (in which case you agree, to the extent
permitted by law, to inform us promptly thereof), (c) if the Commitment Parties consent in writing to such
proposed disclosure, (d) in connection with the enforcement of your rights hereunder or under the Fee Letters or
(e) this Commitment Letter and the existence and contents hereof (but not the Fee Letters or the contents thereof
other than the existence thereof and the contents thereof as part of projections, pro forma information and a
generic disclosure of aggregate sources and uses to the extent customary in marketing materials and other
required filings) may be disclosed (x) in connection with the syndication or arrangement of the Credit Facilities
or the Incremental Commitments, or in connection with, and as may be required for, any public filing and (y) to
the parties to the Plan Support Agreement filed in the Chapter 11 Cases on the date hereof and any other party
required by the Bankruptcy Court. Notwithstanding anything to the contrary in the foregoing, you shall be
permitted to file the Fee Letters with the Bankruptcy Court under seal in form and substance reasonably
satisfactory to JPMorgan or in a redacted manner in form and substance reasonably satisfactory to JPMorgan
and provide an unredacted copy of the Fee Letters to the Bankruptcy Court, the Office of the United States
Trustee for the Southern District of Texas and any other party required by the Bankruptcy Court and advisors to
(i) any official committee appointed in the Chapter 11 Cases and (ii) the parties to the Plan Support Agreement
filed in the Chapter 11 Cases on the date hereof; provided, that the disclosure of the Fee Letters to such advisors
is on a confidential, “professionals only” basis.

         Each Commitment Party severally (and not jointly) shall use all nonpublic information received by it in
connection with the Credit Facilities and the related transactions solely for the purposes of providing the services
that are the subject of this Commitment Letter and shall treat confidentially all such information; provided,
however, that nothing herein shall prevent any Commitment Party from disclosing any such information (a) to
any Lenders or participants or prospective Lenders or participants, (b) in any legal, judicial, administrative
proceeding or other compulsory process or as required by applicable law or regulations (in which case such
Commitment Party shall promptly notify you, in advance, to the extent permitted by law), (c) upon the request
or demand of any regulatory authority (including any self-regulatory authority) or other governmental authority
purporting to have jurisdiction over JPMorgan, a Commitment Party or the Lead Arranger, or any of its
respective affiliates (in which case such person agrees (except with respect to any audit or examination conducted
by bank accountants or any self-regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority), to the extent practicable and not prohibited by applicable law or regulation,
to inform you promptly thereof prior to disclosure), (d) to the employees, legal counsel, independent auditors,
professionals and other experts or agents of such Commitment Party (collectively, “Representatives”) who are
informed of the confidential nature of such information and are or have been advised of their obligation to keep
information of this type confidential, (e) to any of its respective affiliates (provided that any such affiliate is
advised of its obligation to retain such information as confidential, and such Commitment Party shall be
responsible for its respective affiliates’ compliance with this paragraph) solely in connection with the
Transactions, (f) to the extent any such information becomes publicly available other than by reason of disclosure
by such Commitment Party, its affiliates or Representatives in breach of this Commitment Letter, (g) for
purposes of establishing a “due diligence” defense, (h) in connection with the exercise of any remedies hereunder
or under any Fee Letter or any suit, action or proceeding relating to this Commitment Letter, any Fee Letter or
any Credit Facility and (i) pursuant to customary disclosure about the terms of the financing contemplated hereby
in the ordinary course of business to market data collectors and similar service providers to the loan industry for
league table purposes; provided that the disclosure of any such information to any Lenders or prospective


                                                         8
733425071 12335469
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 262 of 286



Lenders or participants or prospective participants referred to above shall be made subject to the
acknowledgment and acceptance by such Lender or prospective Lender or participant or prospective participant
that such information is being disseminated on a confidential basis in accordance with the standard syndication
processes of such Commitment Party or customary market standards for dissemination of such type of
information. The provisions of this paragraph shall automatically terminate on the earlier of (a) the Exit Facility
Conversion Date and (b) one year following the date of this Commitment Letter.

10.      Assignments

         This Commitment Letter shall not be assignable by you without the prior written consent of each
Commitment Party (and any purported assignment without such consent shall be null and void), is intended to
be solely for the benefit of the parties hereto and the indemnified persons and is not intended to and does not
confer any benefits upon, or create any rights in favor of, any person other than the parties hereto and the
indemnified persons to the extent expressly set forth herein.

         From the date hereof until the Exit Facility Expiration Date, each Commitment Party agrees not to assign
its Prepetition RBL Claims under the Prepetition RBL Facility or the commitments and agreements hereunder,
in whole or in part, without the prior written consent of the Borrower; provided, that, to the extent the Borrower
consents to any assignment, the proposed new Commitment Party shall execute a joinder agreement in form and
substance acceptable to the Borrower.

11.      Miscellaneous

         Each Commitment Party reserves the right to employ the services of its affiliates in providing services
contemplated hereby and to allocate, in whole or in part, to its affiliates certain fees payable to such Commitment
Party in such manner as such Commitment Party and its affiliates may agree in their sole discretion. This
Commitment Letter may not be amended or waived except by an instrument in writing signed by you and each
Commitment Party. This Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute one agreement. Delivery of an
executed signature page of this Commitment Letter by facsimile or electronic transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof. This Commitment Letter and the Fee
Letters are the only agreements that have been entered into among us and you with respect to the Credit Facilities
and set forth the entire understanding of the parties with respect thereto. This Commitment Letter and any claim
or controversy arising hereunder or related hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York and, to the extent applicable, the Bankruptcy Code.

         You and we hereby irrevocably and unconditionally submit to the exclusive jurisdiction of the
Bankruptcy Court or any other Federal court having jurisdiction over the Chapter 11 Cases, and, to the extent
that the Bankruptcy Court or Federal court do not have jurisdiction, any state or Federal court sitting in the
Borough of Manhattan in the City of New York, over any suit, action or proceeding arising out of or relating to
the Transactions or the other transactions contemplated hereby, this Commitment Letter or the Fee Letters or the
performance of services hereunder or thereunder. You and we agree that service of any process, summons,
notice or document by registered mail addressed to you or us shall be effective service of process for any suit,
action or proceeding brought in any such court. You and we hereby irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought in any such court and any claim
that any such suit, action or proceeding has been brought in any inconvenient forum. You and we hereby
irrevocably agree to waive trial by jury in any suit, action, proceeding, claim or counterclaim brought by or on
behalf of any party related to or arising out of the Transactions, this Commitment Letter or the Fee Letters or the
performance of services hereunder or thereunder. Each of the Commitment Parties hereby notifies you that,
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on
October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify and record information that identifies
the Borrower and each Guarantor, which information includes names, addresses, tax identification numbers and
other information that will allow such Lender to identify the Borrower and each Guarantor in accordance with


                                                        9
733425071 12335469
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 263 of 286



the PATRIOT Act. This notice is given in accordance with the requirements of the PATRIOT Act and is
effective for the Commitment Parties and each Lender.

          Section headings used herein are for convenience of reference only and are not to affect the construction
of, or to be taken into consideration in interpreting, this Commitment Letter

         The indemnification, fee, expense, jurisdiction, information and confidentiality provisions contained
herein and in the Fee Letters shall remain in full force and effect regardless of whether definitive financing
documentation for either Credit Facility shall be executed and delivered and notwithstanding the termination of
this Commitment Letter or the commitments hereunder; provided that your obligations under this Commitment
Letter (other than your obligations with respect to (confidentiality) shall automatically terminate and be
superseded, to the extent comparable, by the provisions of the applicable Credit Agreement upon the occurrence
of the effectiveness thereof.

         If the foregoing correctly sets forth our agreement, please indicate your acceptance of the terms of this
Commitment Letter and the Fee Letters by returning to us executed counterparts of this Commitment Letter and
the Fee Letters not later than 11:59 p.m., New York City time, on October 18, 2019. This offer will automatically
expire at such time if we have not received such executed counterparts in accordance with the preceding
sentence. In the event that the initial borrowing under the DIP Facility does not occur on or before the Expiration
Date (as defined below), then this Commitment Letter and the commitments hereunder (including, for the
avoidance of doubt, the commitments with respect to the Exit Facility) shall automatically terminate unless the
Commitment Parties shall, in their discretion, agree to an extension. Following such initial borrowing under the
DIP Facility, in the event that the initial borrowing under the Exit Facility does not occur on or before the Exit
Facility Expiration Date (as defined below), then the commitments with respect to the Exit Facility shall
automatically terminate unless the Commitment Parties shall, in their discretion, agree to an extension.

         For purposes of this Commitment Letter (a) “Expiration Date” means 5:00 p.m., New York City time
on the date that is sixty (60) days after the Petition Date if the DIP Order has not been entered by the Bankruptcy
Court, and (b) “Exit Facility Expiration Date” means the Maturity Date (as defined in the DIP Credit
Agreement).

                                            [Signature Pages Follow]




                                                        10
733425071 12335469
Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 264 of 286




                             Exhibit C

                        Organizational Chart
                          Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 265 of 286




As of the Petition Date
                                                                                        Outstanding Funded Indebtedness           RBL Credit Facility
                                                EP Energy
                                                                                                                             Borr ower: EP Energy, LLC /
                                                Corporation                                                                  Everest Acquisition Finance, Inc.
                                                                                     RBL Facility                 $629M
                                                (Delaware)                                                                   Outstanding Principal: $629M
                                                                                     1.125L Notes                 $1,000M
                                                                                                                             Mat ur ity: November 23, 2021
                                                                                     1.25L Notes                  $500M
                                                                                     1.5 L Notes                  $2,092M       7.750% 1.125L due 2026
                                                                                     Total Secured Debt           $4,221M
                                100%                                        100%                                             Issuer: EP Energy LLC /Ever est
                                                                                     Unsecured Debt:                         Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $1,000M
                                                                                     6.375% Senior Notes          $323M      Mat ur ity: May 15, 2026
                          EPE Acquisition,                         EPE Employee      7.75% Senior Notes           $182M
                               LLC                                Holdings II, LLC   9.375% Senior Notes          $182M         8.000% 1.25L due 2024
                            (Delaware)                              (Delaware)       Total Unsecured Debt         $688M
                                                                                                                             Issuer: EP Energy LLC /Ever est
                                                                                                                             Acquisition F inance, Inc.
                                100%                                                                                         Outstanding Principal: $500M
                                                                                                                             Mat ur ity: November 29, 2024
                                                                                     Total Funded Debt             $4,909M
                                                                                                                                 9.375% 1.5L due 2024
                          EP Energy LLC
                                                                                                                             Issuer: EP Energy LLC /Ever est
                            (Delaware)                                                                                       Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $1,092M
                                                                                                                             Mat ur ity: May 1, 2024
                                                                                            Debtor Entity
                                                                                                                                 8.000% 1.5L due 2025
          100%                                       100%
                                                                                            Non-Debtor Entity                Issuer: EP Energy LLC /Ever est
                                                                                                                             Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $1,000M
 Everest Acquisition                          EP Energy Global                              RBL Obligor
                                                                                                                             Mat ur ity: Februar y 15, 2025
    Finance Inc.                                    LLC
    (Delaware)                                   (Delaware)                                 1.125L Obligor                       6.375% UNS due 2023
                                                                                                                             Issuer: EP Energy LLC /Ever est
                                                     100%                                   1.25L Obligor                    Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $323M
                                                                                                                             Mat ur ity: June 15, 2023
                                                                                            2024 1.5L Obligor
                                                EP Energy                                                                        7.775% UNS due 2022
                                             Management, L.L.C.
                                                                                            2025 1.5L Obligor                Issuer: EP Energy LLC /Ever est
                                                (Delaware)                                                                   Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $182M
                                                                                            2023 Unsecured Notes Obligor     Mat ur ity: September 1, 2022
                                                     100%
                                                                                                                                 9.375% UNS due 2020
                                                                                            2022 Unsecured Notes Obligor
                                              EP Energy Resale                                                               Issuer: EP Energy LLC /Ever est
                                                                                                                             Acquisition F inance, Inc.
                                              Company, L.L.C.     1% (GP)                   2020 Unsecured Notes Obligor     Outstanding Principal: $182M
                                                 (Delaware)                                                                  Mat ur ity: May 1, 2020


                                                   99% (LP)



                                               EP Energy E&P
                                               Company, L.P.
                                                 (Delaware)
Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 266 of 286




                              Exhibit D

                         Liquidation Analysis

                            [To Be Filed]
Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 267 of 286




                              Exhibit E

                         Financial Projections

                             [To Be Filed]
Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 268 of 286




                              Exhibit F

                      Rights Offering Procedures
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 269 of 286




                              EP ENERGY CORPORATION

                           RIGHTS OFFERING PROCEDURES

Pursuant to the Joint Chapter 11 Plan of Reorganization of EP Energy Corporation and
its Affiliate Debtors (as such plan of reorganization may be amended, modified or
supplemented from time to time in accordance with its terms, the “Plan”) of EP
Energy Corporation, a Delaware company (the “Company”) and its affiliated debtors
(collectively, the “Debtors”), each holder of an Allowed 1.5 Lien Notes Claim is being
granted a subscription right (each, a “Subscription Right”) to purchase shares of
common stock, par value $[0.01] per share (the “New Common Shares”) of the
Company offered pursuant to this Rights Offering.

The New Common Shares issuable upon exercise of a Subscription Right are being
distributed and issued without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon the exemption provided by Section
4(a)(2) thereof, and as more fully described in these Rights Offering Procedures.

None of the Subscription Rights or New Common Shares issuable upon exercise of
such rights distributed pursuant to these Rights Offering Procedures have been or will
be registered under the Securities Act, nor any state or local law requiring registration
for offer and sale of a security, and no New Common Shares may be sold or
transferred except pursuant to an effective registration statement or pursuant to an
exemption from registration under the Securities Act.

Other than as provided in Section 2.9 of the Backstop Commitment Agreement (as
defined below), which permits the (i) transfer of Subscription Rights held by any
Commitment Party to any such Commitment Party’s Related Purchaser and (ii) the
transfer of a Commitment Party’s 1.5 Lien Notes Claims following the Rights Offering
Record Date without a corresponding transfer of Subscription Rights, the Subscription
Rights are not detachable from Allowed Claims (as defined below), and may not be
sold, transferred, assigned, pledged, hypothecated, participated, donated or otherwise
encumbered or disposed of, directly or indirectly (including through derivatives,
options, swaps, forward sales or other transactions in which any person receives the
right to own or acquire any current or future interest in the Subscription Rights, the
New Common Shares, the 1.5L Notes Claims and any related claims), except as set
forth in Section 5 herein, and any such sale, transfer, assignment, pledge,
hypothecation, participation, encumbrance or disposal of the Allowed Claims (except,
with respect to the settlement of Allowed Claims held on the Rights Offering Record
Date or in accordance with Section 2.9 of the Backstop Commitment Agreement) shall
void the Subscription Rights.

The Rights Offering is being conducted in good faith and in compliance with the
Bankruptcy Code. In accordance with Section 1125(e) of the Bankruptcy Code, any

                                              1
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 270 of 286




person that participates, in good faith and in compliance with the applicable provisions
of the Bankruptcy Code, in the offer, issuance, sale, or purchase of a security offered
or sold under the plan of the debtor, of an affiliate participating in a joint plan with
the debtor, or of a newly organized successor to the debtor under the plan, is not liable,
on account of such participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale or purchase of securities.

Each of the New Common Shares issued upon exercise of a Subscription Right, and
each book-entry position or certificate issued in exchange for or upon the transfer, sale
or assignment of any such New Common Share, shall be deemed to contain or be
stamped or otherwise imprinted with, as applicable, a legend in substantially the
following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE
ORIGINALLY ISSUED ON [ISSUANCE DATE], HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD
OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM
REGISTRATION THEREUNDER.”



                                          [], 2020




                                              2
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 271 of 286




Eligible Claimants (as defined below) should note the following times relating to the Rights
Offering:

Date                   Calendar Date                Event
Rights Offering Record [], 2020                    The date and time for the determination of
Date……………………….                                      the holders entitled to participate in the
                                                    Rights Offering.

Subscription                  9:00 a.m. New         Commencement of the Rights Offering.
Commencement Date..           York City Time on
                              [], 2020

Subscription Expiration       5:00 p.m. New         The deadline for Eligible Claimants to
Deadline …                    York City Time on     subscribe for New Common Shares. An
                              [], 2020             Eligible Claimant’s rights offering
                                                    subscription exercise form (the “Rights
                                                    Offering Subscription Form”) (with
                                                    accompanying IRS Form W-9 or
                                                    appropriate IRS Form W-8, as applicable)
                                                    and executed subscription agreement (the
                                                    “Subscription Agreement”) must be
                                                    returned to (a) its securities nominee (the
                                                    “Nominee”) or (b) if such Eligible Claimant
                                                    does not hold its 1.5 Lien Notes through a
                                                    Nominee (such Eligible Claimant, a
                                                    “Registered Holder”) or is otherwise
                                                    directed to do so by its Nominee, Prime
                                                    Clerk LLC (the “Subscription Agent”), in
                                                    either case so that such documents are
                                                    actually received by the Subscription Agent
                                                    on or before the Subscription Expiration
                                                    Deadline.

                                                    Eligible Claimants who are not Initial
                                                    Commitment Parties must deliver the
                                                    Aggregate Purchase Price (as defined
                                                    below) on or prior to the Subscription
                                                    Expiration Deadline.

                                                    Eligible Claimants who are Initial
                                                    Commitment Parties must deliver the
                                                    Aggregate Purchase Price (as defined
                                                    below) and, if applicable, their Exchange
                                                    Subscription Amount (as defined below) by
                                                    the Backstop Funding Deadline (as defined
                                                    below).

                                                3
    Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 272 of 286




Terms used and not defined herein shall have the meaning assigned to them in the Plan (as
defined below) or the Backstop Commitment Agreement, as the case may be.




                                            4
        Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 273 of 286




To Eligible Claimants:

           EP Energy Corporation and certain of its directly- and indirectly-owned subsidiaries, as
    chapter 11 debtors and debtors in possession (such subsidiaries, together with the Company,
    the “Debtors”), are seeking to implement a proposed financial restructuring of their existing
    funded debt and certain other obligations pursuant to the Plan and related disclosure statement
    (the “Disclosure Statement”).

            The New Common Shares, with an aggregate purchase price of up to $[475,000,000]
    (the “Rights Offering Amount”), may be subscribed for by Eligible Claimants. Each holder of
    1.5L Notes Claims (as defined in the Plan) on the Rights Offering Record Date that is, (A) in
    the case of an Initial Commitment Party, either (i) an institutional “accredited investor” as
    defined in Rule 501(a) of Regulation D under the Securities Act or (ii) a qualified institutional
    buyer as defined in Rule 144A under the Securities Act or (B) in the case of any other Eligible
    Claimant, both (i) an “accredited investor” as defined in Rule 501(a) of Regulation D under the
    Securities Act and (ii) a qualified institutional buyer as defined in Rule 144A under the
    Securities Act (each such holder, an “Eligible Holder”) will receive Subscription Rights with
    respect to the 1.5L Notes Claims held or beneficially held 1 by such Eligible Holder as of the
    Rights Offering Record Date (such 1.5L Notes Claims, “Allowed Claims” and an Eligible
    Holder of Allowed Claims, an “Eligible Claimant”).

            Each Eligible Claimant has the right, but not the obligation, subject to and in
    accordance with these Rights Offering Procedures, to subscribe for New Common Shares for
    aggregate consideration up to such Eligible Claimant’s pro rata share (measured as the
    proportion that the Allowed Claims held by such Eligible Claimant bears to the aggregate
    amount of Allowed Claims as of the Rights Offering Record Date) of $[475,000,000],
    provided that it (i) timely and properly executes and delivers its Rights Offering Subscription
    Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable) and
    Subscription Agreement, and makes certain customary representations and warranties set forth
    therein, to the Subscription Agent in advance of the Subscription Expiration Deadline and (ii)
    (x) timely pays the applicable Aggregate Purchase Price and (y) in the case of certain
    Commitment Parties, timely delivers its applicable Exchange Subscription Amount.

         In addition, no Eligible Claimant shall be entitled to participate in the Rights Offering
unless its Aggregate Purchase Price is received by the Subscription Agent and, if applicable, its
Exchange Subscription Amount is received by the Debtors, in each case with respect to the
New Common Shares it subscribes for (i) in the case of an Eligible Claimant that is not an
Initial Commitment Party, by the Subscription Expiration Deadline, and (ii) in the case of an
Eligible Claimant that is an Initial Commitment Party, by the deadline and in the form and
manner specified in the Backstop Commitment Agreement (the “Backstop Funding
Deadline”). No interest is payable on any funding of the Aggregate Purchase Price (but, for the
avoidance of doubt, interest shall continue to accrue on all Reinstated 1.25 Lien Notes in
accordance with their terms). If the Rights Offering is terminated for any reason, your

1
  For these purposes, 1.5 Lien Notes Claims held or beneficially owned, shall include only those Allowed Claims
that are properly reflected in the Rights Offering Subscription Form delivered by an Eligible Claimant in accordance
with these Rights Offering Procedures.
                                                         5
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 274 of 286




Aggregate Purchase Price and Exchange Subscription Amount will be returned to you
promptly.

        Before electing to participate in the Rights Offering, all Eligible Claimants should
review the Disclosure Statement (including the risk factors described in the section entitled
“Factors Related to the Rights Offering”) and the Plan, and, in each case, any amendments,
supplements or other modifications thereto, in addition to these Rights Offering Procedures and
the instructions contained in the Rights Offering Subscription Form. A copy of the Disclosure
Statement is available from the Subscription Agent and on the Debtors’ restructuring website at
http://www.primeclerk.com/EPEnergy.

       In order to participate in the Rights Offering, you must complete all the steps
outlined below. If all of the steps outlined below are not completed by the Subscription
Expiration Deadline or the Backstop Funding Deadline, as applicable, you shall be deemed
to have forever and irrevocably relinquished and waived your right to participate in the
Rights Offering.

       1.     Rights Offering

       Eligible Claimants have the right, but not the obligation, to participate in the Rights
Offering. Only Eligible Claimants as of the Rights Offering Record Date may participate in the
Rights Offering.

       Subject to the terms and conditions set forth in the Plan, these Rights Offering
 Procedures and the Subscription Agreement, each Eligible Claimant is entitled to
 subscribe for New Common Shares for aggregate consideration up to such Eligible
 Claimant’s pro rata share (measured as the proportion that the Allowed Claims held by
 such Eligible Claimant bears to the aggregate amount of Allowed Claims as of the Rights
 Offering Record Date) of $[475,000,000], determined in accordance with Item 2 of the
 Rights Offering Subscription Form annexed hereto as Exhibit [●], as set forth below.

 Reinstated 1.25 Lien Notes Exchange Subscription

        Each Eligible Claimant that is a Commitment Party and has an Exchange Amount
 (as defined in the Backstop Commitment Agreement) (“Exchange Claimant”) is entitled
 to and required pursuant to the Backstop Commitment Agreement to (x) exercise its
 Subscription Rights to subscribe for a number of New Common Shares (the “Exchange
 Shares”) equal to (i) such Commitment Party’s Exchange Amount, divided by (ii) the
 Exchange Purchase Price (as defined in the Backstop Commitment Agreement), and (y)
 in payment for such New Common Shares, to assign for cancellation Reinstated 1.25 Lien
 Notes held by such Commitment Party with a principal amount equal to its Exchange
 Amount (such Reinstated 1.25 Lien Notes, such Commitment Party’s “Exchange
 Subscription Amount”). Upon such assignment for cancellation, the Company will pay
 such Commitment Party in cash all accrued but unpaid interest to, but not including, the
 Effective Date on such Reinstated 1.25 Lien Notes assigned for cancellation.


                                               6
    Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 275 of 286




       Assuming that the Aggregate Fully Diluted Common Shares will equal [●] shares,
the Exchange Purchase Price will be $[●] per share. The Company may, subject to the
consent of the Requisite Commitment Parties and in accordance with the Plan, determine
to issue a greater or lesser number of shares of New Common Shares on the Effective
Date, which would result in a proportional adjustment to both the Exchange Purchase
Price and the Exchange Shares pursuant to the definitions of such terms in the Backstop
Commitment Agreement and these Rights Offering Procedures.

Cash Subscription

       Each Eligible Claimant is entitled to exercise its Subscription Rights to subscribe
for New Common Shares (the “Cash Shares”) for aggregate cash consideration (such
Eligible Claimant’s “Aggregate Purchase Price”) not to exceed (i) such Eligible
Claimant’s pro rata share (measured as the proportion that the Allowed Claims held by
such Eligible Claimant bears to the aggregate amount of Allowed Claims as of the Rights
Offering Record Date) of $[475,000,000], minus (ii) if such Eligible Claimant is a
Commitment Party, such Eligible Claimant’s Exchange Amount (if any). The number of
Cash Shares issued to each Eligible Claimant electing to exercise its Subscription Rights
will equal such Eligible Claimant’s Aggregate Purchase Price divided by the Cash
Purchase Price (as defined in the Backstop Commitment Agreement).

       Assuming that the Aggregate Fully Diluted Common Shares will equal [●] shares,
the Cash Purchase Price will be $[●] per share. The Company may, subject to the consent
of the Requisite Commitment Parties and in accordance with the Plan, determine to issue
a greater or lesser number of shares of New Common Shares on the Effective Date, which
would result in a proportional adjustment to both the Cash Purchase Price and the Cash
Shares pursuant to the definitions of such terms in the Backstop Commitment Agreement
and these Rights Offering Procedures.

       There will be no over-subscription privilege in the Rights Offering. Any New
Common Shares that are unsubscribed by the Eligible Claimants entitled thereto will not
be offered to other Eligible Claimants but will be purchased by the applicable
Commitment Parties in accordance with the Backstop Commitment Agreement. Subject
to the terms and conditions of the Backstop Commitment Agreement, each Commitment
Party has agreed to purchase (on a several and not joint basis) a certain portion of the
Unsubscribed Shares.

         Eligible Claimants will be subject to restrictions under the Securities Act on their
ability to resell the New Common Shares, as discussed in more detail in Article VII of the
Disclosure Statement, entitled “Transfer Restrictions and Consequences Under Federal
Securities Laws.”

     SUBJECT TO THE TERMS AND CONDITIONS OF THE SUBSCRIPTION
AGREEMENT, AND THE BACKSTOP COMMITMENT AGREEMENT IN THE CASE
OF ANY COMMITMENT PARTY, ALL SUBSCRIPTIONS SET FORTH IN THE
SUBSCRIPTION AGREEMENT ARE IRREVOCABLE.

                                                7
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 276 of 286




       2.      Subscription Period

        The Rights Offering will commence on the Subscription Commencement Date and will
expire on the Subscription Expiration Deadline. Each Eligible Claimant intending to purchase
New Common Shares in the Rights Offering must affirmatively elect to exercise its Subscription
Rights in the manner set forth in the Rights Offering Subscription Form by the Subscription
Expiration Deadline, and must pay for any such exercise by the Subscription Expiration Deadline
or Backstop Funding Deadline, as applicable.

        Any exercise of Subscription Rights after the Subscription Expiration Deadline will not
 be allowed and any purported exercise received by the Subscription Agent after the
 Subscription Expiration Deadline, regardless of when the documents or payment relating to
 such exercise were sent, will not be honored, except that the Company shall have the discretion,
 with the consent of the Requisite Commitment Parties, to allow any exercise of Subscription
 Rights after the Subscription Expiration Deadline.

        The Subscription Expiration Deadline may be extended by the Debtors with the consent
of the Requisite Commitment Parties or as required by law.

       3.      Delivery of Subscription Agreement

        Each Eligible Claimant may exercise all or any portion of such Eligible Claimant’s
Subscription Rights, subject to the terms and conditions of the Plan, these Rights Offering
Procedures and the Subscription Agreement. In order to facilitate the exercise of the
Subscription Rights, beginning on the Subscription Commencement Date, the Subscription
Agent will send these Rights Offering Procedures and a Subscription Agreement to each
Eligible Claimant, together with any additional appropriate instructions for the proper
completion, due execution, and timely delivery of the executed Subscription Agreement and
the payment of the applicable Aggregate Purchase Price and Exchange Subscription Amount, if
applicable, for its New Common Shares set forth in Item 2 of such Eligible Claimant’s Rights
Offering Subscription Form.

        To effectuate delivery of the aforementioned documents, the Subscription Agent is
authorized to rely on (i) information or registers provided by the applicable indenture trustees
of the 1.5 Lien Notes and (ii) securities position reports requested and obtained from DTC for
purposes of distribution. In addition, appropriate service of the aforementioned documents will
be deemed completed by the Subscription Agent upon delivery of such documents to DTC and
the applicable Nominees (or such Nominees’ agents); provided that the Subscription Agent will
instruct such Nominees (or their agents) to immediately distribute such documents to the
underlying Noteholders in accordance with their customary procedures.

       4.      Exercise of Subscription Rights

        (a)      In order to validly exercise its Subscription Rights, each Eligible Claimant that is
not an Initial Commitment Party must:

                                                  8
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 277 of 286




      i.        return a duly executed Subscription Agreement along with a duly completed and
            executed Rights Offering Subscription Form (with accompanying IRS Form W-9 or
            appropriate IRS Form W-8, as applicable) to the Subscription Agent (if a Registered
            Holder), or its Nominee (or as otherwise directed by its Nominee) so that such
            documents are actually received by the Subscription Agent by the Subscription
            Expiration Deadline; and

     ii.         promptly upon returning its Subscription Agreement and Rights Offering
            Subscription Form to the Subscription Agent, but in no event later than the
            Subscription Expiration Deadline, pay or have paid the applicable Aggregate
            Purchase Price to the Subscription Agent by wire transfer ONLY of immediately
            available funds in accordance with the instructions included in Item 5 of the Rights
            Offering Subscription Form.

         (b) In order to validly exercise its Subscription Rights, each Eligible Claimant that is
an Initial Commitment Party must:

       i.       return a duly executed Subscription Agreement along with a duly completed and
             executed Rights Offering Subscription Form (with accompanying IRS Form W-9 or
             appropriate IRS Form W-8, as applicable) to the Subscription Agent, so that such
             documents are actually received by the Subscription Agent by the Subscription
             Expiration Deadline; and

      ii.        no later than the Backstop Funding Deadline, (i) pay the applicable Aggregate
             Purchase Price (in accordance with the terms and conditions and in the form and
             manner set forth in the Backstop Commitment Agreement), in accordance with
             Section 2.4 of the Backstop Commitment Agreement by wire transfer ONLY of
             immediately available funds in accordance with the instructions included in Item 5
             of the Rights Offering Subscription Form and (ii) transfer via book-entry, Reinstated
             1.25 Lien Notes in an amount equal to its Exchange Amount to an account specified
             by the Debtors in accordance with the Funding Notice.

       With respect to 4(a) and 4(b) above, Eligible Claimants that hold 1.5L Notes Claims
through a Nominee must duly complete, execute and return their Rights Offering Subscription
Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable), and
completed Subscription Agreement in accordance with the instructions herein directly to their
Nominee (or as otherwise directed by their Nominee) in sufficient time to allow their Nominee to
process their information and deliver to the Subscription Agent their completed Rights Offering
Subscription Form on or before the Subscription Expiration Deadline.

       Eligible Claimants that are Record Holders must duly complete, execute and return their
completed Rights Offering Subscription Form (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) and completed Subscription Agreement, directly to the
Subscription Agent on or before the Subscription Expiration Deadline.


                                                 9
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 278 of 286




        In all cases, Eligible Claimants that are not Initial Commitment Parties must deliver
payment of the applicable Aggregate Purchase Price payable for the New Common Shares
elected to be purchased by such Eligible Claimant to the Subscription Agent on or prior to the
Subscription Expiration Deadline. Eligible Claimants that are Initial Commitment Parties must
deliver their payment of the applicable Aggregate Purchase Price payable for the New Common
Shares elected to be purchased with cash by such Eligible Claimant in accordance with Section
2.4 of the Backstop Commitment Agreement and deliver their Exchange Subscription Amount
via book-entry transfer to an account specified by the Debtors no later than the Backstop
Funding Deadline.

        In the event that the funds received by the Subscription Agent do not correspond to the
Aggregate Purchase Price payable for the New Common Shares elected to be purchased by such
Eligible Claimant, the number of the New Common Shares deemed to be purchased for cash by
such Eligible Claimant will be the lesser of (a) the number of the New Common Shares elected
to be purchased by such Eligible Claimant and (b) the number of the New Common Shares
determined by dividing the amount of the funds received on account by the Cash Purchase Price,
in each case up to the number of New Common Shares permitted to be purchased for cash by
such Eligible Claimant.

        The cash paid to the Subscription Agent in accordance with these Rights Offering
Procedures (and with respect to the Commitment Parties, the Backstop Commitment Agreement)
will be deposited and held by the Subscription Agent in a segregated account, which may be an
escrow account, held in an agreed upon financial institution until distributed in connection with
the settlement of the Rights Offering on the Effective Date or returned to Eligible Claimants as
provided in Section 7. The Subscription Agent may not use such cash for any other purpose
prior to the Effective Date and may not encumber or permit such cash to be encumbered with
any lien or similar encumbrance. The cash held by the Subscription Agent hereunder and the
Reinstated 1.25 Lien Notes held by the Debtors hereunder shall not be deemed part of or
property of the Debtors’ bankruptcy estates.

       5.     Transfer Restriction; Revocation

        Other than as provided in Section 2.9 of the Backstop Commitment Agreement, which
permits the (i) transfer of Subscription Rights held by any Commitment Party to any such
Commitment Party’s Related Purchaser and (ii) the transfer of a Commitment Party’s 1.5 Lien
Notes Claims following the Rights Offering Record Date without a corresponding transfer of
Subscription Rights, the Subscription Rights are not detachable from Allowed Claims and may
not be sold, transferred, assigned, pledged, hypothecated, participated, donated or otherwise
encumbered or disposed of, directly or indirectly (including through derivatives, options, swaps,
forward sales or other transactions in which any person receives the right to own or acquire any
current or future interest in the Subscription Rights, the New Common Shares, the 1.5L Notes
Claims and any related claims) (collectively, “transfer” or “transferred”). In connection with a
transfer of Subscription Rights by any Commitment Party to a Commitment Party’s Related
Purchaser (in addition to any documentation required by the Backstop Commitment Agreement),
the Related Purchaser shall deliver upon the exercise of such Subscription Rights a Rights
Offering Subscription Form (including its accompanying IRS Form W-9 or appropriate IRS

                                               10
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 279 of 286




Form W-8, as applicable) and Subscription Agreement to its Nominee or to the Subscription
Agent.

       Other than as provided in Section 2.9 of the Backstop Commitment Agreement described
 above, any transfer or assignment following the Rights Offering Record Date of the
 corresponding Allowed Claim (except with respect to the settlement of Allowed Claims held on
 the Rights Offering Record Date) shall void the Subscription Right, and neither such Eligible
 Claimant nor the purported transferee will receive any New Common Shares otherwise
 purchasable on account of such voided Subscription Rights.

        However, in connection with the exercise of the Subscription Rights, the Eligible
 Claimant shall have the right to designate the receipt of the New Common Shares to another
 person that is a Related Fund or a custodian for a Related Fund (such person shall deliver an
 IRS Form W-9 or appropriate IRS Form W-8, as applicable) by completing Exhibit A to the
 Rights Offering Subscription Form. Any such designation and delivery of New Common
 Shares shall be subject to compliance with applicable securities laws relating to the transfer of
 restricted securities.

        Once an Eligible Claimant has properly exercised its Subscription Rights, subject to the
terms and conditions of the Subscription Agreement and the Backstop Commitment Agreement
in the case of any Commitment Party, such exercise will be irrevocable.

       6.      Failure to Exercise Subscription Rights

        Unexercised Subscription Rights will be relinquished on the Subscription Expiration
Deadline. If, on or prior to the Subscription Expiration Deadline, the Subscription Agent for any
reason does not receive from an Eligible Claimant a duly completed applicable Rights Offering
Subscription Form and Subscription Agreement and, other than in the case of an Eligible
Claimant that is an Initial Commitment Party, the applicable Aggregate Purchase Price, such
Eligible Claimant shall be deemed to have irrevocably relinquished and waived its right to
participate in the Rights Offering. None of the Company, the Debtors, the Subscription Agent or
any of the Commitment Parties will have any liability for any such failure.

        Any attempt to exercise Subscription Rights after the Subscription Expiration Deadline
shall be null and void and the Debtors shall not be obligated (but, with the consent of the
Requisite Commitment Parties, shall be permitted) to honor any such purported exercise received
by the Subscription Agent after the Subscription Expiration Deadline regardless of when the
documents relating thereto were sent.

        The method of delivery of the applicable Subscription Agreement, Rights Offering
Subscription Form and any other required documents is at each Eligible Claimant’s option and
sole risk, and delivery will be considered made only when actually received by the Subscription
Agent. If delivery is by mail, registered mail with return receipt requested, properly insured, is
encouraged and strongly recommended. In all cases, you should allow sufficient time to ensure
timely delivery prior to 5:00 p.m. (prevailing Eastern Time) on the Subscription Expiration
Deadline

                                                11
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 280 of 286




       7.      Return of Payment

         Unless the Effective Date has occurred, the Rights Offering will be deemed automatically
terminated without any action of any party upon the earliest of (i) revocation of the Plan or
rejection of the Plan by all classes entitled to vote, (ii) termination of the Plan Support
Agreement (as defined in the Backstop Commitment Agreement) in accordance with its terms,
(iii) termination of the Backstop Commitment Agreement in accordance with its terms, and (iv)
March 19, 2020 (as may be extended pursuant to Section 2.3(a) of the Backstop Commitment
Agreement), which date may be extended by the Debtors with the consent of the Requisite
Commitment Parties.

        If the Rights Offering is terminated or otherwise not consummated, any cash paid to the
Subscription Agent will be returned, together with any Reinstated 1.25 Lien Notes actually
transferred via book entry, to the applicable Eligible Claimant as soon as reasonably practicable,
but in no event later than five Business Days after the date on which the Rights Offering is
terminated. No interest will be paid on any returned cash (but, for the avoidance of doubt,
interest shall continue to accrue on the Reinstated 1.25 Lien Notes in accordance with their
terms).

       8.      Settlement of the Rights Offering and Distribution of the New Common
               Shares

         The settlement of the Rights Offering is conditioned on confirmation of the Plan by the
 Bankruptcy Court, compliance by the Debtors with these Rights Offering Procedures,
 satisfaction of the conditions precedent set forth in the Backstop Commitment Agreement and
 the occurrence of the Effective Date. The Debtors intend that the New Common Shares will be
 issued in book-entry form in accordance with the practices and procedures of DTC, and that
 DTC, or its nominee, will be the holder of record of such New Common Shares. The Company
 will cause the New Common Shares to be credited to the accounts at DTC through which the
 respective Eligible Claimants or Nominees, as applicable, held the applicable Allowed 1.5L
 Notes Claims, and/or to any Related Fund or custodian for a Related Fund that an Eligible
 Claimant so designates in the Rights Offering Subscription Form in accordance with Section 5
 above, and, for 1.5 Lien Notes held through Nominees, the Nominees will arrange for the credit
 of the New Common Shares to the individual accounts of the applicable Eligible Claimants
 and/or to any Related Fund or custodian for a Related Fund that an Eligible Claimant so
 designated in the Rights Offering Subscription Form in accordance with Section 5 above. For
 Registered Holders, the Subscription Agent will obtain delivery instructions directly from
 Registered Holders that participate in the Rights Offering. Although it is expected that all
 distributions of New Common Shares will occur through The Depository Trust Company, there
 is no guarantee that this will occur.

         No distributions will be made other than through DTC if the New Common Shares are
 permitted to be held through DTC’s book entry system. If for any reason the New Common
 Shares cannot be issued in book-entry form in accordance with the practices and procedures of
 DTC, the New Common Shares will be issued and registered in the name of the subscribing
 Eligible Claimants on the books and records of the applicable transfer agent of the New

                                                12
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 281 of 286




 Common Shares, subject to the terms of the Plan and applicable law. After the initial issuance
 of the New Common Shares, Eligible Claimants may transfer such New Common Shares in
 accordance with the procedures of the applicable transfer agent and applicable law.

       9.      Fractional Shares

         No fractional rights or New Common Shares will be issued in the Rights Offering. All
 share allocations (including each Eligible Claimant’s New Common Shares) will be calculated
 and rounded to the next higher or lower whole number as follows: (a) fractions equal to or
 greater than 1/2 shall be round to the next higher whole number, and (b) fractions less than 1/2
 shall be rounded to the next lower whole number. No consideration shall be provided, whether
 in cash or otherwise, in lieu of fractional shares that are rounded down.

       10.     Validity of Exercise of Subscription Rights

        All questions concerning the timeliness, viability, form, and eligibility of any exercise of
Subscription Rights will be determined in good faith by the Debtors, with the consent of the
Requisite Commitment Parties, and, if necessary, subject to a final and binding determination by
the Bankruptcy Court. The Debtors, with the consent of the Requisite Commitment Parties, may
waive or reject any defect or irregularity in, or permit such defect or irregularity to be corrected
within such time as they may determine in good faith, the purported exercise of any Subscription
Rights. Subscription Agreements will be deemed not to have been received or accepted until all
irregularities have been waived or cured within such time as the Debtors determine in good faith
with the consent of the Requisite Commitment Parties. In addition, the Debtors, with the consent
of the Requisite Commitment Parties, may permit any such defect or irregularity to be cured
within such time as they may determine in good faith to be appropriate.

        For the avoidance of doubt and notwithstanding the above, the Debtor and its agents are
not required to inform parties of any defect or irregularity with their submission of documents or
payments and may reject such submissions without previously notifying the party prior to such
rejection. Additionally, each such irregularity or defect, if reviewed, will be done so on an
individual submission basis.

       Before exercising any Subscription Rights, Eligible Claimants should read the Disclosure
Statement and the Plan for information relating to the Debtors and the risk factors to be
considered.

       11.     Modification of Procedures

        With the prior written consent of the Requisite Commitment Parties, the Debtors reserve
the right to modify these Rights Offering Procedures, or adopt additional procedures consistent
with these Rights Offering Procedures, to effectuate the Rights Offering and to issue the New
Common Shares; provided, however, that the Debtors shall provide prompt written notice to each
Eligible Claimant (which may be through such Eligible Claimant’s Nominee) of any material
modification to these Rights Offering Procedures made after the Subscription Commencement
Date, which notice may be provided through posting such notice on the Subscription Agent’s

                                                13
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 282 of 286




website at https://cases.primeclerk.com/epenergy. In so doing, and subject to the consent of the
Requisite Commitment Parties, the Debtors may execute and enter into agreements and take
further action that the Debtors determine in good faith are necessary and appropriate to effectuate
and implement the Rights Offering and the issuance of the New Common Shares. Nothing in this
paragraph shall be construed so as to permit the Debtors to modify the terms of any executed and
delivered Subscription Agreement without the consent of the Eligible Claimant that is a party
thereto.

        The Debtors may undertake procedures to confirm that each participant in the Rights
Offering is in fact an Eligible Claimant, including, but not limited to, requiring additional
certifications by such participant to that effect and other diligence measures, if any, as the
Debtors deem reasonably necessary.

       12.     DTC

        Some or all of the 1.5 Lien Notes are held in book-entry form in accordance with the
practices and procedures of the DTC. The Debtors intend to comply with the practices and
procedures of DTC for the purpose of conducting the Rights Offering, and, subject to compliance
with Section 12 hereof, these Rights Offering Procedures will be deemed appropriately modified
to achieve such compliance.

        Without limiting the foregoing, the Company intends that, to the extent practicable, the
New Common Shares will be issued in book entry form, and that DTC, or its nominee, will be
the holder of record of such New Common Shares. The ownership interest of each holder of such
New Common Shares, and transfers of ownership interests therein, is expected to be recorded on
the records of the direct and indirect participants in DTC. It is expected that the New Common
Shares will be allocated to Eligible Claimants that validly exercise their Subscription Rights
through DTC on or as soon as practicable after the Effective Date. To the extent the New
Common Shares are not eligible to be held through DTC, the Offered Shares will be allocated to
Eligible Claimants based on the information provided in Item 7 on the Rights Offering
Subscription Form.

       13.     Inquiries and Transmittal of Documents; Subscription Agent

       The Rights Offering Instructions attached hereto should be read carefully and strictly
followed by the Eligible Claimants.

        Questions relating to the Rights Offering should be directed to the Subscription Agent at
the following phone numbers: 917-947-2373 (international) or 877-502-9869 (domestic, toll
free) or via email to epenergysubscription@primeclerk.com with “EP Energy Corporation Rights
Offering” in the subject line.

        The risk of non-delivery of all documents and payments to the Subscription Agent is on
the Eligible Claimants electing to exercise its Subscription Rights and not the Debtors or the
Subscription Agent.

       Registered Holders and Nominees (or Eligible Claimants that are instructed by their
                                                14
     Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 283 of 286




Nominees to return the Rights Offering Subscription Form directly to the Subscription Agent)
must return the Rights Offering Subscription Form and the appropriate IRS tax form by no later
than the Subscription Expiration Deadline to the following:




                     EP Energy Corporation Rights Offering Processing
                                   c/o Prime Clerk, LLC
                                  One Grand Central Place
                               60 East 42nd Street, Suite 1440
                                   New York, NY 10165
                       Email: epenergysubscription@primeclerk.com

         All documents relating to the Rights Offering are available from the Subscription Agent
at this address. In addition, these documents, together with all filing made with the Court by the
Debtors, are available free of charge from the Debtors’ restructuring website at
http://www.primeclerk.com/epenergy.

       Only choose one method of return. If you choose to return the applicable documents
                      via email, do not follow up with hard copies.

       14.     Backstop Commitment Agreement

        The Debtors are party to that certain Backstop Commitment Agreement (the “Backstop
Commitment Agreement”), dated October 18, 2019, with the Commitment Parties. In the event
of any conflict between these Rights Offering Procedures and the terms of the Backstop
Commitment Agreement, the terms of the Backstop Commitment Agreement will control.

          The Rights Offering has been backstopped by the Commitment Parties in an amount
 equal to $463,000,000. Each of the Commitment Parties, severally and not jointly, has agreed,
 pursuant to the Backstop Commitment Agreement by and among the Company and the
 Commitment Parties party thereto, dated as of October 18, 2019 (as amended and supplemented
 from time to time) (the “Backstop Commitment Agreement”), to the extent the cash proceeds of
 the Rights Offering is less than $325,000,000, to purchase New Common Shares in an amount
 that results in the aggregate cash proceeds to the Company being equal to $325,000,000.
 Certain of the Commitment Parties, severally and not jointly, have also agreed, pursuant to the
 Backstop Commitment Agreement, to purchase Exchange Shares pursuant to the Rights
 Offering for an aggregate Exchange Subscription Amount of $138,000,000. As consideration
 for their undertakings in the Backstop Commitment Agreement, the Commitment Parties will
 receive the Backstop Commitment Premium (as defined in the Backstop Commitment
 Agreement).




                                                15
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 284 of 286




                              EP ENERGY CORPORATION

         RIGHTS OFFERING INSTRUCTIONS FOR ELIGIBLE CLAIMANTS

Terms used and not defined herein or in the Subscription Agreement shall have the
meaning assigned to them in the Plan.

To elect to participate in the Rights Offering, you must follow the instructions set out
below:

1.     Insert the principal amount of the Allowed Claims that you held as of the Rights
       Offering Record Date in Item 1 of your Rights Offering Subscription Form. If your
       Nominee holds the Allowed Claims issued by the Debtors on your behalf and you do not
       know the principal amount, please contact your Nominee immediately.

2.     Complete the calculation in Item 2a of your Rights Offering Subscription Form, which
       calculates the maximum number of New Common Shares available for you to purchase
       for cash. Such amount must be rounded down to the nearest whole share.

3.     Complete (for Commitment Parties only) the calculation in Item 2b of your Rights
       Offering Subscription Form, which calculates the number of New Common Shares for
       which you are required to subscribe in exchange for Reinstated 1.25 Lien Notes. Such
       amount must be rounded down to the nearest whole share.

4.     Complete (for non-Commitment Parties only) the calculation in Item 2c of your Rights
       Offering Subscription Form, which calculates the Aggregate Purchase Price for the New
       Common Shares that you elect to purchase.

5.     Complete (for Commitment Parties only) the calculation in Item 2d of your Rights
       Offering Subscription Form, which calculates the Aggregate Purchase Price for the New
       Common Shares that you elect to purchase.

6.     Check the box in Item 3 of your Rights Offering Subscription Form if you are an Initial
       Commitment Party to make the representation therein.

7.     Check the box in Item 4 of your Rights Offering Subscription Form if you are not an
       Initial Commitment Party to make the representation therein.

8.     Complete the wire refund information requested in Item 6, which will be used by the
       Subscription Agent in the event a refund is due.

9.     Complete Item 7 and provide the information needed for the registration of the New
       Common Shares.

10.    Read, complete, and sign the certification in Item 8 of your Rights Offering
       Subscription Form.

                                              16
      Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 285 of 286




11.    Read and countersign the Subscription Agreement. Such execution shall indicate your
       acceptance and approval of the terms and conditions set forth therein.

12.    Read, complete, and sign an IRS Form W-9 if you are a U.S. person. If you are a non-
       U.S. person, read, complete, and sign an appropriate IRS Form W-8. These forms may be
       obtained from the IRS at its website: www.irs.gov.

13.    Return your signed Subscription Agreement and Rights Offering Subscription Form
       (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable) to, as
       applicable, the Subscription Agent or to your Nominee in accordance with their
       instructions in sufficient time to allow your Nominee to process your instructions and
       prepare and deliver your Rights Offering Subscription Form to the Subscription Agent, in
       each case prior to the Subscription Expiration Deadline. Submissions directly to the
       Subscription Agent may be made either via email (in PDF or other standard format) to
       epenergysubscription@primeclerk.com or to the following physical address via first class
       mail, hand delivery, or overnight mail:


                    EP Energy Corporation Rights Offering Processing
                                 c/o Prime Clerk, LLC
                                One Grand Central Place
                             60 East 42nd Street, Suite 1440
                                 New York, NY 10165

14.    Arrange for full payment of the Aggregate Purchase Price by wire transfer of
       immediately available funds, calculated in accordance with Item 2 of your Rights
       Offering Subscription Form. An Eligible Claimant that is not a Commitment Party
       should follow the payment instructions as provided in Item 5 of the Rights Offering
       Subscription Form. An Eligible Claimant that is an Initial Commitment Party should
       follow the payment instructions in the Funding Notice delivered by the Subscription
       Agent to the Commitment Parties in accordance with the Backstop Commitment
       Agreement.

The Subscription Expiration Deadline is 5:00 p.m. New York City Time on [], 2020.

Rights Offering Subscription Forms (with accompanying IRS Form W-9 or appropriate
IRS Form W-8, as applicable) must be received by the Subscription Agent by the
Subscription Expiration Deadline or the Subscription Rights represented by your Rights
Offering Subscription Form will NOT be recognized, and the associated Subscription
Rights will be deemed forever relinquished and waived. None of the Company, the
Debtors, the Subscription Agent or any of the Commitment Parties will have any liability
for any such failure.

Eligible Claimants that are not Initial Commitment Parties should follow the delivery and
payment instructions provided in the Rights Offering Subscription Form, and must deliver
                                              17
    Case 19-35654 Document 430 Filed in TXSB on 11/18/19 Page 286 of 286




the appropriate funding directly to the Subscription Agent no later than the Subscription
Expiration Deadline. Eligible Claimants that are Initial Commitment Parties should follow
the payment instructions in the Funding Notice, and must deliver the appropriate funding
in accordance with Section 2.4 of the Backstop Commitment Agreement no later than the
Backstop Funding Deadline. If you do not deliver the appropriate funding by the
applicable deadline, the subscription represented by your Rights Offering Subscription
Form will NOT be recognized, and the associated Subscription Rights will be deemed
forever relinquished and waived. None of the Company, the Debtors, the Subscription
Agent or any of the Commitment Parties will have any liability for any such failure.

Questions relating to the Rights Offering should be directed to the Subscription Agent at
the following phone number or email address: +1 877-502-9869 (domestic toll-free) or +1
917-947-2373 (for international calls) or epenergysubscription@primeclerk.com. To obtain
copies of the documents, please visit https://cases.primeclerk.com/epenergy.




                                           18
